IMPORTANT:     THE SOLICITATION MATERIALS ACCOMPANYING THIS
DISCLOSURE STATEMENT HAVE NOT BEEN APPROVED BY THE BANKRUPTCY
COURT AS CONTAINING “ADEQUATE INFORMATION” WITHIN THE MEANING
OF 11 U.S.C. § 1125(a). THE DEBTORS WILL FILE THIS DISCLOSURE
STATEMENT WITH THE BANKRUPTCY COURT FOLLOWING SOLICITATION
AND THE COMMENCEMENT OF THE CHAPTER 11 CASES AND WILL SEEK AN
ORDER OR ORDERS OF THE BANKRUPTCY COURT, AMONG OTHER THINGS:
(1) APPROVING THE SOLICITATION OF VOTES AS HAVING BEEN IN
COMPLIANCE WITH 11 U.S.C. § 1126(b); AND (2) CONFIRMING THE PLAN OF
REORGANIZATION PURSUANT TO 11 U.S.C. § 1129.

                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                                     Chapter 11

DAVID’S BRIDAL, INC., et al.,1                                             Case No. 18-_____ (___)

                                   Debtors.                                Joint Administration Requested


                       DISCLOSURE STATEMENT FOR JOINT
               PREPACKAGED CHAPTER 11 PLAN OF REORGANIZATION
               OF DAVID’S BRIDAL, INC. AND ITS AFFILIATED DEBTORS

YOUNG CONAWAY STARGATT &                                   DEBEVOISE & PLIMPTON LLP
TAYLOR, LLP                                                M. Natasha Labovitz (pro hac vice pending)
Robert S. Brady (No. 2847)                                 Nick S. Kaluk III (pro hac vice pending)
Edmon L. Morton (No. 3856)                                 Daniel E. Stroik (pro hac vice pending)
Jaime Luton Chapman (No. 4936)                             919 Third Avenue
Tara Pakrouh (No. 6192)                                    New York, New York 10022
Rodney Square                                              Tel: (212) 909-6000
1000 North King Street                                     Fax: (212) 909-6836
Wilmington, Delaware 19801                                 -and-
Tel: (302) 571-6600                                        Craig A. Bruens (pro hac vice pending)
Fax: (302) 571-1253                                        801 Pennsylvania Avenue N.W.
                                                           Washington, D.C. 20004
                                                           Tel: (202) 383-8000
                                                           Fax: (202) 383-8118
Proposed Attorneys for Debtors and Debtors                 Proposed Attorneys for Debtors and Debtors
in Possession                                              in Possession

Dated: November 18, 2018
       Wilmington, Delaware


1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
     are: David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB Midco, Inc.
     (3096). The location of the Debtors’ corporate headquarters is 1001 Washington Street, Conshohocken,
     Pennsylvania 19428.

1004754934v8
THIS SOLICITATION OF VOTES (THE “SOLICITATION”) IS BEING CONDUCTED
TO OBTAIN SUFFICIENT ACCEPTANCES OF THE PLAN (AS DEFINED BELOW)
IN CONNECTION WITH THE FILING OF VOLUNTARY CASES UNDER CHAPTER
11 OF TITLE 11 OF THE UNITED STATES CODE (THE “BANKRUPTCY CODE”) BY
DAVID’S BRIDAL, INC. AND ITS AFFILIATED DEBTORS.       BECAUSE THE
CHAPTER 11 CASES HAVE NOT YET BEEN COMMENCED, THIS DISCLOSURE
STATEMENT HAS NOT, AS OF THE DATE HEREOF, BEEN APPROVED BY THE
BANKRUPTCY COURT (AS DEFINED BELOW) AS CONTAINING ADEQUATE
INFORMATION WITHIN THE MEANING OF SECTION 1125(a) OF THE
BANKRUPTCY CODE. FOLLOWING THE COMMENCEMENT OF THE CHAPTER
11 CASES, THE DEBTORS (AS DEFINED BELOW) EXPECT TO PROMPTLY SEEK
(I) BANKRUPTCY COURT APPROVAL OF (A) THIS DISCLOSURE STATEMENT AS
CONTAINING ADEQUATE INFORMATION, AND (B) THE SOLICITATION OF
VOTES AS BEING IN COMPLIANCE WITH SECTIONS 1125 AND 1126(b) OF THE
BANKRUPTCY CODE, AND (II) CONFIRMATION OF THE PLAN. THE
INFORMATION IN THIS DISCLOSURE STATEMENT IS SUBJECT TO CHANGE,
SUBJECT TO THE RESTRUCTURING SUPPORT AGREEMENT. THIS DISCLOSURE
STATEMENT IS NOT AN OFFER TO SELL ANY SECURITIES AND IS NOT
SOLICITING AN OFFER TO BUY ANY SECURITIES.

               DISCLOSURE STATEMENT, DATED NOVEMBER 18, 2018

                               Solicitation of Votes on the
                      Joint Prepackaged Plan of Reorganization of

                            DAVID’S BRIDAL, INC., ET AL.

       THE VOTING DEADLINE TO ACCEPT OR REJECT THE PLAN IS
       5:00 P.M., PREVAILING EASTERN TIME, ON DECEMBER 18, 2018,
       UNLESS EXTENDED BY THE DEBTORS. THE RECORD DATE FOR
       DETERMINING WHICH HOLDERS OF CLAIMS OR INTERESTS MAY
       VOTE ON THE PLAN IS NOVEMBER 15, 2018 (THE “VOTING
       RECORD DATE”).

                      RECOMMENDATION BY THE DEBTORS

       The board of directors of David’s Bridal, Inc. and the board of directors of
       each of its affiliated Debtors (as of the date hereof) have unanimously
       approved the transactions contemplated by the Solicitation and the Plan and
       recommend that all creditors and interest holders whose votes are being
       solicited submit ballots to accept the Plan. Holders of approximately 97% of
       the Unsecured Notes Claims and approximately 85% of the Prepetition Term
       Loan Claims (each as defined below) have already agreed to vote in favor of
       the Plan.




1004754934v8
HOLDERS OF CLAIMS OR INTERESTS SHOULD NOT CONSTRUE THE
CONTENTS OF THIS DISCLOSURE STATEMENT AS PROVIDING ANY LEGAL,
BUSINESS, FINANCIAL, OR TAX ADVICE AND SHOULD CONSULT WITH THEIR
OWN ADVISORS BEFORE VOTING ON THE PLAN.

AFTER THE PETITION DATE (AS DEFINED BELOW), THE ISSUANCE AND THE
DISTRIBUTION UNDER THE PLAN OF THE NEW COMMON STOCK WILL BE
EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) AND ANY OTHER APPLICABLE
SECURITIES LAWS PURSUANT TO ONE OR MORE EXEMPTIONS, WHICH MAY
INCLUDE SECTION 1145 OF THE BANKRUPTCY CODE, SECTION 4(A)(2) OF THE
SECURITIES ACT OR SECTION 3(A)(9) OF THE SECURITIES ACT.        THE
AVAILABILITY OF THE EXEMPTION UNDER SECTION 1145 OF THE
BANKRUPTCY CODE OR ANY OTHER APPLICABLE SECURITIES LAWS SHALL
NOT BE A CONDITION TO THE OCCURRENCE OF THE EFFECTIVE DATE.

THE SOLICITATION OF VOTES ON THE PLAN BEFORE THE PETITION DATE
WITH RESPECT TO THE UNSECURED NOTES CLAIMS AND THE PREPETITION
TERM LOAN CLAIMS IS BEING MADE PURSUANT TO SECTION 4(A)(2) AND
REGULATION D OF THE SECURITIES ACT AND ONLY FROM HOLDERS OF
SUCH CLAIMS WHO ARE ACCREDITED INVESTORS AS DEFINED IN RULE 501
OF THE SECURITIES ACT.

THE NEW COMMON STOCK TO BE ISSUED ON THE EFFECTIVE DATE HAS NOT
BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE
COMMISSION (THE “SEC”) OR BY ANY STATE SECURITIES COMMISSION OR
SIMILAR PUBLIC, GOVERNMENTAL, OR REGULATORY AUTHORITY, AND
NEITHER THE SEC NOR ANY SUCH AUTHORITY HAS PASSED UPON THE
ACCURACY OR ADEQUACY OF THE INFORMATION CONTAINED IN THIS
DISCLOSURE STATEMENT OR UPON THE MERITS OF THE PLAN. ANY
REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

CERTAIN STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT,
INCLUDING STATEMENTS INCORPORATED BY REFERENCE, PROJECTED
FINANCIAL INFORMATION, AND OTHER FORWARD-LOOKING STATEMENTS,
ARE BASED ON ESTIMATES AND ASSUMPTIONS.         CERTAIN OF THESE
FORWARD-LOOKING STATEMENTS CAN BE IDENTIFIED BY THE USE OF
WORDS SUCH AS “BELIEVES,” “EXPECTS,” “PROJECTS,” “INTENDS,” “PLANS,”
“ESTIMATES,”    “ASSUMES,”  “MAY,”   “SHOULD,”    “WILL,”   “SEEKS,”
“ANTICIPATES,” “OPPORTUNITY,” “PRO FORMA,” “PROJECTIONS,” OR OTHER
SIMILAR EXPRESSIONS.    THERE CAN BE NO ASSURANCE THAT SUCH
STATEMENTS WILL BE REFLECTIVE OF ACTUAL OUTCOMES. FORWARD-
LOOKING STATEMENTS ARE PROVIDED IN THIS DISCLOSURE STATEMENT
PURSUANT TO THE SAFE HARBOR ESTABLISHED UNDER THE PRIVATE
SECURITIES LITIGATION REFORM ACT OF 1995 AND SHOULD BE EVALUATED
IN THE CONTEXT OF THE ESTIMATES, ASSUMPTIONS, UNCERTAINTIES, AND
RISKS DESCRIBED HEREIN.



1004754934v8
READERS ARE CAUTIONED THAT ANY FORWARD-LOOKING STATEMENTS
HEREIN ARE BASED ON ASSUMPTIONS THAT ARE BELIEVED TO BE
REASONABLE, BUT ARE SUBJECT TO A WIDE RANGE OF RISKS IDENTIFIED IN
THIS DISCLOSURE STATEMENT. IMPORTANT ASSUMPTIONS AND OTHER
IMPORTANT FACTORS THAT COULD CAUSE ACTUAL RESULTS TO DIFFER
MATERIALLY FROM THOSE EXPECTED INCLUDE, BUT ARE NOT LIMITED TO,
THOSE FACTORS, RISKS, AND UNCERTAINTIES DESCRIBED IN MORE DETAIL
UNDER THE HEADING “RISK FACTORS” AND ELSEWHERE IN THE AUDITED
AND UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS AND THE
RELATED NOTES THERETO INCLUDED ELSEWHERE HEREIN. DUE TO THESE
UNCERTAINTIES, READERS CANNOT BE ASSURED THAT ANY FORWARD-
LOOKING STATEMENTS WILL PROVE TO BE CORRECT. THE DEBTORS ARE
UNDER NO OBLIGATION TO (AND EXPRESSLY DISCLAIM ANY OBLIGATION
TO) UPDATE OR ALTER ANY FORWARD-LOOKING STATEMENTS WHETHER AS
A RESULT OF NEW INFORMATION, FUTURE EVENTS, OR OTHERWISE, UNLESS
INSTRUCTED TO DO SO BY THE BANKRUPTCY COURT.

HOLDERS OF ALLOWED GENERAL UNSECURED CLAIMS ARE NOT IMPAIRED
BY THE PLAN AND, AS A RESULT, THEIR RIGHT TO RECEIVE PAYMENT IN
FULL OR BE TREATED IN THE ORDINARY COURSE ON ACCOUNT OF VALID
OBLIGATIONS IS NOT ALTERED BY THE PLAN. DURING THE CHAPTER 11
CASES, THE DEBTORS INTEND TO OPERATE THEIR BUSINESSES IN THE
ORDINARY COURSE, AND THE DEBTORS WILL SEEK AUTHORIZATION FROM
THE BANKRUPTCY COURT, IF NECESSARY, TO MAKE PAYMENT IN FULL TO,
OR TREAT IN THE ORDINARY COURSE, ALL TRADE CREDITORS, EMPLOYEES,
AND LEASE COUNTERPARTIES WITH RESPECT TO ALL AMOUNTS DUE BY THE
DEBTORS PRIOR TO AND DURING THE CHAPTER 11 CASES.

NO INDEPENDENT AUDITOR OR ACCOUNTANT HAS REVIEWED OR APPROVED
THE FINANCIAL PROJECTIONS OR THE LIQUIDATION ANALYSIS HEREIN.

THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE
AS OF THE DATE HEREOF UNLESS OTHERWISE SPECIFIED. THE TERMS OF
THE PLAN GOVERN IN THE EVENT OF ANY INCONSISTENCY WITH THE
SUMMARIES IN THIS DISCLOSURE STATEMENT.

THE INFORMATION IN THIS DISCLOSURE STATEMENT IS BEING PROVIDED
SOLELY FOR PURPOSES OF VOTING TO ACCEPT OR REJECT THE PLAN OR IN
CONNECTION WITH CONFIRMATION OF THE PLAN. NOTHING IN THIS
DISCLOSURE STATEMENT MAY BE USED BY ANY PARTY FOR ANY OTHER
PURPOSE.

ALL EXHIBITS TO THE DISCLOSURE STATEMENT ARE INCORPORATED INTO
AND ARE A PART OF THIS DISCLOSURE STATEMENT AS IF SET FORTH IN
FULL HEREIN.




1004754934v8
                                                  TABLE OF CONTENTS

                                                                                                                                        Page

ARTICLE I. INTRODUCTION.................................................................................................. 1

ARTICLE II. OVERVIEW OF THE COMPANY’S OPERATIONS..................................... 8

       A.      Corporate History and Organizational Structure .......................................................... 8
       B.      Company’s Business..................................................................................................... 9
               1.   Business Operations............................................................................................. 9
       C.      Management................................................................................................................ 11
       D.      Regulation of the Debtors’ Business........................................................................... 11
       E.      Prepetition Capital Structure....................................................................................... 11
               1.   Prepetition Indebtedness .................................................................................... 11
               2.   Equity Ownership .............................................................................................. 14

ARTICLE III. KEY EVENTS LEADING TO COMMENCEMENT OF THE
CHAPTER 11 CASES ................................................................................................................ 15

       A.      Challenging Bridal Retail Market Conditions ............................................................ 15
       B.      Prepetition Restructuring Efforts ................................................................................ 15
       C.      Restructuring Support Agreement .............................................................................. 16
       D.      Compromise of Controversies .................................................................................... 16
       E.      Exit Facility................................................................................................................. 17

ARTICLE IV. ANTICIPATED EVENTS DURING CHAPTER 11 CASES ....................... 17

       A.      Commencement of Chapter 11 Cases and First-Day Motions.................................... 18
               1.    DIP Financing .................................................................................................... 18
               2.    Cash Management System................................................................................. 18
               3.    Trade Creditors .................................................................................................. 19
               4.    Employee Wages and Benefits .......................................................................... 19
               5.    Customer Programs............................................................................................ 20
               6.    Taxes .................................................................................................................. 20
               7.    Utilities............................................................................................................... 20
               8.    Insurance Programs............................................................................................ 20
       B.      Procedural Motions and Retention of Professionals................................................... 21
       C.      Solicitation Procedures ............................................................................................... 21

ARTICLE V. PENDING LITIGATION .................................................................................. 21

ARTICLE VI. SUMMARY OF PLAN ..................................................................................... 21

       A.      Administrative Expense and Priority Claims.............................................................. 21
               1.  Administrative Expense Claims......................................................................... 21
               2.  Professional Fee Claims..................................................................................... 22
               3.  Fees and Expenses of Unsecured Notes Indenture Trustee ............................... 23
                                                                      i

1004754934v8
           4.    Priority Tax Claims............................................................................................ 23
           5.    DIP ABL Facility Claims................................................................................... 23
           6.    DIP Term Loan Facility Claims......................................................................... 23
     B.    Classification of Claims and Interests......................................................................... 24
           1.    Classification in General.................................................................................... 24
           2.    Consolidation of Debtor Class Descriptions for Convenience Only ................. 24
           3.    Summary of Classification of Claims and Interests........................................... 24
           4.    Special Provision Governing Unimpaired Claims............................................. 25
           5.    Elimination of Vacant Classes ........................................................................... 25
           6.    Confirmation Pursuant to Sections 1129(1)(10) and 1129(b) of the
                 Bankruptcy Code ............................................................................................... 25
           7.    Voting Classes; Presumed Acceptance by Non-Voting Classes........................ 25
     C.    Treatment of Claims and Interests .............................................................................. 26
           1.    Priority Non-Tax Claims (Class 1) .................................................................... 26
           2.    Other Secured Claims (Class 2)......................................................................... 26
           3.    Prepetition ABL Claims (Class 3) ..................................................................... 27
           4.    Prepetition Term Loan Claims (Class 4) ........................................................... 27
           5.    Unsecured Notes Claims (Class 5) .................................................................... 28
           6.    General Unsecured Claims (Class 6) ................................................................. 28
           7.    Intercompany Claims (Class 7).......................................................................... 29
           8.    Intercompany Interests (Class 8) ....................................................................... 29
           9.    Parent Interests (Class 9) ................................................................................... 30
     D.    Means for Implementation.......................................................................................... 30
           1.    Compromise of Controversies ........................................................................... 30
           2.    Sources of Cash for Plan Distribution ............................................................... 30
           3.    Restructuring Expenses...................................................................................... 30
           4.    Continued Corporate Existence; Corporate Action ........................................... 31
           5.    Exit Facilities ..................................................................................................... 32
           6.    Authorization and Issuance of New Common Stock and the Warrants............. 33
           7.    Exemption from Registration............................................................................. 33
           8.    Cancellation of Existing Securities and Agreements......................................... 34
           9.    Officers and Board of Directors......................................................................... 35
           10. Restructuring Transactions ................................................................................ 35
           11. Cancellation of Liens ......................................................................................... 37
           12. Employee Matters .............................................................................................. 37
           13. Release of Avoidance Actions ........................................................................... 38
           14. Closing of Chapter 11 Cases.............................................................................. 38
           15. Notice of Effective Date .................................................................................... 38
     E.    Distributions................................................................................................................ 38
           1.    Distributions Generally...................................................................................... 38
           2.    Distribution Record Date ................................................................................... 39
           3.    Date of Distributions.......................................................................................... 39
           4.    Disbursing Agent ............................................................................................... 39
           5.    Rights and Powers of Disbursing Agent............................................................ 39
           6.    Expenses of Disbursing Agent........................................................................... 40
           7.    Postpetition Interest ........................................................................................... 40

                                                                 ii

1004754934v8
           8.   Delivery of Distributions ................................................................................... 40
           9.   Distributions after Effective Date ...................................................................... 41
           10. Unclaimed Property ........................................................................................... 41
           11. Time Bar to Cash Payments............................................................................... 41
           12. Manner of Payment under Plan.......................................................................... 41
           13. Satisfaction of Claims ........................................................................................ 41
           14. Fractional Stock and Warrant ............................................................................ 41
           15. Minimum Cash Distributions............................................................................. 42
           16. Maximum Distributions and Rights of Reimbursement .................................... 42
           17. Setoffs ................................................................................................................ 42
           18. No Distribution in Excess of Amount of Allowed Claim.................................. 43
           19. Withholding and Reporting Requirements ........................................................ 43
           20. Hart-Scott-Rodino Antitrust Improvements Act................................................ 44
           21. Claims Paid or Payable by Third Parties ........................................................... 44
           22. Allocation Between Principal and Accrued Interest.......................................... 45
     F.    Procedures for Disputed Claims ................................................................................. 45
           1.   Disputed Claims Process.................................................................................... 45
           2.   Objections to Claims.......................................................................................... 45
           3.   Estimation of Claims.......................................................................................... 46
           4.   No Distributions Pending Allowance ................................................................ 46
           5.   Distributions after Allowance ............................................................................ 46
           6.   Claim Resolution Procedures Cumulative ......................................................... 46
           7.   Disallowance of Claims ..................................................................................... 46
     G.    Executory Contracts and Unexpired Leases ............................................................... 47
           1.   General Treatment ............................................................................................. 47
           2.   Determination of Assumption Disputes and Deemed Consent.......................... 48
           3.   Payment of Cure Amounts................................................................................. 49
           4.   Survival of the Debtors’ Indemnification Obligations and Guarantees............. 49
           5.   Insurance Policies .............................................................................................. 50
           6.   Intellectual Property Licenses and Agreements................................................. 50
           7.   Modifications, Amendments, Supplements, Restatements, or Other
                Agreements ........................................................................................................ 50
           8.   Reservation of Rights......................................................................................... 50
     H.    Conditions Precedent to Confirmation of Plan and Effective Date ............................ 51
           1.   Conditions Precedent to Confirmation of Plan .................................................. 51
           2.   Conditions Precedent to Effective Date............................................................. 51
           3.   Waiver of Conditions Precedent ........................................................................ 53
           4.   Effect of Failure of a Condition ......................................................................... 53
     I.    Effect of Confirmation of Plan ................................................................................... 54
           1.   Vesting of Assets ............................................................................................... 54
           2.   Binding Effect.................................................................................................... 54
           3.   Discharge of Claims and Termination of Interests ............................................ 54
           4.   Term of Injunctions or Stays.............................................................................. 54
           5.   Injunction ........................................................................................................... 55
           6.   Releases.............................................................................................................. 56
           7.   Exculpation ........................................................................................................ 58

                                                                iii

1004754934v8
           8.   Retention of Causes of Action/Reservation of Rights ....................................... 58
           9.   Solicitation of Plan............................................................................................. 59
           10. Reimbursement or Contribution ........................................................................ 59
           11. Recoupment ....................................................................................................... 60
           1.   Subordination Rights ......................................................................................... 60
     J.    Retention of Jurisdiction............................................................................................. 60
           1.   Retention of Jurisdiction.................................................................................... 60
           2.   Courts of Competent Jurisdiction ...................................................................... 62
     K.    Miscellaneous Provisions............................................................................................ 62
           1.   Payment of Statutory Fees ................................................................................. 62
           2.   Substantial Consummation of the Plan .............................................................. 62
           3.   Expedited Determination of Taxes .................................................................... 63
           4.   Exemption from Certain Transfer Taxes ........................................................... 63
           5.   Amendments ...................................................................................................... 63
           6.   Effectuating Documents and Further Transactions............................................ 64
           7.   Revocation or Withdrawal of Plan..................................................................... 64
           8.   Severability of Plan Provisions.......................................................................... 64
           9.   Governing Law .................................................................................................. 65
           10. Time ................................................................................................................... 65
           11. Dates of Actions to Implement the Plan ............................................................ 65
           12. Immediate Binding Effect.................................................................................. 65
           13. Deemed Acts...................................................................................................... 65
           14. Successor and Assigns ....................................................................................... 66
           15. Entire Agreement ............................................................................................... 66
           16. Exhibits to Plan.................................................................................................. 66
           17. Reservation of Rights......................................................................................... 66
           18. Plan Supplement ................................................................................................ 66
           19. Waiver or Estoppel ............................................................................................ 66
           20. Notices ............................................................................................................... 67

ARTICLE VII. FINANCIAL INFORMATION AND PROJECTIONS............................... 67

     A.    General Assumptions:................................................................................................. 68
           1.   Methodology ...................................................................................................... 68
           2.   Presentation........................................................................................................ 69
           3.   Emergence Date ................................................................................................. 69
           4.   Operations .......................................................................................................... 69
     B.    Financial Projection Assumptions: ............................................................................. 69
           1.   Revenue.............................................................................................................. 69
           2.   Cost of Goods Sold ............................................................................................ 69
           3.   Selling General & Administrative (“SG&A”) ................................................... 69
           4.   Cash Taxes ......................................................................................................... 70
           5.   Capital Expenditures.......................................................................................... 70
           6.   Working Capital................................................................................................. 70
           7.   Adjusted Earnings Before Interest, Taxes, Depreciation and
                Amortization (“Adjusted EBITDA” or “EBITDA”) ......................................... 70
           8.   Capital Structure and Liquidity.......................................................................... 70
                                                                iv

1004754934v8
ARTICLE VIII. VALUATION ANALYSIS ............................................................................ 72

        A.      Introduction:................................................................................................................ 72
        B.      Valuation Methodologies:........................................................................................... 73
                1.    Discounted Cash Flow Methodology................................................................. 74
                2.    Peer Group Company Trading Multiples Methodology .................................... 74
                3.    Precedent Transactions Methodology................................................................ 74
        C.      Valuation Considerations:........................................................................................... 74

ARTICLE IX. TRANSFER RESTRICTIONS AND CONSEQUENCES UNDER
FEDERAL SECURITIES LAWS ............................................................................................. 75

ARTICLE X. CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES
OF PLAN ..................................................................................................................................... 77

        A.      Introduction................................................................................................................. 77
        B.      Certain U.S. Federal Income Tax Consequences to the Debtors................................ 78
                1.    Characterization of the Restructuring Transactions........................................... 78
                2.    Cancellation of Debt Income ............................................................................. 79
                3.    Other Income ..................................................................................................... 80
                4.    Potential Limitations on NOL Carryforwards and Other Tax Attributes .......... 80
        C.      Certain U.S. Federal Income Tax Consequences of the Plan to U.S. Holders of
                Allowed Claims .......................................................................................................... 80
                1.    Consequences of the Plan to U.S. Holders of Allowed Prepetition Term
                      Loan Claims ....................................................................................................... 80
                2.    Consequences of the Plan to a U.S. Holder of Unsecured Notes Claims
                      Upon Receipt of New Common Stock and Warrants ........................................ 84
                3.    Accrued but Unpaid Interest .............................................................................. 85
                4.    Market Discount................................................................................................. 86
                5.    Limitation on Use of Capital Losses.................................................................. 86
                6.    Medicare Tax ..................................................................................................... 86
                7.    Exercise or Lapse of Warrants........................................................................... 86
                Information reporting generally will apply to payments to a U.S .............................. 90

ARTICLE XI. CERTAIN RISK FACTORS TO BE CONSIDERED................................... 91

        A.      Certain Bankruptcy Law Considerations .................................................................... 91
                1.   General............................................................................................................... 91
                2.   Risk of Non-Confirmation of Plan..................................................................... 91
                3.   Risk of Failing to Satisfy the Vote Requirement ............................................... 92
                4.   Risk of Non-Consensual Confirmation.............................................................. 92
                5.   Risk of Non-Occurrence of Effective Date........................................................ 92
                6.   Risk of Termination of Restructuring Support Agreement................................ 92
                7.   Risk Related to Obtaining First Day Relief ....................................................... 93
                8.   Risk Related to Parties in Interest Objecting to the Debtors’
                     Classification of Claims and Interests................................................................ 93
                9.   Risk Related to Possible Objections to the Plan ................................................ 93

                                                                       v

1004754934v8
            10. Conversion to Chapter 7 Cases .......................................................................... 93
      B.    Additional Factors Affecting Value of Reorganized Debtors..................................... 93
            1.   Claims Could Be More than Projected .............................................................. 93
            2.   Projections and Other Forward-Looking Statements Are Not Assured,
                 and Actual Results May Vary............................................................................ 94
      C.    Risks Relating to Debtors’ Business and Financial Condition ................................... 94
            1.   Risks Associated with Debtors’ Business and Industry..................................... 94
            2.   Supply and Manufacturer Relationships; Dependency on Suppliers and
                 Manufacturers .................................................................................................... 95
            3.   Reliance on JV Partner Relationships................................................................ 96
            4.   Reliance on Distribution Centers ....................................................................... 96
            5.   Reliance on the Value of the Company’s Brand................................................ 96
            6.   Post-Effective Date Indebtedness ...................................................................... 96
      D.    Factors Relating to Securities to be Issued Under Plan Generally ............................. 97
            1.   No Current Public Market for Securities ........................................................... 97
            2.   Potential Dilution............................................................................................... 97
      E.    Risks Related to Investment in New Common Stock................................................. 97
            1.   Significant Holders ............................................................................................ 97
            2.   Interests Subordinated to Reorganized Debtors’ Indebtedness ......................... 98
            3.   Implied Valuation of New Common Stock Not Intended to Represent
                 Trading Value of New Common Stock ............................................................. 98
            4.   No Intention to Pay Dividends........................................................................... 98
            5.   The New Common Stock May be Subject to Further Dilution ......................... 98
      F.    Additional Factors....................................................................................................... 99
            1.   Debtors Could Withdraw Plan ........................................................................... 99
            2.   Debtors Have No Duty to Update...................................................................... 99
            3.   No Representations Outside Disclosure Statement Are Authorized.................. 99
            4.   No Legal or Tax Advice Is Provided by Disclosure Statement ......................... 99
            5.   No Admission Made .......................................................................................... 99
            6.   Certain Tax Consequences................................................................................. 99

ARTICLE XII. VOTING PROCEDURES AND REQUIREMENTS ................................. 100

      A.    Voting Instructions and Voting Deadline ................................................................. 100
      B.    Parties Entitled to Vote ............................................................................................. 101
      C.    Agreements Upon Furnishing Ballots....................................................................... 101
      D.    Change of Vote ......................................................................................................... 101
      E.    Waivers of Defects, Irregularities, etc ...................................................................... 101
      F.    Miscellaneous ........................................................................................................... 102

ARTICLE XIII. CONFIRMATION OF PLAN..................................................................... 103

      A.    Confirmation Hearing ............................................................................................... 103
      B.    Objections to Confirmation....................................................................................... 103
            1.   The Debtors at:................................................................................................. 103
            2.   Office of the U.S. Trustee at: ........................................................................... 103
            3.   Counsel to the Debtors at:................................................................................ 103
                                                                vi

1004754934v8
             4.   Counsel to the consenting parties when determined........................................ 104
      C.     Requirements for Confirmation of Plan.................................................................... 104
             1.   Requirements of Section 1129(a) of the Bankruptcy Code ............................. 104
             2.   Additional Requirements for Non-Consensual Confirmation ......................... 106

ARTICLE XIV. ALTERNATIVES TO CONFIRMATION AND
CONSUMMATION OF PLAN ............................................................................................... 108

      A.     Alternative Plan of Reorganization........................................................................... 108
      B.     Sale Under Section 363 of Bankruptcy Code ........................................................... 108
      C.     Liquidation Under Chapter 7 or Applicable Non-Bankruptcy Law ......................... 109

ARTICLE XV. CONCLUSION AND RECOMMENDATION ........................................... 110



EXHIBIT A: Prepackaged Plan

EXHIBIT B: Restructuring Support Agreement

EXHIBIT C: Liquidation Analysis




                                                            vii

1004754934v8
                                               ARTICLE I.

                                            INTRODUCTION

        David’s Bridal, Inc. (“David’s Bridal” or “DBI”) and its debtor affiliates (collectively,
the “Debtors” and, together with their non-debtor affiliates, the “Company”) submit this joint
Disclosure Statement in connection with the solicitation of votes on the Joint Prepackaged
Chapter 11 Plan of Reorganization under Chapter 11 of the Bankruptcy Code, dated November
18, 2018 (the “Plan”)2 attached hereto as Exhibit A. The Debtors intend to commence their
chapter 11 cases (the “Chapter 11 Cases”) in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”) after Solicitation has begun.

        The purpose of this Disclosure Statement, including the exhibits annexed hereto, is to
provide information of a kind, and in sufficient detail, to enable creditors of the Debtors that are
entitled to vote on the Plan to make an informed decision on whether to vote to accept or reject
the Plan. This Disclosure Statement contains summaries of the Plan, certain statutory provisions,
events contemplated in the Chapter 11 Cases, and certain documents related to the Plan.

        After extensive arms-length negotiations, on November 18, 2018, the Debtors executed a
restructuring support agreement (the “Restructuring Support Agreement”, a copy of which is
attached hereto as Exhibit B) with the Supporting Term Lenders, the Crossover Holder, the
Supporting Noteholders and the Supporting Sponsors.

       As described more fully below, the Plan generally provides for the following:

                   All existing commitments under the Prepetition Term Loan Agreement will be
                    terminated and each holder of an allowed Prepetition Term Loan Claim will
                    receive its Pro Rata share of (i) the Takeback Term Loan, (ii) the Term Loan
                    Stock Allocation and (iii) the right to participate in the Priority Exit Facility.
                    The holders of Allowed Prepetition Term Loan Claims shall be deemed to
                    have waived, and shall not receive any recovery on account of, any deficiency
                    claim.

                   The Debtors’ Unsecured Notes will be cancelled and each holder of an
                    Allowed Unsecured Notes Claim will receive its Pro Rata share of (i) the
                    Unsecured Notes Stock Allocation and (ii) the Warrants.

                   On the Effective Date, all Interests in DB Parent shall be cancelled. Subject to
                    the reasonable consent of the Required Supporting Term Lender and the
                    Crossover Holder, Interests in all other Debtors shall not be modified by the
                    Plan, such that the Company’s pre-bankruptcy corporate structure will be
                    preserved.


2
    Capitalized terms used in this Disclosure Statement, but not defined herein, have the meanings ascribed to
    them in the Plan. To the extent any inconsistencies exist between this Disclosure Statement and the Plan, the
    Plan shall govern.




1004754934v8
                   All Priority Non-Tax Claims, Other Secured Claims, Prepetition ABL
                    Claims,3 General Unsecured Claims (other than claims waived by the
                    Supporting Sponsors) and Intercompany Claims and Intercompany Interests
                    are unimpaired by the Plan and will be satisfied in full.

                   Within sixty (60) days following the Effective Date, the Reorganized Debtors
                    will adopt a post-restructuring management incentive plan (the “Management
                    Incentive Plan”), under which up to ten percent (10%) of the New Common
                    Stock (on a fully diluted basis) will be reserved for issuance as awards to
                    members of the Reorganized Debtors’ management.

        Accomplishing a speedy and efficient resolution of the Debtors’ Chapter 11 Cases is
essential to maximizing value and successfully reorganizing the Company. Under the
Restructuring Support Agreement, the Debtors are obligated to meet certain milestones.
Specifically, the Restructuring Support Agreement may be terminated if, among other things, the
Debtors fail to satisfy the following milestones:

                     Milestone                                                  Deadline

File the Plan, the Disclosure Statement, and               The Petition Date
Certain Related Motions
Entry of Interim DIP Order                                 November 22, 2018
Delivery of Post-Emergence Liquidity Forecast              December 10, 2018
Entry of Final DIP Order                                   December 21, 2018
Entry of Solicitation Order and Confirmation               January 7, 2019
Order
Effective Date                                             January 14, 2019

     THE DEBTORS, THE SUPPORTING TERM LENDERS, THE CROSSOVER
HOLDER, THE SUPPORTING NOTEHOLDERS AND THE SUPPORTING SPONSORS
(COLLECTIVELY, THE “PLAN SUPPORT PARTIES”) SUPPORT CONFIRMATION
OF THE PLAN AND URGE ALL HOLDERS OF CLAIMS ENTITLED TO VOTE ON
THE PLAN TO VOTE TO ACCEPT THE PLAN. THE PLAN SUPPORT PARTIES
BELIEVE THAT THE PLAN PROVIDES THE HIGHEST AND BEST RECOVERY
FOR ALL STAKEHOLDERS.

       Summary of Plan Classification and Treatment of Claims and Interests

        Under the Bankruptcy Code, only holders of claims or interests in “impaired” Classes are
entitled to vote on the Plan (unless, for reasons discussed in more detail below, such holders are
deemed to reject the Plan pursuant to section 1126(g) of the Bankruptcy Code). Under section

3
    To the extent not previously refinanced by the DIP ABL Facility pursuant to a separate Bankruptcy Court order
    approving the Debtors’ chapter 11 financing, all existing commitments under the Prepetition ABL Agreement
    will be terminated and each holder of an Allowed Prepetition ABL Facility Claim will receive Cash in the full
    amount of its Allowed Prepetition ABL Facility Claim from the proceeds of the Exit ABL Facility.




                                                       2
1004754934v8
1124 of the Bankruptcy Code, a class of claims or interests is deemed to be “impaired” unless (i)
the plan leaves unaltered the legal, equitable, and contractual rights to which such claim or
interest entitles the holder thereof or (ii) notwithstanding any legal right to an accelerated
payment of such claim or interest, the plan, among other things, cures all existing defaults (other
than defaults resulting from the occurrence of events of bankruptcy) and reinstates the maturity
of such claim or interest as it existed before the default.

        Holders of Claims in the following Classes are being solicited under and entitled to vote
on the Plan:

                Class 4.          Prepetition Term Loan Claims

                Class 5.          Unsecured Notes Claims

        The following table summarizes (i) the treatment of Claims and Interests under the Plan,
(ii) which Classes are impaired by the Plan, (iii) which Classes are entitled to vote on the Plan,
and (iv) the estimated recoveries for holders of Claims and Interests. The table is qualified in its
entirety by reference to the full text of the Plan. For a more detailed summary of the terms and
provisions of the Plan, see Article VI—Summary of the Plan below. A detailed discussion of the
analysis underlying the estimated recoveries, including the assumptions underlying such
analysis, is set forth in the Valuation Analysis in Article VIII hereof.

                                                                                        Entitled to
                 Claim or                                                Impaired or      Vote on      Approx.
Class       Equity Interest                    Treatment                 Unimpaired       the Plan    Recovery4
1       Priority Non-Tax Claims    Except to the extent that a holder    Unimpaired    No             100%
                                   of an Allowed Priority Non-Tax                      (Presumed to
                                   Claim against any of the Debtors                    accept)
                                   agrees to a less favorable
                                   treatment of such Claim, in full
                                   and final satisfaction, settlement,
                                   release, and discharge of, and in
                                   exchange for, such Allowed
                                   Priority Non-Tax Claim, at the
                                   option of the Debtors (subject to
                                   the reasonable consent of the
                                   Required Supporting Term
                                   Lenders and the Crossover
                                   Holder) or the Reorganized
                                   Debtors, as applicable, (i) each
                                   such holder shall receive
                                   payment in Cash in an amount
                                   equal to the Allowed amount of
                                   such Claim, payable on the later
                                   of the Effective Date and the
                                   date that is ten (10) Business
                                   Days after the date on which

4
    The amounts and/or percentages set forth under Approximate Recovery are based on the range of reorganized
    equity value of the Debtors as described in the Valuation Analysis described herein. They represent the
    midpoint within the Company’s range of estimated recoveries.




                                                        3
1004754934v8
                                                                                      Entitled to
              Claim or                                                 Impaired or     Vote on       Approx.
Class       Equity Interest                  Treatment                 Unimpaired      the Plan     Recovery4
                                 such Priority Non-Tax Claim
                                 becomes an Allowed Priority
                                 Non-Tax Claim, or as soon
                                 thereafter as is reasonably
                                 practicable, (ii) such holder’s
                                 Allowed Priority Non-Tax Claim
                                 shall be Reinstated, or (iii) such
                                 holder shall receive such other
                                 treatment consistent with section
                                 1129(a)(9) of the Bankruptcy
                                 Code so as to render such
                                 holder’s Allowed Priority Non-
                                 Tax Claim Unimpaired.
2       Other Secured Claims     Except to the extent that a holder    Unimpaired    No             100%
                                 of an Allowed Other Secured                         (Presumed to
                                 Claim against any of the Debtors                    accept)
                                 agrees to a less favorable
                                 treatment of such Claim, in full
                                 and final satisfaction, settlement,
                                 release, and discharge of, and in
                                 exchange for, such Allowed
                                 Other Secured Claim, at the
                                 option of the Debtors (with the
                                 consent of the Required
                                 Supporting Term Lenders and
                                 the Crossover Holder) or the
                                 Reorganized Debtors, as
                                 applicable, on the later of the
                                 Effective Date and the date that
                                 is ten (10) Business Days after
                                 the date such Other Secured
                                 Claim becomes an Allowed
                                 Claim, or as soon thereafter as is
                                 reasonably practicable, each
                                 holder of an Allowed Other
                                 Secured Claim shall receive on
                                 account of such Allowed Claim
                                 (i) Cash in an amount equal to
                                 the Allowed amount of such
                                 Claim, (ii) Reinstatement of such
                                 holder’s Allowed Other Secured
                                 Claim, or (iii) such other
                                 treatment sufficient to render
                                 such holder’s Allowed Other
                                 Secured Claim Unimpaired.
3       Prepetition ABL Claims   Except to the extent that a holder    Unimpaired    No             100%
                                 of an Allowed Prepetition ABL                       (Presumed to
                                 Claim agrees to a less favorable                    accept)
                                 treatment of such Claim or has
                                 been indefeasibly paid in full in
                                 Cash at the default rate or
                                 “rolled up” or converted into
                                 DIP ABL Claims pursuant to the



                                                      4
1004754934v8
                                                                                        Entitled to
              Claim or                                                   Impaired or     Vote on       Approx.
Class       Equity Interest                    Treatment                 Unimpaired      the Plan     Recovery4
                                  applicable DIP Order before the
                                  Effective Date, in full and final
                                  satisfaction, settlement, release,
                                  and discharge of, and in
                                  exchange for, each Allowed
                                  Prepetition ABL Claim, on the
                                  Effective Date, each holder of an
                                  Allowed Prepetition ABL Claim
                                  shall (i) receive Cash in the full
                                  amount of its Allowed
                                  Prepetition ABL Claim and
                                  (ii) all issued and undrawn
                                  Letters of Credit (as defined in
                                  the Prepetition ABL Agreement)
                                  shall be replaced or cash
                                  collateralized in the amounts
                                  specified under the Prepetition
                                  ABL Agreement, from the
                                  proceeds of the Exit ABL
                                  Facility and the existing
                                  commitments under the
                                  Prepetition ABL Agreement
                                  shall be terminated.
4       Prepetition Term Loan     Except to the extent that a holder     Impaired      Yes            70.8%5
        Claims                    of an Allowed Prepetition Term
                                  Loan Claim agrees to a less
                                  favorable treatment of such
                                  Claim, in full and final
                                  satisfaction, settlement, release,
                                  and discharge of, and in
                                  exchange for, each Allowed
                                  Prepetition Term Loan Claim, on
                                  the Effective Date, each holder
                                  of an Allowed Prepetition Term
                                  Loan Claim shall receive its Pro
                                  Rata Share of (i) the Takeback
                                  Term Loan, (ii) the Term Loan
                                  Stock Allocation and (iii) the
                                  right to participate in the Priority
                                  Exit Facility (and receive the
                                  Supplemental Securities in
                                  accordance therewith). The
                                  holders of Allowed Prepetition
                                  Term Loan Claims shall be
                                  deemed to have waived, and
                                  shall not receive any recovery on


5
    Recovery based on a midpoint valuation of $436 million, midpoint takeback debt amount of $250 million, and
    other adjustments to Equity Value outlined in Article VII. Equity recovery includes 15% ownership from the
    Priority Exit Facility resulting in a total ownership of 91.25%. Recovery analysis pro forma for normalized
    ABL levels is 77%, as further explained in Article VIII.




                                                        5
1004754934v8
                                                                                      Entitled to
              Claim or                                                 Impaired or     Vote on       Approx.
Class       Equity Interest                  Treatment                 Unimpaired      the Plan     Recovery4
                                 account of, any deficiency claim.
5       Unsecured Notes Claims   Except to the extent that a holder    Impaired      Yes            4.4%6
                                 of an Allowed Unsecured Notes
                                 Claim agrees to a less favorable
                                 treatment of such Claim, in full
                                 and final satisfaction, settlement,
                                 release, and discharge of, and in
                                 exchange for, each Allowed
                                 Unsecured Notes Claim, on the
                                 Effective Date, each holder of an
                                 Allowed Unsecured Notes Claim
                                 shall receive its Pro Rata share
                                 of (i) the Unsecured Notes Stock
                                 Allocation and (ii) the Warrants.
6       General Unsecured        Except to the extent that a holder    Unimpaired    No             100%
        Claims                   of an Allowed General                               (Presumed to
                                 Unsecured Claim agrees to a less                    accept)
                                 favorable treatment of such
                                 Claim or has been paid before
                                 the Effective Date, on and after
                                 the Effective Date, in full and
                                 final satisfaction, settlement,
                                 release, and discharge of, and in
                                 exchange for, such Claim, (i) the
                                 Reorganized Debtors shall
                                 continue to pay or treat each
                                 Allowed General Unsecured
                                 Claim in the ordinary course of
                                 business as if the Chapter 11
                                 Cases had never been
                                 commenced, or (ii) such holder
                                 will receive such other treatment
                                 so as to render such holder’s
                                 Allowed General Unsecured
                                 Claim Unimpaired pursuant to
                                 section 1124 of the Bankruptcy
                                 Code, in each case subject to all
                                 defenses or disputes the Debtors
                                 and the Reorganized Debtors
                                 may have with respect to such
                                 Claims, including as provided in
                                 Section 6.17 of the Plan;
                                 provided that, notwithstanding
                                 the foregoing, the Allowed
                                 amount of General Unsecured
                                 Claims shall be subject to and
                                 shall not exceed the limitations
                                 or maximum amounts permitted


6
    Recovery based on a midpoint valuation of $436 million and other adjustments to Equity Value outlined in
    Article VII. Warrant value assumes 40% volatility and 5 year term.




                                                      6
1004754934v8
                                                                                    Entitled to
              Claim or                                               Impaired or     Vote on       Approx.
Class       Equity Interest                  Treatment               Unimpaired      the Plan     Recovery4
                                 by the Bankruptcy Code,
                                 including sections 502 or 503 of
                                 the Bankruptcy Code, to the
                                 extent applicable; provided,
                                 further, that the Supporting
                                 Sponsors holding General
                                 Unsecured Claims shall be
                                 deemed to have waived such
                                 Claims and shall not receive any
                                 distributions on account of such
                                 Claims.
7       Intercompany Claims      On the Effective Date, or as soon   Unimpaired    No             100%
                                 as practicable thereafter, all                    (Presumed to
                                 Intercompany Claims shall be                      accept)
                                 paid, adjusted, continued,
                                 settled, Reinstated, discharged,
                                 contributed to capital, or
                                 eliminated, in each case to the
                                 extent determined to be
                                 appropriate by the Debtors (with
                                 the consent of the Required
                                 Supporting Term Lenders and
                                 the Crossover Holder) or the
                                 Reorganized Debtors, as
                                 applicable, subject to the
                                 Restructuring Transactions.
8       Intercompany Interests   On the Effective Date, or as soon   Unimpaired    No             100%
                                 as practicable thereafter, all                    (Presumed to
                                 Intercompany Interests shall be                   accept)
                                 Reinstated, (i) subject to the
                                 reasonable consent of the
                                 Required Supporting Term
                                 Lenders and the Crossover
                                 Holder and (ii) the Restructuring
                                 Transactions.
9       Parent Interests         Holders of Parent Interests shall   Impaired      No (Deemed     N/A
                                 not receive or retain any                         to reject)
                                 property under the Plan on
                                 account of such Parent Interests.
                                 On the Effective Date, or as soon
                                 as practicable thereafter, all
                                 Interests shall be deemed
                                 cancelled without further action
                                 by or order of the Bankruptcy
                                 Court, and shall be of no further
                                 force and effect, whether
                                 surrendered for cancellation or
                                 otherwise.




                                                     7
1004754934v8
                                            ARTICLE II.

                     OVERVIEW OF THE COMPANY’S OPERATIONS

       A.      Corporate History and Organizational Structure

         We are a successor to a bridal retailing business that began in Ft. Lauderdale, Florida in
1950. David’s Bridal, Inc. was incorporated and commenced operations by opening a store in
Hallandale, Florida in 1990. In 1999, DBI conducted an initial public offering and was listed on
the New York Stock Exchange. In 2000, the May Department Stores Company (“May”)
acquired DBI. In 2007, Federated Department Stores, Inc. (the successor of May) sold DBI to
affiliates of Leonard Green & Partners, L.P., a Delaware limited partnership (“LGP”) and other
investors.

       On August 27, 2012, the Company entered into an Agreement and Plan of Merger (the
“Merger Agreement”) with DB Holdco, Inc. (“DB Holdco”), DB Midco, Inc., a wholly owned
subsidiary of DB Holdco (“DB Midco”) and DB Sub, Inc., a wholly owned subsidiary of DB
Midco (“Merger Sub”). DB Holdco is a wholly owned subsidiary of DB Investors, Inc. (“DB
Parent”).7 DB Parent is an affiliate of Clayton, Dubilier & Rice, LLC (“CD&R”). Pursuant to
the Merger Agreement, upon the terms and subject to the conditions thereof, Merger Sub
commenced a tender offer on August 27, 2012 (the “Offer”) to purchase the outstanding shares
of common and preferred stock of the Company, other than a portion of existing shareholders
who maintain ownership with an aggregate value of $80,000. The transaction (the “CDR
Acquisition”) closed on October 11, 2012. Merger Sub merged with and into DBI with DBI
being the surviving corporation. As a result, DBI is now a wholly owned subsidiary of DB
Midco.

        On May 4, 2016, the Company announced a franchise partnership with Diltex S.A. de
C.V. to expand operations into Mexico. The first store opened during May 2017. The second
store opened in June 2018 with plans to open additional stores over the next four years.

       On August 23, 2018 the Company acquired substantially all of the assets (other than real
property) of a small, privately held wedding gift registry business located in the Seattle,
Washington area.




7
    At the time of entry into the Merger Agreement, DB Holdco was known as CDR DB Holdings, Inc., DB Midco
    was known as CDR DB Midco, Inc., and DB Parent was known as CDR DB Investors, Inc.




                                                   8
1004754934v8
       The Company’s organizational structure, as of the date hereof, is set forth below:




       B.      Company’s Business

               1.      Business Operations

        The Company is an international bridal retailer and the leading U.S. destination for bridal
gowns, wedding-related apparel, social occasion apparel, accessories and services. The
Company exists to empower every woman to stay true to her dreams. In order to do this, the
Company focuses on the customer and strives to be with her on each step of her journey in order
to help clarify her vision and make her feel confident that she is the best version of herself on the
most important day of her life.


                                                 9
1004754934v8
        As of the date hereof, the Company operated 311 stores – 296 stores in the U.S., eleven
stores in Canada and four stores in the United Kingdom. Additionally, there are two franchised
stores in Mexico. The Company leases substantially all of its stores. The Company believes it
operates in this is significantly more retail locations than its next closest competitor in the U.S.
The Company also believes it operates the leading bridal website, as measured by traffic.

       The Company has a 50% equity ownership in Fillberg, Ltd. (“Fillberg”), Wingreat, Ltd.
(“Wingreat”) and Executive Management, Ltd. (“EML”) and a 25% equity ownership in
Maxtel, Ltd. (“Maxtel”).

       Fillberg, a 50% owned joint venture since 1995, is a Hong Kong corporation used as the
exclusive agent for the sourcing of foreign purchased ready-made garments for the Company.
Wingreat, a 50% owned joint venture since 2001, is a Hong Kong corporation that contracts with
manufacturers for the manufacture of ready-made bridal garments. Maxtel, a 25% owned joint
venture since 1998, is a Hong Kong corporation that manufactures bridal garments for sale
primarily to the Company. EML, a 50% owned joint venture created in 2010, is a Hong Kong
corporation that performs general and administrative services for Fillberg and Wingreat.

       The Company purchases a significant portion of its merchandise from its joint venture
partners in Asia. The remaining inventory is purchased from a combination of foreign and
domestic vendors. Many of the domestic vendors have overseas production facilities. Most
merchandise is shipped directly from the Company’s vendors to its distribution centers. The
Company believes that the size and scope of its operations and its vertically-integrated design
and sourcing capabilities enable it to provide customers a compelling value proposition, which
includes an extensive assortment of quality merchandise at attractive prices. In addition, the
Company’s broad, multi-channel presence in the U.S. bridal gown and wedding-related apparel
industry affords it the opportunity to provide brides direct access to an extensive assortment of
merchandise.

       As of the date hereof, the Company employs approximately 9,260 employees,
approximately 2,260 of which are full-time and approximately 6,800 of which are part-time, as
well as approximately 200 temporary employees. None of the Company’s employees are
covered by a collective bargaining agreement.

        For the twenty-six weeks ended June 30, 2018, the unaudited consolidated financial
statements of the Company reflected net sales of approximately $425.6 million and a net loss of
approximately $303.2 million. As of June 30, 2018, the Company’s unaudited consolidated
financial statements reflected assets totaling approximately $681.5 million and liabilities totaling
approximately $925.6 million.




                                                10
1004754934v8
         C.         Management

         The following table sets forth the names of the Company’s current executive officers:
Name                     Age Position(s)
Scott Key                51 Chief Executive Officer
Joan Hilson              59 Executive Vice President, Chief Financial & Operating Officer
Gary Walker              57 Senior Vice President, Controller
Cynthia Harriss          66 Executive Vice President of Stores
Terri Leitgeb            47 Senior Vice President, Chief People Officer
Lori Conley              36 Senior Vice President, Merchandising, Design and Product Development
Anthony Troy             52 Senior Vice President, Chief Information Officer
Elizabeth Crystal        51 Executive Vice President, Chief Marketing Officer
Elio Auletta             51 Managing Director Europe and SVP Production Management
Diana Takach             37 Senior Vice President, Digital


       The composition of the board of directors of the Reorganized Debtors will be disclosed,
to the extent known and determined, prior to the entry of the order confirming the Plan in
accordance with section 1129(a)(5) of the Bankruptcy Code.

         D.         Regulation of the Debtors’ Business

        The Company is subject to numerous federal, state and local laws and regulations,
including customs, truth-in-advertising, product safety, consumer protection including general
privacy, identity theft, online privacy, unsolicited commercial communication and zoning and
occupancy laws and ordinances that regulate retailers generally or govern the importation,
promotion and sale of merchandise and the operation of retail stores and warehouse facilities.
The Company is also subject to various anti-corruption laws that prohibit improper payments or
offers of payments to foreign governments and their officials for the purpose of obtaining or
retaining business.

         E.         Prepetition Capital Structure

                    1.       Prepetition Indebtedness

        The Company’s primary prepetition indebtedness consists of secured debt obligations in
the amount of approximately $549 million (including $42 million in outstanding letters of credit)
and unsecured debt obligations in the amount of approximately $270 million, both as of the
Petition Date. The Company also has ordinary course trade claims in the amount of
approximately $21.6 million as of the Petition Date. The Company’s secured and unsecured
financing obligations are described in greater detail below. Such description is for informational
purposes only and is qualified in its entirety by reference to the documents setting forth the
specific terms of such obligations and their respective related agreements.




                                                             11
1004754934v8
                         (a)      Prepetition ABL Facility

        On October 11, 2012, the Company entered into a credit agreement (the “Prepetition
ABL Agreement”) with Bank of America, N.A. as the Administrative Agent and Collateral
Agent. The Prepetition ABL Agreement provides for a $125.0 million revolving credit facility.
Borrowing capacity under the Prepetition ABL Agreement is subject to the borrowing base,
which is measured on a monthly basis. Borrowings under the Prepetition ABL Agreement are
secured by a first priority security interest in certain assets including cash and cash equivalents,
inventories, and intellectual property (the “ABL Priority Collateral”), and a second priority
security interest in the balance of the Company’s assets (other than certain excluded assets) (the
“Term Loan Priority Collateral”). The Prepetition ABL Agreement also provides the
Company the right to enter into additional incremental revolving facilities or incremental term
loans in an aggregate amount such that the sum of all revolving facilities and incremental term
loans does not exceed $150.0 million plus such additional amount that will not cause the
Consolidated Secured Leverage Ratio8 to exceed 4.25 to 1.00. In addition, $20.0 million under
the Prepetition ABL Agreement is available in the form of swingline loans. Letters of credit may
be issued under the Prepetition ABL Agreement in an aggregate amount not exceeding $60.0
million.

       Loans under the Prepetition ABL Agreement bear a floating rate of interest, at the
Company’s option, at the Base Rate (the higher of the Federal Funds Rate plus 1/2% or Prime
Rate) plus a margin of 0.25% to 0.75% based on excess availability or LIBOR plus a margin of
1.25% to 1.75% based on excess availability. The Company must pay an annual commitment fee
of 0.25% on the unused portion of the commitment.

        The Prepetition ABL Agreement includes restrictions on the Company’s ability to incur
additional indebtedness, pay dividends or make other distributions, make investments, make
loans and make capital expenditures, among others. The Company is required to maintain a
consolidated fixed charge coverage ratio of 1.0 to 1.0 if excess availability falls below certain
minimum levels. The Company has at all times been in compliance with this financial covenant,
if applicable.

        On July 26, 2016, the Prepetition ABL Agreement was amended to extend the maturity
date to July 26, 2021. The amendment also contains a provision for early maturity ninety-one
days prior to maturity of any material indebtedness; certain changes to the borrowing base, cash
management and intellectual property appraisal provisions; and certain other technical
amendments.

        There were $25.7 million and no borrowings under the Prepetition ABL Agreement as of
the Petition Date and December 30, 2017, respectively. There was approximately $12.5 million
available in additional borrowings under the Prepetition ABL Agreement as of October 15, 2018
based on the factors described above.



8
    Capitalized terms used but not defined herein or in the Plan shall have the meanings set forth in the applicable
    financing agreement.




                                                       12
1004754934v8
                      (b)    Senior Secured Prepetition Term Loan Facility

        On October 11, 2012, the Company entered into a credit agreement (the “Prepetition
Term Loan Agreement”) $520.0 million senior secured term loan facility with Bank of
America, N.A. as the Administrative Agent and Collateral Agent. The Prepetition Term Loan
Agreement also provides the Company the right to enter into additional incremental term loans,
supplemental term loans, incremental revolving facilities and letter of credit facilities in an
aggregate amount not to exceed $150.0 million plus such an additional amount that will not
cause the Consolidated Secured Leverage Ratio to exceed 4.25 to 1.00. Borrowings under the
Prepetition Term Loan Agreement are secured by a first priority security interest in the Term
Loan Priority Collateral and a second priority security interest in the ABL Priority Collateral.
The maturity date of the Prepetition Term Loan Agreement is October 11, 2019.

       Loans under the Prepetition Term Loan Agreement bear a floating rate of interest, at the
Company’s option, at the Base Rate (the higher of the Federal Funds Rate plus 1/2% or Prime
Rate) or LIBOR plus the Applicable Margin (as of December 30, 2017 4.00% per annum for
LIBOR loans and 3.00% for Base Rate loans). The Applicable Margin is subject to change
depending on the Consolidated Total Leverage Ratio and can range between 3.50% and 4.00%
for LIBOR loans and between 2.50% and 3.00% for Base Rate loans. Term loans are subject to a
1.25% LIBOR Rate floor. Outstanding borrowings as of December 30, 2017 bear interest at
5.7%. Interest is payable on a quarterly basis.

        The Prepetition Term Loan Agreement has required quarterly principal repayments of
$1.30 million commencing on March 31, 2013. The Term Loan also provides for a mandatory
“Excess Cash Flow” prepayment, as defined, within 120 days of each fiscal year end based on
the prior fiscal year financial results beginning with the fiscal year ending December 28, 2013.
The excess cash flow prepayments reduce future required payments on a pro rata basis. The
amount due under this provision based on results for the Company’s fiscal year ended December
30, 2017 was $10,009,000, which was paid on March 29, 2018. The amount due under this
provision based on results for the Company’s fiscal year ended December 31, 2016 was
$787,000, which was paid in March 2017. Based upon the excess cash flow prepayments, there
are now no quarterly principal repayments due through maturity. The Prepetition Term Loan
Agreement also provides for mandatory prepayments for certain events such as a change in
control and certain sales of assets, among others.

      Loans under the Prepetition Term Loan Agreement may be prepaid at any time without
premium or penalty.

                      (c)    Unsecured Notes

       On October 11, 2012, the Company entered into an indenture (as supplemented) with
Wilmington Trust as trustee and the subsidiary guarantors party thereto which provided for the
issuance of the Unsecured Notes in the aggregate principal amount of $270.0 million (the
“Unsecured Notes Indenture”). The Unsecured Notes bear interest at a rate of 7.75% per
annum. Interest is payable on each April 15 and October 15, commencing on April 15, 2013. The
maturity date of the Unsecured Notes is October 15, 2020.




                                              13
1004754934v8
        The Unsecured Notes may be redeemed at any time at a redemption rate equal to the
principal amounts redeemed. The Unsecured Notes also provide for mandatory prepayments for
certain events such as a change in control and certain sales of assets, among others.

                       (d)     Off Balance Sheet Arrangements

       The Company enters into standby letters of credit to secure certain of its obligations.
These letters of credit were issued under the Prepetition ABL Agreement. As of November 16,
2018, the Company had $42,486,746.46 of obligations under standby letters of credit in future
periods primarily related to collateralizing the Company’s credit card processing, insurance
programs, merchandise purchases, rent obligations, and duties related to import purchases.

                       (e)     General Unsecured Claims

       General Unsecured Claims consist of any Claim against the Debtors as of the Petition
Date that is neither secured by a Lien on Collateral nor entitled to priority under the Bankruptcy
Code or any order of the Bankruptcy Court (other than an Unsecured Notes Claim or an
Intercompany Claim).

                       (f)     Priority Non-Tax Claims

       Priority Non-Tax Claims consist of any Claim other than an Administrative Expense
Claim or a Priority Tax Claim, entitled to priority in payment as specified in section 507(a) of the
Bankruptcy Code.

                       (g)     Other Secured Claims

        Other Secured Claims consist of any Claim, other than an ABL Facility Claim or
Prepetition Term Loan Claim, that is (a) secured by a Lien on Collateral, which lien is valid,
perfected, and enforceable under applicable law or by reason of a Final Order, to the extent of
the value of such Collateral as (i) set forth in the Plan, (ii) agreed to by the holder of such Claim
and the Debtors (with the consent of the DIP ABL Facility Agent, the Required DIP Term
Lenders and the Crossover Holder) or the Reorganized Debtors, as applicable, or (iii) determined
by a Final Order in accordance with section 506(a) of the Bankruptcy Code, or (b) secured by the
amount of any right of setoff of the holder thereof in accordance with section 553 of the
Bankruptcy Code.

                       (h)     Intercompany Claims

       Intercompany Claims consist of any Claims against a Debtor held by another Debtor.

               2.      Equity Ownership

       DB Parent is a privately held company. On August 27, 2012, DBI entered into the
Merger Agreement with CDR Holding, Parent, and Merger Sub. Pursuant to the Merger
Agreement, upon the terms and subject to the conditions thereof, Merger Sub commenced the
Offer on August 27, 2012 to purchase the outstanding shares of common and preferred stock of
DBI, other than a portion of existing shareholders who maintain ownership with an aggregate


                                                 14
1004754934v8
value of $80.0 million. The CDR Acquisition closed on October 11, 2012. Merger Sub merged
with and into DBI with DBI being the surviving corporation. As a result, DBI is now a wholly
owned subsidiary of DB Parent. The remaining Debtors are all wholly-owned direct or indirect
subsidiaries of DB Parent.

                                         ARTICLE III.

   KEY EVENTS LEADING TO COMMENCEMENT OF THE CHAPTER 11 CASES

       A.      Challenging Bridal Retail Market Conditions

        The Company is an international bridal retailer and the largest U.S. destination for bridal
gowns, wedding-related apparel, social occasion apparel, accessories and services. For over 60
years, the Company has remained the most iconic bridal destination, with approximately one-
third of brides in the United States wearing a David’s Bridal gown.

       Headquartered in Conshohocken, Pennsylvania, the Company derives its revenue from
merchandise sold through its e-commerce site (www.DavidsBridal.com) and at over 300 brick-
and-mortar retail locations, alterations services provided at its retail locations, its franchising
arrangements, its partnership programs with other companies and its wedding services programs.
Because of their trusted place in the market, the Debtors have typically maintained steady
operating cash flows year over year: David’s Bridal reported Consolidated Adjusted EBITDA of
approximately $83.0 million for the fiscal year ended December 31, 2017 and of approximately
$77.7 million for the first nine months of 2018. In fact, the vast majority of the stores in the
Company’s fleet have profitable 4-wall EBITDA.

        The Company’s primary competition in the bridal market comes from independent local
bridal boutiques in the various markets where it operates. Increasingly, there is also competition,
particularly at the lower price points, from online retailers. In addition to the competition the
Company faces in the bridal market, it also competes with department stores and other clothing
retailers within the dress and accessories businesses.

       B.      Prepetition Restructuring Efforts

        Notwithstanding their core operating strengths, the Debtors are burdened by a substantial
amount of borrowed-money debt, in addition to facing many of the same pressures affecting U.S.
retailers generally. Though the Debtors generate sufficient liquidity to service their debt
obligations in the ordinary course, maturities in the second half of 2019—and the potential for
negative media attention associated with such looming obligations—compelled the Debtors to
proactively address their over-leveraged capital structure in a manner that would not disrupt their
business, vendor and landlord relationships, employees and, most importantly, the customer
experience. As further described in the Declaration of Joan Hilson, Executive Vice President
and Chief Financial and Operating Officer of the Debtors, In Support of Chapter 11 Petitions
and First Day Pleadings, David’s Bridal engaged Evercore Group L.L.C. (“Evercore”) as its
financial advisor in April 2018. Since then, the Company has been exploring, and has engaged
in discussions with its principal stakeholders regarding, numerous options for refinancing or
recapitalization of its balance sheet. The ensuing months of negotiations ultimately resulted in



                                                15
1004754934v8
agreement among all of the Debtors’ principal stakeholders on the terms of a balance sheet
restructuring.

       C.      Restructuring Support Agreement

       On November 18, 2018, the Debtors entered into the Restructuring Support Agreement
with the Supporting Term Lenders, the Crossover Holder, the Supporting Noteholders and the
Supporting Sponsors. Pursuant to the Restructuring Support Agreement, the Supporting Term
Lenders, the Supporting Noteholders, the Crossover Holder and the Supporting Sponsors have
committed to vote in favor of and support confirmation of the Plan.

        The Restructuring Support Agreement requires the Debtors, the Supporting Creditors and
the Supporting Sponsors, among other things, to support and take all reasonable actions
necessary to the consummation of the restructuring embodied in the Restructuring Support
Agreement, and to vote to accept the Plan subject to the receipt of solicitation materials in
accordance with section 1125(g) and 1126 of the Bankruptcy Code. The Restructuring Support
Agreement may be terminated in the event of certain breaches by the parties thereto and upon the
occurrence of certain events, including, for example, the failure to meet specified milestones
relating to the filing, confirmation, and consummation of the Plan.

        The Debtors are required under the Restructuring Support Agreement to commence
solicitation of the Plan by November 18, 2018.

        The Plan is supported by substantially all of the Debtors’ key stakeholders, including the
parties that collectively hold or control approximately 85% of the approximately $481.2 million
under the Prepetition Term Loan Agreement, approximately 97% of the $270.0 million in
outstanding Unsecured Notes and the Debtors’ principal equity holders. The Plan reflects the
agreement reached among the Debtors, the Supporting Term Lenders, the Crossover Holder, the
Supporting Noteholders and the Supporting Sponsors to reorganize the Debtors as a going
concern business on a prompt and efficient timeline and incorporates an agreed-upon
compromise of controversies with full recoveries to all classes of unsecured creditors other than
the holders of the Unsecured Notes. The Debtors and their major constituents believe that the
compromises, settlements, and transactions embodied in the Plan will provide the Debtors with
the requisite liquidity to achieve the restructuring embodied in the Restructuring Support
Agreement and implement the Debtors’ long-term business plan.

       D.      Compromise of Controversies

       The Plan provides that, pursuant to section 1123 of the Bankruptcy Code and Bankruptcy
Rule 9019, and in consideration for the distributions and other benefits provided under the Plan,
the provisions of the Plan constitute a good-faith compromise and settlement of all Claims and
controversies resolved under the Plan, and the entry of the Confirmation Order shall constitute
the Bankruptcy Court’s approval of such compromise and settlement under Bankruptcy Rule
9019, and the Bankruptcy Court’s findings shall constitute its determination that such
compromises and settlements are within the range of reasonableness, in the best interests of the
Debtors, their estates, their creditors, and other parties-in-interest, and fair and equitable. The




                                                16
1004754934v8
Plan further provides that each provision of Plan constitutes a part of this settlement that is non-
severable from the remaining terms of the Plan.

        E.       Exit Facility

        Pursuant to the Restructuring Support Agreement, the Debtors secured commitments for
an exit facility consisting of two forms of exit financing: (i) a senior secured term loan facility
(the “Priority Exit Facility”) in an aggregate principal amount of between $40 and $60 million,9
which will be provided to certain of the Reorganized Debtors on the Effective Date, and (ii) a
junior secured term loan (the “Takeback Term Loan”) to be issued by the Reorganized Debtors
to the Prepetition Term Lenders in the original principal amount of between $240 million and
$260 million,10 each of which will be provided to certain of the Reorganized Debtors on the
Effective Date. It is expected that the Debtors will also secure a senior secured asset-based
revolving credit facility (the “Exit ABL Facility” and, with the Priority Exit Facility and the
Takeback Term Loan, the “Exit Facilities”) with commitments in an aggregate original principal
amount of $125.0 million, which will be provided to certain of the Reorganized Debtors on the
Effective Date. The proceeds of the Priority Exit Facility and Exit ABL Facility will be used to
(a) refinance the Prepetition ABL Facility (to the extent outstanding), the DIP ABL Facility and
the DIP Term Loan Facility, (b) fund other Distributions, costs, and expenses contemplated by
the Plan, and (c) fund general working capital and for general corporate purposes of the
Reorganized Debtors, in each case subject to the terms of the Exit Facility Documents. The
Takeback Term Loan will serve as a portion of the distribution to holders of Prepetition Term
Loan Claims.

                                                 ARTICLE IV.

                    ANTICIPATED EVENTS DURING CHAPTER 11 CASES

        In accordance with the Restructuring Support Agreement, the Debtors anticipate filing
voluntary petitions for relief under chapter 11 of the Bankruptcy Code on the Petition Date. The
filing of the petitions will commence the Chapter 11 Cases, at which time the Debtors will be
afforded the benefits, and will become subject to the limitations, of the Bankruptcy Code.

        The Debtors intend to continue operating their business in the ordinary course during the
pendency of the Chapter 11 Cases as they had prior to the Petition Date. To facilitate the
efficient and expeditious implementation of the Plan through the Chapter 11 Cases, and to
minimize disruptions to the Debtors’ operations on the Petition Date, the Debtors intend to seek
to have each of the Chapter 11 Cases assigned to the same bankruptcy judge and administered
jointly. The Debtors also plan to file various motions seeking important relief from the
Bankruptcy Court. Such relief, if granted, will assist in the administration of the Chapter 11
Cases; however, there can be no assurance that the requested relief will be granted by the
Bankruptcy Court.

9
     The exact size of the Priority Exit Facility will be determined before the Confirmation Hearing.
10
     The exact size of the Takeback Term Loan Facility will depend on the size of the Priority Exit Facility and will
     be equal to $300.0 million less the amount funded under the Priority Exit Facility.




                                                        17
1004754934v8
       A.      Commencement of Chapter 11 Cases and First-Day Motions

         The Debtors intend to continue operating their 311 stores in the ordinary course during
the pendency of the Chapter 11 Cases. The Debtors also intend to file various motions seeking
relief from the Bankruptcy Court which, if granted, are expected to promote a seamless transition
between the Debtors’ prepetition and postpetition business operations, facilitate a smooth
reorganization through the Chapter 11 Cases and the Plan, and minimize any disruptions to the
Debtors’ operations. The following is a brief overview of certain of the relief the Debtors intend
to seek on the Petition Date to maintain their operations in the ordinary course.

               1.     DIP Financing

         The Debtors will seek authorization to enter into two debtor-in-possession financing
facilities: (a) a senior secured super-priority term loan facility (the “DIP Term Loan Facility”)
in an aggregate principal amount of $60 million (all of which will be available upon interim
approval of the financing), and (b) a senior secured super-priority asset-based revolving credit
facility (the “DIP ABL Facility”) with commitments in an aggregate original principal amount
of $125.0 million, each of which will be provided to certain of the Reorganized Debtors on the
Effective Date. The proceeds of the DIP ABL Facility will be used, among other things, to
refinance the Prepetition ABL Facility as a “roll up” of existing indebtedness, to the extent
approved by the Bankruptcy Court. In addition to seeking authorization to enter into the DIP
Term Loan Facility and the DIP ABL Facility, the Debtors will seek (i) authorization to use
“cash collateral” pursuant to section 363(c) of the Bankruptcy Code, Bankruptcy Rule 4001(b)
and the Local Rules, including Local Rule 4001-2, (ii) authorization to grant liens and provide
superpriority claims with respect to the DIP Term Loan Facility and the DIP ABL Facility, (iii)
approval of the form of adequate protection to be provided to the Prepetition Term Lenders and
(to the extent not repaid in the form of the “roll up”) the Prepetition ABL Lenders, and (iv)
modification of the automatic stay on a limited basis.

               2.     Cash Management System

        In the ordinary course of business, the Company utilizes an integrated, centralized cash
management system to collect, transfer, and disburse funds generated by their operations (the
“Cash Management System”). The Cash Management System is comprised of twenty-six (26)
bank accounts at various financial institutions (the “Banks”) to collect revenue from customers,
pay operating expenses and maintain and manage excess cash (collectively, the “Bank
Accounts”). The Cash Management System is tailored to meet the Company’s operating needs
as an operator of approximately 311 bridal retail stores. The Cash Management System enables
the Company to efficiently collect and disburse cash generated by their business, pay their
financial obligations, centrally control and monitor corporate funds and available cash, comply
with the requirements of their financing agreements, reduce administrative expenses, and
efficiently obtain accurate account balances and other financial data. It is critical that the Cash
Management System remain intact to ensure seamless continuation of transactions and
uninterrupted collection of revenues. On the Petition Date, the Debtors intend to seek authority
from the Bankruptcy Court to continue the use of their existing Cash Management System, Bank
Accounts, and related business forms, as well as to continue their intercompany arrangements
among the Debtors to avoid a disruption in the Company’s operations and to facilitate the



                                                18
1004754934v8
efficient administration of the Chapter 11 Cases. The Debtors also intend to seek an extension of
the time to comply with section 345(b) of the Bankruptcy Code, which requires that the Banks
provide the Debtors with a bond or the deposit of securities to secure the safety of the Debtors’
cash and cash equivalents that the Banks hold, unless the court for cause orders otherwise.

               3.     Trade Creditors

        In the ordinary course of business, the Debtors rely upon a variety of vendors and service
providers to operate their stores. Pursuant to the Plan, the Debtors intend to pay all vendors and
service providers, as well as all other holders of General Unsecured Claims, in full. Certain
vendors or service providers might seek to terminate or alter the terms of their agreements with
the Debtors if the Debtors fail to honor their obligations as they become due in the ordinary
course of business. Moreover, in the event the Debtors default on their trade obligations, certain
vendors and service providers have special statutory rights, have the right to assert liens against
the Debtors, may refuse to ship goods that the Debtors have already ordered, may draw down
upon letters of credit or security deposits that tie to the Debtors’ payment obligations to the
respective vendor or service provider, or take other actions harmful to the Debtors’ operations.
To avoid the detrimental effects of potential actions taken by the Debtors’ vendors and service
providers, and to minimize any disruption to the Debtors’ operations on the Petition Date, the
Debtors intend to seek authority from the Bankruptcy Court to satisfy their obligations to all
vendors and service providers in full in the ordinary course, provided that the vendors and
service providers continue to provide the Debtors with ordinary course trade terms prior to any
unilateral contraction. This unimpaired treatment is consistent with the treatment of all General
Unsecured Claims under the Plan. For the Debtors’ contract vendors and service providers, the
Debtors intend to assume their contracts, and those vendors will continue to provide goods and
services on the contract terms.

               4.     Employee Wages and Benefits

        The majority of the Debtors’ workforce relies on the Debtors’ compensation, benefits,
and reimbursement of expenses to satisfy daily living expenses. The workforce would be
exposed to significant financial difficulties if the Debtors are not permitted to honor obligations
for unpaid compensation, benefits, and reimbursable expenses in the ordinary course. Moreover,
if the Debtors were unable to satisfy such obligations, morale and loyalty would be jeopardized
at a time when support is critical. In the absence of such payments, the workforce may seek
alternative employment opportunities, including with the Debtors’ competitors. Loss of valuable
employees would distract from the Debtors’ focus on operations and administering the Chapter
11 Cases. To minimize the uncertainty and potential distractions associated with the Chapter 11
Cases and the potential disruption of the Debtors’ operations resulting therefrom, on the Petition
Date, the Debtors intend to seek authority from the Bankruptcy Court to continue to honor the
Debtors’ obligations to its workforce in the ordinary course of business, including (a) the
payment of pre- and postpetition wages, salaries, and reimbursable employee expenses, (b) the
payment of pre- and postpetition accrued and unpaid employee benefits, and (c) the continuation
of the Debtors’ benefit programs and policies.




                                                19
1004754934v8
               5.      Customer Programs

        The Company’s business depends upon the loyalty of its customers. To maximize
customer loyalty, the Debtors have maintained and followed, in the ordinary course of business,
various practices and programs (collectively, the “Customer Programs”) to reward and provide
incentives to existing customers and to attract new customers to the Debtors’ stores. The
Customer Programs include return, refund and exchange policies, sales promotions, gift cards,
and others. Such programs are standard in the retail business. Without the ability to continue the
Customer Programs and to satisfy prepetition obligations in connection therewith, the Debtors
risk losing market share and the value of their businesses. In order to maintain the Debtors’
reputation for reliability and to maintain the loyalty, goodwill, and support of their customers,
the Debtors must maintain the Customer Programs and fully honor their obligations thereunder.
The Debtors therefore intend to seek authority from the Bankruptcy Court to, in the ordinary
course of business and consistent with past practice, (a) maintain and administer prepetition
Customer Programs, promotions and practices, as necessary and appropriate in the Debtors’
business judgment, (b) to pay and otherwise honor their obligations to customers relating thereto,
whether arising prior to or after the Petition Date, and (c) to send a specially tailored notice to
customers providing notice of the Debtors’ chapter 11 filing.

               6.      Taxes

        Pursuant to the Plan, the Debtors intend to pay all taxes and regulatory obligations in full.
To minimize any disruption to the Debtors’ operations and ensure the efficient administration of
the Chapter 11 Cases, on the Petition Date, the Debtors intend to seek authority from the
Bankruptcy Court to pay all taxes, fees, and similar charges and assessments, whether arising
pre- or postpetition, to the appropriate taxing, regulatory, or other governmental authorities in the
ordinary course of the Debtors’ business.

               7.      Utilities

         In the ordinary course of business, the Debtors incur certain expenses related to essential
utility services, such as electricity, gas, water, and telecommunications. Accordingly, on the
Petition Date, the Debtors intend to seek (i) authority from the Bankruptcy Court to continue
payments to such utility providers in the ordinary course, and (ii) approval of procedures to
provide such utility providers with adequate assurance that the Debtors will continue to honor
their obligations in the ordinary course.

               8.      Insurance Programs

        In connection with the operation of their businesses, the Debtors maintain certain
insurance policies, self-insured programs, and surety bonds through several different insurance
programs. Such policies and programs are essential to the preservation of the value of the
Debtors’ business, properties, and other assets. Accordingly, on the Petition Date, the Debtors
intend to seek authority from the Bankruptcy Court to continue to honor insurance obligations in
the ordinary course.




                                                 20
1004754934v8
       B.      Procedural Motions and Retention of Professionals

        The Debtors intend to file several other motions that are common to chapter 11 cases of
similar size and complexity as the Chapter 11 Cases, including applications to retain various
professionals to assist the Debtors in the Chapter 11 Cases.

       C.      Solicitation Procedures

        Contemporaneously with the filing of their chapter 11 petitions, the Debtors will seek an
order of the Bankruptcy Court scheduling the Confirmation Hearing to consider (i) the adequacy
of the Disclosure Statement and the Solicitation in connection therewith, and (ii) confirmation of
the Plan. Notice of this hearing will be published and mailed to all known holders of Claims and
Interests in accordance with an order of the Bankruptcy Court to be requested by the Debtors.

                                          ARTICLE V.

                                   PENDING LITIGATION

       The Debtors are involved in a number of lawsuits and matters which have arisen in the
ordinary course of business. The Debtors do not expect any liability they may have in these
matters to have a material adverse effect on their consolidated financial statements. The Debtors
cannot, however, predict with certainty the outcome or effect of pending or threatened litigation
or legal proceedings, and the eventual outcome could materially differ from their current
estimates.

                                          ARTICLE VI.

                                     SUMMARY OF PLAN

        This Section of the Disclosure Statement summarizes the Plan.            This summary is
qualified in its entirety by reference to the Plan.

       A.      Administrative Expense and Priority Claims

               1.      Administrative Expense Claims

        The Plan provides that, except to the extent that a holder of an Allowed Administrative
Expense Claim (other than a Professional Fee Claim) agrees to less favorable treatment, each
holder of an Allowed Administrative Expense Claim (other than a Professional Fee Claim) shall
receive, in full and final satisfaction, settlement, release, and discharge of, and in exchange for,
such Claim, Cash in an amount equal to such Allowed Administrative Expense Claim on, or as
soon thereafter as is reasonably practicable, the later of (a) the Effective Date, and (b) the first
Business Day after the date that is thirty (30) calendar days after the date such Administrative
Expense Claim becomes an Allowed Administrative Expense Claim; provided that any Allowed
Administrative Expense Claims representing liabilities incurred in the ordinary course of
business by the Debtors shall be paid by the Debtors or the Reorganized Debtors, as applicable,
in the ordinary course of business, consistent with past practice and in accordance with the terms
and subject to the conditions of any course of dealing or agreements governing, instruments


                                                21
1004754934v8
evidencing, or other documents relating to such transactions; provided further, that the Debtors
or Reorganized Debtors, as applicable, shall obtain the consent of the Priority Exit Facility Agent
(as directed by the requisite lenders under the applicable underlying documentation), which
consent shall not be unreasonably withheld, before resolving, settling or otherwise agreeing to
the payment of any Administrative Expense Claim representing liabilities incurred outside of the
ordinary course of business before such Claim becomes an Allowed Administrative Expense
Claim.

               2.      Professional Fee Claims

        The Plan provides that all Entities seeking an award by the Bankruptcy Court of
Professional Fee Claims shall file and serve on counsel for the Reorganized Debtors, the U.S.
Trustee, counsel for the Supporting Term Lenders, counsel for the Crossover Holder, counsel for
the Supporting Noteholders, and such other Entities who are designated by the Bankruptcy
Rules, the Confirmation Order, or other order of the Court, on or before the date that is forty-five
(45) days after the Effective Date, their respective final applications for allowance of
compensation for services rendered and reimbursement of expenses incurred from the Petition
Date through the Effective Date. Objections to any Professional Fee Claims must be filed and
served on counsel for the Reorganized Debtors, counsel for the Supporting Term Lenders,
counsel for the Crossover Holder, counsel for the Supporting Noteholders, and the requesting
party no later than twenty-one (21) calendar days after the filing of the final applications for
compensation or reimbursement (unless otherwise agreed by the party requesting compensation
of a Professional Fee Claim).

         Under the Plan, all Allowed Professional Fee Claims shall be paid in full, in Cash, in
such amounts as are Allowed by the Bankruptcy Court (a) upon the later of (i) the Effective
Date, and (ii) the date upon which an order relating to any such Allowed Professional Fee Claim
is entered, in each case, as soon as reasonably practicable, or (b) upon such other terms as may
be mutually agreed upon between the holder of such an Allowed Professional Fee Claim and the
Debtors or the Reorganized Debtors, as applicable. On or about the Effective Date, holders of
Professional Fee Claims shall provide a reasonable estimate of their unpaid Professional Fee
Claims incurred in rendering services to the Debtors or their Estates as of the Effective Date;
provided that such estimate shall not be deemed to limit the amount of the fees and expenses that
are the subject of the Professional’s request for payment of Professional Fee Claims. The
Debtors or the Reorganized Debtors shall either escrow or separately reserve for and segregate
such estimated amounts for the benefit of the holders of the Professional Fee Claims until the fee
applications related thereto are resolved by order of the Bankruptcy Court or agreement of the
parties.

       The Plan would authorize the Reorganized Debtors to pay compensation for services
rendered or reimbursement of expenses incurred after the Effective Date in the ordinary course
of business and without any further notice to or action, order, or approval of the Bankruptcy
Court.




                                                22
1004754934v8
               3.      Fees and Expenses of Unsecured Notes Indenture Trustee

       The Plan provides that, on the Effective Date, the Reorganized Debtors shall pay (without
duplication of amounts to be paid, if any, pursuant to Section 4.5 of the Plan) in full in Cash all
reasonable and documented prepetition and postpetition fees, expenses, and reimbursements of
the Unsecured Notes Indenture Trustee (including the reasonable and documented fees and
expenses of one counsel) to the extent provided for under the Unsecured Notes Indenture. Any
such fees, expenses, or reimbursements invoiced after the Effective Date shall be paid promptly,
but no later than ten (10) Business Days after the Reorganized Debtors receive an invoice. The
Unsecured Notes Indenture Trustee shall provide the Debtors, the Supporting Term Lenders, the
Crossover Holder and the Supporting Noteholders with an estimate of the Unsecured Notes
Indenture Trustee fees and expenses no later than five (5) Business Days prior to the Effective
Date.

               4.      Priority Tax Claims

        The Plan provides that, except to the extent that a holder of an Allowed Priority Tax
Claim agrees to a less favorable treatment, in full and final satisfaction, settlement, release, and
discharge of and in exchange for each Allowed Priority Tax Claim, each holder of such Allowed
Priority Tax Claim shall be treated in accordance with the terms set forth in section
1129(a)(9)(C) of the Bankruptcy Code and, for the avoidance of doubt, holders of Allowed
Priority Tax Claims will receive interest on such Allowed Priority Tax Claims after the Effective
Date in accordance with sections 511 and 1129(a)(9)(C) of the Bankruptcy Code. To the extent
any Allowed Priority Tax Claim is not due and owing on the Effective Date, such Claim shall be
paid in accordance with the terms of any agreement between the Debtors and the holder of such
Claim, or as may be due and payable under applicable non-bankruptcy law, or in the ordinary
course of business.

               5.      DIP ABL Facility Claims

        The Plan provides that, except to the extent that a holder of an Allowed DIP ABL Facility
Claim agrees to a less favorable treatment of such Claim or has been indefeasibly paid in full in
Cash at the default rate before the Effective Date, in full and final satisfaction, settlement,
release, and discharge of, and in exchange for, each Allowed DIP ABL Facility Claim, on the
Effective Date, each holder of an Allowed DIP ABL Facility Claim shall (i) receive Cash in the
full amount of its Allowed DIP ABL Facility Claim and (ii) all issued and undrawn Letters of
Credit (as defined in the DIP ABL Agreement) shall be replaced or cash collateralized in the
amounts specified under the DIP ABL Agreement, from the proceeds of the Exit ABL Facility
and the existing commitments under the DIP ABL Agreement shall be terminated, provided that,
at the option of such holder, to the extent such holder has issued commitments under the Exit
ABL Facility, such holder’s Allowed DIP ABL Facility Claim may be converted on a cashless
basis to loans deemed outstanding under the Exit ABL Facility as of the Effective Date.

               6.      DIP Term Loan Facility Claims

        The Plan provides that, except to the extent that a holder of an Allowed DIP Term Loan
Facility Claim agrees to a less favorable treatment of such Claim, in full and final satisfaction,



                                                23
1004754934v8
settlement, release, and discharge of, and in exchange for, each Allowed DIP Term Loan Facility
Claim, on the Effective Date, or as soon as reasonably practicable thereafter, each holder of an
Allowed DIP Term Loan Facility Claim shall receive Cash in the full amount of its Allowed DIP
Term Loan Facility Claim and such claim shall be deemed satisfied and discharged in full,
provided that, at the option of such holder, to the extent such holder has issued commitments
under the Priority Exit Facility, such holder’s Allowed DIP Term Loan Facility Claim may be
converted on a cashless basis to loans deemed outstanding under the Priority Exit Facility as of
the Effective Date.

       B.      Classification of Claims and Interests

               1.     Classification in General

        The Plan constitutes a separate plan proposed by each Debtor within the meaning of
section 1121 of the Bankruptcy Code. Under the Plan, a Claim or Interest is placed in a
particular Class for all purposes, including voting, confirmation, and Distribution under the Plan
and under sections 1122 and 1123(a)(1) of the Bankruptcy Code; provided that a Claim or
Interest is placed in a particular Class for the purpose of receiving Distributions pursuant to the
Plan only to the extent that such Claim or Interest is an Allowed Claim or Allowed Interest in
that Class and such Allowed Claim or Allowed Interest has not been satisfied, released, or
otherwise settled.

               2.     Consolidation of Debtor Class Descriptions for Convenience Only

        The Plan groups the Debtors together solely for the purpose of describing treatment under
the Plan, confirmation of the Plan, and making Distributions in accordance with the Plan in
respect of Claims against and Interests in the Debtors under the Plan. The Plan provides that
such groupings shall not affect any Debtor’s status as a separate legal Entity, change the
organizational structure of the Debtors’ business enterprise, constitute a change of control of any
Debtor for any purpose, cause a merger or consolidation of any legal Entities, or cause the
transfer of any assets; and, except as otherwise provided by or permitted under the Plan, all
Debtors shall continue to exist as separate legal Entities after the Effective Date.

               3.     Summary of Classification of Claims and Interests

        The following table designates the Classes of Claims against and Interests in each of the
Debtors and specifies which of those Classes are (a) Impaired or Unimpaired by the Plan, (b)
entitled to vote to accept or reject the Plan in accordance with section 1126 of the Bankruptcy
Code, and (c) presumed to accept or deemed to reject the Plan. In accordance with section
1123(a)(1) of the Bankruptcy Code, Administrative Expense Claims and Priority Tax Claims
have not been classified.




                                                24
1004754934v8
Class                Designation                     Treatment            Entitled to Vote
  1      Priority Non-Tax Claims                     Unimpaired        No (Presumed to accept)
  2      Other Secured Claims                        Unimpaired        No (Presumed to accept)
  3      Prepetition ABL Claims                      Unimpaired        No (Presumed to accept)
  4      Prepetition Term Loan Claims                 Impaired                  Yes
  5      Unsecured Notes Claims                       Impaired                  Yes
  6      General Unsecured Claims                    Unimpaired        No (Presumed to accept)
  7      Intercompany Claims                         Unimpaired        No (Presumed to accept)
  8      Intercompany Interests                      Unimpaired        No (Presumed to accept)
  9      Parent Interests                             Impaired          No (Deemed to reject)

               4.      Special Provision Governing Unimpaired Claims

        Except as otherwise provided in the Plan, nothing under the Plan shall affect the rights of
the Debtors or the Reorganized Debtors, as applicable, in respect of any Unimpaired Claims,
including all rights in respect of legal and equitable defenses to, or setoffs or recoupments
against, any such Unimpaired Claims.

               5.      Elimination of Vacant Classes

        Under the Plan, any Class of Claims against or Interests in a Debtor that, as of the
commencement of the Confirmation Hearing, does not have at least one (1) holder of a Claim or
Interest that is Allowed in an amount greater than zero for voting purposes shall be considered
vacant, deemed eliminated from the Plan of such Debtor for purposes of voting to accept or
reject such Debtor’s Plan, and disregarded for purposes of determining whether such Debtor’s
Plan satisfies section 1129(a)(8) of the Bankruptcy Code with respect to that Class.

               6.      Confirmation Pursuant to Sections 1129(1)(10) and 1129(b) of the
                       Bankruptcy Code.

        The Plan contemplates that the Debtors shall seek Confirmation of the Plan pursuant to
section 1129(b) of the Bankruptcy Code with respect to any rejecting Class of Claims or
Interests. The Debtors reserve the right to modify the Plan in accordance with Article XII of the
Plan (subject to the Restructuring Support Agreement and, for the avoidance of doubt, the RSA
Definitive Document Requirements) to the extent, if any, that Confirmation pursuant to section
1129(b) of the Bankruptcy Code requires modification, including by (a) modifying the treatment
applicable to a Class of Claims or Interests to render such Class of Claims or Interests
Unimpaired to the extent permitted by the Bankruptcy Code and the Bankruptcy Rules and (b)
withdrawing the Plan as to an individual Debtor at any time before the Confirmation Date.

               7.      Voting Classes; Presumed Acceptance by Non-Voting Classes.

       The Plan provides that, if a Class contains Claims or Interests eligible to vote and no
holder of Claims or Interests eligible to vote in such Class votes to accept or reject the Plan, the
Plan shall be presumed accepted by the holders of such Claims or Interests in such Class.




                                                25
1004754934v8
       C.      Treatment of Claims and Interests

               1.      Priority Non-Tax Claims (Class 1)

                       (a)    Classification: Class 1 consists of Priority Non-Tax Claims.

                      (b)      Treatment: Except to the extent that a holder of an Allowed
Priority Non-Tax Claim against any of the Debtors agrees to a less favorable treatment of such
Claim, in full and final satisfaction, settlement, release, and discharge of, and in exchange for,
such Allowed Priority Non-Tax Claim, at the option of the Debtors (subject to the reasonable
consent of the Required Supporting Term Lenders and the Crossover Holder) or the Reorganized
Debtors, as applicable, (i) each such holder shall receive payment in Cash in an amount equal to
the Allowed amount of such Claim, payable on the later of the Effective Date and the date that is
ten (10) Business Days after the date on which such Priority Non-Tax Claim becomes an
Allowed Priority Non-Tax Claim, or as soon thereafter as is reasonably practicable, (ii) such
holder’s Allowed Priority Non-Tax Claim shall be Reinstated, or (iii) such holder shall receive
such other treatment consistent with section 1129(a)(9) of the Bankruptcy Code so as to render
such holder’s Allowed Priority Non-Tax Claim Unimpaired.

                        (c)     Voting: Class 1 is Unimpaired, and the holders of Priority Non-
Tax Claims are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
the Bankruptcy Code. Therefore, holders of Priority Non-Tax Claims are not entitled to vote to
accept or reject the Plan, and the votes of such holders will not be solicited.

               2.      Other Secured Claims (Class 2)

                      (a)    Classification: Class 2 consists of Other Secured Claims. To
the extent that Other Secured Claims are secured by different Collateral or different
interests in the same Collateral, such Claims shall be treated as separate subclasses of Class
2 for purposes of voting to accept or reject the Plan and receiving Distributions under the
Plan.

                       (b)      Treatment: Except to the extent that a holder of an Allowed
Other Secured Claim against any of the Debtors agrees to a less favorable treatment of such
Claim, in full and final satisfaction, settlement, release, and discharge of, and in exchange for,
such Allowed Other Secured Claim, at the option of the Debtors (with the consent of the
Required Supporting Term Lenders and the Crossover Holder) or the Reorganized Debtors, as
applicable, on the later of the Effective Date and the date that is ten (10) Business Days after the
date such Other Secured Claim becomes an Allowed Claim, or as soon thereafter as is reasonably
practicable, each holder of an Allowed Other Secured Claim shall receive on account of such
Allowed Claim (i) Cash in an amount equal to the Allowed amount of such Claim,
(ii) Reinstatement of such holder’s Allowed Other Secured Claim, or (iii) such other treatment
sufficient to render such holder’s Allowed Other Secured Claim Unimpaired. In the event that
an Other Secured Claim against any of the Debtors is treated under clause (i) of Section 4.2(b) of
the Plan, the Liens securing such Other Secured Claim shall be deemed released immediately
upon payment.




                                                26
1004754934v8
                        (c)     Voting: Class 2 is Unimpaired, and the holders of Other Secured
Claims are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code. Therefore, holders of Other Secured Claims are not entitled to vote to accept
or reject the Plan, and the votes of such holders will not be solicited.

               3.     Prepetition ABL Claims (Class 3)

                      (a)     Classification: Class 3 consists of Prepetition ABL Claims.

                       (b)    Allowance: The Prepetition ABL Claims are Allowed pursuant to
section 506(a) of the Bankruptcy Code against each of the Debtors in the aggregate face amount
of the then outstanding amount under the Prepetition ABL Agreement, plus any unreimbursed
amounts thereunder, and any accrued and unpaid interest payable at the default rate specified
under the Prepetition ABL Agreement on such unreimbursed amounts through the Effective
Date, plus any fees, charges, expenses, reimbursement obligations, indemnification obligations,
Unpaid Drawings (as defined in the Prepetition ABL Agreement), increased costs, and other
amounts due but unpaid under the Prepetition ABL Agreement. Neither the holders of the
Prepetition ABL Claims nor the Prepetition ABL Agent shall be required to file proofs of Claim
on account of any Prepetition ABL Claim.

                       (c)      Treatment: Except to the extent that a holder of an Allowed
Prepetition ABL Claim agrees to a less favorable treatment of such Claim or has been
indefeasibly paid in full in Cash at the default rate or “rolled up” or converted into DIP ABL
Claims pursuant to the applicable DIP Order before the Effective Date, in full and final
satisfaction, settlement, release, and discharge of, and in exchange for, each Allowed Prepetition
ABL Claim, on the Effective Date, each holder of an Allowed Prepetition ABL Claim shall
(i) receive Cash in the full amount of its Allowed Prepetition ABL Claim and (ii) all issued and
undrawn Letters of Credit (as defined in the Prepetition ABL Agreement) shall be replaced or
cash collateralized in the amounts specified under the Prepetition ABL Agreement, from the
proceeds of the Exit ABL Facility and the existing commitments under the Prepetition ABL
Agreement shall be terminated.

                        (d)     Voting: Class 3 is Unimpaired, and the holders of Prepetition
ABL Claims are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
the Bankruptcy Code. Therefore, holders of Allowed Prepetition ABL Claims are not entitled to
vote to accept or reject the Plan, and the votes of such holders will not be solicited.

               4.     Prepetition Term Loan Claims (Class 4)

                      (a)     Classification:   Class 4 consists of Prepetition Term Loan
Claims.

                       (b)    Allowance: The Prepetition Term Loans Claims are Allowed
pursuant to section 506(a) of the Bankruptcy Code against David’s Bridal, Inc. and DB Midco,
Inc. in the aggregate principal amount of $481,239,196.00, plus (i) accrued but unpaid interest
owed as of the Petition Date and any fees, charges, and other amounts due but unpaid under the
Prepetition Term Loan Credit Agreement or any related documents as of the Petition Date and
(ii) any other Prepetition Term Loan Claims accrued under any order of the Bankruptcy Court


                                                27
1004754934v8
but unpaid as of the Effective Date. Neither the holders of the Prepetition Term Loan Claims nor
the Prepetition Term Loan Agent shall be required to file proofs of Claim on account of any
Prepetition Term Loan Claim.

                       (c)      Treatment: Except to the extent that a holder of an Allowed
Prepetition Term Loan Claim agrees to a less favorable treatment of such Claim, in full and final
satisfaction, settlement, release, and discharge of, and in exchange for, each Allowed Prepetition
Term Loan Claim, on the Effective Date, each holder of an Allowed Prepetition Term Loan
Claim shall receive its Pro Rata Share of (i) the Takeback Term Loan, (ii) the Term Loan Stock
Allocation and (iii) the right to participate in the Priority Exit Facility (and receive the
Supplemental Securities in accordance therewith). The holders of Allowed Prepetition Term
Loan Claims shall be deemed to have waived, and shall not receive any recovery on account of,
any deficiency claim.

                      (d)     Voting: Class 4 is Impaired, and the holders of Prepetition Term
Loan Claims are entitled to vote to accept or reject the Plan.

               5.     Unsecured Notes Claims (Class 5)

                      (a)     Classification: Class 5 consists of Unsecured Notes Claims.

                       (b)    Allowance: The Unsecured Notes Claims are Allowed against
David’s Bridal, Inc. in the aggregate principal amount of $270,000,000 plus accrued but unpaid
interest owed as of the Petition Date and any fees, charges, and other amounts due but unpaid
under the Unsecured Notes, the Unsecured Notes Indenture, or any related documents as of the
Petition Date. Neither the holders of the Unsecured Notes Claims nor the Unsecured Notes
Indenture Trustee shall be required to file proofs of Claim on account of any Unsecured Notes
Claim.

                       (c)      Treatment: Except to the extent that a holder of an Allowed
Unsecured Notes Claim agrees to a less favorable treatment of such Claim, in full and final
satisfaction, settlement, release, and discharge of, and in exchange for, each Allowed Unsecured
Notes Claim, on the Effective Date, each holder of an Allowed Unsecured Notes Claim shall
receive its Pro Rata share of (i) the Unsecured Notes Stock Allocation and (ii) the Warrants.

                       (d)     Voting: Class 5 is Impaired, and the holders of Unsecured Notes
Claims in Class 5 are entitled to vote to accept or reject the Plan.

               6.     General Unsecured Claims (Class 6)

                      (a)     Classification: Class 6 consists of General Unsecured Claims.

                       (b)     Treatment: Except to the extent that a holder of an Allowed
General Unsecured Claim agrees to a less favorable treatment of such Claim or has been paid
before the Effective Date, on and after the Effective Date, in full and final satisfaction,
settlement, release, and discharge of, and in exchange for, such Claim, (i) the Reorganized
Debtors shall continue to pay or treat each Allowed General Unsecured Claim in the ordinary
course of business as if the Chapter 11 Cases had never been commenced, or (ii) such holder will


                                               28
1004754934v8
receive such other treatment so as to render such holder’s Allowed General Unsecured Claim
Unimpaired pursuant to section 1124 of the Bankruptcy Code, in each case subject to all
defenses or disputes the Debtors and the Reorganized Debtors may have with respect to such
Claims, including as provided in Section 6.17 of the Plan; provided that, notwithstanding the
foregoing, the Allowed amount of General Unsecured Claims shall be subject to and shall not
exceed the limitations or maximum amounts permitted by the Bankruptcy Code, including
sections 502 or 503 of the Bankruptcy Code, to the extent applicable; provided, further, that the
Supporting Sponsors holding General Unsecured Claims shall be deemed to have waived such
Claims and shall not receive any distributions on account of such Claims.

                       (c)    Voting: Class 6 is Unimpaired, and the holders of Allowed
General Unsecured Claims are conclusively presumed to have accepted the Plan pursuant to
section 1126(f) of the Bankruptcy Code. Therefore, holders of Allowed General Unsecured
Claims are not entitled to vote to accept or reject the Plan, and the votes of such holders will not
be solicited.

               7.      Intercompany Claims (Class 7)

                       (a)    Classification: Class 7 consists of Intercompany Claims.

                       (b)   Treatment: On the Effective Date, or as soon as practicable
thereafter, all Intercompany Claims shall be paid, adjusted, continued, settled, Reinstated,
discharged, contributed to capital, or eliminated, in each case to the extent determined to be
appropriate by the Debtors (with the consent of the Required Supporting Term Lenders and the
Crossover Holder) or the Reorganized Debtors, as applicable, subject to the Restructuring
Transactions.

                        (c)     Voting: Class 7 is Unimpaired, and the holders of Intercompany
Claims are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code. Therefore, holders of Intercompany Claims are not entitled to vote to accept
or reject the Plan, and the votes of such holders will not be solicited.

               8.      Intercompany Interests (Class 8)

                       (a)    Classification: Class 8 consists of Intercompany Interests.

                        (b)   Treatment: On the Effective Date, or as soon as practicable
thereafter, all Intercompany Interests shall be Reinstated, (i) subject to the reasonable consent of
the Required Supporting Term Lenders and the Crossover Holder and (ii) the Restructuring
Transactions.

                        (c)     Voting: Class 8 is Unimpaired, and the holders of Intercompany
Interests are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code. Therefore, holders of Intercompany Interests are not entitled to vote to accept
or reject the Plan, and the votes of such holders will not be solicited.

                      (d)     To the extent Reinstated under the Plan, the Intercompany Interests
shall be Reinstated for the ultimate benefit of the holders of the New Common Stock, and in


                                                29
1004754934v8
exchange for the Debtors’ and Reorganized Debtors’ agreement under the Plan to make certain
distributions to the holders of Allowed Claims. For the avoidance of doubt, to the extent
Reinstated pursuant to the Plan, on and after the Effective Date, all Intercompany Interests shall
be owned by the same Reorganized Debtor that corresponds with the Debtor that owned such
Intercompany Interests prior to the Effective Date

               9.      Parent Interests (Class 9)

                       (a)     Classification: Class 9 consists of Parent Interests.

                       (b)     Treatment: Holders of Parent Interests shall not receive or retain
any property under the Plan on account of such Parent Interests. On the Effective Date, or as
soon as practicable thereafter, all Interests shall be deemed cancelled without further action by or
order of the Bankruptcy Court, and shall be of no further force and effect, whether surrendered
for cancellation or otherwise.

                        (c)     Voting: Class 9 is Impaired, and the holders of Parent Interests
are conclusively deemed to have rejected the Plan. Therefore, holders of Parent Interests are not
entitled to vote to accept or reject the Plan, and the votes of such holders of Parent Interests will
not be solicited.

       D.      Means for Implementation

               1.      Compromise of Controversies

        Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in
consideration for the distributions and other benefits provided under the Plan, the provisions of
the Plan constitute a good-faith compromise and settlement of all Claims and controversies
resolved under the Plan, and the entry of the Confirmation Order shall constitute the Bankruptcy
Court’s approval of such compromise and settlement under Bankruptcy Rule 9019, and the
Bankruptcy Court’s findings shall constitute its determination that such compromises and
settlements are within the range of reasonableness, in the best interests of the Debtors, their
estates, their creditors, and other parties-in-interest, and fair and equitable. Each provision of
Plan constitutes a part of this settlement that is non-severable from the remaining terms of the
Plan.

               2.      Sources of Cash for Plan Distribution

        Except as otherwise provided in the Plan or Confirmation Order, all Cash required for the
payments to be made hereunder shall be obtained from the Debtors’ and the Reorganized
Debtors’ operations and Cash balances, the Priority Exit Facility Loans and the Exit ABL
Facility.

               3.      Restructuring Expenses

       To the extent not otherwise paid and notwithstanding any contrary limitations or
conditions to such payment in an order of the Bankruptcy Court other than the Confirmation
Order, the Debtors or the Reorganized Debtors, as applicable, shall promptly pay outstanding


                                                 30
1004754934v8
and invoiced Restructuring Expenses as follows: (A) on the Effective Date, Restructuring
Expenses incurred during the period prior to the Effective Date to the extent invoiced to the
Debtors at least two (2) Business Days in advance of the Effective Date and (B) after the
Effective Date, any unpaid Restructuring Expenses within ten (10) Business Days of receiving an
invoice; provided that such Restructuring Expenses shall be paid in accordance with the terms of
any applicable engagement letters or other contractual arrangements without the requirement for
the filing of retention applications, fee applications, or any other applications in the Chapter 11
Cases, and without any requirement for further notice or Bankruptcy Court review or approval.

               4.     Continued Corporate Existence; Corporate Action.

                        (a)    Except as otherwise provided in the Plan or any agreement,
instrument, or other document incorporated in the Plan or the Plan Supplement (including the
Restructuring Transactions), on the Effective Date, each Debtor shall continue to exist after the
Effective Date as a separate corporation, limited liability company, partnership, or other form of
entity, as the case may be, with all the powers of a corporation, limited liability company,
partnership, or other form of entity, as the case may be, pursuant to the applicable law in the
jurisdiction in which each applicable Debtor is incorporated or formed and pursuant to the
respective certificate of incorporation and by-laws (or other analogous formation documents) in
effect before the Effective Date, except to the extent such certificate of incorporation or bylaws
(or other analogous formation documents) is amended by the Plan or otherwise, and to the extent
any such document is amended, such document is deemed to be amended pursuant to the Plan
and will be effective without any further action or approval (other than any requisite filings
required under applicable state or federal law).

                       (b)     On the Effective Date, all actions contemplated by the Plan shall
be deemed authorized and approved by the Bankruptcy Court in all respects, including, as
applicable: (i) the adoption and/or filing of the Amended Organizational Documents and the
New Stockholders’ Agreement; (ii) the selection of the directors, managers, and officers for the
Reorganized Debtors, including the appointment of the New Board; (iii) the authorization,
issuance, and distribution of New Common Stock (including the Supplemental Securities) and
Warrants and the shares of New Common Stock (including any other securities issuable upon
exercise of the Warrants) issued upon the exercise of the Warrants; (iv) the rejection,
assumption, or assumption and assignment, as applicable, of Executory Contracts and Unexpired
Leases; (v) the entry into the Exit Facilities and the execution, delivery, and filing of the Exit
Facility Documents, as applicable; (vi) implementation of the Restructuring Transactions; (vii)
payment of the Backstop Payment; and (viii) all other actions contemplated by the Plan (whether
to occur before, on, or after the Effective Date). Upon the Effective Date, all matters provided
for in the Plan involving the corporate structure of Reorganized Debtors, and any corporate
action required by the Debtors or the other Reorganized Debtors in connection with the Plan
shall be deemed to have occurred and shall be in effect, without any requirement of further
action by the security holders, directors, or officers of the Debtors or Reorganized Debtors. On
or (as applicable) before the Effective Date, the appropriate officers of the Debtors, Reorganized
DB Parent, or the other Reorganized Debtors shall be authorized and (as applicable) directed to
issue, execute, and deliver the agreements, documents, securities, and instruments contemplated
by the Plan (or necessary or desirable to effectuate the Restructuring Transactions) in the name
of and on behalf of Reorganized DB Parent and the other Reorganized Debtors, including the


                                                31
1004754934v8
Exit Facility Documents and any and all other agreements, documents, Securities, and
instruments relating to the foregoing, to the extent not previously authorized by the Bankruptcy
Court. These authorizations and approvals shall be effective notwithstanding any requirements
under non-bankruptcy law.

               5.      Exit Facilities

                       (a)     On the Effective Date, in accordance with, and subject to, the
terms and conditions of the Exit Facility Documents, the Reorganized Debtors will enter into the
Exit Facilities without the need for any further corporate action and without further action by the
holders of Claims or Interests. The proceeds of the Exit Facilities shall be used to (i) refinance
the Prepetition ABL Agreement (to the extent outstanding), DIP ABL Facility and DIP Term
Loan Facility in full in accordance with 3.7 of the Plan, (ii) fund other Distributions, costs, and
expenses contemplated by the Plan, (iii) pay the Backstop Payment and (iv) fund general
working capital and for general corporate purposes of the Reorganized Debtors, in each case
subject to the terms of the Exit Facility Documents.

                        (b)     To the extent that holders of Prepetition Term Loan Claims do not
fully fund the Priority Exit Facility, the Backstop Parties have agreed to backstop the Priority
Exit Facility to the extent of the Priority Exit Facility Backstop Commitment, consistent with the
Restructuring Term Sheet and subject to the terms thereof, to ensure that the entire Priority Exit
Facility is funded. In consideration of the Priority Exit Facility Backstop Commitment, on the
Effective Date, each Backstop Party shall receive its applicable allocation of the Backstop
Payment.

                      (c)    The Confirmation Order shall constitute approval of the Exit
Facilities (including the transactions contemplated thereby and all payments contemplated
thereunder (including the Backstop Payment), and all actions to be taken, undertakings to be
made, and obligations to be incurred and fees paid by the Reorganized Debtors in connection
therewith), and authorization for the Reorganized Debtors to enter into and perform under the
Exit Facility Documents and such other documents and make such payment and any other
payment in connection therewith as may be required or appropriate.

                         (d)    On the Effective Date, the Exit Facility Documents shall be
executed and delivered substantially on the terms and conditions set forth in the Restructuring
Term Sheet. All Liens and security interests granted pursuant to the Exit Facility Documents
shall be (i) valid, binding, perfected, and enforceable Liens and security interests in the personal
and real property described in and subject to such document, with the priorities established in
respect thereof under applicable non-bankruptcy law, (ii) granted in good faith and deemed not
to constitute a fraudulent conveyance or fraudulent transfer, and (iii) not otherwise subject to
avoidance, recharacterization, or subordination under any applicable law. Each of the Debtors,
the Reorganized Debtors, and the Entities granted such Liens and security interests are
authorized to make all filings and recordings, and to obtain all governmental approvals and
consents necessary to establish, attach, and perfect such Liens and security interests under any
applicable law, and shall thereafter cooperate to make all other filings and recordings that
otherwise would be necessary under applicable law to give notice of such Liens and security
interests to third parties.



                                                32
1004754934v8
                       (e)      The Reorganized Debtors shall be authorized to execute, deliver,
and enter into and perform under the Exit Facility Documents without the need for any further
corporate or limited liability company action and without further action by the holders of Claims
or Interests.

               6.      Authorization and Issuance of New Common Stock and the Warrants

                        (a)     All existing interests in DB Parent shall be cancelled as of the
Effective Date and, subject to the Restructuring Transactions, on the Effective Date, the Debtors
or the Reorganized Debtors, as applicable, are authorized to issue or cause to be issued and shall
issue to (i) holders of Prepetition Term Loan Claims, (ii) holders of Unsecured Notes Claims and
(iii) lenders under the Priority Exit Facility, as applicable, the New Common Stock (including
the Supplemental Securities) and the Warrants in accordance with the terms of the Plan, the
Amended Organizational Documents, and the Warrant Agreement, without the need for any
further corporate, limited liability company, or shareholder action. All of the New Common
Stock and the Warrants issuable under the Plan (including the Supplemental Securities), when so
issued, shall be duly authorized, validly issued, fully paid, and non-assessable, and the holders of
New Common Stock and Warrants shall be deemed to have accepted the terms of the New
Stockholders’ Agreement (solely in their capacity as shareholders and holders of warrants of
Reorganized DB Parent) and to be parties thereto without further action or signature. The New
Stockholders’ Agreement shall be effective as of the Effective Date and, as of such date, shall be
deemed to be valid, binding, and enforceable in accordance with its terms, and each holder of
New Common Stock and Warrants shall be bound thereby.

                       (b)    Upon the Effective Date, unless otherwise consented to by the
Required Supporting Term Lenders and the Crossover Holder, (i) the New Common Stock shall
not be registered under the Securities Act, and shall not be listed for public trading on any
securities exchange, and (ii) none of the Reorganized Debtors shall be a reporting company
under the Exchange Act. Except as provided in the Plan or the Confirmation Order, the New
Common Stock to be distributed under the Plan to holders of Allowed Class 5 Claims shall be
issued in the names of such holders or their nominees in accordance with DTC’s book-entry
exchange procedures or on the books and records of a transfer agent; provided, that such New
Common Stock will only be issued in accordance with DTC book-entry procedures if it is
permitted to be held through DTC’s book-entry system and the Reorganized Debtors, in their
sole discretion, deem such method of distribution advisable. To receive distributions of New
Common Stock, holders of applicable Allowed Claims shall be required to designate a direct or
indirect participant in DTC with whom such holder has an account into which such New
Common Stock may be deposited.

               7.      Exemption from Registration

                        (a)     The offer, issuance, and distribution of the New Common Stock
and the Warrants hereunder to holders of Prepetition Term Loan Claims and Unsecured Notes
Claims shall be exempt, pursuant to section 1145 of the Bankruptcy Code, if applicable, or other
available exemptions without further act or action by any Entity, from registration under (i) the
Securities Act, as amended, and all rules and regulations promulgated thereunder, and (ii) any
state or local law requiring registration for the offer, issuance, or distribution of Securities.



                                                33
1004754934v8
                        (b)    The New Common Stock and the Warrants shall be issued without
registration under the Securities Act, as amended, or any similar federal, state or local law in
reliance on available exemptions or section 1145 of the Bankruptcy Code and, if applicable, shall
be freely tradable by the recipients thereof, subject to: (i) the provisions of section 1145(b)(1) of
the Bankruptcy Code relating to the definition of an underwriter in section 2(a)(11) of the
Securities Act; (ii) compliance with any rules and regulations of the Securities and Exchange
Commission, if any, applicable at the time of any future transfer of such securities or
instruments; and (iii) any applicable regulatory approval.

                       (c)    Should the Reorganized Debtors elect on or after the Effective
Date to reflect any ownership of the New Common Stock and/or the Warrants through the
facilities of the DTC, the Reorganized Debtors need not provide any further evidence other than
the Plan or the Confirmation Order with respect to the treatment of the New Common Stock and
Warrants under applicable securities laws

                       (d)     Notwithstanding anything to the contrary in the Plan, no entity
(including, for the avoidance of doubt, DTC) shall be entitled to require a legal opinion regarding
the validity of any transaction contemplated by the Plan, including, for the avoidance of doubt,
whether the New Common Stock and Warrants and the shares of New Common Stock (including
any other securities issuable upon exercise of the Warrants) issued upon the exercise of the
Warrants are exempt from registration and/or eligible for DTC book-entry delivery, settlement,
and depository services. DTC shall be required to accept and conclusively rely upon the Plan or
Confirmation Order in lieu of a legal opinion regarding whether the New Common Stock and/or
Warrants and/or shares of New Common Stock (including any other securities issuable upon
exercise of Warrants) issued upon the exercise of the Warrants are exempt from registration
and/or eligible for DTC book-entry delivery, settlement, and depository services.

               8.      Cancellation of Existing Securities and Agreements

                      (a)     Except for the purpose of evidencing a right to a Distribution under
the Plan and except as otherwise set forth in the Plan, including with respect to executory
contracts or unexpired leases that shall be assumed by the Debtors, on the Effective Date, all
agreements, instruments, and other documents evidencing any Prepetition ABL Claims,
Prepetition Term Loan Claims, Unsecured Notes Claims, or any Interest (other than
Intercompany Interests that are not modified by the Plan) and any rights of any holder in respect
thereof shall be deemed cancelled, discharged, and of no force or effect and the obligations of the
Debtors thereunder shall be deemed fully satisfied, released, and discharged.

                      (b)    Notwithstanding such cancellation and discharge, the Prepetition
ABL Agreement, the Prepetition Term Loan Agreement, and the Unsecured Notes Indenture
shall continue in effect solely to the extent necessary to (i) allow the holders of Allowed
Prepetition ABL Claims, Allowed Prepetition Term Loan Claims, and Allowed Unsecured Notes
Claims to receive Distributions under the Plan, (ii) allow the Debtors, the Reorganized Debtors,
the Prepetition ABL Agent, the Prepetition Term Loan Agent, the Unsecured Notes Indenture
Trustee, and the Disbursing Agent to make post-Effective Date Distributions or take such other
action pursuant to the Plan on account of the Allowed Prepetition ABL Claims, Allowed
Prepetition Term Loan Claims, and Allowed Unsecured Notes Claims, and to otherwise exercise



                                                 34
1004754934v8
their rights and discharge their obligations relating to the interests of the holders of such Claims
in accordance with the Plan, and (iii) permit the Prepetition ABL Agent, the Prepetition Term
Loan Agent, and the Unsecured Notes Indenture Trustee to appear in the Chapter 11 Cases,
provided that nothing in this section shall affect the discharge of Claims pursuant to the
Bankruptcy Code, the Confirmation Order, or the Plan or result in any liability or expense to the
Reorganized Debtors.

                       (c)     Notwithstanding the foregoing, any provision in any document,
instrument, lease, or other agreement that causes or effectuates, or purports to cause or
effectuate, a default, termination, waiver, or other forfeiture of, or by, the Debtors of their
interests, as a result of the cancellations, terminations, satisfaction, releases, or discharges
provided for in this section shall be deemed null and void and shall be of no force and effect.
Nothing contained herein shall be deemed to cancel, terminate, release, or discharge the
obligation of the Debtors or any of their counterparties under any executory contract or
unexpired lease to the extent such executory contract or unexpired lease has been assumed by the
Debtors pursuant to a Final Order of the Bankruptcy Court or hereunder.

               9.      Officers and Board of Directors

                         (a)    On the Effective Date, the New Board shall consist of seven (7)
directors in total to be designated by the Supporting Term Lenders and the Crossover Holder in a
manner to be determined consistent with the Restructuring Term Sheet. To the extent then
known and determined, the identities of the members of each board of directors or managers of a
Reorganized Debtor, as applicable, and, to the extent applicable, the officers of each
Reorganized Debtor, shall be disclosed at or prior to the Confirmation Hearing in accordance
with section 1129(a)(5) of the Bankruptcy Code.

                       (b)   Commencing on the Effective Date, each of the directors,
managers, and officers of each of the Reorganized Debtors shall be elected and serve pursuant to
the terms of the applicable Amended Organizational Documents of such Reorganized Debtor and
may be replaced or removed in accordance with such Amended Organizational Documents.

               10.     Restructuring Transactions

                       (a)     On or as soon as practicable after the Effective Date, the
Reorganized Debtors shall, subject to the reasonable consent of the Required Supporting Term
Lenders and the Crossover Holder, take such actions as may be or become necessary or
appropriate to effect any transaction described in, approved by, contemplated by, or necessary to
effectuate the Plan (collectively, the “Restructuring Transactions”), including (i) the
execution and delivery of appropriate agreements or other documents of merger, consolidation,
restructuring, financing, conversion, disposition, transfer, dissolution, or liquidation containing
terms that are consistent with the terms of the Plan and that satisfy the applicable requirements of
applicable law and any other terms to which the applicable Entities may determine, (ii) the
execution and delivery of appropriate instruments of transfer, assignment, assumption, or
delegation of any asset, property, right, liability, debt, or obligation on terms consistent with the
terms of the Plan and having other terms to which the applicable parties agree, (iii) the filing of
appropriate certificates or articles of incorporation, formation, reincorporation, merger,



                                                 35
1004754934v8
consolidation, conversion, or dissolution, the Amended Organizational Documents, (iv) the
issuance of Securities (including the New Common Stock, Warrants and Supplemental
Securities), all of which shall be authorized and approved in all respects in each case without
further action being required under applicable law, regulation, order, or rule, (v) all other actions
that the applicable Entities determine to be necessary or appropriate, including (A) making
filings or recordings that may be required by applicable law, subject, in each case, to the
Amended Organizational Documents, and (B) such other transactions that may be required or
necessary to effectuate any of the Restructuring Transactions in the most tax-efficient manner,
including mergers, consolidations, restructurings, conversions, dispositions, transfers,
formations, organizations, dissolutions or liquidations; (vi) the execution, delivery, and filing, if
applicable, of the Exit Facility Documents, the Amended Organizational Documents, the New
Stockholders’ Agreement and the Warrant Agreement; and (vii) all other actions that the
applicable Entities determine to be necessary or appropriate, including making filings or
recordings that may be required by applicable law, provided, that any of the foregoing actions
and documents shall, in each case, be subject to the RSA Definitive Document Requirements (as
applicable). The Restructuring Transactions may include a taxable transfer of all or a portion of
the Debtors’ assets or Entities to one or more newly-formed Entities (or an affiliate or subsidiary
of such Entity or Entities) formed and controlled by certain holders of Claims against the
Debtors and, in such case, the New Common Stock (and/or other interests) issued to holders of
Claims pursuant to the Plan may comprise stock (and/or other interests) of such Entity or
Entities.

                        (b)    Each officer, member of the board, or manager of the Debtors is
(and each officer, member of the board, or manager of the Reorganized Debtors shall be)
authorized and directed to issue, execute, deliver, file, or record such contracts, securities,
instruments, releases, indentures, and other agreements or documents and take such actions as
may be necessary or appropriate to effectuate, implement, and further evidence the terms and
conditions of the Plan, the Securities issued pursuant to the Plan and any Restructuring
Transaction (including the New Common Stock, Warrants and Supplemental Securities) in the
name of and on behalf of the Reorganized Debtors, all of which shall be authorized and approved
in all respects, in each case, without the need for any approvals, authorization, consents, or any
further action required under applicable law, regulation, order, or rule (including, without
limitation, any action by the shareholders or directors or managers of the Debtors or the
Reorganized Debtors) except for those expressly required pursuant to the Plan.

                       (c)     On the Effective Date, or as soon thereafter as is reasonably
practicable, the Reorganized Debtors’ respective certificates of incorporation and bylaws (and
other formation and constituent documents relating to limited liability companies) shall be
amended as may be required to be consistent with the provisions of the Plan, the New
Stockholders’ Agreement, the Warrant Agreement, and the Exit Facility Documents, as
applicable, and the Bankruptcy Code. The Amended Organizational Documents shall, among
other things: (i) authorize the issuance of the New Common Stock (including the Supplemental
Securities) and the Warrants and the shares of New Common Stock (including any other
securities issuable upon exercise of the Warrants) issued upon the exercise of the Warrants; and
(ii) pursuant to and only to the extent required by section 1123(a)(6) of the Bankruptcy Code,
include a provision prohibiting the issuance of non-voting equity Securities. After the Effective
Date, each Reorganized Debtor may amend and restate its certificate of incorporation and other


                                                 36
1004754934v8
formation and constituent documents as permitted by the laws of its respective jurisdiction of
formation and the terms of the Amended Organizational Documents, the New Stockholders
Agreement and the Warrant Agreement.

                     (d)     All matters provided for herein involving the corporate structure of
the Debtors or the Reorganized Debtors, to the extent applicable, or any corporate, limited
liability company, or related action required by the Debtors or the Reorganized Debtors in
connection herewith shall be deemed to have occurred and shall be in effect, without any
requirement of further action by the shareholders, members, or directors or managers of the
Debtors or the Reorganized Debtors, and with like effect as though such action had been taken
unanimously by the shareholders, members, directors, managers, or officers, as applicable, of the
Debtors or the Reorganized Debtors.

               11.    Cancellation of Liens

        Except as otherwise specifically provided herein, the Exit Facility Documents (including
in connection with any express written amendment of any mortgage, deed of trust, Lien, pledge
or other security interest under the Exit Facility Documents), or in any contract, instrument,
release, or other agreement or document created pursuant to the Plan, upon the indefeasible
payment in full in Cash of an Other Secured Claim or ABL Facility Claim, any Lien securing an
Other Secured Claim or ABL Facility Claim that is indefeasibly paid in full, in Cash, shall be
deemed released and discharged, and the holder of such Other Secured Claim or ABL Facility
Claim shall be authorized and directed to release any Collateral or other property of the Debtors
(including any Cash collateral) held by such holder and to take such actions as may be requested
by the Reorganized Debtors to evidence the release or discharge of such Lien, including the
execution, delivery and filing or recording of such releases or discharges as may be requested by
the Reorganized Debtors, and the Reorganized Debtors and their designees shall be authorized to
file UCC-3 termination statements and other release or discharge documentation (to the extent
applicable) with respect thereto.

               12.    Employee Matters

                       (a)  Subject to Section 5.12 of the Plan, on the Effective Date, the
Reorganized Debtors shall be deemed to have assumed all employee compensation plans,
Benefit Plans, employment agreements, offer letters, or award letters to which any Debtor is a
party (collectively, the “Employee Arrangements”); provided that notwithstanding anything
contrary in the Employee Arrangements, the consummation of the Plan shall not be treated as a
change in control or change of control or other similar transaction under the Employee
Arrangements

                       (b)   Within sixty (60) days following the Effective Date, the New
Board shall establish the Management Incentive Plan for members of the Reorganized Debtors’
management. The participants and the amounts allocated under the Management Incentive Plan
and other terms and conditions thereof shall be determined in the sole discretion of the New
Board.




                                               37
1004754934v8
                       (c)     Any Parent Interests granted prior to the Effective Date to a current
or former employee, officer, director or contractor under an Employee Arrangement or otherwise
shall be deemed cancelled on the Effective Date. For the avoidance of doubt, if a Benefit Plan or
an Employee Arrangement is assumed and the Benefit Plan or Employment Arrangement
provides in part for an award or potential award of Interests in the Debtors, such Benefit Plan or
Employment Arrangement shall be assumed in all respects other than the provisions of such
agreement relating to Interest awards.

               13.     Release of Avoidance Actions

        On the Effective Date, the Debtors, on behalf of themselves and their estates, shall
release any and all Avoidance Actions and the Debtors and the Reorganized Debtors, and any of
their successors or assigns, and any Entity acting on behalf of the Debtors or the Reorganized
Debtors, shall be deemed to have waived the right to pursue any and all Avoidance Actions,
except for Avoidance Actions brought as counterclaims or defenses to claims asserted against the
Debtors.

               14.     Closing of Chapter 11 Cases

        The Reorganized Debtors shall, promptly after the full administration of the Chapter 11
Cases, file with the Bankruptcy Court all documents required by Bankruptcy Rule 3022 and any
applicable order of the Bankruptcy Court to close the Chapter 11 Cases, provided, as of the
Effective Date, the Reorganized Debtors may submit separate orders to the Bankruptcy Court
under certification of counsel closing certain individual Chapter 11 Cases and changing the
caption of the Chapter 11 Cases accordingly, provided further that matters concerning Claims
may be heard and adjudicated in one of the Debtors’ chapter 11 cases that remains open
regardless of whether the applicable Claim is against a Debtor in a chapter 11 case that is
closed. Nothing in the Plan shall authorize the closing of any case nunc pro tunc to a date that
precedes the date any such order is entered. Any request for nunc pro tunc relief shall be made
on motion served on the United States Trustee, and the Bankruptcy Court shall rule on such
request after notice and a hearing. Upon the filing of a motion to close the last Chapter 11 Case
remaining open, the Reorganized Debtors shall file a final report with respect to all of the
Chapter 11 Cases pursuant to Local Rule 3022-1(c).

               15.     Notice of Effective Date

       On the Effective Date, the Debtors shall file a notice of the occurrence of the Effective
Date with the Bankruptcy Court.

       E.      Distributions

               1.      Distributions Generally

       One or more Disbursing Agents shall make all Distributions under the Plan to the
appropriate holders of Allowed Claims in accordance with the terms of the Plan.




                                                38
1004754934v8
               2.      Distribution Record Date

        As of the close of business on the Effective Date, the various lists of holders of Claims or
Interests in each Class, as maintained by the Debtors or their respective agents, shall be deemed
closed, and there shall be no further changes in the record holders of any of the Claims or
Interests. The Debtors or the Reorganized Debtors shall have no obligation to recognize any
transfer of the Claims or Interests occurring on or after the Effective Date. In addition, with
respect to payment of any Cure Amounts or disputes over any Cure Amounts, neither the
Debtors nor the Disbursing Agent shall have any obligation to recognize or deal with any party
other than the non-Debtor party to the applicable executory contract or unexpired lease as of the
Effective Date, even if such non-Debtor party has sold, assigned, or otherwise transferred its
Claim for a Cure Amount. For the avoidance of doubt, the Distribution Record Date shall not
apply to the Unsecured Notes, the holders of which shall receive a Distribution in accordance
with 3.7 of the Plan and, as applicable, the customary procedures of DTC on or as soon as
practicable after the Effective Date.

               3.      Date of Distributions

       Except as otherwise provided in the Plan, any Distributions and deliveries to be made
under the Plan shall be made on the Effective Date or as otherwise determined in accordance
with the Plan, including, without limitation, the treatment provisions of 3.7 of the Plan, or as
soon as practicable thereafter; provided that the Reorganized Debtors may implement periodic
Distribution dates to the extent they determine them to be appropriate.

               4.      Disbursing Agent

        All Distributions under the Plan shall be made by the Disbursing Agent, on behalf of the
applicable Debtor (unless otherwise provided herein), on or after the Effective Date or as
otherwise provided herein. The Disbursing Agent shall not be required to give any bond or
surety or other security for the performance of its duties, and all reasonable and documented fees
and expenses incurred by such Disbursing Agent directly related to Distributions hereunder shall
be reimbursed by the Reorganized Debtors. The Reorganized Debtors shall use all commercially
reasonable efforts to provide the Disbursing Agent (if other than the Reorganized Debtors) with
the amounts of Claims and the identities and addresses of holders of Claims, in each case, as set
forth in the Debtors’ or the Reorganized Debtors’ books and records. The Reorganized Debtors
shall cooperate in good faith with the applicable Disbursing Agent (if other than the Reorganized
Debtors) to comply with the reporting and withholding requirements outlined in Section 6.19 of
the Plan.

               5.      Rights and Powers of Disbursing Agent

                       (a)   From and after the Effective Date, the Disbursing Agent, solely in
its capacity as Disbursing Agent, shall be exculpated by all Entities, including, without
limitation, holders of Claims against and Interests in the Debtors and other parties in interest,
from any and all Claims, Causes of Action, and other assertions of liability arising out of the
discharge of the powers and duties conferred upon such Disbursing Agent by the Plan or any
order of the Bankruptcy Court entered pursuant to or in furtherance of the Plan, or applicable



                                                39
1004754934v8
law, except for actions or omissions to act arising out of the gross negligence or willful
misconduct, fraud, malpractice, criminal conduct, or ultra vires acts of such Disbursing Agent.
No holder of a Claim or Interest or other party in interest shall have or pursue any claim or Cause
of Action against the Disbursing Agent, solely in its capacity as Disbursing Agent, for making
payments in accordance with the Plan or for implementing provisions of the Plan, except for
actions or omissions to act arising out of the gross negligence or willful misconduct, fraud,
malpractice, criminal conduct, or ultra vires acts of such Disbursing Agent.

                (a)     The Disbursing Agent shall be empowered to (i) effect all actions and execute all
agreements, instruments, and other documents necessary to perform its duties hereunder, (ii) make all
Distributions contemplated hereby, and (iii) exercise such other powers as may be vested in the
Disbursing Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the Disbursing
Agent to be necessary and proper to implement the provisions hereof.

                6.      Expenses of Disbursing Agent

       Except as otherwise ordered by the Bankruptcy Court, any reasonable and documented
fees and expenses incurred by the Disbursing Agent acting in such capacity (including
reasonable documented attorneys’ fees and expenses) on or after the Effective Date shall be paid
in Cash by the Reorganized Debtors in the ordinary course of business.

                7.      Postpetition Interest

       Except as otherwise specifically provided for in the Plan, the Confirmation Order, or
another order of the Bankruptcy Court or required by the Bankruptcy Code, interest shall not
accrue or be paid on any Claims on or after the Petition Date; provided that, if interest is payable
pursuant to Section 6.7 of the Plan, interest shall accrue at the federal judgment rate pursuant to
28 U.S.C. § 1961 on a non-compounded basis from the date the obligation underlying the Claim
becomes due and is not timely paid through the date of payment. Notwithstanding the foregoing,
postpetition interest on Prepetition ABL Claims shall accrue and be paid in accordance with the
terms set forth in the agreements governing such Claims, including, without limitation, the DIP
Orders, the Prepetition ABL Documents and the Prepetition Term Loan Documents (as
applicable).

                8.      Delivery of Distributions

        All Distributions to any holder of an Allowed Claim as and when required by the Plan
shall be made by the Disbursing Agent. In the event that any Distribution to any holder is
returned as undeliverable, no further Distributions shall be made to such holder unless and until
the Disbursing Agent is notified in writing of such holder’s then-current address, at which time
all currently due, missed Distributions shall be made to such holder as soon as reasonably
practicable thereafter without interest. Nothing herein shall require the Disbursing Agent to
attempt to locate holders of undeliverable Distributions and, if located, assist such holders in
complying with Section 6.19 of the Plan.




                                                   40
1004754934v8
               9.     Distributions after Effective Date

      Distributions made after the Effective Date to holders of Disputed Claims that are not
Allowed Claims as of the Effective Date but which later become Allowed Claims shall be
deemed to have been made on the Effective Date.

               10.    Unclaimed Property

        Undeliverable Distributions or unclaimed Distributions shall remain in the possession of
the Reorganized Debtors until such time as a Distribution becomes deliverable or the holder
accepts Distribution, or such Distribution reverts back to the Reorganized Debtors, and shall not
be supplemented with any interest, dividends, or other accruals of any kind. Such Distributions
shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code at the
expiration of one hundred and eighty (180) days from the date of the attempted Distribution.
After such date, all unclaimed property or interest in property shall revert to the Reorganized
Debtors, and the Claim of any other holder to such property or interest in property shall be
discharged and forever barred. The Reorganized Debtors and the Disbursing Agent shall have
no obligation to attempt to locate any holder of an Allowed Claim other than by reviewing the
Debtors’ books and records and filings with the Bankruptcy Court.

               11.    Time Bar to Cash Payments

        Checks issued by the Disbursing Agent in respect of Allowed Claims shall be null and
void if not negotiated within one hundred and eighty (180) days after the date of issuance
thereof. Thereafter, the amount represented by such voided check shall irrevocably revert to the
Reorganized Debtors, and any Claim in respect of such voided check shall be discharged and
forever barred, notwithstanding any federal or state escheat laws to the contrary. Requests for
re-issuance of any check shall be made to the Disbursing Agent by the holder of the Allowed
Claim to whom such check was originally issued.

               12.    Manner of Payment under Plan

      Except as otherwise specifically provided in the Plan, at the option of the Debtors or the
Reorganized Debtors, as applicable, any Cash payment to be made hereunder may be made by a
check or wire transfer or as otherwise required or provided in applicable agreements or
customary practices of the Debtors.

               13.    Satisfaction of Claims

       Except as otherwise specifically provided in the Plan, any Distributions and deliveries to
be made on account of Allowed Claims under the Plan shall be in complete and final satisfaction,
settlement, and discharge of and exchange for such Allowed Claims.

               14.    Fractional Stock and Warrant

        If any Distributions of New Common Stock or the Warrant pursuant to the Plan would
result in the issuance of a fractional share of New Common Stock or the Warrant, then the
number of shares of New Common Stock or the Warrant to be issued in respect of such


                                               41
1004754934v8
Distribution shall be calculated to one decimal place and rounded up or down to the closest
whole share (with a half share or greater rounded up and less than a half share rounded down).
The total number of shares of New Common Stock or the Warrant to be distributed in connection
with the Plan shall be adjusted as necessary to account for the rounding provided for herein. No
consideration shall be provided in lieu of fractional shares that are rounded down. To the extent
applicable, DTC is considered a single holder for rounding and distribution purposes. Neither
the Reorganized Debtors nor the Disbursing Agent shall have any obligation to make a
Distribution that is less than one (1) share of New Common Stock.

               15.    Minimum Cash Distributions

       The Disbursing Agent shall not be required to make any Distribution of Cash less than
One Hundred Dollars ($100) to any holder of an Allowed Claim; provided that if any
Distribution is not made pursuant to this section, such Distribution shall be added to any
subsequent Distribution to be made on behalf of the holder’s Allowed Claim.

               16.    Maximum Distributions and Rights of Reimbursement

                        (a)     An (i) Allowed Primary Claim that receives Distributions in the
Allowed amount of such Claim or (ii) Allowed Guarantee Claim that receives any payment or
transfer that, when combined with Distributions provided on account of the corresponding
Primary Claim equals the Allowed amount of the Primary Claim, shall, in each case, be deemed
to have had such Allowed Primary Claim or Allowed Guarantee Claim, as applicable, satisfied in
full as against the applicable Debtor.

                      (b)    In no event shall (i) an Allowed Claim receive Distributions under
the Plan in excess of the Allowed amount of such Claim, or (ii) an Allowed Guarantee Claim
receive Distributions under the Plan that, when combined with Distributions or other
consideration provided on the corresponding Primary Claim are in excess of the Allowed amount
of the Primary Claim (or such amount as may be agreed to by the Debtors and the holder of the
Allowed Guarantee Claim, with the consent of the Required Supporting Term Lenders and the
Crossover Holder).

                       (c)    Nothing contained herein shall in any way affect, impair or modify
the rights of a holder of a Primary Claim or a Guarantee Claim against an Entity that is not a
Debtor.

               17.    Setoffs

        Except as otherwise expressly provided for herein, each Reorganized Debtor, pursuant to
the Bankruptcy Code (including section 553 of the Bankruptcy Code), applicable non-
bankruptcy law, or as may be agreed to by the holder of a Claim, may set off against any
Allowed Claim and the distributions to be made pursuant to the Plan on account of such Allowed
Claim (before any distribution is made on account of such Allowed Claim), any claims, rights,
and Causes of Action of any nature that such Debtor or Reorganized Debtor, as applicable, may
hold against the holder of such Allowed Claim, to the extent such Claims, rights, or Causes of
Action against such holder have not been otherwise compromised or settled on or prior to the
Effective Date (whether pursuant to the Plan or otherwise); provided, however, that neither the


                                               42
1004754934v8
failure to effect such a setoff nor the allowance of any Claim pursuant to the Plan shall constitute
a waiver or release by such Reorganized Debtor of any such Claims, rights, and Causes of Action
that such Reorganized Debtor may possess against such holder. In no event shall any holder of
Claims be entitled to set off any such Claim against any Claim, right, or Cause of Action of the
Debtor or Reorganized Debtor (as applicable), unless such holder has filed a motion with the
Bankruptcy Court requesting the authority to perform such setoff on or before the Confirmation
Date, and notwithstanding any indication in any Proof of Claim or otherwise that such holder
asserts, has, or intends to preserve any right of setoff pursuant to section 553 of the Bankruptcy
Code or otherwise.

               18.     No Distribution in Excess of Amount of Allowed Claim

        No holder of an Allowed Claim shall receive, on account of such Allowed Claim,
Distributions in excess of the Allowed amount of such Claim, except to the extent postpetition
interest is permitted by Section 6.7 of the Plan.

               19.     Withholding and Reporting Requirements

                        (a)    Withholding Rights. In connection with the Plan, any party
issuing any instrument or making any Distribution described in the Plan shall comply with all
applicable withholding and reporting requirements imposed by any federal, state, or local taxing
authority, and all Distributions pursuant to the Plan and all related agreements shall be subject to
any such withholding or reporting requirements. In the case of a non-Cash Distribution that is
subject to withholding, the distributing party may withhold an appropriate portion of such
distributed property and either (i) sell such withheld property to generate Cash necessary to pay
over the withholding tax (or reimburse the distributing party for any advanced payment of the
withholding tax), or (ii) pay the withholding tax using its own funds and retain such withheld
property. Any amounts withheld pursuant to the preceding sentence shall be deemed to have
been distributed to and received by the applicable recipient for all purposes of the Plan.
Notwithstanding the foregoing, each holder of an Allowed Claim or any other Entity that
receives a Distribution pursuant to the Plan shall have responsibility for any taxes imposed by
any Governmental Unit, including, without limitation, income, withholding, and other taxes, on
account of such Distribution. Any party issuing any instrument or making any Distribution
pursuant to the Plan has the right, but not the obligation, to not make a Distribution until such
holder has made arrangements reasonably satisfactory to such issuing or disbursing party for
payment of any such tax obligations. Any party issuing any instrument or making any
Distribution pursuant to the Plan, shall, to the extent reasonably practicable, notify any recipient
of a Distribution pursuant to the Plan and all related agreements if it is going to withhold taxes,
and reasonably cooperate with the recipient to minimize or avoid such withholding.

                         (b)     Forms. Any party entitled to receive any property as an issuance
or Distribution under the Plan shall, upon request, deliver to the Disbursing Agent or such other
Person designated by the Reorganized Debtors (which Person shall subsequently deliver to the
Disbursing Agent any applicable IRS Form W-8 or Form W-9 received) an appropriate Form W-
9 or (if the payee is a foreign Person) Form W-8 and any other forms or documents reasonably
requested by any Reorganized Debtor to reduce or eliminate any withholding required by any
federal, state, or local taxing authority.



                                                43
1004754934v8
               20.     Hart-Scott-Rodino Antitrust Improvements Act

        Any New Common Stock or the Warrant to be distributed under the Plan to an Entity
required to file a premerger notification and report form under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, to the extent applicable, shall not be distributed until the
notification and waiting periods applicable under such Act to such Entity have expired or been
terminated.

               21.     Claims Paid or Payable by Third Parties

               (a)     Claims Paid by Third Parties

        A Claim shall be correspondingly reduced, and the applicable portion of such Claim shall
be disallowed without an objection to such Claim having to be filed and without any further
notice to or action, order, or approval of the Bankruptcy Court, to the extent that the holder of
such Claim receives a payment on account of such Claim from a party that is not a Debtor or
Reorganized Debtor; provided that the Debtors shall provide 21 days’ notice to the holder prior
to any disallowance of such Claim during which period the holder may object to such
disallowance, and if the parties cannot reach an agreed resolution, the matter shall be decided by
the Bankruptcy Court. Subject to the last sentence of this paragraph, to the extent a holder of a
Claim receives a Distribution on account of such Claim and receives payment from a party that is
not a Debtor or a Reorganized Debtor on account of such Claim, such holder shall, within
fourteen days of receipt thereof, repay or return the Distribution to the Reorganized Debtors to
the extent the holder’s total recovery on account of such Claim from the third party and under the
Plan exceeds the amount of such Claim as of the date of any such Distribution under the Plan.
The failure of such holder to timely repay or return such Distribution shall result in the holder
owing the Reorganized Debtors annualized interest at the federal judgment rate on such amount
owed for each Business Day after the fourteen day grace period specified above until the amount
is repaid

               (b)     Claims Payable by Insurance Carriers

               No Distributions under the Plan shall be made on account of an Allowed Claim
that is payable pursuant to one of the Debtors’ insurance policies until the holder of such
Allowed Claim has exhausted all remedies with respect to such insurance policy. To the extent
that one or more of the Debtors’ insurers agrees to satisfy in full or in part a Claim (if and to the
extent adjudicated by a court of competent jurisdiction), then immediately upon such insurers’
agreement, the applicable portion of such Claim may be expunged without a Claim objection
having to be filed and without any further notice to or action, order, or approval of the
Bankruptcy Court; provided that the Debtors shall provide 21 days’ notice to the holder of such
Claim prior to any disallowance of such Claim during which period the holder may object to
such disallowance, and if the parties cannot reach an agreed resolution, the matter shall be
decided by the Bankruptcy Court.

               (c)     In no event shall (i) an Allowed Claim receive Distributions under the
Plan in excess of the Allowed amount of such Claim, or (ii) an Allowed Guarantee Claim receive
Distributions under the Plan that, when combined with Distributions or other consideration
provided on the corresponding Primary Claim are in excess of the Allowed amount of the


                                                 44
1004754934v8
Primary Claim (or such amount as may be agreed to by the Debtors and the holder of the
Allowed Guarantee Claim, with the consent of the Required Supporting Term Lenders and the
Crossover Holder).

               (d)    Applicability of Insurance Policies

               Except as otherwise provided in the Plan, Distributions to holders of Allowed
Claims shall be in accordance with the provisions of any applicable insurance policy.
Notwithstanding anything to the contrary herein, nothing contained in the Plan shall constitute or
be deemed a release, settlement, satisfaction, compromise, or waiver of any Cause of Action that
the Debtors or any other Entity may hold against any other Entity, including insurers, under any
policies of insurance or applicable indemnity, nor shall anything contained herein constitute or
be deemed a waiver by such insurers of any defenses, including coverage defenses, held by such
insurers.

               22.    Allocation Between Principal and Accrued Interest

        The aggregate consideration paid to holders with respect to their Allowed Claims shall be
treated pursuant to the Plan as allocated first to the principal amount of such Allowed Claims (to
the extent thereof) and, thereafter, to interest, if any, on such Allowed Claim accrued but unpaid
through the Effective Date.

       F.      Procedures for Disputed Claims

               1.     Disputed Claims Process

        Notwithstanding section 502(a) of the Bankruptcy Code, and in light of the Unimpaired
status of all Allowed General Unsecured Claims under the Plan, holders of Claims do not need to
file proofs of Claim with the Bankruptcy Court, and the Debtors (with the reasonable consent of
the Required Supporting Term Lenders and the Crossover Holder) or the Reorganized Debtors,
as applicable, and the holders of Claims shall determine, adjudicate, and resolve any disputes
over the validity and amounts of such Claims in the ordinary course of business; provided, that
(unless expressly waived pursuant to the Plan) the Allowed amount of such Claims shall be
subject to and shall not exceed the limitations under or maximum amounts permitted by the
Bankruptcy Code, including sections 502 or 503 of the Bankruptcy Code, to the extent
applicable. If a holder of a Claim elects to file a proof of Claim with the Bankruptcy Court, such
holder shall be deemed to have consented to the jurisdiction of the Bankruptcy Court for all
purposes with respect to the Claim, and the Bankruptcy Court shall retain nonexclusive
jurisdiction over all such Claims, which shall be resolved on a case-by-case basis through
settlements, Claim objections (or, if necessary, through adversary proceedings), adjudication in a
forum other than the Bankruptcy Court, or by withdrawal of the Claims by the holders of such
Claims. From and after the Effective Date, the Reorganized Debtors may satisfy, dispute, settle,
or otherwise compromise any Claim without approval of the Bankruptcy Court.

               2.     Objections to Claims

        Except insofar as a Claim is Allowed under the Plan, only the Reorganized Debtors shall
be entitled to object to Claims after the Effective Date. Any objections to proofs of Claim shall


                                                45
1004754934v8
be served and filed (a) on or before one-hundred and eighty (180) days following the later of
(i) the Effective Date and (ii) the date that a proof of Claim is filed or amended or a Claim is
otherwise asserted or amended in writing by or on behalf of a holder of such Claim, or (b) such
later date as ordered by the Bankruptcy Court upon motion filed by the Debtors or the
Reorganized Debtors. The expiration of such period shall not limit or affect the Reorganized
Debtors’ rights to dispute Claims asserted other than through a proof of Claim.

               3.     Estimation of Claims

        The Debtors or the Reorganized Debtors, as applicable, may at any time request that the
Bankruptcy Court estimate any contingent, unliquidated, or Disputed Claim pursuant to section
502(c) of the Bankruptcy Code regardless of whether the Debtors previously objected to such
Claim or whether the Bankruptcy Court has ruled on any such objection, and the Bankruptcy
Court shall retain jurisdiction to estimate any Claim at any time during litigation concerning any
objection to any Claim, including, without limitation, during the pendency of any appeal relating
to any such objection. In the event that the Bankruptcy Court estimates any contingent,
unliquidated, or Disputed Claim, the amount so estimated shall constitute either the Allowed
amount of such Claim or a maximum limitation on such Claim, as determined by the Bankruptcy
Court. If the estimated amount constitutes a maximum limitation on the amount of such Claim,
the Debtors or the Reorganized Debtors may pursue supplementary proceedings to object to the
allowance of such Claim.

               4.     No Distributions Pending Allowance

       If an objection, motion to estimate, or other challenge to a Claim is filed, no payment or
Distribution provided under the Plan shall be made on account of such Claim unless and until
(and only to the extent that) such Claim becomes an Allowed Claim.

               5.     Distributions after Allowance

       To the extent that a Disputed Claim ultimately becomes, in whole or in part, an Allowed
Claim, Distributions (if any) shall be made to the holder of such Allowed Claim in accordance
with the provisions of the Plan, including the treatment provisions provided in Article IV of the
Plan. Such Distributions shall be made as soon as practicable after the date that the order or
judgment of the Bankruptcy Court allowing such Disputed Claim (or portion thereof) becomes a
Final Order.

               6.     Claim Resolution Procedures Cumulative

      All of the objection, estimation, and resolution procedures in the Plan are intended to be
cumulative and not exclusive of one another. Claims may be estimated and subsequently settled,
compromised, withdrawn, or resolved in accordance with the Plan without further notice or
Bankruptcy Court approval.

               7.     Disallowance of Claims

       All Claims and Interests of any Entity from which property is sought by the Debtors
under sections 542, 543, 550, or 553 of the Bankruptcy Code or that the Debtors or the


                                               46
1004754934v8
Reorganized Debtors allege is a transferee of a transfer that is avoidable under sections 522(f),
522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code shall be disallowed if: (a) the
Entity, on the one hand, and the Debtors or the Reorganized Debtors, as applicable, on the other
hand, agree or the Bankruptcy Court has determined by Final Order that such Entity or transferee
is liable to turn over any property or monies under any of the aforementioned sections of the
Bankruptcy Code; and (b) such Entity or transferee has failed to turn over such property by the
date set forth in such agreement or Final Order.



       G.      Executory Contracts and Unexpired Leases

               1.      General Treatment

                          (a)    As of and subject to the occurrence of the Effective Date and the
payment of any applicable Cure Amount, all executory contracts and unexpired leases to which
any of the Debtors are parties, and which have not expired or terminated by their own terms on
or prior to the Effective Date, including Employment Arrangements (subject to Section 5.12 of
the Plan) shall be deemed assumed by the Debtors except for any executory contract or
unexpired lease that (i) previously has been assumed, assumed and assigned, or rejected pursuant
to a Final Order of the Bankruptcy Court, (ii) is the subject of a separate motion or notice filed
by the Debtors on or before the Confirmation Date seeking to assume, assume and assign, or
reject pursuant to the Plan, the Confirmation Order or section 365 of the Bankruptcy Code, or
(iii) is the subject of a pending Assumption Dispute.

                       (b)    Subject to satisfaction of the conditions set forth in Section 8.1(a)
of the Plan, resolution of any Assumption Dispute in accordance with Section 8.2 of the Plan,
and the occurrence of the Effective Date, entry of the Confirmation Order shall constitute
approval of the assumptions or assumptions and assignments provided for in the Plan pursuant to
sections 365(a) and 1123 of the Bankruptcy Code and a determination by the Bankruptcy Court
that the Reorganized Debtors have provided adequate assurance of future performance under
each assumed executory contract and unexpired lease. Each executory contract and unexpired
lease assumed or assumed and assigned pursuant to the Plan shall vest in and be fully
enforceable by the applicable Reorganized Debtor in accordance with its terms, except as
modified by the provisions of the Plan, any order of the Bankruptcy Court authorizing and
providing for its assumption, or applicable law, provided that the assumption of executory
contracts and unexpired leases hereunder may include the assignment of certain of such contracts
to Affiliates

                       (c)     Except as otherwise provided herein or agreed to by the Debtors
and the applicable counterparty, each assumed executory contract or unexpired lease shall
include all modifications, amendments, supplements, restatements, or other agreements related
thereto, and all rights related thereto, if any, including all easements, licenses, permits, rights,
privileges, immunities, options, rights of first refusal, and any other interests. Modifications,
amendments, supplements, and restatements to prepetition executory contracts and unexpired
leases that have been executed by the Debtors during the Chapter 11 Cases shall not be deemed




                                                47
1004754934v8
to alter the prepetition nature of the executory contract or unexpired lease or the validity,
priority, or amount of any Claims that may arise in connection therewith.

               2.      Determination of Assumption Disputes and Deemed Consent

                      (a)     Following the Petition Date, the Debtors shall serve a notice on
parties to executory contracts and unexpired leases to be assumed or assumed and assigned
reflecting the Debtors’ intention to assume or assume and assign the executory contract or
unexpired lease in connection with the Plan and indicating that the Cure Amount shall be
asserted against the Debtors or the Reorganized Debtors, as applicable, in the ordinary course of
business.

                       (b)     Upon assumption, Cure Amounts shall be paid by the Debtors or
the Reorganized Debtors, as applicable, in the ordinary course, subject to all defenses and
disputes the Debtors or the Reorganized Debtors may have with respect to the underlying
executory contracts or unexpired leases, which the Debtors or the Reorganized Debtors may
assert in the ordinary course. If there is an Assumption Dispute pertaining to assumption of an
executory contract or unexpired lease, such dispute shall be heard by the Bankruptcy Court prior
to such assumption being effective, provided, however, that before the Effective Date, the
Debtors (with the consent of the Required Supporting Term Lenders and the Crossover Holder)
may settle any dispute regarding Cure Amounts or the nature thereof without any further notice
to any party or any action, order, or approval of the Bankruptcy Court. To the extent the
Assumption Dispute relates solely to the Cure Amount, the applicable Debtor may assume and/or
assume and assign the applicable executory contract or unexpired lease prior to the resolution of
the Assumption Dispute provided that such Debtor reserves Cash in an amount sufficient to pay
the full amount reasonably asserted as the required cure payment by the non-Debtor counterparty
to such contract or lease (or such lesser amount as may be fixed or estimated by the Bankruptcy
Court or otherwise agreed to by such non-Debtor counterparty and the applicable Debtor or the
Reorganized Debtor). To the extent the Assumption Dispute is resolved or determined
unfavorably to the Debtor or the Reorganized Debtor, as applicable, such Debtor or Reorganized
Debtor, as applicable, may reject (with the consent of the Required Supporting Term Lenders
and the Crossover Holder) the applicable executory contract or unexpired lease after such
determination.

                         (c)    Any non-Debtor counterparty to an executory contract or
unexpired lease that fails to object timely to the notice of the proposed assumption, assumption
and assignment or sublease of such executory contract or unexpired lease shall be deemed to
have assented to assumption, assumption and assignment or sublease of the applicable executory
contract or unexpired lease notwithstanding any provision thereof that purports to (i) prohibit,
restrict, restrain, or condition the transfer, assignment or sublease of such executory contract or
unexpired lease (including provisions related to rights of first refusal, rights of first offer, tag
rights, drag rights, or change of control fees or other like limitations), (ii) terminate or modify, or
permit the termination or modification of, an executory contract or unexpired lease as a result of
any direct or indirect transfer or assignment of the rights of the Debtors under such contract or
lease or a change, if any, in the ownership or control as contemplated by the Plan, (iii) increase,
accelerate, or otherwise alter any obligations or liabilities of the Debtors or the Reorganized
Debtors under such executory contract or unexpired lease, or (iv) create or impose a Lien upon


                                                  48
1004754934v8
any property or asset of the Debtors or the Reorganized Debtors, as applicable. Each such
provision shall be deemed to not apply to the assumption, assumption and assignment or
sublease of such executory contract or unexpired lease pursuant to the Plan, and non-Debtor
counterparties thereto that fail to object to the proposed assumption, assumption and assignment
or sublease in accordance with the terms set forth in Section 8.2(c) of the Plan shall forever be
barred and enjoined from objecting to the proposed assumption, assumption and assignment, or
sublease, or to the validity of such assumption, assumption and assignment (including the
provision of adequate assurance of future performance), or sublease, or taking actions prohibited
by the foregoing on account of transactions contemplated by the Plan.

               3.      Payment of Cure Amounts

        Subject to resolution of any Assumption Dispute, all Cure Amounts relating to an
executory contract or unexpired lease that is to be assumed by the Debtors or the Reorganized
Debtors shall be satisfied by the Debtors or the Reorganized Debtors, as applicable, following
assumption or assumption and assignment of the underlying executory contract or unexpired
lease. Such Cure Amounts shall, in the discretion of the Debtors or the Reorganized Debtors, as
applicable, be paid on the later of (i) the Effective Date and (ii) without acceleration in the
ordinary course of business and according to the terms of the executory contract or unexpired
lease. Assumption or assumption and assignment of any executory contract or unexpired lease
pursuant to the Plan, or otherwise, shall, subject to satisfaction of the Cure Amount, result in the
full release and satisfaction of any Claims or defaults, whether monetary or nonmonetary,
including defaults of provisions restricting the change in control or ownership interest
composition or other bankruptcy-related defaults, arising under any assumed or assumed and
assigned executory contract or unexpired lease at any time before the effective date of the
assumption or assumption and assignment.

               4.      Survival of the Debtors’ Indemnification Obligations and Guarantees

                       (a)     Any obligations of the Debtors pursuant to their corporate charters,
bylaws, limited liability company agreements, or other organizational documents to indemnify
current and former officers, directors, agents, and/or employees with respect to all present and
future actions, suits, and proceedings against the Debtors or such directors, officers, agents,
and/or employees, based upon any act or omission for or on behalf of the Debtors, shall not be
discharged or impaired by confirmation of the Plan; provided, however, that the Reorganized
Debtors shall not indemnify directors of the Debtors for any Claims or Causes of Action arising
out of or relating to any act or omission that constitutes intentional fraud, gross negligence, or
willful misconduct. All such obligations shall be deemed and treated as executory contracts to
be assumed by the Debtors under the Plan and shall continue as obligations of the Reorganized
Debtors. Any claim based on such obligations shall not be a Disputed Claim or subject to any
objection in either case by reason of section 502(e)(1)(B) of the Bankruptcy Code. None of the
Reorganized Debtors shall amend and/or restate their respective governance documents before or
after the Effective Date to terminate or adversely affect any obligations to provide such
indemnification rights or such directors’, officers’, employees’, or agents’ indemnification rights.

                     (b)    In addition, after the Effective Date, the Reorganized Debtors shall
not terminate or otherwise reduce the coverage under any directors’ and officers’ insurance



                                                49
1004754934v8
policies (including any “tail policy”) in effect or purchased as of the Petition Date, and all
members, managers, directors, and officers who served in such capacity at any time before the
Effective Date shall be entitled to the full benefits of any such policy for the full term of such
policy regardless of whether such members, managers, directors, and/or officers remain in such
positions after the Effective Date, in each case, to the extent set forth in such policies.

                       (c)     On the Effective Date, all guarantees, indemnities, or other credit
support provided by a Debtor in support of the primary obligations of another Debtor described
in Section 8.4(a) of the Plan shall be Unimpaired by the Plan and Reinstated to their position
immediately prior to the Petition Date.

               5.     Insurance Policies

       All insurance policies (including all directors’ and officers’ insurance policies and tail
coverage liability insurance) pursuant to which any Debtor has any obligations in effect as of the
date of the Confirmation Order shall be deemed and treated as executory contracts pursuant to
the Plan and shall be assumed by the respective Debtors and the Reorganized Debtors and shall
continue in full force and effect thereafter in accordance with their respective terms. All other
insurance policies shall vest in the Reorganized Debtors.

               6.     Intellectual Property Licenses and Agreements

         All intellectual property contracts, licenses, royalties, or other similar agreements to
which the Debtors have any rights or obligations in effect as of the date of the Confirmation
Order shall be deemed and treated as executory contracts pursuant to the Plan and shall be
assumed by the respective Debtors and shall continue in full force and effect unless any such
intellectual property contract, license, royalty, or other similar agreement otherwise is
specifically rejected pursuant to a separate order of the Bankruptcy Court or is the subject of a
separate rejection motion filed by the Debtors (with the consent of the Required Supporting
Term Lenders and the Crossover Holder) in accordance with Section 8.1 of the Plan. Unless
otherwise noted hereunder, all other intellectual property contracts, licenses, royalties, or other
similar agreements shall vest in the Reorganized Debtors and the Reorganized Debtors may take
all actions as may be necessary or appropriate to ensure such vesting as contemplated herein.

               7.     Modifications, Amendments, Supplements, Restatements, or Other
                      Agreements

         Unless otherwise provided herein or by separate order of the Bankruptcy Court, each
executory contract and unexpired lease that is assumed shall include any and all modifications,
amendments, supplements, restatements, or other agreements made directly or indirectly by any
agreement, instrument, or other document that in any manner affects such executory contract or
unexpired lease, without regard to whether such agreement, instrument, or other document is
listed in any notice of assumed contracts.

               8.     Reservation of Rights

                    (a)     Neither the exclusion nor inclusion of any contract or lease by the
Debtors on any exhibit, schedule, or other annex to the Plan or in the Plan Supplement, nor


                                                50
1004754934v8
anything contained in the Plan, will constitute an admission by the Debtors that any such contract
or lease is or is not in fact an executory contract or unexpired lease or that the Debtors or the
Reorganized Debtors or their respective affiliates have any liability thereunder.

                       (b)    Except as otherwise provided in the Plan, nothing in the Plan shall
waive, excuse, limit, diminish, or otherwise alter any of the defenses, claims, Causes of Action,
or other rights of the Debtors and the Reorganized Debtors under any executory or non-
executory contract or any unexpired or expired lease.

                        (c)    Nothing in the Plan shall increase, augment, or add to any of the
duties, obligations, responsibilities, or liabilities of the Debtors or the Reorganized Debtors under
any executory or non-executory contract or any unexpired or expired lease.

                        (d)    If there is an Assumption Dispute or a dispute regarding whether a
contract or lease is or was executory or unexpired at the time of assumption or rejection under
the Plan, the Debtors or the Reorganized Debtors, as applicable, shall have 60 days following
entry of a Final Order resolving such dispute to alter their treatment of such contract or lease by
filing a notice indicating such altered treatment.

       H.      Conditions Precedent to Confirmation of Plan and Effective Date

               1.      Conditions Precedent to Confirmation of Plan

The following are conditions precedent to confirmation of the Plan:

                       (a)     the Bankruptcy Court shall have entered the Confirmation Order;

                      (b)     the Plan Supplement and all of the schedules, documents, and
exhibits contained therein shall be in form and substance consistent in all material respects with
the Restructuring Support Agreement and shall have satisfied the RSA Definitive Document
Requirements; and

                      (c)     the Restructuring Support Agreement shall not have been
terminated and no termination notice shall have been given that with the passage of time would
cause or permit a termination of the Restructuring Support Agreement.

               2.      Conditions Precedent to Effective Date

       The following are conditions precedent to the Effective Date of the Plan:

                       (a)     the Bankruptcy Court shall have entered the Confirmation Order
and no stay thereof shall be in effect;

                      (b)     the Restructuring Support Agreement shall not have been
terminated and shall be in full force and effect and no termination notice shall have been given
that with the passage of time would cause or permit a termination of the Restructuring Support
Agreement;




                                                 51
1004754934v8
                       (c)    the Debtors shall not be in default under the DIP ABL Facility, the
DIP Term Loan Facility or any of the DIP Orders (or, to the extent that the Debtors are in default
on the proposed Effective Date, such default shall have been waived by the applicable DIP ABL
Facility Parties or DIP Term Loan Facility Parties or cured by the Debtors in a manner consistent
with the DIP ABL Facility, the DIP Term Loan Facility or the applicable DIP Orders);

                       (d)     (i) the Exit Facility Documents shall have been executed and
delivered by all of the Entities that are parties thereto, and all conditions precedent (other than
any conditions related to the occurrence of the Effective Date) to the consummation of the Exit
Facility Documents shall have been waived or satisfied in accordance with the terms thereof, and
the closing of the Exit Facility Documents shall be deemed to occur concurrently with the
occurrence of the Effective Date; and (ii) the Debtors shall have paid the Backstop Payment in
full in Cash to the appropriate Backstop Parties;

                       (e)     the Definitive Documents shall (x) have satisfied the RSA
Definitive Document Requirements, (y) have been executed and delivered, and any conditions
precedent contained to effectiveness therein have been satisfied or waived in accordance
therewith (other than any conditions precedent related to the occurrence of the Effective Date),
and (z) be in full force and effect and binding upon the relevant parties; (ii) in addition to the
RSA Definitive Document Requirements applicable to the Exit Facility Documents, (x) the Exit
Facility Documents governing the Exit ABL Facility also shall be in form and substance
reasonably satisfactory to the Exit ABL Facility Agent, (y) the Exit Facility Documents
governing the Priority Exit Facility shall be in form and substance reasonably satisfactory to the
Priority Exit Facility Agent (solely with respect to the provisions thereof that affect the rights
and duties of the Priority Exit Facility Agent), and (z) the Exit Facility Documents governing the
Takeback Term Loan shall be in form and substance reasonably satisfactory to the Takeback
Term Loan Agent (solely with respect to the provisions thereof that affect the rights and duties of
the Takeback Term Loan Agent);

                      (f)    all conditions precedent (other than any conditions related to the
occurrence of the Effective Date) to the consummation of the New Stockholders’ Agreement and
the Warrant Agreement shall have been waived or satisfied in accordance with the terms thereof,
and the closing of the New Stockholders’ Agreement and the Warrant Agreement shall be
deemed to occur concurrently with the occurrence of the Effective Date

                      (g)     all conditions precedent to the issuance of the New Common Stock
and the Warrants, other than any conditions related to the occurrence of the Effective Date, shall
have occurred;

                   (h)   to the extent required under applicable non-bankruptcy law, the
Amended Organizational Documents shall have been filed with the appropriate governmental
authorities;

                     (i)     all actions, documents (including the Definitive Documents), and
agreements necessary to implement and consummate the Plan shall have been effected or
executed and binding on all parties thereto;




                                                52
1004754934v8
                       (j)    all governmental and third-party approvals and consents, including
Bankruptcy Court approval, necessary in connection with the transactions contemplated by the
Plan shall have been obtained, not be subject to unfulfilled conditions, and be in full force and
effect, and all applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority that would restrain, prevent, or otherwise impose
materially adverse conditions on such transactions; and

                      (k)   all unpaid Restructuring Expenses and all amounts payable by the
Debtors pursuant to the DIP Orders and Section 5(b) of the Restructuring Support Agreement
shall have been paid in Cash, to the extent invoiced at least two (2) business days prior to the
Effective Date.

               3.      Waiver of Conditions Precedent

                       (a)     Except as otherwise provided herein, all actions required to be
taken on the Effective Date shall take place and shall be deemed to have occurred simultaneously
and no such action shall be deemed to have occurred prior to the taking of any other such action.
Each of the conditions precedent in Section 9.1 and Section 9.2 of the Plan (except for Section
9.2(a)) may be waived in writing by the Debtors with the prior written consent of the Required
Supporting Term Lenders, the Crossover Holder, the Exit ABL Facility Agent (solely with
respect to conditions related to the effectiveness of the Exit ABL Facility), the Priority Exit
Facility Agent (solely with respect to conditions related to the effectiveness of the Priority Exit
Facility) and the Takeback Term Loan Agent (solely with respect to conditions related to the
effectiveness of the Takeback Term Loan) without leave of or order of the Bankruptcy Court,
provided, however, that the condition in Section 9.2(e) of the Plan may be waived with respect to
a particular Definitive Document only to the extent that every party that maintains a consent
right over the subject Definitive Document as set forth in the Restructuring Support Agreement
agrees to waive such condition with respect to the subject Definitive Document.

                     (b)     The stay of the Confirmation Order pursuant to Bankruptcy Rule
3020(e) shall be deemed waived by and upon the entry of the Confirmation Order, and the
Confirmation Order shall take effect immediately upon its entry.

               4.      Effect of Failure of a Condition

        If the conditions listed in Section 9.2 of the Plan are not satisfied or waived in accordance
with Section 9.3 of the Plan on or before the first Business Day that is more than 60 days after
the date on which the Confirmation Order is entered or by such later date as set forth by the
Debtors in a notice filed with the Bankruptcy Court prior to the expiration of such period, the
Plan shall be null and void in all respects and nothing contained in the Plan or the Disclosure
Statement shall (a) constitute a waiver or release of any Claims against or any Interests in the
Debtors or claims by the Debtors, (b) prejudice in any manner the rights of any Entity, or
(c) constitute an admission, acknowledgement, offer, or undertaking by the Debtors, any of the
Supporting Term Lenders, any of the Supporting Noteholders, any of the Supporting Sponsors,
or any other Entity.




                                                 53
1004754934v8
       I.      Effect of Confirmation of Plan

               1.      Vesting of Assets

        Except as otherwise provided herein, or in any agreement, instrument, or other document
incorporated in the Plan (including the Restructuring Transactions), on the Effective Date,
pursuant to sections 1141(b) and (c) of the Bankruptcy Code, all assets and property of the
Estates shall vest in the Reorganized Debtors, free and clear of all Claims, Liens, encumbrances,
charges, and other interests, except as provided pursuant to the Plan, the Confirmation Order, or
the Exit Facility Documents. On and after the Effective Date, the Reorganized Debtors may take
any action, including, without limitation, the operation of their businesses; the use, acquisition,
sale, lease and disposition of property; and the entry into transactions, agreements,
understandings, or arrangements, whether in or other than in the ordinary course of business, and
execute, deliver, implement, and fully perform any and all obligations, instruments, documents,
and papers or otherwise in connection with any of the foregoing, free of any restrictions of the
Bankruptcy Code or Bankruptcy Rules and in all respects as if there were no pending cases under
any chapter or provision of the Bankruptcy Code, except as expressly provided herein. Without
limiting the foregoing, the Reorganized Debtors may pay the charges that they incur on or after
the Effective Date for professional fees, disbursements, expenses, or related support services
without application to the Bankruptcy Court.

               2.      Binding Effect

         As of the Effective Date, the Plan shall bind all holders of Claims against and Interests in
the Debtors and their respective successors and assigns, notwithstanding whether any such
holders were (a) Impaired or Unimpaired under the Plan, (b) deemed to accept or reject the Plan,
(c) failed to vote to accept or reject the Plan, or (d) voted to reject the Plan.

               3.      Discharge of Claims and Termination of Interests

         Upon the Effective Date and in consideration of the Distributions to be made hereunder,
except as otherwise expressly provided herein, each holder (as well as any representatives,
trustees, or agents on behalf of each holder) of a Claim or Interest and any affiliate of such
holder shall be deemed to have forever waived, released, and discharged the Debtors, to the
fullest extent permitted by section 1141 of the Bankruptcy Code, of and from any and all Claims,
Interests, rights, and liabilities that arose prior to the Effective Date. Upon the Effective Date, all
such Entities shall be forever precluded and enjoined, pursuant to section 524 of the Bankruptcy
Code, from prosecuting or asserting any such discharged Claim against or terminated Interest in
the Debtors against the Debtors, the Reorganized Debtors, or any of their assets or property,
whether or not such holder has filed a proof of Claim and whether or not the facts or legal bases
therefor were known or existed prior to the Effective Date.

               4.      Term of Injunctions or Stays

       Unless otherwise provided herein, the Confirmation Order, or in a Final Order of the
Bankruptcy Court, all injunctions or stays arising under or entered during the Chapter 11 Cases
under section 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on the



                                                  54
1004754934v8
Confirmation Date, shall remain in full force and effect until the later of the Effective Date and
the date indicated in the order providing for such injunction or stay.

               5.     Injunction

                     (a)    Upon entry of the Confirmation Order, all holders of Claims
and Interests and other parties in interest, along with their respective present or former
employees, agents, officers, directors, principals, and affiliates, shall be enjoined from
taking any actions to interfere with the implementation or consummation of the Plan in
relation to any Claim or Interest extinguished, discharged or released pursuant to the Plan.

                      (b)    Except as expressly provided in the Plan, the Confirmation
Order, or a separate order of the Bankruptcy Court or as agreed to by the Debtors and a
holder of a Claim against or Interest in the Debtors, all Entities who have held, hold, or
may hold Claims against or Interests in any or all of the Debtors (whether proof of such
Claims or Interests has been filed or not and whether or not such Entities vote in favor of,
against or abstain from voting on the Plan or are presumed to have accepted or deemed to
have rejected the Plan) and other parties in interest, along with their respective present or
former employees, agents, officers, directors, principals, and affiliates are permanently
enjoined, on and after the Effective Date, solely with respect to any Claims, Interests, and
Causes of Action that will be or are extinguished, discharged, or released pursuant to the
Plan from (i) commencing, conducting, or continuing in any manner, directly or indirectly,
any suit, action, or other proceeding of any kind (including, without limitation, any
proceeding in a judicial, arbitral, administrative or other forum) on account of or in
connection with or with respect to any such Claims or Interests or against or affecting the
Released Parties or the property of any of the Released Parties, (ii) enforcing, levying,
attaching (including, without limitation, any prejudgment attachment), collecting, or
otherwise recovering by any manner or means, whether directly or indirectly, any
judgment, award, decree, or order against the Released Parties or the property of any of
the Released Parties, (iii) creating, perfecting, or otherwise enforcing in any manner,
directly or indirectly, any encumbrance of any kind against the Released Parties or the
property of any of the Released Parties, (iv) asserting any right of setoff, directly or
indirectly, against any obligation due the Released Parties or the property of any of the
Released Parties, except as contemplated or allowed by the Plan; and (v) acting or
proceeding in any manner, in any place whatsoever, that does not conform to or comply
with the provisions of the Plan.

                     (c)     By accepting Distributions pursuant to the Plan, each holder of
an Allowed Claim or Interest extinguished, discharged, or released pursuant to the Plan
shall be deemed to have affirmatively and specifically consented to be bound by the Plan,
including, without limitation, the injunctions set forth in Section 10.5 of the Plan.

                       (d) The injunctions in Section 10.5 of the Plan shall extend to any
successors of the Debtors and the Reorganized Debtors and their respective property and
interests in property.




                                               55
1004754934v8
               6.     Releases

                      (a)    Releases by Debtors

         Notwithstanding anything contained in the Plan to the contrary, pursuant to section
1123(b) of the Bankruptcy Code, on and after the Effective Date, except for the right to
enforce the Plan or any right or obligation arising under the Definitive Documents that
remains in effect after the Effective Date, effective as of the Effective Date and to the fullest
extent permitted by applicable law, for good and valuable consideration provided by each
of the Released Parties, the adequacy of which is confirmed by the Plan, the Released
Parties shall be deemed released and discharged by the Debtors, the Reorganized Debtors,
and the Estates, and any person seeking to exercise the rights of the Estates, including any
successors to the Debtors or any Estates representative appointed or selected pursuant to
section 1123(b)(3) of the Bankruptcy Code, from any and all Claims, obligations, rights,
suits, judgments, damages, demands, debts, rights, Causes of Action, remedies, losses, and
liabilities whatsoever, including any derivative claims, asserted or assertable on behalf of
the Debtors, the Reorganized Debtors, or the Estates, whether known or unknown, asserted
or unasserted, foreseen or unforeseen, liquidated or unliquidated, matured or unmatured,
contingent or fixed, existing or hereinafter arising, in law, equity or otherwise, that the
Debtors, the Reorganized Debtors, the Estates, or their affiliates would have been legally
entitled to assert in their own right (whether individually or collectively) or on behalf of the
holder of any Claim or Interest or other Entity, based on or relating to, or in any manner
arising from, in whole or in part, the Debtors, the Estates, the conduct of the Debtors’
businesses, the Chapter 11 Cases, the purchase, sale or rescission of the purchase or sale of
any security of the Debtors or the Reorganized Debtors, the subject matter of, or the
transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the
business or contractual arrangements between the Debtors and any Released Party, the
Debtors’ restructuring, the restructuring of any Claim or Interest before or during the
Chapter 11 Cases, the DIP ABL Facility Documents, the DIP Term Loan Documents, the
DIP Orders, the Disclosure Statement, the Restructuring Support Agreement, any
Restructuring Transactions and the Plan and related agreements, instruments, and other
documents (including the Definitive Documents), and the negotiation, formulation, or
preparation thereof, the solicitation of votes with respect to the Plan, or any other act or
omission, in all cases based upon any act or omission, transaction, agreement, event, or
other occurrence taking place on or before the Effective Date, including, without limitation,
all Avoidance Actions; provided that nothing in the Plan shall be construed to release the
Released Parties from gross negligence, willful misconduct or intentional fraud as
determined by a Final Order.

        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the foregoing release, which includes by reference
each of the related provisions and definitions contained in the Plan, and further, shall
constitute the Bankruptcy Court’s finding that such release is: (1) in exchange for the good
and valuable consideration provided by the Released Parties; (2) a good faith settlement
and compromise of the Claims released thereby; (3) in the best interests of the Debtors and
all holders of Claims and Interests; (4) fair, equitable, and reasonable; (5) given and made
after due notice and opportunity for hearing; and (6) a bar to any of the Debtors, the


                                               56
1004754934v8
Reorganized Debtors, or the Estates asserting any Claim or Cause of Action released
pursuant to such release.

                     (b)    Releases by Holders of Claims or Interests

       Notwithstanding anything contained in the Plan to the contrary, on and after the
Effective Date, except for the right to enforce the Plan or any right or obligation arising
under the Definitive Documents that remains in effect after the Effective Date, effective as
of the Effective Date and to the fullest extent permitted by applicable law, for good and
valuable consideration provided by each of the Released Parties, the adequacy of which is
confirmed by the Plan, the Releasing Parties are deemed to have fully, conclusively,
absolutely and irrevocably released and discharged the Released Parties from any and all
Claims, obligations, rights, suits, judgments, damages, demands, debts, rights, Causes of
Action, remedies, losses, and liabilities whatsoever, including any derivative claims,
asserted or assertable on behalf of the Debtors, the Reorganized Debtors, or the Estates,
whether known or unknown, asserted or unasserted, foreseen or unforeseen, liquidated or
unliquidated, matured or unmatured, contingent or fixed, existing or hereinafter arising, in
law, equity or otherwise, that any such Releasing Party would have been legally entitled to
assert (whether individually or collectively) or on behalf of the holder of any Claim or
Interest or other Entity, based on or relating to, or in any manner arising from, in whole or
in part, the Debtors, the Estates, the conduct of the Debtors’ businesses, the Chapter 11
Cases, the purchase, sale or rescission of the purchase or sale of any security of the Debtors
or the Reorganized Debtors, the subject matter of, or the transactions or events giving rise
to, any Claim or Interest that is treated in the Plan, the business or contractual
arrangements between the Debtors and any Released Party, the Debtors’ restructuring, the
restructuring of any Claim or Interest before or during the Chapter 11 Cases, the
Prepetition ABL Documents, the Prepetition Term Loan Documents, DIP ABL Facility
Documents, the DIP Term Loan Documents, the DIP Orders, the Disclosure Statement, the
Restructuring Support Agreement, any Restructuring Transactions and the Plan and
related agreements, instruments, and other documents (including the Definitive
Documents), and the negotiation, formulation, or preparation thereof, the solicitation of
votes with respect to the Plan, or any other act or omission, in all cases based upon any act
or omission, transaction, agreement, event, or other occurrence taking place on or before
the Effective Date, including, without limitation, all Avoidance Actions; provided that
nothing in this section shall be construed to release the Released Parties from willful
misconduct or intentional fraud as determined by a Final Order.

       Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the foregoing release, which includes by reference
each of the related provisions and definitions contained in the Plan, and further, shall
constitute the Bankruptcy Court’s finding that such release is: (1) consensual; (2) essential
to the confirmation of the Plan; (3) given in exchange for the good and valuable
consideration provided by the Released Parties; (4) a good faith settlement and
compromise of the Claims released thereby; (5) in the best interests of the Debtors and all
holders of Claims and Interests; (6) fair, equitable, and reasonable; (7) given and made
after due notice and opportunity for hearing; and (8) a bar to any of the Debtors, the



                                             57
1004754934v8
Reorganized Debtors, or the Estates asserting any Claim or Cause of Action released
pursuant to such release.

               7.      Exculpation

        Notwithstanding anything contained in the Plan to the contrary, and to the
maximum extent permitted by applicable law, no Exculpated Party will have or incur, and
each Exculpated Party is hereby released and exculpated from, any claim, obligation, suit,
judgment, damage, demand, debt, right, cause of action, remedy, loss, and liability for any
claim in connection with or arising out of the administration of the Chapter 11 Cases, the
negotiation, formulation, preparation, and pursuit of the Disclosure Statement, the
Restructuring Support Agreement, the transactions relating to the Debtors’ restructuring,
the Plan, or the solicitation of votes for, or confirmation of, the Plan, the funding or
consummation of the Plan (including the Plan Supplement), the Definitive Documents, the
Restructuring Transactions, or any related agreements, instruments, or other documents,
the solicitation of votes on the Plan, the offer, issuance, and Distribution of any Securities
issued or to be issued pursuant to the Plan, whether or not such Distribution occurs
following the Effective Date, the occurrence of the Effective Date, negotiations regarding or
concerning any of the foregoing, or the administration of the Plan or property to be
distributed under the Plan, except for actions determined by Final Order to constitute
gross negligence, willful misconduct, or intentional fraud. This exculpation shall be in
addition to, and not in limitation of, all other releases, indemnities, exculpations and any
other applicable law or rules protecting such Exculpated Parties from liability. Nothing
herein shall be deemed to be a release or waiver of the Reorganized Debtors’ obligations
under the Exit Facility Documents.

               8.      Retention of Causes of Action/Reservation of Rights

        Unless any Causes of Action against an Entity are expressly waived, relinquished,
exculpated, released, compromised, or settled in the Plan, including pursuant to Section 10.6(a)
of the Plan, the DIP Orders, or a Final Order, in accordance with section 1123(b) of the
Bankruptcy Code, the Reorganized Debtors shall retain and may enforce all rights to commence
and pursue any and all Causes of Action, whether arising before or after the Petition Date,
including any actions specifically enumerated in the Plan Supplement, and the Reorganized
Debtors’ rights to commence, prosecute, or settle such Causes of Action shall be preserved
notwithstanding the occurrence of the Effective Date. No Entity may rely on the absence of a
specific reference in the Plan, the Plan Supplement, or the Disclosure Statement to any
Cause of Action against them as any indication that the Debtors or the Reorganized
Debtors will not pursue any and all available Causes of Action against them. The Debtors
and the Reorganized Debtors expressly reserve all rights to prosecute any and all Causes of
Action against any Entity, except as otherwise expressly provided herein. Unless any
Causes of Action against an Entity are expressly waived, relinquished, exculpated, released,
compromised, or settled in the Plan, including pursuant to Section 10.6(a) of the Plan, the DIP
Orders, or a Bankruptcy Court order, the Reorganized Debtors expressly reserve all Causes of
Action, for later adjudication, and, therefore, no preclusion doctrine, including the doctrines of
res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable,
or otherwise), or laches, shall apply to such Causes of Action upon, after, or as a consequence of


                                                 58
1004754934v8
the confirmation or consummation of the Plan. For the avoidance of doubt, in no instance will
any preserved Cause of Action include any claim or Cause of Action with respect to, or against,
a Released Party.

       In accordance with section 1123(b)(3) of the Bankruptcy Code, any preserved Causes of
Action that a Debtor may hold against any Entity shall vest in the Reorganized Debtors. The
applicable Reorganized Debtor, through its authorized agents or representatives, shall retain and
may exclusively enforce any and all such Causes of Action. The Reorganized Debtors shall have
the exclusive right, authority, and discretion to determine and to initiate, file, prosecute, enforce,
abandon, settle, compromise, release, withdraw, or litigate to judgment any such Causes of
Action, or to decline to do any of the foregoing, without the consent or approval of any third
party or any further notice to or action, order, or approval of the Bankruptcy Court. For the
avoidance of doubt, the Debtors and the Reorganized Debtors shall not retain any Claims or
Causes of Action released pursuant to the Plan against the Released Parties or arising under
chapter 5 of the Bankruptcy Code (except that such Claims or Causes of Action may be asserted
as a defense to a Claim in connection with the claims reconciliation and objection procedures
pursuant to section 502(d) of the Bankruptcy Code or otherwise).

               9.      Solicitation of Plan

        As of and subject to the occurrence of the Confirmation Date: (a) the Debtors shall be
deemed to have solicited acceptances of the Plan in good faith and in compliance with the
applicable provisions of the Bankruptcy Code, including, without limitation, sections 1125(a)
and (e) of the Bankruptcy Code, and any applicable non-bankruptcy law, rule, or regulation
governing the adequacy of disclosure in connection with such solicitation, and (b) the Debtors
and their respective directors, officers, employees, affiliates, agents, financial advisors,
investment bankers, professionals, accountants, and attorneys shall be deemed to have
participated in good faith and in compliance with the applicable provisions of the Bankruptcy
Code in the offer and issuance of any Securities under the Plan, and therefore are not, and on
account of such offer, issuance, and solicitation will not be, liable at any time for any violation of
any applicable law, rule, or regulation governing the solicitation of acceptances or rejections of
the Plan or the offer and issuance of any Securities under the Plan.

         Notwithstanding anything herein to the contrary, as of the Effective Date, pursuant to
section 1125(e) of the Bankruptcy Code, the Solicitation Parties and each of their respective
affiliates, agents, representatives, members, principals, equityholders (regardless of whether such
interests are held directly or indirectly), officers, directors, managers, employees, advisors and
attorneys shall be deemed to have solicited acceptance of the Plan in good faith and in
compliance with the applicable provisions of the Bankruptcy Code, and to have participated in
good faith and in compliance with the applicable provisions of the Bankruptcy Code, in the offer,
issuance, sale, or purchase of a Security offered or sold under the Plan of a Reorganized Debtor,
and shall not be liable to any Person on account of such solicitation or participation.

               10.     Reimbursement or Contribution

       If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity
pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is



                                                 59
1004754934v8
contingent as of the Effective Date, such Claim shall be forever disallowed notwithstanding
section 502(j) of the Bankruptcy Code, unless prior to the Effective Date (a) such Claim has been
adjudicated as noncontingent, or (b) the relevant holder of a Claim has filed a noncontingent
Proof of Claim on account of such Claim and a Final Order has been entered determining such
Claim as no longer contingent.

               11.    Recoupment

       In no event shall any holder of a Claim be entitled to recoup such Claim against any
Claim, right, or Cause of Action of the Debtors or the Reorganized Debtors, as applicable, unless
such holder actually has performed such recoupment and provided notice thereof in writing to
the Debtors on or before the Confirmation Date, notwithstanding any indication in any Proof of
Claim or otherwise that such holder asserts, has, or intends to preserve any right of recoupment.

               1.     Subordination Rights

       Any Distributions to holders of Claims or Interests shall be received and retained free
from any obligations to hold or transfer the same to any other holder and shall not be subject to
levy, garnishment, attachment, or other legal process by any holder by reason of claimed
contractual subordination rights. On the Effective Date, any such subordination rights shall be
deemed waived, and the Confirmation Order shall constitute an injunction enjoining any Entity
from enforcing or attempting to enforce any contractual, legal, or equitable subordination rights
to property distributed under the Plan, in each case other than as provided in the Plan; provided
that any such subordination rights shall be preserved in the event the Confirmation Order is
vacated, the Effective Date does not occur in accordance with the terms hereunder or the Plan is
revoked or withdrawn.

       J.      Retention of Jurisdiction

               1.     Retention of Jurisdiction

        Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
Date, the Bankruptcy Court shall retain non-exclusive jurisdiction over all matters arising under,
or arising in, or relating to these Chapter 11 Cases or the Plan to the fullest extent legally
permissible by 28 U.S.C. § 1334 to hear, and by 28 U.S.C. § 157 to determine, all proceedings in
respect thereof, including, without limitation, for the following purposes:

                       (a)  to hear and determine motions and/or applications for the
assumption or rejection of executory contracts or unexpired leases, including Assumption
Disputes, and the allowance, classification, priority, compromise, estimation, or payment of
Claims resulting therefrom;

                      (b)    to determine any motion, adversary proceeding, application,
contested matter, and other litigated matter pending on or commenced after the Confirmation
Date, including, any proceeding with respect to a Cause of Action;




                                               60
1004754934v8
                       (c)     to ensure that Distributions to holders of Allowed Claims and
Allowed Interests are accomplished as provided for in the Plan and the Confirmation Order and
to adjudicate any and all disputes arising from or relating to Distributions under the Plan;

                     (d)     to consider the allowance, classification, priority, compromise,
estimation, or payment of any Claim or Interest, including any Administrative Expense Claims;

                     (e)    to enter, implement, or enforce such orders as may be appropriate
in the event the Confirmation Order is for any reason stayed, reversed, revoked, modified, or
vacated;

                      (f)    to issue injunctions, enter and implement other orders, and take
such other actions as may be necessary or appropriate to restrain interference by any Entity with
the consummation, implementation, or enforcement of the Plan, the Confirmation Order, or any
other order of the Bankruptcy Court;

                       (g)    to hear and determine any application to modify the Plan in
accordance with section 1127 of the Bankruptcy Code, to remedy any defect or omission or
reconcile any inconsistency in the Plan, the Disclosure Statement, or any order of the Bankruptcy
Court, including the Confirmation Order, in such a manner as may be necessary to carry out the
purposes and effects thereof;

                     (h)       to hear and determine all Professional Fee Claims and
Restructuring Expenses;

                       (i)   to hear and determine disputes arising in connection with the
interpretation, implementation, or enforcement of the Plan, the Plan Supplement, the
Confirmation Order, any transactions or payments contemplated herein, or any agreement,
instrument, or other document governing or relating to any of the foregoing;

                        (j)     to take any action and issue such orders as may be necessary to
construe, interpret, enforce, implement, execute, and consummate the Plan;

                      (k)    to determine such other matters and for such other purposes as may
be provided in the Confirmation Order;

                       (l)    to hear and determine matters concerning state, local, and federal
taxes in accordance with sections 346, 505, and 1146 of the Bankruptcy Code (including any
requests for expedited determinations under section 505(b) of the Bankruptcy Code);

                       (m)     to hear, adjudicate, decide, or resolve any and all matters related to
Article X of the Plan, including, without limitation, the releases, discharge, exculpations, and
injunctions issued thereunder;

                       (n)     to enforce all orders previously entered by the Bankruptcy Court;

                       (o)     to   resolve   disputes   concerning    Disputed    Claims    or   the
administration thereof;


                                                 61
1004754934v8
                      (p)    to hear and determine any other matters related hereto and not
inconsistent with the Bankruptcy Code and title 28 of the United States Code, including in
connection with or related to the Plan, the Disclosure Statement, the Confirmation Order, the
Plan Supplement, or any document related to the foregoing;

                       (q)    to enter a final decree closing the Chapter 11 Cases;

                      (r)     to recover all assets of the Debtors and property of the Debtors’
Estates, wherever located;

                      (s)     to hear and determine any rights, Claims, or Causes of Action held
by or accruing to the Debtors pursuant to the Bankruptcy Code or pursuant to any federal statute
or legal theory; and

                       (t)     to hear and resolve any dispute over the application to any Claim
of any limit on the allowance of such Claim set forth in sections 502 or 503 of the Bankruptcy
Code, other than defenses or limits that are asserted under non-bankruptcy law pursuant to
section 502(b)(1) of the Bankruptcy Code; provided that, on and after the Effective Date and
after the consummation of the following agreements or documents, the Bankruptcy Court shall
not retain jurisdiction over matters arising out of or related to each of the Exit Facility
Documents, the Amended Organizational Documents, the New Stockholders’ Agreement and the
Warrant Agreement, and the Exit Facility Documents, the Amended Organizational Documents,
the New Stockholders’ Agreement and the Warrant Agreement shall be governed by the
respective jurisdictional provisions therein.

               2.      Courts of Competent Jurisdiction

        If the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or
is otherwise without jurisdiction over any matter arising out of the Plan, such abstention, refusal,
or failure of jurisdiction shall have no effect upon and shall not control, prohibit, or limit the
exercise of jurisdiction by any other court having competent jurisdiction with respect to such
matter.

       K.      Miscellaneous Provisions

               1.      Payment of Statutory Fees

        On the Effective Date and thereafter as may be required, the Reorganized Debtors shall
pay all fees incurred pursuant to section 1930 of chapter 123 of title 28 of the United States
Code, together with interest, if any, pursuant to § 3717 of title 31 of the United States Code for
each Debtor’s case, or until such time as a final decree is entered closing a particular Debtor’s
case, a Final Order converting such Debtor’s case to a case under chapter 7 of the Bankruptcy
Code is entered, or a Final Order dismissing such Debtor’s case is entered.

               2.      Substantial Consummation of the Plan

       On the Effective Date, the Plan shall be deemed to be substantially consummated under
sections 1101 and 1127(b) of the Bankruptcy Code.


                                                62
1004754934v8
               3.      Expedited Determination of Taxes

        The Reorganized Debtors shall have the right to request an expedited determination under
section 505(b) of the Bankruptcy Code with respect to tax returns filed, or to be filed, for any and
all taxable periods of the Debtors through the Effective Date.

               4.      Exemption from Certain Transfer Taxes

        Pursuant to section 1146 of the Bankruptcy Code, (a) the issuance, transfer or exchange
of any Securities or instruments, (b) the creation, filing or recording of any Lien, mortgage, deed
of trust, or other security interest, (c) the making, assignment, filing or recording of any lease or
sublease or the making or delivery of any deed, bill of sale, or other instrument of transfer under,
pursuant to, in furtherance of, or in connection with the Plan, including, without limitation, any
deeds, bills of sale, or assignments executed in connection with any of the transactions
contemplated under the Plan or the reinvesting, transfer, or sale of any real or personal property
of the Debtors pursuant to, in implementation of or as contemplated in the Plan (whether to one
or more of the Reorganized Debtors or otherwise), (d) the grant of Collateral under the Exit
Facility Documents, and (e) the issuance, renewal, modification, or securing of indebtedness in
furtherance of, or in connection with, the Plan, including, without limitation, the Confirmation
Order, shall not constitute a “transfer under a plan” within the purview of section 1146 of the
Bankruptcy Code and shall not be subject to or taxed under any law imposing any document
recording tax, stamp tax, conveyance fee, or other similar tax, mortgage tax, real estate transfer
tax, mortgage recording tax, Uniform Commercial Code filing or recording fee, regulatory filing
or recording fee, sales tax, use tax, or other similar tax or governmental assessment. Consistent
with the foregoing, each recorder of deeds or similar official for any county, city, or
Governmental Unit in which any instrument hereunder is to be recorded shall, pursuant to the
Confirmation Order, be ordered and directed to accept such instrument without requiring the
payment of any filing fees, documentary stamp tax, deed stamps, stamp tax, transfer tax,
intangible tax, or similar tax.

               5.      Amendments

                       (a)    Plan Modifications. Subject to the terms of the Restructuring
Support Agreement, (i) the Debtors reserve the right, in accordance with the Bankruptcy Code
and the Bankruptcy Rules, to amend, modify or supplement the Plan prior to the entry of the
Confirmation Order, including amendments or modifications to satisfy section 1129(b) of the
Bankruptcy Code and (ii) after entry of the Confirmation Order, the Debtors may, upon order of
the Bankruptcy Court, amend, modify, or supplement the Plan in the manner provided for by
section 1127 of the Bankruptcy Code or as otherwise permitted by law, in each case without
additional disclosure pursuant to section 1125 of the Bankruptcy Code, except as the Bankruptcy
Code may otherwise direct.

                       (b)    Other Amendments. Subject to the Restructuring Support
Agreement, after the Confirmation Date, so long as such action does not materially adversely
affect the treatment of holders of Claims or Interests hereunder, the Debtors may remedy any
defect or omission or reconcile any inconsistencies in the Plan or the Confirmation Order with
respect to such matters as may be necessary to carry out the purposes and effects of the Plan, and



                                                 63
1004754934v8
any holder of a Claim or Interest that has accepted the Plan shall be deemed to have accepted the
Plan as amended, modified, or supplemented. Before the Effective Date, the Debtors may make
appropriate technical adjustments and modifications to the Plan and the documents contained in
the Plan Supplement without further order or approval of the Bankruptcy Court; provided, that
such technical adjustments and modifications do not adversely affect in a material way the
treatment of holders of Claims or Interests and that any such technical adjustment or
modification is consistent with the Restructuring Support Agreement.

               6.     Effectuating Documents and Further Transactions

        Each of the officers of the Reorganized Debtors is authorized, in accordance with his or
her authority under the resolutions of the applicable board of directors or managers, to execute,
deliver, file, or record such contracts, instruments, releases, indentures, and other agreements or
documents and take such actions as may be necessary or appropriate to effectuate and further
evidence the terms and conditions of the Plan.

        On or before the Effective Date, the Debtors may file with the Bankruptcy Court such
agreements and other documents as may be necessary or appropriate to effectuate and further
evidence the terms and conditions of the Plan. The Debtors or the Reorganized Debtors, as
applicable, and all holders of Claims receiving Distributions pursuant to the Plan and all other
parties in interest shall, from time to time, prepare, execute, and deliver any agreements or
documents and take any other actions as may be necessary or advisable to effectuate the
provisions and intent of the Plan.

               7.     Revocation or Withdrawal of Plan

        Subject to the terms of the Restructuring Support Agreement, the Debtors reserve the
right to revoke or withdraw the Plan prior to the Effective Date as to any or all of the Debtors.
If, with respect to a Debtor, the Plan has been revoked or withdrawn prior to the Effective Date,
or if confirmation or the occurrence of the Effective Date as to such Debtor does not occur on the
Effective Date, then, with respect to such Debtor: (a) the Plan shall be null and void in all
respects; (b) any settlement or compromise embodied in the Plan (including the fixing of or
limiting an amount of any Claim or Interest or Class of Claims or Interests), assumption of
executory contracts or unexpired leases affected by the Plan, and any document or agreement
executed pursuant to the Plan shall be deemed null and void; and (c) nothing contained in the
Plan shall (i) constitute a waiver or release of any Claim by or against, or any Interest in, such
Debtor or any other Entity, (ii) prejudice in any manner the rights of such Debtor or any other
Entity, or (iii) constitute an admission of any sort by any Debtor, any Supporting Term Lender,
any Supporting Noteholder, any Supporting Sponsor, the Crossover Holder, or any other Entity.
This provision shall have no impact on the rights of the Supporting Term Lenders, Supporting
Noteholders, Crossover Holder, Supporting Sponsors, or the Debtors, as set forth in the
Restructuring Support Agreement, in respect of any such revocation or withdrawal.

               8.     Severability of Plan Provisions

       If, before the entry of the Confirmation Order, any term or provision of the Plan is held
by the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court, in each



                                                64
1004754934v8
case at the election and the request of the Debtors, shall have the power (other than with respect
to the Global Settlement) to alter and interpret such term or provision to make it valid or
enforceable to the maximum extent practicable, consistent with the original purpose of the term
or provision held to be invalid, void, or unenforceable, and such term or provision shall then be
applicable as altered or interpreted. Notwithstanding any such holding, alteration, or
interpretation, the remainder of the terms and provisions of the Plan shall remain in full force and
effect and shall in no way be affected, impaired or invalidated by such holding, alteration, or
interpretation. The Confirmation Order shall constitute a judicial determination and shall
provide that each term and provision of the Plan, as it may have been altered or interpreted in
accordance with the foregoing, is (a) valid and enforceable pursuant to its terms, (b) integral to
the Plan and may not be deleted or modified without the consent of the Debtors or the
Reorganized Debtors (as the case may be), and (c) nonseverable and mutually dependent.

               9.      Governing Law

        Except to the extent that the Bankruptcy Code or other U.S. federal law is applicable, or
to the extent an exhibit or schedule hereto, or a schedule in the Plan Supplement or a Definitive
Document provides otherwise, the rights, duties, and obligations arising under the Plan shall be
governed by, and construed and enforced in accordance with, the laws of the State of New York,
without giving effect to the principles of conflict of laws thereof; provided that corporate or
entity governance matters relating to a Debtor or a Reorganized Debtor shall be governed by the
laws of the state of incorporation or organization of the Debtors or the Reorganized Debtors.

               10.     Time

        In computing any period of time prescribed or allowed by the Plan, unless otherwise set
forth herein or determined by the Bankruptcy Court, the provisions of Bankruptcy Rule 9006
shall apply.

               11.     Dates of Actions to Implement the Plan

       In the event that any payment or act under the Plan is required to be made or performed
on a date that is not on a Business Day, then the making of such payment or the performance of
such act may be completed on or as soon as reasonably practicable after the next succeeding
Business Day, but shall be deemed to have been completed as of the required date.

               12.     Immediate Binding Effect

       Notwithstanding Bankruptcy Rules 3020(e), 6004(h), 7062, or otherwise, upon the
occurrence of the Effective Date, the terms of the Plan and the Plan Supplement shall be
immediately effective and enforceable and deemed binding upon and inure to the benefit of the
Debtors, the holders of Claims and Interests, the Released Parties, and each of their respective
successors and assigns, including, without limitation, the Reorganized Debtors.

               13.     Deemed Acts

       Subject to and conditioned on the occurrence of the Effective Date, whenever an act or
event is expressed under the Plan to have been deemed done or to have occurred, it shall be


                                                65
1004754934v8
deemed to have been done or to have occurred without any further act by any party, by virtue of
the Plan and the Confirmation Order.

               14.    Successor and Assigns

       The rights, benefits, and obligations of any Entity named or referred to in the Plan shall
be binding on, and shall inure to the benefit of, any heir, executor, administrator, successor, or
permitted assign, if any, of each Entity.

               15.    Entire Agreement

        On the Effective Date, the Plan, the Plan Supplement, and the Confirmation Order shall
supersede all previous and contemporaneous negotiations, promises, covenants, agreements,
understandings, and representations on such subjects, all of which have become merged and
integrated into the Plan.

               16.    Exhibits to Plan

      All exhibits, schedules, supplements, and appendices to the Plan (including the Plan
Supplement) are incorporated into and are a part of the Plan as if set forth in full therein.

               17.    Reservation of Rights

       The Plan shall have no force or effect unless the Bankruptcy Court shall enter the
Confirmation Order. None of the filing of the Plan, any statement or provision contained in the
Plan, or the taking of any action by any Debtor with respect to the Plan, the Disclosure
Statement, or the Plan Supplement shall be or shall be deemed to be an admission or waiver of
any rights of any Debtor with respect to the holders of Claims or Interests prior to the Effective
Date.

               18.    Plan Supplement

        After any of such documents included in the Plan Supplement are filed, copies of such
documents shall be made available upon written request to the Debtors’ counsel at the address
above or by downloading such exhibits and documents from the Voting Agent’s website at
www.donlinrecano.com/davidsbridal      or    the     Bankruptcy    Court’s      website     at
https://www.pacer.gov/.

               19.    Waiver or Estoppel

        Each holder of a Claim or an Interest shall be deemed to have waived any right to assert
any argument, including the right to argue that its Claim or Interest should be Allowed in a
certain amount, in a certain priority, secured or not subordinated by virtue of an agreement made
with the Debtors or their counsel, or any other Entity, if such agreement was not disclosed in the
Plan, the Disclosure Statement, the Restructuring Support Agreement, or papers filed with the
Bankruptcy Court prior to the Confirmation Date.




                                               66
1004754934v8
               20.     Notices

       To be effective, all notices, requests, and demands to or upon the Debtors shall be in
writing (including by electronic or facsimile transmission) and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made when actually delivered or, in
the case of notice by facsimile transmission, when received and telephonically confirmed,
addressed as follows:

                               David’s Bridal, Inc.
                               1001 Washington Street
                               Conshohocken, PA 19428
                               Attn: Lori Cochran Kinkade, Esq.
                               Email: lkinkade@dbi.com

                                      -and-

                               Debevoise & Plimpton LLP
                               919 Third Avenue
                               New York, New York 10022
                               Attn: M. Natasha Labovitz, Esq.
                               Email: nlabovitz@debevoise.com

                                      -and-

                               Young Conaway Stargatt & Taylor, LLP
                               Rodney Square
                               1000 North King Street
                               Wilmington, Delaware 19801
                               Attn: Edmon L. Morton, Esq.
                               Email: emorton@ycst.com

       After the occurrence of the Effective Date, the Reorganized Debtors have authority to
send a notice to Entities that in order to continue to receive documents pursuant to Bankruptcy
Rule 2002, such Entities must file a renewed request to receive documents pursuant to
Bankruptcy Rule 2002. After the occurrence of the Effective Date, the Reorganized Debtors are
authorized to limit the list of Entities receiving documents pursuant to Bankruptcy Rule 2002 to
those Entities that have filed such renewed requests.

                                         ARTICLE VII.

                     FINANCIAL INFORMATION AND PROJECTIONS

        The Debtors believe that the Plan is feasible as required by section 1129(a)(11) of the
Bankruptcy Code, because Confirmation is not likely to be followed by liquidation or the need
for further financial reorganization of the Debtors or any successor to the Debtors. In connection
with the preparation and development of the Plan and for purposes of determining whether the
Plan will satisfy this feasibility standard, the Debtors have analyzed their ability to satisfy their
financial obligations while maintaining sufficient liquidity and capital resources.


                                                 67
1004754934v8
       In connection with the Disclosure Statement, the Debtors’ senior management team
(“Management”) prepared financial projections (the “Financial Projections”) for fiscal years
2019 through 2021 (the “Projection Period”). The Financial Projections are based on a number
of assumptions made by Management with respect to the future performance of the Reorganized
Debtors’ operations.

     THESE FINANCIAL PROJECTIONS WERE NOT PREPARED WITH A VIEW
TOWARD COMPLIANCE WITH PUBLISHED GUIDELINES OF THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION OR GUIDELINES ESTABLISHED BY
THE AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS FOR
PREPARATION AND PRESENTATION OF PROSPECTIVE FINANCIAL INFORMATION.

     ALTHOUGH MANAGEMENT HAS PREPARED THE FINANCIAL PROJECTIONS
IN GOOD FAITH AND BELIEVES THE ASSUMPTIONS TO BE REASONABLE, THE
DEBTORS AND THE REORGANIZED DEBTORS CAN PROVIDE NO ASSURANCE
THAT SUCH ASSUMPTIONS WILL BE REALIZED. AS DESCRIBED IN DETAIL IN THE
DISCLOSURE STATEMENT, A VARIETY OF RISK FACTORS COULD AFFECT THE
REORGANIZED DEBTORS’ FINANCIAL RESULTS AND MUST BE CONSIDERED.
ACCORDINGLY, ANY REVIEW OF THE FINANCIAL PROJECTIONS SHOULD TAKE
INTO ACCOUNT THE RISK FACTORS SET FORTH IN THE DISCLOSURE STATEMENT
AND THE ASSUMPTIONS DESCRIBED HEREIN, INCLUDING ALL RELEVANT
QUALIFICATIONS AND FOOTNOTES.

     IN PARTICULAR, THE PROJECTIONS SET FORTH HEREIN CONTEMPLATE
THE PERFORMANCE OF THE COMPANY IN A CONSENSUAL PRE-PACKAGED
BANKRUPTCY SCENARIO, IN WHICH THE COMPANY WOULD EMERGE FROM
CHAPTER 11 IN EARLY JANUARY, AT THE BEGINNING OF THE PRIMARY SELLING
SEASON OF THE COMPANY’S HIGHLY SEASONAL BUSINESS. THE COMPANY HAS
NOT PROVIDED PROJECTIONS THAT CONTEMPLATE A NON-CONSENSUAL,
CONTESTED BANKRUPTCY OUTCOME OR THAT CONTEMPLATE ANY MATERIAL
DELAY IN EMERGENCE FROM CHAPTER 11. IN EITHER SUCH SCENARIO, IT IS
POSSIBLE THAT THE PROJECTIONS PROVIDED HEREIN COULD BE MATERIALLY
NEGATIVELY IMPACTED. THE FINANCIAL PROJECTIONS HEREIN SHOULD ONLY
BE UTILIZED AND EVALUATED IN THE CONTEXT OF THE CONSENSUAL PLAN
AND THE OVERALL CHAPTER 11 TIMELINE THAT IS CONTEMPLATED BY THIS
DISCLOSURE STATEMENT.

       A.      General Assumptions:

               1.    Methodology

       Management developed a business plan for the Projection Period based on forecasted
revenue estimates based on management’s views on customer demand and macro trends. The
business plan reflects management’s views regarding estimated demand for the Debtors’ goods
and services and estimated future operating costs and capital expenditures.




                                            68
1004754934v8
               2.      Presentation

               The Financial Projections are presented on a consolidated basis.

               3.      Emergence Date

               Emergence from the Chapter 11 Cases for the purposes of the Financial
Projections is assumed to occur in the week ended January 5, 2019 (the “Assumed Effective
Date”).

               4.      Operations

        These Financial Projections incorporate the Debtors’ estimates regarding sales and
planned cost reduction initiatives reflected in their forecasted plan for the Projection Period. The
sales estimates are based on Management’s best efforts to forecast the demand of customers for
the Company’s bridal, bridesmaids, occasions, and registry products during the Projection
Period. The actual demand of customers for the Company’s goods and services could vary
considerably from the assumptions used to prepare the production forecast contained herein. The
Company’s ability to achieve projected cost reductions may also vary considerably from the
assumptions.

       B.      Financial Projection Assumptions:

               1.      Revenue

        Revenue is derived from sales to customers through the Debtor’s retail storefronts and e-
commerce properties. The revenue forecast is based on management’s views of historical sales
trends at existing stores, the anticipated impact of the Debtors’ capital expenditure plans, the
anticipated impact of future competition in the Debtors’ existing markets, forecasted trends in the
national marriage rate, and the anticipated impact of the Company’s nascent registry business.
Revenue is comprised of sales in the following major categories: Bridal, Bridesmaids, Special
Occasions, Alterations, and Accessories.

               2.      Cost of Goods Sold

       Cost of goods sold consists of store level expenses related to Alterations and all other
expenses related to the manufacture and procurement of the dresses, gowns, accessories, and
other products that the Debtors’ sell to its customers. The cost-of-goods-sold projection is based
on management’s view of its relationships with its suppliers, anticipated impact of future
commodity prices, anticipated impact of future competition, and the anticipated composition of
the Debtors’ future product offerings.

               3.      Selling General & Administrative (“SG&A”)

       Selling general & administrative expenses include store level expenses not included in
cost of goods sold and all costs associated with the salaries and benefits for all corporate
personnel, occupancy on the corporate headquarters, IT systems, human resources, legal, and
other administrative functions. Additionally all marketing and brand development costs are


                                                69
1004754934v8
included in this line item. The projections for SG&A are based upon management’s view on the
trajectory of costs once the Company emerges from chapter 11.

               4.     Cash Taxes

       Cash taxes include federal, state, and local taxes, and the amounts are calculated based on
the Debtors’ effective tax rate applied against management’s projections of taxable income.

               5.     Capital Expenditures

        Capital expenditures incorporate spending on the Debtors’ stores, required investments in
IT systems, anticipated and deferred maintenance, and other upkeep costs. Capital expenditures,
net of landlord and tenant improvement allowances, are expected to range between $15 million
and $23 million during the projection period.

               6.     Working Capital

        Management determined projected working capital by evaluating historical accounts
receivable, inventory, and accounts payable balances, and projecting forward. The projections
assume a rebound in cash collection in 2019 due to a benefit from changes to cash collection
terms and vendor payment terms. This rebound is not projected to continue during the remaining
projection period.

               7.     Adjusted Earnings Before Interest, Taxes, Depreciation and
                      Amortization (“Adjusted EBITDA” or “EBITDA”)

         Adjusted EBITDA is anticipated to steadily increase throughout the projection period
beginning at $80 million in 2019 and ending at $92 million in 2021. This increase is projected
based upon management’s views on an improving macroeconomic environment, cost cutting
initiatives, and increased investment in growth opportunities including, but not limited to, the
recently-acquired Blueprint registry business.

               8.     Capital Structure and Liquidity

                        (a)    The Financial Projections assume (a) a new Exit ABL facility, with
a rate of L + 275 bps; (b) an illustrative $50 million Priority Exit Facility (RSA reflects a range
of $40-60 million) with a rate of L + 750 bps (1.00% LIBOR floor) and 2% mandatory
amortization; and (c) an illustrative $250 million of Takeback Term Loan (actual sizing based on
final Priority Exit Facility amount) with a rate of L + 800 bps and 2% mandatory amortization.

                     (b)   The Financial Projections further assume that approximately
$43 million of borrowings of Exit ABL Facility will be deemed to occur on the Assumed
Effective Date.

                      (c)   Management expects to have approximately $14 million of
liquidity on the Assumed Effective Date, including $10 million of balance sheet cash. The
liquidity profile of the Company is likely to increase immediately post-emergence as the




                                                70
1004754934v8
business will enter its strong operating quarter (“Bridal Christmas”) while it also expects some
normalization of trade and LC exposure that has burdened the Company in Q4 2018.

                                    Reorganized Debtors’ Financial Projections
                                                              2018E              2019E              2020E              2021E
Revenue                                                                $721               $755               $773               $788
 Revenue Growth %                                                    (2.3%)              4.6%               2.4%               2.0%
 Comp Sales %                                                        (1.2%)              5.0%               1.6%               1.5%
(-): Cost of Goods Sold                                             ($274)             ($279)             ($283)             ($286)
Gross Profit                                                         $448               $476               $490               $502
% Margin                                                           62.0%              63.1%              63.4%              63.7%
(-): SG&A                                                           ($373)             ($396)             ($403)             ($411)
Adjusted EBITDA                                                       $75                $80                $86                $92
% Margin                                                           10.4%              10.6%              11.2%              11.6%
(-): Cash Taxes 1                                                      ($1)               ($1)               ($7)               ($8)
(-): Capital Expenditures                                              (15)               (16)               (23)               (20)
(-): Change in NWC / Other Operating                                     0                 11                 (0)                (1)
  UFCF                                                                 $59                $73                $57                $64
(-): Cash Interest Expense                                                                ($33)              ($33)              ($32)
(-): Mandatory Amortization                                                                 (6)                (6)                (6)
  LFCF                                                                                     $33                $18                $25
  Cumulative LFCF                                                                         $33                $51                $76
Debt and Credit Statistics
(+) Beginning Cash                                                                        $10                $10                $19
(+) LFCF                                                                                   33                 18                 25
(+/-) ABL Draw / (Repayment)                                                              (33)                (9)                 -
  Ending Cash2                                                                            $10                $19                $44
ABL Availability 3                                                                         20                 29                 29
  Ending Liquidity                                                                        $30                $48                $73
Ending Balances
ABL                                                                                        $9                 $-                 $-
Priority Exit Facility                                                                     49                 48                 47
Takeback Term Loan                                                                        245                240                235
 Total Debt                                                                              $303               $288               $282
 Net Debt                                                                                 293                269                238
Key Credit Metrics
Total Leverage                                                                            3.8x               3.3x               3.1x
Net Leverage                                                                              3.7x               3.1x               2.6x
LTM EBITDA / Interest Expense                                                             2.4x               2.6x               2.8x
FCCR4                                                                                     1.6x               1.4x               1.6x
Select Balance Sheet Items
Accounts Receivable                                                     $8                 $9                 $9                 $9
Inventory                                                              126                124                125                126
Prepaid Accounts                                                        13                 15                 15                 15
Net PP&E                                                                78                 71                 70                 66

Accounts Payable                                                       $36                $37                $38                $39
Deferred Revenue                                                        29                 30                 31                 31


(1)   2018 and 2019 cash taxes per Company estimate; 2020 and 2021 cash taxes calculated by applying a 25% blended tax rate to
      earnings before taxes (calculated as EBITDA – D&A – Allowed Interest Expense Deduction, where Allowed Interest Expense
      Deduction is calculated as the lesser of Cash Interest Expense and 30% of EBITDA)
(2)   $10 million of cash for illustrative purposes
(3)   Assumes $38 million of LCs during the projection period. The Company will aim to reduce this exposure further post-
      emergence to more normalized levels ($10 million - $15 million).
(4)   FCCR defined as (EBITDA – Capex) / (Cash Interest + Mandatory Amortization + Cash Taxes)




                                                                71
1004754934v8
                                       ARTICLE VIII.

                                  VALUATION ANALYSIS

     THE FOLLOWING VALUATION WAS CONDUCTED SOLELY FOR THE
PURPOSES OF CALCULATING ENTERPRISE VALUE OF THE COMPANY IN A
CONSENSUAL PRE-PACKAGED BANKRUPTCY SCENARIO. THE COMPANY HAS
NOT PROVIDED PROJECTIONS, AND NO VALUATION ANALYSIS WAS CONDUCTED,
CONTEMPLATING     A    NON-CONSENSUAL,     CONTESTED   BANKRUPTCY
OUTCOME. IN SUCH A CONTESTED SCENARIO, IT IS POSSIBLE THAT THE
PROJECTIONS PROVIDED HEREIN COULD BE MATERIALLY NEGATIVELY
IMPACTED, RESULTING IN A MATERIALLY DIFFERENT VALUATION RANGE THAN
IS PRESENTED. THE NATURE OF THE COMPANY’S BUSINESS IS HEAVILY
RELIANT ON THE CONFIDENCE OF ITS CONSUMERS, WHICH COULD BE
MATERIALLY NEGATIVELY IMPACTED IN THE CONTEXT OF A CONTESTED
BANKRUPTCY SCENARIO. THE VALUATION HEREIN SHOULD ONLY BE UTILIZED
AND EVALUATED IN THE CONTEXT OF THE CONSENSUAL PLAN CONTEMPLATED.

     THE VALUATIONS SET FORTH HEREIN REPRESENT ESTIMATED
DISTRIBUTABLE VALUE FOR THE DEBTORS IN CONNECTION WITH THE
CURRENTLY-PROPOSED PLAN, AND DO NOT NECESSARILY REFLECT VALUES
THAT COULD BE ATTAINABLE IN THE PUBLIC OR PRIVATE MARKETS. THE VALUE
OF THE NEW COMMON STOCK DOES NOT PURPORT TO BE AN ESTIMATE OF THE
POST-REORGANIZATION MARKET VALUE OF THE REORGANIZED DEBTORS.

       A.      Introduction:

       In connection with developing the Plan, the Debtors directed Evercore to estimate the
going-concern value of the Reorganized Debtors. This analysis has been prepared for the
Debtors’ sole use and is based on information provided to Evercore by the Debtors.

        Based on the Financial Projections set forth in ARTICLE VII.B, above, and subject to the
disclaimers and the descriptions of Evercore’s methodology set forth herein, and solely for
purposes of the Plan, Evercore estimates the total enterprise value of the Reorganized Debtors to
be between approximately $400 million and $472 million as of an assumed Effective Date of
December 31, 2018 with a midpoint of $436 million. The range of total equity value, which
takes into account the total enterprise value less the estimated net debt outstanding as of an
assumed Effective Date of December 31, 2018, was estimated by Evercore to be between
approximately $67 million and $139 million with a midpoint of $103 million. The implied total
enterprise value should be considered as a whole, and the underlying analyses should not be
considered indicative of the values of any individual operation of the Reorganized Debtors.

        In preparing the estimated total enterprise value range for the Reorganized Debtors,
Evercore: (1) reviewed certain historical financial information of the Debtors for recent years
and interim periods; (2) met with certain members of the Debtors’ senior management to discuss
the Debtors’ operations and future prospects; (3) reviewed publicly available financial data and



                                               72
1004754934v8
considered the market values of public companies deemed generally comparable to the operating
businesses of the Debtors; (4) considered certain economic and industry information relevant to
the Debtors’ operating businesses; (5) prepared discounted cash flow analyses based on the
Financial Projections, utilizing various discount rates and assumptions in the calculation of
terminal values; (6) considered the value assigned to certain precedent change-of-control
transactions for businesses similar to those of the Debtors; and (7) conducted such other analyses
as Evercore deemed appropriate.

        Although Evercore conducted a review and analysis of the Debtors’ businesses, operating
assets and liabilities, and business plans, Evercore relied on the accuracy and completeness of all
financial and other information furnished to it by the Debtors and by other firms retained by the
Debtors and on certain publicly available information as to which Evercore does not have
independent knowledge.

        The projections provided by the Debtors to Evercore are for fiscal years 2019-2021.
Evercore has relied on the Debtors’ representation and warranty that the Financial Projections
provided by the Debtors to Evercore (1) have been prepared in good faith, (2) are based on fully
disclosed assumptions which, in light of the circumstances under which they were made, are
reasonable, (3) reflect the Debtors’ best currently available estimates, and (4) reflect the good
faith judgments of the Debtors. Evercore does not offer an opinion as to the attainability of the
Financial Projections. The future results of the Reorganized Debtors are dependent upon various
factors, many of which are beyond the control or knowledge of the Debtors, and consequently
are inherently difficult to project. Some of these variables are described in ARTICLE VII.B,
above, which discusses certain inherent uncertainties in the Financial Projections, The
Reorganized Debtors’ actual future results may differ materially (positively or negatively) from
the Financial Projections and as a result, the actual total enterprise value of the Reorganized
Debtors may be significantly higher or lower than the estimated range herein.

       No independent evaluations or appraisals of the Debtors’ assets were sought or obtained
in connection with Evercore’s valuation. Evercore did not conduct an independent investigation
into any of the legal, tax, pension or accounting matters affecting the Debtors, and therefore
makes no representations as to their impact on the Debtors’ financial statements.

       B.      Valuation Methodologies:

        The following is a brief summary of certain financial analyses performed by Evercore to
arrive at a range of estimated total enterprise values for the Reorganized Debtors. The following
summary does not purport to be a complete description of all of the analyses undertaken to
support Evercore’s conclusions. The preparation of a valuation is a complex process involving
various determinations as to the most appropriate analyses and factors to consider, and the
application of those analyses and factors under the particular circumstances. As a result, the
process involved in preparing a valuation is not readily summarized.

       In performing its analysis, Evercore applied the following valuation methodologies as
applicable to the operations of the Debtors: (1) the discounted cash flow methodology; (2) the
peer group company trading multiples methodology; and (3) the precedent transactions
methodology.



                                                73
1004754934v8
               1.      Discounted Cash Flow Methodology

        Evercore’s application of the discounted cash flow methodology involved deriving the
unlevered free cash flows that the Debtors’ operations would generate assuming their Financial
Projections are realized. To determine the enterprise value range, these cash flows and an
estimated enterprise value at the end of the projection period were discounted to derive their
present value as of an assumed emergence date of December 31, 2018, using the estimated
weighted average cost of capital of the Reorganized Debtors as a discount rate.

               2.      Peer Group Company Trading Multiples Methodology

        Evercore’s application of the peer group company trading multiples methodology
involved identifying a group of publicly-traded companies whose businesses and operating
characteristics are generally similar to the Reorganized Debtors’ operations, although no selected
company is either identical or directly comparable to the business of the Reorganized Debtors’
operations because no such company exists, to Evercore’s knowledge. From a review of the
trading multiples for this group of selected comparables, Evercore then developed a range of
valuation multiples to apply to the Financial Projections to derive a range of implied enterprise
values for the Reorganized Debtors’ operations.

               3.      Precedent Transactions Methodology

        Evercore’s application of the precedent transactions methodology involved identifying
and examining public merger and acquisition transactions that involved companies whose
business and operating characteristics are generally similar to the Reorganized Debtors’
operations, although no selected company is either identical or directly comparable to the
business of the Reorganized Debtors’ operations because no such company exists, to Evercore’s
knowledge. From a review of the transaction-derived valuation multiples for this group,
Evercore then developed a range of valuation multiples to apply to the Financial Projections to
derive a range of implied enterprise values for the Reorganized Debtors’ operations.

        In arriving at its valuation estimate, Evercore did not consider any one analysis or factor
to the exclusion of any other analyses or factors, but instead used reasonable judgment as to the
relative relevance of each methodology. Accordingly, Evercore believes that its analysis and
views must be considered as a whole and that selecting portions of its analysis and factors could
create a misleading or incomplete view of the processes underlying the preparation of the
valuation. Evercore’s analysis includes multiple valuation methodologies. Reliance on only one
of the methodologies used or portions of the analysis performed could create a misleading or
incomplete conclusion as to total enterprise value.

       C.      Valuation Considerations:

        This valuation is based upon information available to, and analyses undertaken by,
Evercore as of November 2018, and reflects, among other factors discussed below, the current
financial market conditions and the inherent uncertainty today as to the achievement of the
Financial Projections. The value of an operating business is subject to uncertainties and
contingencies that are difficult to predict and will fluctuate with changes in factors affecting the
financial conditions and prospects of such a business. For purposes of this valuation, Evercore


                                                74
1004754934v8
has assumed that no material changes that would affect value will occur between the date of this
Disclosure Statement and the assumed Effective Date. Events and conditions subsequent to this
date, including but not limited to updated projections, as well as other factors, could have a
substantial impact upon the Reorganized Debtors’ value. Neither Evercore nor the Debtors has
any obligation to update, revise or reaffirm the valuation.

       This valuation also reflects a number of assumptions, including a successful
reorganization of the Debtors’ businesses and finances in a timely manner consistent with the
Plan and the RSA Term Sheet, achieving the forecasts reflected in the Financial Projections, the
minimum amount of cash required to operate the Debtors’ businesses, market conditions and the
Plan becoming effective in accordance with its terms on a basis consistent with the estimates and
other assumptions discussed herein. Among other things, failure to consummate the Plan in a
timely manner may have a materially negative impact on the enterprise value of the Reorganized
Debtors.

         Further, the valuation of newly issued securities is subject to additional uncertainties and
contingencies, all of which are difficult to predict. Actual market prices of such securities at
issuance will depend upon, among other things, prevailing interest rates; conditions in the
financial markets; the anticipated initial securities holdings of prepetition creditors, some of
which may prefer to liquidate their investment rather than hold it on a long-term basis; and other
factors that generally influence the prices of securities. Actual market prices of such securities
also may be affected by the Chapter 11 Cases or by other factors not possible to predict.
Accordingly, the total enterprise value ascribed in the analysis does not purport to be an estimate
of the post-reorganization market trading value of the Reorganized Debtors or their securities.
Such trading value may be materially different from the total enterprise value ranges associated
with Evercore’s valuation analysis. As further described in the Disclosure Statement, the
Reorganized Debtors are anticipated to be a private Company that will not be obligated to file
public reports or disclosures. There can be no assurance that any trading market will develop for
the New Equity Interests. The estimates of value for the Reorganized Debtors do not necessarily
reflect the values that may be attainable in public or private markets. Furthermore, in the event
that the actual distributions in the Chapter 11 Cases differ from those the Debtors assumed in
their recovery analysis, the actual recovery of Holders of Claims in Impaired Classes could be
significantly higher or lower than estimated by the Debtors.

                                          ARTICLE IX.

       TRANSFER RESTRICTIONS AND CONSEQUENCES UNDER FEDERAL
                          SECURITIES LAWS

        The Solicitation of votes on the Plan before the Petition Date with respect to the
Prepetition Term Loan Claims and Unsecured Notes Claims is being made pursuant to section
4(a)(2) and Regulation D of the Securities Act and only from holders of such claims or interests
who are Accredited Investors as defined in Rule 501 of the Securities Act such that it is exempt
from registration under applicable securities laws.

      The issuance of and the distribution under the Plan of the New Common Stock to holders
of Unsecured Notes Claims issued to participants in the Rights Offering shall be exempt from



                                                 75
1004754934v8
registration under the Securities Act and any other applicable securities laws pursuant to section
1145 of the Bankruptcy Code.

         Section 1145 of the Bankruptcy Code generally exempts from registration under the
Securities Act the offer or sale under a chapter 11 plan of a security of the debtor, of an affiliate
participating in a joint plan with the debtor, or of a successor to the debtor under a plan, if such
securities are offered or sold in exchange for a claim against, or an interest in, the debtor or such
affiliate, or principally in such exchange and partly for cash. Section 1145 of the Bankruptcy
Code also exempts from registration the offer of a security through any right to subscribe sold in
the manner provided in the prior sentence, and the sale of a security upon the exercise of such
right. In reliance upon this exemption, the New Common Stock issued to holders of Unsecured
Notes Claims generally will be exempt from the registration requirements of the Securities Act,
and state and local securities laws. These securities may be resold without registration under the
Securities Act or other federal or state securities laws pursuant to the exemption provided by
section 4(a)(1) of the Securities Act, unless the holder is an “underwriter” with respect to such
securities, as that term is defined in section 1145(b) of the Bankruptcy Code. In addition, such
section 1145 exempt securities generally may be resold without registration under state securities
laws pursuant to various exemptions provided by the respective laws of the several states.

         Section 1145(b) of the Bankruptcy Code defines “underwriter” for purposes of the
Securities Act as one who, except with respect to ordinary trading transactions, (i) purchases a
claim with a view to distribution of any security to be received in exchange for the claim,
(ii) offers to sell securities issued under a plan for the holders of such securities, (iii) offers to
buy securities issued under a plan from persons receiving such securities, if the offer to buy is
made with a view to distribution, or (iv) is an issuer, as used in section 2(a)(11) of the Securities
Act, with respect to such securities, which includes control persons of the issuer.

        Notwithstanding the foregoing, control person underwriters may be able to sell securities
without registration pursuant to the resale limitations of Rule 144 of the Securities Act which, in
effect, permit the resale of securities received by such underwriters pursuant to a chapter 11 plan,
subject to applicable volume limitations, notice and manner of sale requirements, and certain
other conditions. Parties who believe they may be statutory underwriters as defined in section
1145 of the Bankruptcy Code are advised to consult with their own legal advisers as to the
availability of the exemption provided by Rule 144.

        In any case, recipients of new securities issued under the Plan are advised to consult with
their own legal advisers as to the availability of any such exemption from registration under state
law in any given instance and as to any applicable requirements or conditions to such
availability.




                                                 76
1004754934v8
                                          ARTICLE X.

         CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES OF PLAN

       A.      Introduction

        The following is a discussion of certain U.S. federal income tax consequences arising
from the consummation of the Plan to certain U.S. Holders and Non-U.S. Holders (each as
defined below) of Claims. This discussion is not a complete analysis of all potential U.S. federal
income tax consequences arising from the consummation of the Plan and does not address any
U.S. state or local or non-U.S. tax consequences or any U.S. federal tax consequences other than
income tax consequences. This discussion is based on the U.S. Internal Revenue Code of 1986,
as amended (the “Code”), U.S. Treasury Regulations promulgated or proposed thereunder (the
“Treasury Regulations”) and administrative and judicial interpretations thereof, all as in effect
on the date hereof, and all of which are subject to change, possibly with retroactive effect, or to
different interpretation. No ruling has been or will be sought from the Internal Revenue Service
(the “IRS”), and no legal opinion of counsel will be rendered, with respect to any of the U.S.
federal income tax consequences discussed below, and no assurance can be given that the IRS
will not take a position contrary to any discussion below or that any such contrary position would
not be sustained by a court.

        This discussion does not address all of the U.S. federal income tax consequences that
may be relevant to specific U.S. Holders or Non-U.S. Holders in light of their particular
circumstances or to such holders subject to special treatment under U.S. federal income tax law
(such as banks, insurance companies, dealers in securities or other holders that generally mark
their securities to market for U.S. federal income tax purposes, tax-exempt entities, retirement
plans, regulated investment companies, real estate investment trusts, certain former citizens or
residents of the United States, holders that hold their Claims as part of a straddle, hedge,
conversion or other integrated transaction or holders that have a “functional currency” other than
the U.S. dollar).

         As used in this discussion, the term “U.S. Holder” means a beneficial owner of a Claim
that is entitled to vote on the Plan, which beneficial owner for U.S. federal income tax purposes
is (i) an individual who is a citizen or resident of the United States, (ii) a corporation created or
organized in or under the laws of the United States, any state thereof or the District of Columbia,
(iii) an estate the income of which is subject to U.S. federal income tax regardless of its source or
(iv) a trust (x) with respect to which a court within the United States is able to exercise primary
supervision over its administration and one or more United States persons have the authority to
control all of its substantial decisions or (y) that has in effect a valid election under applicable
Treasury Regulations to be treated as a United States person. For purposes of this discussion, a
“Non-U.S. Holder” is any holder of a Claim that is entitled to vote on the Plan that is neither a
U.S. Holder nor a partnership (or other entity treated as a partnership or other pass-through entity
for U.S. federal income tax purposes).

       If an entity treated as a partnership (or other pass-through entity) for U.S. federal income
tax purposes holds a Claim, the U.S. federal income tax consequences arising from the
consummation of the Plan will depend in part upon the status and activities of such entity and the



                                                 77
1004754934v8
particular partner. Any such entity should consult its own tax advisor regarding the U.S. federal
income tax consequences arising from the consummation of the Plan applicable to it and its
partners.

        The following discussion assumes, and the Debtors take the position, that each instrument
denominated as debt described herein will be treated as such for U.S. federal income tax
purposes. In the event that an instrument denominated as debt were treated as equity for U.S.
federal income tax purposes, the tax consequences described herein could be materially different.

         The following discussion does not address the tax consequences of the receipt by a U.S.
Holder or Non-U.S. Holder or any other Person of any consideration other than as described in
Article VI above or any transaction undertaken by a U.S. Holder or Non-U.S. Holder other than
in its capacity as such holder.

      THE FOLLOWING DISCUSSION IS FOR INFORMATION PURPOSES ONLY AND
IS NOT A SUBSTITUTE FOR CAREFUL TAX PLANNING AND ADVICE BASED ON THE
PARTICULAR CIRCUMSTANCES OF EACH HOLDER OF A CLAIM. EACH HOLDER
OF A CLAIM IS URGED TO CONSULT ITS OWN TAX ADVISORS AS TO THE U.S.
FEDERAL INCOME TAX CONSEQUENCES, AS WELL AS OTHER TAX
CONSEQUENCES, INCLUDING UNDER ANY APPLICABLE U.S. STATE OR LOCAL
AND NON-U.S. LAW, OF THE CONSUMMATION OF THE PLAN TO SUCH HOLDER.

       B.      Certain U.S. Federal Income Tax Consequences to the Debtors

               1.     Characterization of the Restructuring Transactions

        The New Common Stock and the Warrants will be issued by Reorganized DB Parent and
the debt instruments underlying the Prepetition Term Loan Claims and the Unsecured Notes
Claims were issued by Debtor David’s Bridal, Inc., a subsidiary of Reorganized DB Parent.
Accordingly, subject to the Restructuring Transactions, if any, the Debtors or Reorganized
Debtors intend to cause the New Common Stock and Warrants to be issued and contributed
(including through one or more successive contributions by intermediate Entities) by
Reorganized DB Parent to Reorganized Debtor David’s Bridal, Inc., and then exchanged (in
addition to the other consideration, if applicable) by Reorganized Debtor David’s Bridal, Inc.
with holders of Claims pursuant to the Plan (the “Debt-for-Equity Exchange”). Subject to the
Restructuring Transactions, if any, for U.S. federal income tax purposes, the Debtors and
Reorganized Debtors intend to take the position that the Debt-for-Equity Exchange
characterization applies and to treat such transactions as occurring in the same order (issuance,
contribution, and exchange). The tax consequences to the Debtors, the Reorganized Debtors,
and holders of Claims described herein could be materially different in the event this Debt-for-
Equity Exchange characterization is not respected for U.S. federal income tax purposes, or in the
event that Debtors consummate Restructuring Transactions that are different from the
transactions that are currently contemplated and described herein. The remainder of this
discussion of U.S. federal income tax consequences assumes that the Restructuring will be
consummated and treated for U.S. federal income tax purposes as a Debt-for-Equity Exchange,
and that the parent of the Reorganized Debtors will be treated as a corporation for U.S. federal
income tax purposes.



                                               78
1004754934v8
               2.      Cancellation of Debt Income

        In general, absent an exception, a taxpayer will realize and recognize cancellation of debt
income (“COD Income”) upon satisfaction of its outstanding indebtedness for total
consideration that is less than the amount of such indebtedness. The amount of COD Income is
generally the excess of (i) the adjusted issue price of the indebtedness satisfied, over (ii) the sum
of (x) the issue price of any new indebtedness of the taxpayer issued and (y) the fair market value
of any other consideration (including any new equity interests such as the New Common Stock
and Warrants) given in satisfaction of such indebtedness at the time of the exchange.

        Under section 108 of the Code, a taxpayer is not required to include COD Income in
gross income if the taxpayer is under the jurisdiction of a court in a case under the Bankruptcy
Code and the discharge of debt is granted by such court or occurs pursuant to a plan approved by
such court (the “Bankruptcy Exception”), or to the extent that the taxpayer is insolvent when
the COD Income arises. The Plan, if approved, would enable the Debtors to qualify for this
Bankruptcy Exception with respect to any COD Income triggered by the Plan.

        If debt of a debtor is discharged in a reorganization case qualifying for the Bankruptcy
Exception, certain income tax attributes otherwise available and possibly of value to the debtor
(and, in certain circumstances, subsidiaries of the debtor) are reduced, in most cases by the
amount of the COD Income. Tax attributes subject to reduction include, in the following order:
(a) net operating losses (“NOLs”) and NOL carryforwards; (b) most credit carryforwards,
including the general business credit and the minimum tax credit; (c) capital losses and capital
loss carryforwards; (d) the tax basis of the debtor’s assets, but not in an amount greater than the
excess of the aggregate tax bases of the property held by the debtor immediately after the
discharge over the aggregate amount of the debtor’s liabilities immediately after the discharge;
(e) passive activity losses and credit carryovers; and (f) foreign tax credit carryforwards. It is
possible that future guidance from the IRS may expand the attributes subject to reduction,
including possibly excess interest carryovers under section 163(j) of the Code. A debtor may
elect instead to reduce the basis of depreciable property first. The reduction of NOLs and other
attributes does not occur until immediately after the close of the taxable year in which the debt
discharge occurs, i.e., after use of any such NOLs and other attributes to determine the debtor’s
taxable income for the tax year in which the debt is discharged. Basis reduction applies to assets
owned by a debtor at the beginning of the tax year following the discharge.

         The Debtors expect to realize a significant amount of COD Income in connection with
the implementation of the Plan. The Debtors do not expect to emerge with any significant NOL
carryforwards remaining after reduction for COD Income. The extent to which other tax
attributes remain following the application of the attribute reduction rules will depend upon a
number of factors, including the amount of COD Income that is actually incurred, and the
liabilities outstanding upon the Plan becoming effective. The Debtors are continuing to explore
the impact that the implementation of the Plan will have upon the Debtors’ tax attributes upon
emergence.




                                                 79
1004754934v8
               3.     Other Income

        The Debtors may incur other income for U.S. federal income tax purposes in connection
with the Plan (including if the Debtors consummate Restructuring Transactions that are different
from the transactions that are currently contemplated and described herein) that, unlike COD
Income, generally will not be excluded from the Debtors’ U.S. federal taxable income. In
addition, the U.S. federal income tax considerations relating to the Plan are complex and subject
to uncertainties. No assurance can be given that the IRS will agree with the Debtors’
interpretations of the tax rules applicable to, or tax positions taken with respect to, the
transactions undertaken to effect the Plan. If the IRS were to successfully challenge any such
interpretation or position, the Debtors may recognize additional taxable income for U.S. federal
income tax purposes, and the Debtors may not have sufficient deductions, losses or other
attributes for U.S. federal income tax purposes to fully offset such income.

               4.     Potential Limitations on NOL Carryforwards and Other Tax
                      Attributes

        If a corporation with NOLs, loss carryforwards or certain other tax attributes undergoes
an ownership change for U.S. federal income tax purposes as defined pursuant to section 382 of
the Code, the use of its pre-ownership change NOLs, loss carryforwards and certain other tax
attributes generally will be subject to certain limitations in the post-ownership change period.
Special rules under section 382 of the Code apply to ownership changes arising in bankruptcy.
The Debtors expect that the Plan and/or certain related transactions will result in an ownership
change under section 382 of the Code with respect to the Debtors for U.S. federal income tax
purposes. Although the Debtors do not anticipate that following the Plan they will have any
significant NOL carryforwards, they may have other tax attributes that would be subject to such
limitations.

       C.      Certain U.S. Federal Income Tax Consequences of the Plan to U.S. Holders
               of Allowed Claims

               1.     Consequences of the Plan to U.S. Holders of Allowed Prepetition
                      Term Loan Claims

                      (a)     General

       Pursuant to the Plan, each U.S. Holder of an Allowed Prepetition Term Loan Claim will
receive, in satisfaction of such Claim, its Pro Rata share of (i) the Takeback Term Loan, (ii) the
Term Loan Stock Allocation and (iii) the opportunity to participate in the Priority Exit Facility
(the “PEF Participation Right”).

        The tax consequences of the receipt of consideration pursuant to the Plan by U.S. Holders
of Allowed Prepetition Term Loan Claims will depend primarily on the resolution of two issues:
first, whether the Takeback Term Loan received in exchange for a portion of the Allowed
Prepetition Term Loan Claims would be viewed as a significant modification of the Prepetition
Term Loan within the meaning of the Treasury Regulations under section 1001 of the Code (the
“Section 1001 Regulations”); and second, whether the Prepetition Term Loan and the Takeback
Term Loan constitute “securities” for U.S. federal income tax purposes. As discussed above,


                                               80
1004754934v8
subject to the Restructuring Transactions, if any, the Debtors expect to take the position that the
Restructuring will be consummated and treated for U.S. federal income tax purposes as a Debt-
for-Equity Exchange, in which case the exchange of Allowed Prepetition Term Loan Claim for
the Term Loan Stock Allocation and the PEF Participation Right (and, if the exchange does not
constitute a recapitalization, the Takeback Term Loans) will be taxable to Holders as described
in more detail below. The tax consequences to such U.S. Holders could be materially different
in the event the IRS asserts that such exchange is a non-taxable exchange. U.S. Holders of
Allowed Prepetition Term Loan Claims are urged to consult their own tax advisors as to the
characterization of this exchange.

                      (b)     Consequences of the Plan to U.S. Holders of Allowed
                              Prepetition Term Loan Claims Upon Receipt of the Takeback
                              Term Loan, the Term Loan Stock Allocation and the PEF
                              Participation Right

        Under U.S. federal income tax principles, a modification of a debt instrument generally
results in a deemed exchange of the original debt instrument for a modified instrument if such
modification is “significant” within the meaning of the Section 1001 Regulations. The Section
1001 Regulations generally provide that a modification of a debt instrument is a significant
modification only if, based on all facts and circumstances (and subject to certain exceptions,
taking into account all modifications of such debt instrument collectively), the legal rights or
obligations that are altered and the degree to which they are altered are “economically
significant.” The Section 1001 Regulations specifically provide that a change in the yield of a
debt instrument is a significant modification if the yield of the modified instrument (determined
by taking into account any payments made to the holder as consideration for the modification)
varies from the yield of the unmodified instrument (determined as of the date of the
modification) by more than the greater of (i) 0.25% (i.e., 25 basis points) and (ii) 5% of the
annual yield of the unmodified instrument.

       The change in the yield of the Takeback Term Loan resulting from the implementation of
the Plan, as well as other changes in terms, will constitute a significant modification under the
Section 1001 Regulations and, therefore, will result in a deemed exchange of the Prepetition
Term Loan for U.S. federal income tax purposes.

        If the Allowed Prepetition Term Loan and the Takeback Term Loan constitute
“securities” for U.S. federal income tax purposes, a deemed exchange of the Allowed Prepetition
Term Loan Claims for the Takeback Term Loan, Term Loan Stock Allocation and the PEF
Participation Right may qualify as a recapitalization for U.S. federal income tax purposes. In
that case, the Term Loan Stock Allocation and the PEF Participation Right is expected to be
taxable “boot” in the recapitalization exchange (as discussed below). Whether a debt instrument
is considered a security for such purposes is determined based on all of the facts and
circumstances, but most authorities have held that the length of term of a debt instrument is an
important factor in determining whether such instrument is a security. Under the relevant
authorities, a debt instrument with a term of less than five years generally would not be
considered a security, while a debt instrument with a term of ten years or more generally would
be considered a security for such purposes (unless other factors support non-security treatment).
The treatment of a debt instrument with an initial term of five to ten years is uncertain. The


                                                81
1004754934v8
original term of the Prepetition Term Loan was approximately seven years. Each U.S. Holder
should consult with its own tax advisor regarding the characterization of the Prepetition Term
Loan and the Takeback Term Loan as securities.

        If the exchange of Allowed Prepetition Term Loan Claims pursuant to the Plan does not
constitute a recapitalization, each U.S. Holder of an Allowed Prepetition Term Loan Claim
generally will recognize gain or loss equal to the difference between (1) the sum of (a) the issue
price of the Takeback Term Loan, (b) the fair market value of the Term Loan Stock Allocation
and (c) the fair market value, if any, of the PEF Participation Right, in each case, received by
such U.S. Holder and (2) such U.S. Holder’s adjusted tax basis, if any, in such Claim. Such gain
or loss should be capital in nature so long as the Allowed Prepetition Term Loan Claim is held as
a capital asset (subject to the “market discount” rules discussed in Section C.4 below) and should
be long-term capital gain or loss to the extent that the U.S. Holder has a holding period in such
Claim of more than one year. To the extent that a portion of the consideration received in
exchange for an Allowed Prepetition Term Loan Claim is allocable to accrued but unpaid
interest, the U.S. Holder of such Claim may be required to recognize ordinary income as
discussed in Section C.4 below. A U.S. Holder’s tax basis in respect of a Pro Rata share of the
Takeback Term Loan received in exchange for a portion of such U.S. Holder’s Allowed
Prepetition Term Loan Claims should equal the issue price of such Takeback Term Loan. A
U.S. Holder’s tax basis in respect of its portion of the Term Loan Stock Allocation received in
exchange for a portion of such U.S. Holder’s Allowed Prepetition Term Loan Claims should
equal the fair market value of such portion of the Term Loan Stock Allocation on the date
received. A U.S. Holder’s tax basis in respect of the PEF Participation Right received in
exchange for a portion of such U.S. Holder’s Allowed Prepetition Term Loan Claims should
equal the fair market value, if any, of the PEF Participation Right on the date received. A U.S.
Holder’s holding period for its Pro Rata share of the Takeback Term Loan, Term Loan Stock
Allocation and the PEF Participation Right received in exchange for an Allowed Prepetition
Term Loan Claim should begin on the day following the Effective Date.

        If the exchange of Allowed Prepetition Term Loan Claims pursuant to the Plan
constitutes a recapitalization, a U.S. Holder generally will not be permitted to recognize any loss
realized on such exchange, but will be required to recognize any gain realized on such exchange
to the extent of the fair market value of the Pro Rata share of the Term Loan Stock Allocation
and the PEF Participation Right received by such U.S. Holder. Subject to the discussion below
under Section C.4 regarding market discount, and depending upon whether such U.S. Holder has
previously claimed a bad debt deduction with respect to the Allowed Prepetition Term Loan
Claim, any gain recognized on such exchange generally will be capital gain and will be long-
term capital gain if such U.S. Holder held such Prepetition Term Loan Claim for more than one
year at the time of such exchange. Such U.S. Holder’s holding period for its Pro Rata share of
the Takeback Term Loan generally will include its holding period for its Prepetition Term Loan
Claim. Such U.S. Holder’s tax basis in its Pro Rata share of the Takeback Term Loan generally
will include the applicable portion of such U.S. Holder’s adjusted tax basis in its Allowed
Prepetition Term Loan Claim, decreased by the fair market value of any Term Loan Stock
Allocation and PEF Participation Right received by such U.S. Holder and increased by the
applicable portion of any gain recognized on such exchange by such U.S. Holder. If such U.S.
Holder has accrued market discount on such Prepetition Term Loan Claim, the applicable portion
of such accrued market discount, to the extent not otherwise included in income by such U.S.


                                                82
1004754934v8
Holder, generally will be treated as accrued market discount with respect to such U.S. Holder’s
interests in the Takeback Term Loan. A U.S. Holder’s tax basis in respect of its Pro Rata share
of the Term Loan Stock Allocation received in exchange for a portion of such U.S. Holder’s
Allowed Prepetition Term Loan Claims should equal the fair market value of such amount of
Term Loan Stock Allocation on the date received. A U.S. Holder’s tax basis in respect of the
PEF Participation Right received in exchange for a portion of such U.S. Holder’s Allowed
Prepetition Term Loan Claim should equal the fair market value, if any, of the PEF Participation
Right on the date received. A U.S. Holder’s holding period in its Pro Rata share of the Takeback
Term Loan generally will include the applicable portion of such U.S. Holder’s holding period in
its Allowed Prepetition Term Loan Claim, while the holding period for its Pro Rata share of the
Term Loan Stock Allocation and the PEF Participation Right should begin on the day following
the Effective Date. To the extent that a portion of the consideration received in exchange for an
Allowed Prepetition Term Loan Claim is allocable to accrued but unpaid interest, the U.S.
Holder of such Claim may be required to recognize ordinary income as discussed in Section C.4
below.

        U.S. Holders of Allowed Prepetition Term Loan Claims are urged to consult their own
tax advisors as to whether the exchange of an Allowed Prepetition Term Loan Claim constitutes
a recapitalization for U.S. federal income tax purposes.

        In the event the PEF Participation Right has a positive fair market value when received, it
would have a basis in the hands of a U.S. Holder equal to such fair market value. In the event a
U.S. Holder does not exercise the PEF Participation Right and it expires, such U.S. Holder
generally should recognize a loss equal to such fair market value. To the extent a U.S. Holder
does exercise the PEF Participation Right, the basis allocated to the PEF Participation Right
should carry over and be included in the basis of such U.S. Holder’s interests in the Priority Exit
Facility and the portion of the Term Loan Stock Allocation received by reason of participation in
the Priority Exit Facility. U.S. Holders are urged to consult their own tax advisors as to the tax
consequences of the receipt, exercise or lapse of the PEF Participation Right, including possible
alternative characterizations.

                      (c)     Issue Price of the Takeback Term Loan and the Priority Exit
                              Facility

       The issue price of the Takeback Term Loan will depend on whether either the Takeback
Term Loan or the Prepetition Term Loan is considered to be “traded on an established market” at
the time of the exchange. In general, a debt instrument will be treated as traded on an established
market if, at any time during the 31-day period ending 15 days after the issue date, (a) a “sales
price” for an executed purchase of the debt instrument appears on a medium that is made
available to issuers of debt instruments, persons that regularly purchase or sell debt instruments,
or persons that broker purchases or sales of debt instruments; (b) a “firm” price quote for the
debt instrument is available from at least one broker, dealer or pricing service for property and
the quoted price is substantially the same as the price for which the person receiving the quoted
price could purchase or sell the property; or (c) there are one or more “indicative” quotes
available from at least one broker, dealer or pricing service for property.




                                                83
1004754934v8
        If, at the time of the exchange, the Takeback Term Loan is considered to be traded on an
established market, the issue price of the Takeback Term Loan generally would be the fair
market value of the Takeback Term Loan at the time of the exchange. If, at the time of the
exchange, the Takeback Term Loan is not considered to be traded on an established market, but
the Prepetition Term Loan is considered to be so traded, the issue price of the Takeback Term
Loan generally should equal the excess of (i) the fair market value of the Allowed Prepetition
Term Loan Claim (as indicated by the sources mentioned in (a) through (c) in the prior
paragraph) that is exchanged for the Takeback Term Loan in a taxable sale, over (ii) the fair
market value of the Term Loan Stock Allocation plus the fair market value, if any, of the PEF
Participation Right. If neither the Prepetition Term Loan nor the Takeback Term Loan is
considered to be traded on an established market at the time of the exchange, then the issue price
of the Takeback Term Loan generally should equal its stated principal amount.

        The Debtors intend to take the position that the issue price of the Priority Exit Facility is
equal to the cash issue price paid by the participants in the Priority Exit Facility, less the fair
market value of the Supplemental Securities. As a result of a portion of the cash issue price
being allocated to the Supplemental Securities, the Priority Exit Facility may be issued with
original issue discount (“OID”) for U.S. federal income tax purposes, unless the OID does not
exceed a statutory de minimis amount. Similarly, to the extent the issue price of the Takeback
Term Loan is less than the Takeback Term Loan’s stated redemption price at maturity, the
Takeback Term Loan generally would be considered to be issued with OID (subject to the
statutory de minimis exception).

        A U.S. Holder generally will be required to include OID in gross income as ordinary
interest income for U.S. federal income tax purposes as it accrues, before such U.S. Holder
receives any cash payment attributable to such income and regardless of such U.S. Holder’s
regular method of accounting for U.S. federal income tax purposes.

       The determination of issue price and OID, if any, with respect to the Takeback Term
Loan and the Priority Exit Facility is required to be made at the time of the exchange. The
Debtors will inform U.S. Holders of the Takeback Term Loan and the Priority Exit Facility of
their determination of issue price and OID, if any, in a reasonable manner following such
determination.

        The rules regarding OID are complex. U.S. Holders that exchange an Allowed
Prepetition Term Loan Claim for a Pro Rata share of the Takeback Term Loan and the PEF
Participation Right are urged to consult their own tax advisors regarding the application of these
rules to the Takeback Term Loan and the Priority Exit Facility.

               2.      Consequences of the Plan to a U.S. Holder of Unsecured Notes Claims
                       Upon Receipt of New Common Stock and Warrants

       A U.S. Holder of an Unsecured Notes Claim will receive, in satisfaction of its Claim, its
Pro Rata share of (i) 8.75% of the New Common Stock and (ii) Warrants exercisable within five
years of the Effective Date for 20% of the New Common Stock (on a fully diluted basis).




                                                 84
1004754934v8
       Pursuant to the Plan and the Debt-for-Equity Exchange characterization described above,
Reorganized DB Parent will contribute the New Common Stock and the Warrants to
Reorganized David’s Bridal, Inc. and Reorganized David’s Bridal, Inc. will then exchange the
Warrants and a portion of the New Common Stock for Unsecured Notes Claims. The Debtors
expect to take the position, and the remainder of this discussion assumes, that a U.S. Holder of
an Unsecured Notes Claim will be treated as having exchanged its Unsecured Notes Claim for
New Common Stock and the Warrants in a taxable transaction. The tax consequences to such
U.S. Holders could be materially different in the event the IRS asserts that this exchange is a
non-taxable exchange. U.S. Holders of Unsecured Notes Claims are urged to consult their own
tax advisors as to the characterization of this exchange.

        Upon the receipt of New Common Stock and the Warrants, a U.S. Holder of Unsecured
Notes generally will recognize gain or loss in an amount equal to the difference between (i) the
fair market value of such New Common Stock and the Warrants and (ii) such U.S. Holder’s
adjusted tax basis in such Unsecured Notes. Such gain or loss should be capital in nature so long
as the Unsecured Notes Claim is held as a capital asset (subject to the “market discount” rules
discussed in Section C.4 below) and should be long-term capital gain or loss to the extent that the
U.S. Holder has a holding period in such Claim of more than one year. A U.S. Holder’s tax basis
in respect of a Pro Rata share of the New Common Stock and the Warrants received in exchange
for such U.S. Holder’s Unsecured Notes Claim should equal the fair market value of the New
Common Stock and the Warrants on the date received. A U.S. Holder’s holding period for its
New Common Stock and the Warrants received in exchange for an Unsecured Notes Claim
should begin on the day following the Effective Date. See the discussion in Section C.4 below
regarding the U.S. federal income tax considerations relating to the receipt of property
attributable to accrued and unpaid interest.

               3.      Accrued but Unpaid Interest

        The extent to which the consideration received by a U.S. Holder in connection with the
Plan will be treated as attributable to accrued and unpaid interest for U.S. federal income tax
purposes is unclear. Under the Plan, the aggregate consideration to be distributed to U.S.
Holders of Claims in each Class will be treated as first satisfying an amount equal to the stated
principal amount of the Allowed Claim for such U.S. Holders and any remaining consideration
as satisfying accrued, but unpaid, interest, if any. To the extent treated as attributable to accrued
and unpaid interest, such consideration generally will be taxable to a U.S. Holder as interest
income (if such accrued and unpaid interest has not previously been included in such U.S.
Holder’s income). A U.S. Holder may be entitled to recognize a loss to the extent any accrued
interest previously included in its income is not paid in full.

        Certain legislative history indicates that an allocation of consideration as between
principal and interest provided in a chapter 11 plan of reorganization is binding for U.S. federal
income tax purposes, while certain Treasury Regulations treat payments as allocated first to any
accrued but unpaid interest. Accordingly, the IRS could take the position that the consideration
received by a U.S. Holder should be allocated in some way other than as provided in the Plan.
Each U.S. Holder of a Claim should consult its own tax advisors regarding the proper allocation
of the consideration received under the Plan.




                                                 85
1004754934v8
               4.      Market Discount

        U.S. Holders who exchange (or are deemed to exchange) Claims under the Plan may be
affected by the “market discount” provisions of Sections 1276 through 1278 of the Code. Under
these rules, some or all of the gain realized by a U.S. Holder may be treated as ordinary income
(instead of capital gain), to the extent of the amount of accrued “market discount” on such
Claims.

        Generally, a U.S. Holder has market discount on a Claim to the extent that the “stated
redemption price at maturity” of such Claim exceeds such U.S. Holder’s initial tax basis in such
Claim by more than a de minimis amount. Under the market discount rules, such U.S. Holder
generally will be required to treat as ordinary income any principal payment on, or any gain on
the sale, exchange, retirement or other disposition of, such Claim to the extent of any accrued
market discount on such Claim. For this purpose, market discount generally will accrue ratably
during the period from the date of acquisition of such Claim to the maturity date of such Claim,
unless such U.S. Holder elects to accrue the market discount on such Claim under the constant
yield method, which election, once made, is irrevocable.

               5.      Limitation on Use of Capital Losses

       A U.S. Holder of a Claim who recognizes a capital loss as a result of the treatment of its
Claim under the Plan will be subject to limits on use of such capital loss. For non-corporate U.S.
Holders, capital losses may be used to offset any capital gains (without regard to holding
periods) plus ordinary income to the extent of the lesser of (a) $3,000 ($1,500 for married
individuals filing separate returns) and (b) the excess of capital losses over capital gains. U.S.
Holders other than corporations may carry over unused capital losses and apply them to capital
gains and a portion of their ordinary income for an unlimited number of years. For corporate
U.S. Holders, losses from the sale or exchange of capital assets may only be used to offset capital
gains. Corporate U.S. Holders may only carry over unused capital losses to the five taxable
years following the year in which the capital loss is recognized, but are allowed to carry back
unused capital losses to the three taxable years preceding the year in which the capital loss is
recognized.

               6.      Medicare Tax

        In addition to regular U.S. federal income tax, certain U.S. Holders that are individuals,
estates or trusts are subject to a 3.8% tax on all or a portion of their “net investment income,”
which may include all or a portion of their dividends on New Common Stock or interest income
(including accrued OID) arising from any debt instrument issued pursuant to the Plan and any
gain recognized on the sale or other taxable disposition of such debt instruments or New
Common Stock or the disposition of a Claim under the Plan. U.S. Holders that are individuals,
estates or trusts should consult their own tax advisors as to the effect, if any, of this tax on their
receipt, ownership or disposition of any consideration received pursuant to the Plan.

               7.      Exercise or Lapse of Warrants

      A U.S. Holder that elects to exercise the Warrants should be treated as purchasing
Warrant Equity in exchange for the amount of cash funded by the U.S. holder to exercise such


                                                 86
1004754934v8
Warrants. Such a purchase should generally be treated as the exercise of an option under general
tax principles, and such U.S. Holder should not recognize income, gain, or loss for U.S. federal
income tax purposes when it exercises the Warrants. A U.S. Holder’s aggregate tax basis in the
Warrant Equity should equal the sum of (i) the amount of cash paid by the U.S. Holder to
exercise the Warrants plus (ii) such U.S. Holder’s tax basis in the Warrants immediately before
the Warrants are exercised. A U.S. Holder’s holding period for the Warrant Equity received
pursuant to such exercise should begin on the day following such exercise.

        A U.S. Holder that elects not to exercise the Warrants generally should be entitled to
claim a capital loss equal to the amount of tax basis allocated to such Warrants, subject to any
limitation on such U.S. Holder’s ability to utilize capital losses. U.S. Holders electing not to
exercise their Warrants should consult with their own tax advisors as to the tax consequences of
electing not to exercise the Warrants.

       In the event that the Warrants may be exercised on a cashless basis, such a cashless
exercise may be treated as the exercise of an option to receive a variable number of shares of
New Common Stock with an exercise price of zero or as a recapitalization. However, the IRS
could take the position that the U.S. Holder is treated as selling a portion of the Warrants or
underlying shares of New Common Stock for cash that is used to pay the exercise price for the
Warrant, in which case a U.S. holder would recognize gain or loss with respect to such deemed
sale (and the tax basis of the New Common Stock received would also be affected). U.S.
Holders should consult with their own tax advisors as to the tax consequences of a cashless
exercise of the Warrants.

       D.      Certain U.S. Federal Income Tax Consequences of the Plan to Non-U.S.
               Holders of Allowed Claims

        The following discussion includes only certain U.S. federal income tax consequences of
the Restructuring Transactions to Non-U.S. Holders. The discussion does not include any non-
U.S. tax considerations. The rules governing the U.S. federal income tax consequences to Non-
U.S. Holders are complex. Each Non-U.S. Holder should consult its own tax advisor regarding
the U.S. federal, state, and local and the foreign tax consequences of the consummation of the
Plan to such Non-U.S. Holder and the ownership and disposition of the New Common Stock, the
Warrants and the Takeback Term Loans, as applicable.

               1.     Gain Recognition on Exchange of Claims under the Plan

       Whether a Non-U.S. Holder realizes gain or loss on the exchange of Claims pursuant to
the Plan and the amount of such gain or loss is determined in the same manner as set forth above
in connection with U.S. Holders.

        Any gain realized by a Non-U.S. Holder on the exchange of its Claim under the Plan
generally will not be subject to U.S. federal income taxation unless (i) the Non-U.S. Holder is an
individual who was present in the United States for 183 days or more during the taxable year in
which the Effective Date occurs and certain other conditions are met or (ii) such gain is
effectively connected with the conduct by such Non-U.S. Holder of a trade or business in the




                                               87
1004754934v8
United States (and if an income tax treaty applies, such gain is attributable to a permanent
establishment maintained by such Non-U.S. Holder in the United States).

        If the first exception applies, the Non-U.S. Holder generally will be subject to U.S.
federal income tax at a rate of 30% (or at a reduced rate or exemption from tax under an
applicable income tax treaty) on the amount by which such Non-U.S. Holder’s capital gains
allocable to U.S. sources exceed capital losses allocable to U.S. sources during the taxable year
of the exchange. If the second exception applies, the Non-U.S. Holder generally will be subject
to U.S. federal income tax with respect to any gain in the same manner as a U.S. Holder. In
addition, if such a Non-U.S. Holder is a corporation, it may be subject to a branch profits tax
equal to 30% (or at a reduced rate or exemption from tax under an applicable income tax treaty)
of its effectively connected earnings and profits for the taxable year, subject to certain
adjustments.

               2.     Accrued Interest on Claims and Takeback Term Loans

       Distributions to a Non-U.S. Holder that are attributable to accrued but untaxed interest
(or OID), and interest paid or accrued on the Takeback Term Loans, generally will not be subject
to U.S. federal income or withholding tax, provided that the withholding agent has received or
receives, prior to payment, appropriate documentation (generally, IRS Form W-8BEN or W-
8BEN-E) establishing that the Non-U.S. Holder is not a U.S. person, unless:

                (a)    the Non-U.S. Holder actually or constructively owns 10% or more of the
                total combined voting power of all classes of New Common Stock or other
                equity of the Debtors or Reorganized Debtors, as applicable, entitled to vote;

                (b) the Non-U.S. Holder is a “controlled foreign corporation” that is a “related
                person” with respect to the Debtors or Reorganized Debtors, as applicable (each,
                within the meaning of the Code);

                (c)   the Non-U.S. Holder is not a bank receiving interest described in section
                881(c)(3)(A) of the Code; or

                (d) such interest (or OID) is effectively connected with the conduct by the
                Non-U.S. Holder of a trade or business within the United States (in which case,
                provided the Non-U.S. Holder provides a properly executed IRS Form W-8ECI
                (or successor form) to the withholding agent, the Non-U.S. Holder (x) generally
                will not be subject to withholding tax, but (y) will be subject to U.S. federal
                income tax in the same manner as a U.S. Holder (unless an applicable income tax
                treaty provides otherwise), and a Non-U.S. Holder that is a corporation for U.S.
                federal income tax purposes may also be subject to a branch profits tax with
                respect to such Non-U.S. Holder’s effectively connected earnings and profits that
                are attributable to the accrued but untaxed interest (or OID) at a rate of 30% (or
                at a reduced rate or exemption from tax under an applicable income tax treaty)).

       A Non-U.S. Holder that does not qualify for exemption from withholding tax with
respect to accrued but untaxed interest (or OID) that is not effectively connected income
generally will be subject to withholding of U.S. federal income tax at a 30% rate (or at a reduced


                                               88
1004754934v8
rate or exemption from tax under an applicable income tax treaty, provided certification
requirements (as discussed below) are satisfied) on payments that are attributable to accrued but
untaxed interest (or OID). For purposes of providing a properly executed IRS Form W-8BEN or
W-BEN-E, special procedures are provided under applicable Treasury Regulations for payments
through qualified foreign intermediaries or certain financial institutions that hold customers’
securities in the ordinary course of their trade or business.

               3.      Ownership and Disposition of New Common Stock

        Except as described below, dividends paid with respect to New Common Stock held by a
Non-U.S. Holder that are not effectively connected with such Non-U.S. Holder’s conduct of a
U.S. trade or business (and if an income tax treaty applies, are not attributable to a permanent
establishment maintained by such Non-U.S. Holder in the United States) will be subject to U.S.
federal withholding tax at a rate of 30% (or lower treaty rate or exemption from tax, if
applicable). A Non-U.S. Holder generally will be required to satisfy certain IRS certification
requirements in order to claim a reduction of or exemption from withholding under a tax treaty
by filing IRS Form W-8BEN or W-BEN-E (or a successor form) upon which the Non-U.S.
Holder certifies, under penalties of perjury, its status as a non-U.S. person and its entitlement to
the lower treaty rate or exemption from tax with respect to such payments. Dividends paid with
respect to New Common Stock held by a Non-U.S. Holder that are effectively connected with a
Non-U.S. Holder’s conduct of a U.S. trade or business (and if an income tax treaty applies, are
attributable to a permanent establishment maintained by such Non-U.S. Holder in the United
States) generally will not be subject to withholding tax, provided the Non-U.S. Holder provides a
properly executed IRS Form W-8ECI (or successor form) to the withholding agent. However,
such dividends generally will be subject to U.S. federal income tax in the same manner as a U.S.
Holder, and a Non-U.S. Holder that is a corporation for U.S. federal income tax purposes may
also be subject to a branch profits tax with respect to such Non-U.S. Holder’s effectively
connected earnings and profits that are attributable to the dividends at a rate of 30% (or at a
reduced rate or exemption from tax under an applicable income tax treaty).

        A Non-U.S. Holder generally will not be subject to U.S. federal income tax with respect
to any gain realized on the sale or other taxable disposition (including a cash redemption) of New
Common Stock unless:

               (a)    such Non-U.S. Holder is an individual who is present in the United States
               for 183 days or more in the taxable year of disposition and certain other
               conditions are met; or

               (b)     such gain is effectively connected with such Non-U.S. Holder’s conduct of
               a U.S. trade or business (and if an income tax treaty applies, such gain is
               attributable to a permanent establishment maintained by such Non-U.S. Holder in
               the United States); or

               (c)    Reorganized DB Parent is or has been during a specified testing period a
               “U.S. real property holding corporation” for U.S. federal income tax purposes.




                                                89
1004754934v8
If the first exception applies, the Non-U.S. Holder generally will be subject to U.S. federal
income tax at a rate of 30% (or at a reduced rate or exemption from tax under an applicable
income tax treaty) on the amount by which such Non-U.S. Holder’s capital gains allocable to
U.S. sources exceed capital losses allocable to U.S. sources during the taxable year of disposition
of New Common Stock. If the second exception applies, the Non-U.S. Holder generally will be
subject to U.S. federal income tax with respect to such gain in the same manner as a U.S. Holder,
and a Non-U.S. Holder that is a corporation for U.S. federal income tax purposes may also be
subject to a branch profits tax with respect to earnings and profits effectively connected with a
U.S. trade or business that are attributable to such gain at a rate of 30% (or at a reduced rate or
exemption from tax under an applicable income tax treaty). None of the Debtors is currently,
and the Debtors consider it unlikely that any of the Reorganized Debtors will become in the
future, a “U.S. real property holding corporation”.

               4.      FATCA

         Under the Foreign Account Tax Compliance Act (“FATCA”), foreign financial
institutions and certain other foreign entities must report certain information with respect to their
U.S. account holders and investors or be subject to withholding on the receipt of “withholdable
payments.” For this purpose, “withholdable payments” are generally U.S.-source payments of
fixed or determinable, annual or periodical income (such as interest (including OID) paid or
accrued on the Takeback Term Loans and dividends, if any, on shares of New Common Stock),
and, beginning January 1, 2019, gross proceeds from the sale of any property of a type which can
produce U.S. source interest or dividends (which would include New Common Stock). FATCA
withholding will apply even if the applicable payment would not otherwise be subject to U.S.
federal nonresident withholding tax.

        Each Non-U.S. Holder should consult its own tax advisor regarding the possible impact
of these rules on such Non-U.S. Holder’s ownership of New Common Stock.

       E.      Information Reporting and Backup Withholding

        Information reporting generally will apply to payments to a U.S. Holder and Non-U.S.
Holders pursuant to the Plan, unless such holder is an entity that is exempt from information
reporting and, when required, demonstrates this fact. Any such payment to a U.S. Holder or a
Non-U.S. Holder that is subject to information reporting generally will also be subject to backup
withholding, unless such holder provides the appropriate documentation (generally, IRS Form
W-9 or an appropriate IRS Form W-8) to the applicable withholding agent certifying, in the case
of a U.S. Holder, that, among other things, its taxpayer identification number is correct, or
otherwise establishes an exemption. Backup withholding is not an additional tax. Any amounts
withheld under the backup withholding rules generally will be allowed as a refund or a credit
against a holder’s U.S. federal income tax liability if the required information is furnished by
such holder on a timely basis to the IRS.

        Treasury Regulations generally require disclosure by a taxpayer of its U.S. federal
income tax return of certain types of transactions in which the taxpayer participated, including,
among other types of transactions, certain transactions that result in the taxpayer’s claiming a
loss in excess of certain thresholds. U.S. Holders are urged to consult their own tax advisors



                                                 90
1004754934v8
regarding these regulations and whether the contemplated transactions under the Plan would be
subject to these regulations and require disclosure on U.S. Holders’ tax returns.

     THE U.S. FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ARE
COMPLEX. THE FOREGOING SUMMARY DOES NOT DISCUSS ALL ASPECTS OF U.S.
FEDERAL INCOME TAXATION THAT MAY BE RELEVANT TO A PARTICULAR
HOLDER OF A CLAIM IN LIGHT OF SUCH HOLDER’S CIRCUMSTANCES AND
INCOME TAX SITUATION. ALL HOLDERS OF CLAIMS SHOULD CONSULT WITH
THEIR OWN TAX ADVISORS AS TO THE PARTICULAR TAX CONSEQUENCES TO
THEM OF THE TRANSACTIONS CONTEMPLATED BY THE PLAN, INCLUDING THE
APPLICABILITY AND EFFECT OF ANY U.S. STATE OR LOCAL OR NON-U.S. TAX
LAWS, AND OF ANY CHANGE IN APPLICABLE TAX LAWS.



                                          ARTICLE XI.

                     CERTAIN RISK FACTORS TO BE CONSIDERED

        Prior to voting to accept or reject the Plan, holders of Claims and Interests should read
and carefully consider the risk factors set forth below, in addition to the information set forth in
this Disclosure Statement together with any attachments, exhibits, or documents incorporated by
reference hereto. The factors below should not be regarded as the only risks associated with the
Plan or its implementation.

       A.      Certain Bankruptcy Law Considerations

               1.      General

        Although the Debtors believe that the Chapter 11 Cases will be of short duration and will
not be materially disruptive to their businesses, the Debtors cannot be certain that this will be the
case. Although the Plan is designed to minimize the length of the Chapter 11 Cases, it is
impossible to predict with certainty the amount of time that one or more of the Debtors may
spend in bankruptcy or to assure parties in interest that the Plan will be confirmed. Even if
confirmed on a timely basis, bankruptcy proceedings to confirm the Plan could have an adverse
effect on the Debtors’ business. Among other things, it is possible that bankruptcy proceedings
could adversely affect the Debtors’ relationships with their key vendors, customers, and
employees. The proceedings will also involve additional expense and may divert some of the
attention of the Debtors’ management away from business operations.

               2.      Risk of Non-Confirmation of Plan

        Although the Debtors believe that the Plan will satisfy all requirements necessary for
confirmation by the Bankruptcy Court, there can be no assurance that the Bankruptcy Court will
reach the same conclusion or that modifications to the Plan will not be required for confirmation
or that such modifications would not necessitate re-solicitation of votes. Moreover, the Debtors
can make no assurances that they will receive the requisite acceptances to confirm the Plan, and
even if all Classes entitled to vote on the Plan (the “Voting Classes”) vote in favor of the Plan or


                                                 91
1004754934v8
the requirements for “cramdown” are met with respect to any Class that rejects the Plan, the
Bankruptcy Court, which may exercise substantial discretion as a court of equity, may choose
not to confirm the Plan. If the Plan is not confirmed, it is unclear what distributions (if any)
holders of Claims or Interests ultimately would receive with respect to their Claims or Interests
in a subsequent plan of reorganization.

               3.     Risk of Failing to Satisfy the Vote Requirement

       In the event that the Debtors are unable to get sufficient votes from the Voting Classes,
the Debtors may seek to accomplish an alternative chapter 11 plan or seek to cram down the Plan
on non-accepting classes. There can be no assurance that the terms of any such alternative
chapter 11 plan would be similar or as favorable to holders of Allowed Claims and Interests as
those proposed in the Plan.

               4.     Risk of Non-Consensual Confirmation

        In the event that any impaired class of Claims or Interests does not accept or is deemed
not to accept the Plan, the Bankruptcy Court may nevertheless confirm such Plan at a Plan
Support Party’s request if at least one impaired class has accepted the Plan (with such acceptance
being determined without including the vote of any “insider” in such class), and as to each
impaired class that has not accepted the Plan, the Bankruptcy Court determines that the Plan
“does not discriminate unfairly” and is “fair and equitable” with respect to the dissenting
impaired classes. Should any Class vote to reject the Plan, then these requirements must be
satisfied with respect to such rejecting Classes. The Debtors believe that the Plan satisfies these
requirements.

               5.     Risk of Non-Occurrence of Effective Date

       Although the Debtors believe that the Effective Date will occur soon after the
Confirmation Date, there can be no assurance as to the timing of the Effective Date. If the
conditions precedent to the Effective Date set forth in the Plan have not occurred or have not
been waived as set forth in Article IX of the Plan, then the Confirmation Order may be vacated,
in which event no distributions would be made under the Plan, the Debtors and all holders of
Claims or Interests would be restored to the status quo as of the day immediately preceding the
Confirmation Date, and the Debtors’ obligations with respect to Claims and Interests would
remain unchanged.

               6.     Risk of Termination of Restructuring Support Agreement

        The Restructuring Support Agreement contains certain provisions that give the parties
thereto the ability to terminate the Restructuring Support Agreement if certain events occur. As
noted above, termination of the Restructuring Support Agreement could result in protracted
Chapter 11 Cases, which could significantly and detrimentally impact the Debtors’ relationships
with vendors, suppliers, employees, and customers.




                                                92
1004754934v8
               7.     Risk Related to Obtaining First Day Relief

        The Debtors have tried to address potential concerns of lenders, employees, and other key
parties in interest that might arise through a variety of provisions incorporated into or
contemplated by the Plan, including the Debtors’ intention to seek appropriate court orders to
ensure a seamless transition between the Debtors’ prepetition and postpetition business
operations. However, there can be no guarantee that the Debtors will be successful in obtaining
the necessary approvals of the Bankruptcy Court for such relief, and as a result, the Debtors’
businesses may suffer.

               8.     Risk Related to Parties in Interest Objecting to the Debtors’
                      Classification of Claims and Interests

        Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an
interest in a particular class only if such claim or interest is substantially similar to the other
claims or interests in such class. The Debtors believe that the classification of Claims and
Interests under the Plan complies with the requirements set forth in the Bankruptcy Code.
However, there can be no assurance that a party in interest will not object or that the Bankruptcy
Court will approve the classifications.

               9.     Risk Related to Possible Objections to the Plan

        There is a risk that certain parties could oppose and object to either the entirety of the
Plan or specific provisions of the Plan. Although the Debtors believe that the Plan complies with
all relevant Bankruptcy Code provisions, there can be no guarantee that a party in interest will
not file an objection to the Plan or that the Bankruptcy Court will not sustain such an objection,
which may have a material negative impact on the value of the Reorganized Debtors.

               10.    Conversion to Chapter 7 Cases

         If no plan of reorganization can be confirmed, or if the Bankruptcy Court otherwise finds
that it would be in the best interest of holders of Claims and Interests, the Chapter 11 Cases may
be converted to cases under chapter 7 of the Bankruptcy Code, pursuant to which a trustee would
be appointed to liquidate the Debtors’ assets for distribution in accordance with the priorities
established by the Bankruptcy Code. See Article XIII hereof, as well as the Liquidation Analysis
attached hereto as Exhibit C, for a discussion of the effects that a chapter 7 liquidation would
have on the recoveries of holders of Claims and Interests.

       B.      Additional Factors Affecting Value of Reorganized Debtors

               1.     Claims Could Be More than Projected

        There can be no assurance that the estimated Allowed amount of Claims in certain
Classes will not be significantly more than projected, which, in turn, could cause the value of
distributions to be reduced substantially. Inevitably, some assumptions will not materialize, and
unanticipated events and circumstances may affect the ultimate results. Therefore, the actual
amount of Allowed Claims may vary from the Debtors’ projections and feasibility analysis, and
the variation may be material.


                                                93
1004754934v8
               2.     Projections and Other Forward-Looking Statements Are Not
                      Assured, and Actual Results May Vary

       Certain of the information contained in this Disclosure Statement is, by nature, forward-
looking, and contains (i) estimates and assumptions which might ultimately prove to be
incorrect, and (ii) projections which may be materially different from actual future experiences.
There are uncertainties associated with any projections and estimates, and they should not be
considered assurances or guarantees of the amount of funds or the amount of Claims in the
various Classes that might be Allowed.

       C.      Risks Relating to Debtors’ Business and Financial Condition

               1.     Risks Associated with Debtors’ Business and Industry

         The bridal retail industry is cyclical. Consumer purchases of bridal gowns and
accessories may decline during recessionary periods or when disposable income is lower. As a
result, the Company’s sales, growth and profitability may be adversely affected by unfavorable
economic conditions at a regional or national level.

        In addition, the Company’s business is influenced by the number of weddings occurring
in the markets it serves. Sales of bridal gowns and wedding related apparel and accessories have
historically been correlated to the number of weddings occurring each year. Changes in the
number of weddings, the average spend on weddings or general marriage trends could reduce the
Company’s sales and slow its growth. The number of weddings and the average spend on
weddings may be influenced by prevailing economic conditions, consumer confidence in future
economic conditions, demographic patterns and secular trends in the propensity to marry.

         The Company’s success also depends on its ability to anticipate and effectively respond
to bridal fashion trends when they occur. Because the Company enters into agreements for the
manufacture and purchase of merchandise well in advance of when the merchandise will be sold,
it is vulnerable to changes in consumer demand, pricing shifts, and sub-optimal merchandise
selection and timing of merchandise purchases. The Company attempts to reduce the risks of
changing fashion trends and product acceptance in part by devoting a portion of its product line
to classic styles that are not significantly modified from year to year. Nevertheless, if the
Company misjudges the market for its products or overall level of consumer demand, it may be
faced with excess inventories for some products and missed opportunities for others. The
Company’s brand image may also suffer if customers believe it is no longer able to offer the
latest fashions or if it fails to address and respond to customer feedback or complaints.

       Historically, a greater portion of the Company’s retail bridal gown and bridal wear net
sales have been generated from January through September, while the fourth quarter is
considered the seasonal low point. Because of the seasonality of the Company’s sales, results for
any quarter are not necessarily indicative of the results that may be achieved for the full year.
Any decrease in sales during these peak quarters could have a significant adverse effect on the
Company’s net earnings. Such a decrease in sales may occur as a result of negative press
coverage surrounding the Chapter 11 Cases.




                                               94
1004754934v8
               2.         Supply and Manufacturer Relationships; Dependency on Suppliers
                          and Manufacturers

        The Company does not directly own or operate any manufacturing facilities and,
accordingly, it depends upon its joint ventures in Asia and independent third-party vendors for
the manufacture of all of its products. Substantially all of the Company’s bridal gowns and bridal
wear are manufactured to its specifications primarily by manufacturers outside the United States.
The Company cannot control the various factors that might affect a manufacturer’s ability to ship
orders of its products in a timely manner or to meet its quality standards, including:

              potential disruptions in manufacturing, logistics and supply;

              changes in duties, tariffs, quotas and voluntary export restrictions on imported
               merchandise;

              inclement weather;

              natural disasters;

              political and financial instability;

              changes in law;

              strikes;

              health concerns regarding infectious diseases in countries in which the
               Company’s merchandise is produced;

              compliance with labor laws and ethical standards; and

              acts of terrorism.

        Late delivery of products or delivery of products that do not meet the Company’s quality
standards could cause the Company to miss the delivery date requirements of its customers or
delay timely delivery of merchandise to the Company’s stores for those items. These events
could cause the Company to fail to meet customer expectations, cause the Company’s customers
to cancel orders or cause the Company to be unable to deliver merchandise in sufficient
quantities or of sufficient quality to its stores, which could result in lost sales.

        The Company competes with other companies for production facilities, among other
things. While substantially all of the Company’s foreign purchases of products are negotiated
and paid for in U.S. dollars, the cost of products may be affected by fluctuations in the value of
relevant foreign currencies.

        Political or financial instability, trade restrictions, tariffs, currency exchange rates, labor
conditions, congestion and labor issues at major ports, transport capacity and costs, systems
issues, problems in third party distribution and warehousing and other interruptions of the supply
chain, compliance with U.S. and foreign laws and regulations and other factors relating to


                                                  95
1004754934v8
international trade and imported merchandise beyond the Company’s control could affect the
availability and the price of its inventory. These risks and other factors relating to foreign trade
could subject the Company to liability or hinder its ability to access suitable merchandise on
acceptable terms, which could adversely impact results of operations. In addition, developments
in tax policy, such as the disallowance of tax deductions for imported merchandise, or the
imposition of tariffs on imported merchandise, could have a material adverse effect on the
Company’s results of operations and liquidity.

               3.      Reliance on JV Partner Relationships

        The Company depends on its Hong Kong-based JVs to handle its relationships with
Asian manufacturers of the Company’s bridal wear. The quality of the Company’s products may
be materially adversely affected if the Company’s joint venture partners do not perform their
responsibilities on an acceptable basis or terminate their relationships with the Company, and the
Company is unable to replace its joint venture partners on a prompt basis. The Company depends
on its joint venture partners to handle negotiations with the manufacturers with respect to basic
economic terms and product design, and to identify suitable manufacturers and ensure that the
Company’s manufacturers are meeting design specifications, adhering to shipping requirements
and complying with the Company’s business standards.

               4.      Reliance on Distribution Centers

         The success of the Company’s stores depends on their timely receipt of merchandise
from distribution facilities and, given the time-sensitive nature of weddings and other celebratory
events, the success of the Company’s business greatly depends on the timely delivery of
merchandise to its customers. The Company depends in large part on the orderly operation of its
receiving and distribution process, which depends, in turn, on adherence to shipping schedules
and effective management of distribution centers. Any significant interruption in the operation of
the Company’s distribution centers due to natural disasters, accidents, fire or other catastrophic
events, inclement weather, system failures, work stoppages, slowdowns or strikes by employees
of third-party vendors that the Company utilizes, or other unforeseen causes could delay or
impair the Company’s ability to distribute merchandise to its stores and clients, which could
result in lower sales, a loss of loyalty to the Company’s brands, and excess inventory.

               5.      Reliance on the Value of the Company’s Brand

        Our success depends on the value of the David’s Bridal brand and corporate reputation.
The David’s Bridal name is integral to the Company’s business. Maintaining, promoting and
positioning the brand depends largely on the success of the Company’s marketing and
merchandising efforts and its ability to provide a consistently high-quality customer experience
and reasonable prices for its customers. The Company’s brand could be adversely affected if it
fails to achieve these objectives or if its public image or reputation were to be tarnished by
negative publicity, including as a result of the Chapter 11 Cases.

               6.      Post-Effective Date Indebtedness

       Following the Effective Date, the Reorganized Debtors expect to have outstanding
funded debt of approximately $343 million (based upon currently anticipated borrowings on the


                                                96
1004754934v8
Exit ABL Facility at the Effective Date, which are subject to change). The Reorganized
Debtors’ ability to service their debt obligations will depend on, among other things, the
Reorganized Debtors’ compliance with affirmative and negative covenants, and the Reorganized
Debtors’ future operating performance, which depends partly on economic, financial,
competitive, and other factors beyond the Reorganized Debtors’ control. The Reorganized
Debtors may not be able to generate sufficient cash from operations to meet their debt service
obligations as well as fund necessary capital expenditures. In addition, if the Reorganized
Debtors need to refinance their debt, obtain additional financing, or sell assets or equity, they
may not be able to do so on commercially reasonable terms, if at all.

       D.      Factors Relating to Securities to be Issued Under Plan Generally

               1.      No Current Public Market for Securities

        There is currently no market for the New Common Stock, and there can be no assurance
as to the development or liquidity of any market for any such securities. The Reorganized
Debtors are under no obligation to list any securities on any national securities exchange.
Therefore, there can be no assurance that any of the foregoing securities will be tradable or liquid
at any time after the Effective Date. If a trading market does not develop or is not maintained,
holders of the foregoing securities may experience difficulty in reselling such securities or may
be unable to sell them at all. Even if such a market were to exist, such securities could trade at
prices higher or lower than the estimated value set forth in this Disclosure Statement depending
upon many factors including, without limitation, prevailing interest rates, markets for similar
securities, industry conditions, and the performance of, and investor expectations for, the
Reorganized Debtors. Accordingly, holders of these securities may bear certain risks associated
with holding securities for an indefinite period of time.

               2.      Potential Dilution

        The ownership percentage represented by the New Common Stock distributed on the
Effective Date under the Plan will be subject to dilution from the conversion of any options,
warrants, convertible securities, exercisable securities, or other securities that may be issued
post-emergence, including the Management Incentive Plan.

       In the future, similar to all companies, additional equity financings or other share
issuances by any of the Reorganized Debtors could adversely affect the value of the New
Common Stock issuable upon such conversion. The amount and dilutive effect of the foregoing
could be material.

       E.      Risks Related to Investment in New Common Stock

               1.      Significant Holders

        The holders of Prepetition Term Loan Claims are expected to acquire 76.25% of the New
Common Stock (subject to dilution from the Management Incentive Plan) pursuant to the Plan.
If such holders were to act as a group, such holders would be in a position to control the outcome
of all actions requiring stockholder approval, including the election of directors, without the
approval of other stockholders. This concentration of ownership could also facilitate or hinder a


                                                97
1004754934v8
negotiated change of control of the Reorganized Debtors and, consequently, have an impact upon
the value of the New Common Stock.

               2.      Interests Subordinated to Reorganized Debtors’ Indebtedness

         In any subsequent liquidation, dissolution, or winding up of the Reorganized Debtors, the
New Common Stock will rank below all debt claims against the Reorganized Debtors. As a
result, holders of the New Common Stock will not be entitled to receive any payment or other
distribution of assets upon the liquidation, dissolution, or winding up of the Reorganized Debtors
until after all the Reorganized Debtors’ obligations to its debt holders have been satisfied.

               3.      Implied Valuation of New Common Stock Not Intended to Represent
                       Trading Value of New Common Stock

        The valuation of the Reorganized Debtors may not represent the trading value of the New
Common Stock in public or private markets and is subject to additional uncertainties and
contingencies, all of which are difficult to predict. Actual market prices of such securities at
issuance will depend upon, among other things: (a) prevailing interest rates; (b) conditions in the
financial markets; (c) the anticipated initial securities holdings of prepetition creditors, some of
whom may prefer to liquidate their investment rather than hold it on a long-term basis; and (d)
other factors that generally influence the prices of securities. The actual market price of the New
Common Stock is likely to be volatile. Many factors, including factors unrelated to the
Reorganized Debtors’ actual operating performance and other factors not possible to predict,
could cause the market price of the New Common Stock to rise and fall. Accordingly, the
implied value, stated herein and in the Plan, of the securities to be issued does not necessarily
reflect, and should not be construed as reflecting, values that will be attained for the New
Common Stock in the public or private markets, as applicable.

       In addition, the issuance of the New Common Stock pursuant to the Management
Incentive Plan may adversely affect market price of the New Common Stock, decrease the
amount of earnings and assets available for distribution to holders of the New Common Stock, or
adversely affect the rights and powers, including voting rights, of the holders of the New
Common Stock.

               4.      No Intention to Pay Dividends

         The Reorganized Debtors do not anticipate paying any dividends on the New Common
Stock as they expect to retain any future cash flows for debt reduction and to support their
operations. As a result, the success of an investment in the New Common Stock will depend
entirely upon any future appreciation in the value of the New Common Stock. There is,
however, no guarantee that the New Common Stock will appreciate in value or even maintain its
initial value.

               5.      The New Common Stock May be Subject to Further Dilution

       The New Common Stock to be issued on the Effective Date is subject to dilution from the
Management Incentive Plan. In addition, in the future, the Reorganized Debtors may issue
equity securities in connection with future investments, acquisitions, or capital raising


                                                98
1004754934v8
transactions. Such issuances or grants could constitute a significant portion of the then-
outstanding common stock, which may result in a dilution in ownership of common stock,
including shares of New Common Stock issued pursuant to the Plan.

       F.      Additional Factors

               1.     Debtors Could Withdraw Plan

       Subject to the terms of, and without prejudice to, the rights of any party to the
Restructuring Support Agreement, the Plan may be revoked or withdrawn prior to the
Confirmation Date by the Debtors.

               2.     Debtors Have No Duty to Update

        The statements contained in this Disclosure Statement are made by the Debtors as of the
date hereof, unless otherwise specified herein, and the delivery of this Disclosure Statement after
that date does not imply that there has been no change in the information set forth herein since
that date. The Debtors have no duty to update this Disclosure Statement unless otherwise
ordered to do so by the Bankruptcy Court.

               3.     No Representations Outside Disclosure Statement Are Authorized

        No representations concerning or related to the Debtors, the Chapter 11 Cases, or the Plan
are authorized by the Bankruptcy Court or the Bankruptcy Code, other than as set forth in this
Disclosure Statement. Any representations or inducements made to secure your acceptance or
rejection of the Plan that are other than those contained in, or included with, this Disclosure
Statement should not be relied upon in making the decision to accept or reject the Plan.

               4.     No Legal or Tax Advice Is Provided by Disclosure Statement

        The contents of this Disclosure Statement should not be construed as legal, business, or
tax advice. Each Claim or Interest holder should consult their own legal counsel and accountant
as to legal, tax, and other matters concerning their Claim or Interest.

        This Disclosure Statement is not legal advice to you. This Disclosure Statement may not
be relied upon for any purpose other than to determine how to vote on the Plan or object to
confirmation of the Plan.

               5.     No Admission Made

        Nothing contained herein or in the Plan will constitute an admission of, or will be deemed
evidence of, the tax or other legal effects of the Plan on the Debtors or holders of Claims or
Interests.

               6.     Certain Tax Consequences

       For a discussion of certain tax considerations to the Debtors and certain holders of Claims
in connection with the implementation of the Plan, see Article X hereof.



                                                99
1004754934v8
                                         ARTICLE XII.

                     VOTING PROCEDURES AND REQUIREMENTS

       A.      Voting Instructions and Voting Deadline

        Only holders of Class 4 Claims (Prepetition Term Loan Claims) and Class 5 Claims
(Unsecured Notes Claims), in each case who are “Accredited Investors” (within the meaning of
Rule 501(a) of the Securities Act) (collectively, the “Eligible Holders”). are entitled to vote to
accept or reject the Plan. The Debtors are providing copies of this Disclosure Statement
(including all exhibits and appendices) and related materials and a ballot (collectively, a
“Solicitation Package”) to record holders of the Prepetition Term Loan Claims and Unsecured
Notes Claims.

        Each ballot contains detailed voting instructions. Each ballot also sets forth in detail,
among other things, the deadlines, procedures, and instructions for voting to accept or reject the
Plan, the Voting Record Date for voting purposes, and the applicable standards for tabulating
ballots. The Voting Record Date for determining which holders are entitled to vote on the Plan
is November 15, 2018.

        Please complete the information requested on the ballot, sign, date, and indicate your vote
on the ballot, and return the completed ballot in accordance with the instructions set forth on the
ballot.

     FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE ACTUALLY
RECEIVED BY THE VOTING AGENT NO LATER THAN 5:00 P.M. PREVAILING
EASTERN TIME ON DECEMBER 18, 2018 (THE “VOTING DEADLINE”).

     AN OTHERWISE PROPERLY COMPLETED, EXECUTED, AND TIMELY
RETURNED BALLOT FAILING TO INDICATE EITHER ACCEPTANCE OR REJECTION
OF THE PLAN OR INDICATING BOTH ACCEPTANCE AND REJECTION OF THE PLAN
WILL NOT BE COUNTED IN DETERMINING THE ACCEPTANCE OR REJECTION OF
THE PLAN.

        If you are an Eligible Holder and you did not receive a ballot, received a damaged ballot,
or lost your ballot, or if you have any questions concerning the procedures for voting on the Plan,
please contact Donlin, Recano & Company, Inc. (the “Voting Agent”) at (i) (212) 771-1128 or
(ii) by emailing dbvote@donlinrecano.com. Copies of the Prepackaged Plan and the Disclosure
Statement may be obtained free of charge by visiting the website maintained by the Debtors’
Voting Agent at www.donlinrecano.com/davidsbridal.

       THE PLAN PROVIDES THAT THE FOLLOWING HOLDERS ARE DEEMED TO
HAVE GRANTED THE RELEASES THEREIN: (I) THE HOLDERS OF IMPAIRED
CLAIMS OR INTERESTS WHO ABSTAIN FROM VOTING ON THE PLAN OR VOTE TO
REJECT THE PLAN BUT DO NOT OPT OUT OF THESE RELEASES ON THE BALLOTS;
(II) THE HOLDERS OF UNIMPAIRED CLAIMS OR INTERESTS WHO DO NOT OBJECT
TO THE RELEASES BY FILING AN OBJECTION TO THE PLAN; (III) THE HOLDERS OF
IMPAIRED CLAIMS OR INTERESTS WHO VOTE TO ACCEPT THE PLAN; (IV) THE


                                               100
1004754934v8
SUPPORTING NOTEHOLDERS; (V) THE SUPPORTING TERM LENDERS; (VI) THE
CROSSOVER HOLDER; (VII) THE SUPPORTING SPONSORS; AND (VIII) THE OTHER
RELEASING PARTIES.

       B.      Parties Entitled to Vote

        Pursuant to the provisions of the Bankruptcy Code, only holders of allowed claims or
equity interests in classes of claims or equity interests that are impaired and that are not deemed
to have rejected a chapter 11 plan are entitled to vote to accept or reject such plan. Classes of
claims or equity interests in which the holders of claims or equity interests are unimpaired under
a chapter 11 plan are deemed to have accepted such plan and are not entitled to vote to accept or
reject such plan. For a detailed description of the treatment of Claims and Interests under the
Plan, see Article VI hereof.

        The Debtors will request confirmation of the Plan pursuant to section 1129(b) of the
Bankruptcy Code over the deemed rejection of the Plan by Parent Interests. Section 1129(b) of
the Bankruptcy Code permits the confirmation of a chapter 11 plan notwithstanding the rejection
of such plan by one or more impaired classes of claims or equity interests. Under section
1129(b), a plan may be confirmed by a bankruptcy court if it does not “discriminate unfairly”
and is “fair and equitable” with respect to each rejecting class. For a more detailed description of
the requirements for confirmation of a nonconsensual plan, see Article XIII(C)(ii) hereof.

        Claims in Class 4 (Prepetition Term Loan Claims) and Class 5 (Unsecured Notes Claims)
of the Plan are impaired and Eligible Holders in such Classes are entitled to vote to accept or
reject the Plan. Claims in all other Classes are either unimpaired and presumed to accept or
impaired and deemed to reject the Plan and are not entitled to vote.

       C.      Agreements Upon Furnishing Ballots

        The delivery of an accepting ballot pursuant to one of the procedures set forth above will
constitute the agreement of the Claim holder with respect to such ballot to accept (i) all of the
terms of, and conditions to, the Solicitation; and (ii) the terms of the Plan including the
injunction, releases, and exculpations set forth in Sections 10.5, 10.6 and 10.7 therein. All
parties in interest retain their right to object to confirmation of the Plan, subject to any applicable
terms of the Restructuring Support Agreement.

       D.      Change of Vote

        Except as provided in the Restructuring Support Agreement, any party that has
previously submitted to the Voting Agent prior to the Voting Deadline a properly completed
ballot may revoke such ballot and change its vote by submitting to the Voting Agent prior to the
Voting Deadline a subsequent, properly completed ballot for acceptance or rejection of the Plan.

       E.      Waivers of Defects, Irregularities, etc.

         Unless otherwise directed by the Bankruptcy Court, all questions as to the validity, form,
eligibility (including time of receipt), acceptance, and revocation or withdrawals of ballots will
be determined by the Voting Agent and/or the Debtors, as applicable, in their sole discretion,


                                                 101
1004754934v8
which determination will be final and binding. The Debtors reserve the right to reject any and all
ballots submitted by any of their respective Claim or Interest holders not in proper form, the
acceptance of which would, in the opinion of the Debtors or their counsel, as applicable, be
unlawful. The Debtors further reserve their respective rights to waive any defects or
irregularities or conditions of delivery as to any particular ballot by any of their creditors. The
interpretation (including the ballot and the respective instructions thereto) by the applicable
Debtor, unless otherwise directed by the Bankruptcy Court, will be final and binding on all
parties. Unless waived, any defects or irregularities in connection with deliveries of ballots must
be cured within such time as the Debtors (or the Bankruptcy Court) determine. Neither the
Debtors nor any other person will be under any duty to provide notification of defects or
irregularities with respect to deliveries of ballots nor will any of them incur any liabilities for
failure to provide such notification. Unless otherwise directed by the Bankruptcy Court, delivery
of such ballots will not be deemed to have been made until such irregularities have been cured or
waived. Ballots previously furnished (and as to which any irregularities have not theretofore
been cured or waived) will be invalidated.

       F.      Miscellaneous

        Unless otherwise ordered by the Bankruptcy Court, ballots that are signed, dated, and
timely received, but on which a vote to accept or reject the Plan has not been indicated, will not
be counted. The Debtors, in their sole discretion, may request that the Voting Agent attempt to
contact such voters to cure any such defects in the ballots. If you return more than one ballot
voting different Prepetition Term Loan Claims and Unsecured Notes Claims, the ballots are not
voted in the same manner, and you do not correct this before the Voting Deadline, those ballots
will not be counted. An otherwise properly executed ballot that attempts to partially accept and
partially reject the Plan will not be counted as an acceptance of the Plan.

        The ballots provided to Eligible Holders will reflect the principal amount of such Eligible
Holder’s Claim; however, when tabulating votes, the Voting Agent may adjust the amount of
such Eligible Holder’s Claim by multiplying the principal amount by a factor that reflects all
amounts accrued between the Voting Record Date and the Petition Date including, without
limitation, interest.

        Under the Bankruptcy Code, for purposes of determining whether the requisite
acceptances have been received, only holders of the Prepetition Term Loan Claims and
Unsecured Notes Claims, as applicable, that actually vote will be counted. The failure of a
holder to deliver a duly executed ballot to the Voting Agent will be deemed to constitute an
abstention by such holder with respect to voting on the Plan and such abstention will not be
counted as a vote for or against the Plan.

        Except as provided below, unless the ballot is timely submitted to the Voting Agent
before the Voting Deadline together with any other documents required by such ballot, the
Debtors may, in their sole discretion, reject such ballot as invalid, and therefore decline to utilize
it in connection with seeking confirmation of the Plan.




                                                 102
1004754934v8
                                        ARTICLE XIII.

                                 CONFIRMATION OF PLAN

       A.      Confirmation Hearing

        Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court to hold a
confirmation hearing upon appropriate notice to all required parties. On, or as promptly as
practicable after, the Petition Date, the Debtors will request that the Bankruptcy Court schedule
the Confirmation Hearing. Notice of the Confirmation Hearing will be provided to all known
creditors and equity holders or their representatives. The Confirmation Hearing may be
adjourned from time to time by the Bankruptcy Court without further notice except for the
announcement of the adjourned date made at the Confirmation Hearing, at any subsequent
adjourned Confirmation Hearing, or pursuant to a notice filed on the docket of the Chapter 11
Cases.

       B.      Objections to Confirmation

       Section 1128(b) of the Bankruptcy Code provides that any party in interest may object to
the confirmation of a plan. Any objection to confirmation of the Plan must be in writing, must
conform to the Bankruptcy Rules and applicable local rules, must set forth the name of the
objector, the nature and amount of Claims or Interests held or asserted by the objector against the
Debtors’ estates or properties, the basis for the objection and the specific grounds thereof, and
must be filed with the Bankruptcy Court, with a copy to the chambers of the United States
Bankruptcy Judge appointed to the Chapter 11 Cases, together with proof of service thereof, and
served upon the following parties, including such other parties as the Bankruptcy Court may
order:

               1.     The Debtors at:

                      David’s Bridal, Inc.
                      1001 Washington St.
                      Conshohocken, PA 19428
                      Attn: William J. Joyce

               2.     Office of the U.S. Trustee at:

                      Office of the United States Trustee for the District of Delaware
                      844 King Street, Suite 2207, Lockbox 35
                      Wilmington, DE 19801
                      Attn: Timothy Fox, Esq.

               3.     Counsel to the Debtors at:

                      Debevoise & Plimpton LLP
                      919 Third Avenue
                      New York, New York 1022
                      Attn: M. Natasha Labovitz, Esq.


                                               103
1004754934v8
                            -and-

                     Young Conaway Stargatt & Taylor, LLP
                     100 North King Street
                     Wilmington, Delaware 19801
                     Attn: Edmon L. Morton

               4.    Counsel to the consenting parties when determined.

UNLESS AN OBJECTION TO CONFIRMATION IS TIMELY SERVED AND FILED, IT
        MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT.

       C.      Requirements for Confirmation of Plan

               1.    Requirements of Section 1129(a) of the Bankruptcy Code

                     (a)    General Requirements

        At the Confirmation Hearing, the Bankruptcy Court will determine whether the
confirmation requirements specified in section 1129(a) of the Bankruptcy Code have been
satisfied including, without limitation, whether:

                           (i)    the Plan complies with the applicable provisions of the
                     Bankruptcy Code;

                             (ii)  the Debtors have complied with the applicable provisions
                     of the Bankruptcy Code;

                            (iii) the Plan has been proposed in good faith and not by any
                     means forbidden by law;

                             (iv)    any payment made or promised by the Debtors or by a
                     person issuing securities or acquiring property under the Plan, for services
                     or for costs and expenses in or in connection with the Chapter 11 Cases, or
                     in connection with the Plan and incident to the Chapter 11 Cases, has been
                     disclosed to the Bankruptcy Court, and any such payment made before
                     confirmation of the Plan is reasonable, or if such payment is to be fixed
                     after confirmation of the Plan, such payment is subject to the approval of
                     the Bankruptcy Court as reasonable;

                             (v)     the Debtors have disclosed the identity and affiliations of
                     any individual proposed to serve, after confirmation of the Plan, as a
                     director or officer of the Reorganized Debtors, an affiliate of the Debtors
                     participating in a Plan with the Debtors, or a successor to the Debtors
                     under the Plan, and the appointment to, or continuance in, such office of
                     such individual is consistent with the interests of the holders of Claims and
                     Interests and with public policy, and the Debtors have disclosed the



                                              104
1004754934v8
                       identity of any insider who will be employed or retained by the
                       Reorganized Debtors, and the nature of any compensation for such insider;

                               (vi)   with respect to each Class of Claims or Interests, each
                       holder of an impaired Claim or impaired Interest has either accepted the
                       Plan or will receive or retain under the Plan, on account of such holder’s
                       Claim or Interest, property of a value, as of the Effective Date, that is not
                       less than the amount such holder would receive or retain if the Debtors
                       were liquidated on the Effective Date under chapter 7 of the Bankruptcy
                       Code;

                               (vii) except to the extent the Plan meets the requirements of
                       section 1129(b) of the Bankruptcy Code (as discussed further below), each
                       Class of Claims either accepted the Plan or is not impaired under the Plan;

                               (viii) except to the extent that the holder of a particular Claim has
                       agreed to a different treatment of such Claim, the Plan provides that
                       administrative expenses and priority Claims, other than Priority Tax
                       Claims, will be paid in full on the Effective Date, and that Priority Tax
                       Claims will receive either payment in full on the Effective Date or
                       deferred cash payments over a period not exceeding five years after the
                       Petition Date, of a value, as of the Effective Date of the Plan, equal to the
                       Allowed amount of such Claims;

                              (ix)   at least one Class of impaired Claims has accepted the Plan,
                       determined without including any acceptance of the Plan by any insider
                       holding a Claim in such Class;

                               (x)     confirmation of the Plan is not likely to be followed by the
                       liquidation, or the need for further financial reorganization, of the Debtors
                       or any successor to the Debtors under the Plan; and

                               (xi)   all fees payable under section 1930 of title 28 of the United
                       States Code, as determined by the Bankruptcy Court at the Confirmation
                       Hearing, have been paid or the Plan provides for the payment of all such
                       fees on the Effective Date.

                       (b)     Best Interests Test

        As noted above, with respect to each impaired class of claims and equity interests,
confirmation of a plan requires that each such holder either (i) accept the plan, or (ii) receive or
retain under the plan property of a value, as of the effective date of the plan, that is not less than
the value such holder would receive or retain if the debtor was liquidated under chapter 7 of the
Bankruptcy Code. This requirement is referred to as the “best interests test.”

       This test requires a Bankruptcy Court to determine what the holders of allowed claims
and allowed equity interests in each impaired class would receive from a liquidation of the
debtor’s assets and properties in the context of a liquidation under chapter 7 of the Bankruptcy


                                                 105
1004754934v8
Code. To determine if a plan is in the best interests of each impaired class, the value of the
distributions from the proceeds of the liquidation of the debtor’s assets and properties (after
subtracting the amounts attributable to the aforesaid claims) is then compared with the value
offered to such classes of claims and equity interests under the plan.

       The Debtors believe that under the Plan all holders of impaired Claims and Interests will
receive property with a value not less than the value such holders would receive in a liquidation
under chapter 7 of the Bankruptcy Code. The Debtors’ belief is based primarily on (i)
consideration of the effects that a chapter 7 liquidation would have on the ultimate proceeds
available for distribution to holders of impaired Claims and Interests, and (ii) the Liquidation
Analysis attached hereto as Exhibit C.

        The Debtors believe that any liquidation analysis is speculative, as it is necessarily
premised on assumptions and estimates, which are inherently subject to significant uncertainties
and contingencies, many of which would be beyond the control of the Debtors. The Liquidation
Analysis provided in Exhibit C is solely for the purpose of disclosing to holders of Claims and
Interests the effects of a hypothetical chapter 7 liquidation of the Debtors, subject to the
assumptions set forth therein. There can be no assurance as to values that would actually be
realized in a chapter 7 liquidation nor can there be any assurance that a bankruptcy court will
accept the Debtors’ conclusions or concur with such assumptions in making its determinations
under section 1129(a)(7) of the Bankruptcy Code.

                      (c)     Feasibility

        Also as noted above, section 1129(a)(11) of the Bankruptcy Code requires that a debtor
demonstrate that confirmation of a plan is not likely to be followed by liquidation or the need for
further financial reorganization. For purposes of determining whether the Plan meets this
requirement, the Debtors have analyzed their ability to meet their obligations under the Plan. As
part of this analysis, the Debtors have prepared the Financial Projections provided in Article VII
hereof. Based upon such Financial Projections, the Debtors believe they will have sufficient
resources to make all payments required pursuant to the Plan and that confirmation of the Plan is
not likely to be followed by liquidation or the need for further reorganization. Moreover, Article
XI hereof sets forth certain risk factors that could impact the feasibility of the Plan.

                      (d)     Equitable Distribution of Voting Power

        On or before the Effective Date, pursuant to and only to the extent required by section
1123(a)(6) of the Bankruptcy Code, the organizational documents for the Debtors will be
amended as necessary to satisfy the provisions of the Bankruptcy Code and will include, among
other things, pursuant to section 1123(a)(6) of the Bankruptcy Code, (i) a provision prohibiting
the issuance of non-voting equity securities, and (ii) a provision setting forth an appropriate
distribution of voting power among classes of equity securities possessing voting power.

               2.     Additional Requirements for Non-Consensual Confirmation

         In the event that any impaired Class of Claims or Interests does not accept or is deemed
to reject the Plan, the Bankruptcy Court may still confirm the Plan at the request of the Debtors
if, as to each impaired Class of Claims or Interests that has not accepted the Plan, the Plan “does


                                               106
1004754934v8
not discriminate unfairly” and is “fair and equitable” with respect to such Classes of Claims or
Interests, pursuant to section 1129(b) of the Bankruptcy Code. Both of these requirements are in
addition to other requirements established by case law interpreting the statutory requirements.

        Pursuant to the Plan, holders of Interests in Class 9 (Parent Interests) will not receive a
distribution and are thereby deemed to reject the Plan. However, the Debtors submit that they
satisfy the “unfair discrimination” and “fair and equitable” tests, as discussed in further detail
below. The Debtors further note that the overwhelming majority of Parent Interests are held by
the Supporting Sponsors.

                       (a)     Unfair Discrimination Test

        The “unfair discrimination” test applies to Classes of Claims or Interests that are of equal
priority and are receiving different treatment under the Plan. A chapter 11 plan does not
discriminate unfairly, within the meaning of the Bankruptcy Code, if the legal rights of a
dissenting Class are treated in a manner consistent with the treatment of other Classes whose
legal rights are substantially similar to those of the dissenting Class and if no Class of Claims or
Interests receives more than it legally is entitled to receive for its Claims or Interests. This test
does not require that the treatment be the same or equivalent, but that such treatment be “fair.”

        The Debtors believe the Plan satisfies the “unfair discrimination” test. Claims of equal
priority are receiving comparable treatment and such treatment is fair under the circumstances.

                       (b)     Fair and Equitable Test

        The “fair and equitable” test applies to classes of different priority and status (e.g.,
secured versus unsecured) and includes the general requirement that no class of claims receive
more than 100% of the allowed amount of the claims in such class. As to dissenting classes, the
test sets different standards depending on the type of claims in such class. The Debtors believe
that the Plan satisfies the “fair and equitable” test with respect to any dissenting Classes, as
further explained below.

                               (i)    Secured Creditors

        The Bankruptcy Code requires that each holder of an impaired secured claim either (a)
retain its liens on the property to the extent of the allowed amount of its secured claim and
receive deferred cash payments having a value, as of the effective date of the plan, of at least the
allowed amount of such claim, or (b) have the right to credit bid the amount of its claim if its
property is sold and retain its liens on the proceeds of the sale (or if sold, on the proceeds
thereof), or (c) receive the “indubitable equivalent” of its allowed secured claim. The Plan
provides that each holder of an impaired secured Claim in Class 4 (Prepetition Term Loan
Claims) shall receive, on account of its allowed Claim, its Pro Rata share of (i) the Takeback
Term Loan, (ii) the Term Loan Stock Allocation and (iii) the opportunity to participate in the
Priority Exit Facility. The holders of Allowed Prepetition Term Loan Claims shall be deemed to
have waived, and shall not receive any recovery on account of, any deficiency claim.

                               (ii)   Unsecured Creditors



                                                107
1004754934v8
        The Bankruptcy Code requires that either (a) each holder of an impaired unsecured claim
receive or retain under the plan property of a value equal to the amount of its allowed claim or
(b) the holders of claims and equity interests that are junior to the claims of the dissenting class
not receive any property under the plan. The Plan provides that each holder of an impaired
unsecured Claim in Class 5 (Unsecured Notes Claims) shall receive, on account of its Allowed
Claim, its Pro Rata share of 8.75% of the New Common Stock (subject to dilution by the
Warrant and the Management Incentive Plan) and the Warrants.

                               (iii)   Equity Interests

        The Bankruptcy Code requires that either (a) each holder of an equity interest receive or
retain under the plan property of a value equal to the greater of (i) the fixed liquidation
preference or redemption price, if any, of such stock and (ii) the value of the stock, or (b) the
holders of equity interests that are junior to any dissenting class of equity interests not receive
any property under the plan. Pursuant to the Plan, all Intercompany Interests shall be Reinstated,
and all Parent Interests shall not receive a distribution.

                                         ARTICLE XIV.

      ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF PLAN

        The Debtors have evaluated several alternatives to the Plan. After studying these
alternatives, the Debtors have concluded that the Plan is the best alternative and will maximize
recoveries to parties in interest, assuming confirmation and consummation of the Plan. If the
Plan is not confirmed and consummated, the alternatives to the Plan are (i) the preparation and
presentation of an alternative plan of reorganization, (ii) a sale of some or all of the Debtors’
assets pursuant to section 363 of the Bankruptcy Code, or (iii) a liquidation under chapter 7 of
the Bankruptcy Code.

       A.      Alternative Plan of Reorganization

         If the Plan is not confirmed, the Debtors (or if the Debtors’ exclusive period during which
to file a plan of reorganization has expired, any other party in interest) could attempt to formulate
a different plan. Such a plan might involve either a reorganization and continuation of the
Debtors’ business or an orderly liquidation of the Debtors’ assets. The Debtors, however, submit
that the Plan, as described herein, enables their creditors and interest holders to realize the most
value under the circumstances.

       B.      Sale Under Section 363 of Bankruptcy Code

        If the Plan is not confirmed, the Debtors could seek from the Bankruptcy Court, after
notice and a hearing, authorization to sell their assets under section 363 of the Bankruptcy Code.
Upon analysis and consideration of this alternative, the Debtors do not believe a sale of their
assets under section 363 of the Bankruptcy Code would yield a higher recovery for holders of
Claims and Interests than the Plan.




                                                108
1004754934v8
       C.      Liquidation Under Chapter 7 or Applicable Non-Bankruptcy Law

       If no plan can be confirmed, the Chapter 11 Cases may be converted to cases under
chapter 7 of the Bankruptcy Code in which a trustee would be appointed to liquidate the assets of
the Debtors for distribution to the Debtors’ creditors in accordance with the priorities established
by the Bankruptcy Code. The effect a chapter 7 liquidation would have on the recovery of
holders of Allowed Claims and Interests is set forth in the Liquidation Analysis attached hereto
as Exhibit C.

        As noted in Article XIII of this Disclosure Statement, the Debtors believe that liquidation
under chapter 7 would result in smaller distributions to creditors and interest holders than those
provided for in the Plan because of the delay resulting from the conversion of the cases and the
additional administrative expenses associated with the appointment of a trustee and the trustee’s
retention of professionals that would be required to become familiar with the many legal and
factual issues in the Chapter 11 Cases.




                                                109
1004754934v8
18th
                 EXHIBIT A

               Prepackaged Plan




1004754934v8
IMPORTANT:     THIS PLAN OF REORGANIZATION IS BEING SOLICITED FOR
ACCEPTANCE OR REJECTION IN ACCORDANCE WITH BANKRUPTCY CODE SECTION
1125 AND WITHIN THE MEANING OF BANKRUPTCY CODE SECTION 1126. THE
SOLICITATION MATERIALS ACCOMPANYING THIS PLAN OF REORGANIZATION
HAVE NOT BEEN APPROVED BY THE BANKRUPTCY COURT AS CONTAINING
“ADEQUATE INFORMATION” WITHIN THE MEANING OF 11 U.S.C. § 1125(a). THE
DEBTORS WILL FILE THIS PLAN WITH THE BANKRUPTCY COURT FOLLOWING
SOLICITATION AND THE COMMENCEMENT OF THE CHAPTER 11 CASES AND WILL
SEEK AN ORDER OR ORDERS OF THE BANKRUPTCY COURT, AMONG OTHER THINGS:
(1) APPROVING THE SOLICITATION OF VOTES AS HAVING BEEN IN COMPLIANCE
WITH 11 U.S.C. § 1126(b); AND (2) CONFIRMING THE PLAN OF REORGANIZATION
PURSUANT TO 11 U.S.C. § 1129.

                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                                     Chapter 11

DAVID’S BRIDAL, INC., et al.,1                                             Case No. 18-_____ (___)

                                   Debtors.                                Joint Administration Requested


                PROPOSED JOINT PREPACKAGED PLAN OF REORGANIZATION
                     UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

YOUNG CONAWAY STARGATT &                                   DEBEVOISE & PLIMPTON LLP
TAYLOR, LLP                                                M. Natasha Labovitz (pro hac vice pending)
Robert S. Brady (No. 2847)                                 Nick S. Kaluk III (pro hac vice pending)
Edmon L. Morton (No. 3856)                                 Daniel E. Stroik (pro hac vice pending)
Jaime Luton Chapman (No. 4936)                             919 Third Avenue
Tara Pakrouh (No. 6192)                                    New York, New York 10022
Rodney Square                                              Tel:    (212) 909-6000
1000 North King Street                                     Fax: (212) 909-6836
Wilmington, Delaware 19801
                                                           -and-
Tel:    (302) 571-6600
Fax: (302) 571-1253                                        Craig A. Bruens (pro hac vice pending)
                                                           801 Pennsylvania Avenue N.W.
                                                           Washington, D.C. 20004
                                                           Tel:   (202) 383-8000
                                                           Fax: (202) 383-8118

Proposed Attorneys for Debtors and Debtors in              Proposed Attorneys for Debtors and Debtors in
Possession                                                 Possession

Dated: November 18, 2018
       Wilmington, Delaware
1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
     are: David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB Midco, Inc.
     (3096). The location of the Debtors’ corporate headquarters is 1001 Washington Street, Conshohocken,
     Pennsylvania 19428.



1004795077v10
                                                    TABLE OF CONTENTS

ARTICLE I           DEFINITIONS, INTERPRETATION AND CONSENTS. ....................................... 1
ARTICLE II          ADMINISTRATIVE EXPENSE AND PRIORITY TAX CLAIMS....................... 15
  2.1     Administrative Expense Claims................................................................................................ 15
  2.2     Professional Fee Claims............................................................................................................ 15
  2.3     Fees and Expenses of Unsecured Notes Indenture Trustee. ..................................................... 16
  2.4     Priority Tax Claims................................................................................................................... 16
  2.5     DIP ABL Facility Claims.......................................................................................................... 16
  2.6     DIP Term Loan Facility Claims................................................................................................ 16
ARTICLE III         CLASSIFICATION OF CLAIMS AND INTERESTS. ........................................... 17
  3.1     Classification in General........................................................................................................... 17
  3.2     Consolidation of Debtor Class Descriptions for Convenience Only......................................... 17
  3.3     Summary of Classification........................................................................................................ 17
  3.4     Special Provision Governing Unimpaired Claims. ................................................................... 18
  3.5     Elimination of Vacant Classes. ................................................................................................. 18
  3.6     Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code............ 18
  3.7     Voting Classes; Presumed Acceptance by Non-Voting Classes............................................... 18
ARTICLE IV          TREATMENT OF CLAIMS AND INTERESTS..................................................... 18
  4.1     Priority Non-Tax Claims (Class 1). .......................................................................................... 18
  4.2     Other Secured Claims (Class 2)................................................................................................ 19
  4.3     Prepetition ABL Claims (Class 3). ........................................................................................... 19
  4.4     Prepetition Term Loan Claims (Class 4)................................................................................... 20
  4.5     Unsecured Notes Claims (Class 5)............................................................................................ 20
  4.6     General Unsecured Claims (Class 6). ....................................................................................... 21
  4.7     Intercompany Claims (Class 7)................................................................................................. 21
  4.8     Intercompany Interests (Class 8)............................................................................................... 21
  4.9     Parent Interests (Class 9). ......................................................................................................... 22
ARTICLE V           MEANS FOR IMPLEMENTATION. ....................................................................... 22
  5.1     Compromise of Controversies. ................................................................................................. 22
  5.2     Sources of Cash for Plan Distribution....................................................................................... 22
  5.3     Restructuring Expenses............................................................................................................. 23
  5.4     Continued Corporate Existence; Corporate Action................................................................... 23
  5.5     Exit Facilities. ........................................................................................................................... 24
  5.6     Authorization and Issuance of New Common Stock and the Warrants.................................... 24

                                                                        i
1004795077v10
  5.7     Exemption from Registration.................................................................................................... 25
  5.8     Cancellation of Existing Securities and Agreements................................................................ 26
  5.9     Officers and Boards of Directors. ............................................................................................. 26
  5.10    Restructuring Transactions. ...................................................................................................... 27
  5.11    Cancellation of Liens. ............................................................................................................... 28
  5.12    Employee Matters. .................................................................................................................... 28
  5.13    Release of Avoidance Actions. ................................................................................................. 29
  5.14    Closing of Chapter 11 Cases..................................................................................................... 29
  5.15    Notice of Effective Date. .......................................................................................................... 29
ARTICLE VI           DISTRIBUTIONS. ...................................................................................................... 29
  6.1     Distributions Generally............................................................................................................. 29
  6.2     Distribution Record Date. ......................................................................................................... 29
  6.3     Date of Distributions................................................................................................................. 30
  6.4     Disbursing Agent. ..................................................................................................................... 30
  6.5     Rights and Powers of Disbursing Agent. .................................................................................. 30
  6.6     Expenses of Disbursing Agent.................................................................................................. 31
  6.7     Postpetition Interest. ................................................................................................................. 31
  6.8     Delivery of Distributions. ......................................................................................................... 31
  6.9     Distributions after Effective Date. ............................................................................................ 31
  6.10    Unclaimed Property. ................................................................................................................. 31
  6.11    Time Bar to Cash Payments...................................................................................................... 32
  6.12    Manner of Payment under Plan................................................................................................. 32
  6.13    Satisfaction of Claims. .............................................................................................................. 32
  6.14    Fractional Stock and Warrant. .................................................................................................. 32
  6.15    Minimum Cash Distributions.................................................................................................... 32
  6.16    Maximum Distributions and Rights of Reimbursement. .......................................................... 32
  6.17    Setoffs. ...................................................................................................................................... 33
  6.18    No Distribution in Excess of Amount of Allowed Claim. ........................................................ 33
  6.19    Withholding and Reporting Requirements. .............................................................................. 33
  6.20    Hart-Scott-Rodino Antitrust Improvements Act....................................................................... 34
  6.21    Claims Paid or Payable by Third Parties. ................................................................................. 34
  6.22    Allocation Between Principal and Accrued Interest. ................................................................ 35
ARTICLE VII          PROCEDURES FOR DISPUTED CLAIMS. ........................................................... 35
  7.1     Disputed Claims Process........................................................................................................... 35
  7.2     Objections to Claims................................................................................................................. 35

                                                                         ii
1004795077v10
  7.3     Estimation of Claims................................................................................................................. 36
  7.4     No Distributions Pending Allowance. ...................................................................................... 36
  7.5     Distributions after Allowance. .................................................................................................. 36
  7.6     Claim Resolution Procedures Cumulative. ............................................................................... 36
  7.7     Disallowance of Claims. ........................................................................................................... 36
ARTICLE VIII EXECUTORY CONTRACTS AND UNEXPIRED LEASES................................. 37
  8.1     General Treatment. ................................................................................................................... 37
  8.2     Determination of Assumption Disputes and Deemed Consent................................................. 37
  8.3     Payment of Cure Amounts........................................................................................................ 38
  8.4     Survival of the Debtors’ Indemnification Obligations and Guarantees. ................................... 39
  8.5     Insurance Policies. .................................................................................................................... 39
  8.6     Intellectual Property Licenses and Agreements........................................................................ 39
  8.7     Modifications, Amendments, Supplements, Restatements, or Other Agreements. .................. 40
  8.8     Reservation of Rights................................................................................................................ 40
ARTICLE IX          CONDITIONS PRECEDENT TO CONFIRMATION OF PLAN AND
                    EFFECTIVE DATE .................................................................................................... 40
  9.1     Conditions Precedent to Confirmation of Plan. ........................................................................ 40
  9.2     Conditions Precedent to Effective Date. ................................................................................... 41
  9.3     Waiver of Conditions Precedent. .............................................................................................. 42
  9.4     Effect of Failure of a Condition. ............................................................................................... 42
ARTICLE X           EFFECT OF CONFIRMATION OF PLAN............................................................. 43
  10.1    Vesting of Assets. ..................................................................................................................... 43
  10.2    Binding Effect........................................................................................................................... 43
  10.3    Discharge of Claims and Termination of Interests. .................................................................. 43
  10.4    Term of Injunctions or Stays..................................................................................................... 43
  10.5    Injunction. ................................................................................................................................. 44
  10.6    Releases. ................................................................................................................................... 44
  10.7    Exculpation. .............................................................................................................................. 46
  10.8    Retention of Causes of Action/Reservation of Rights. ............................................................. 47
  10.9    Solicitation of Plan.................................................................................................................... 47
  10.10   Reimbursement or Contribution................................................................................................ 48
  10.11   Recoupment. ............................................................................................................................. 48
  10.12   Subordination Rights. ............................................................................................................... 48
ARTICLE XI          RETENTION OF JURISDICTION........................................................................... 48
  11.1    Retention of Jurisdiction. .......................................................................................................... 48


                                                                       iii
1004795077v10
  11.2      Courts of Competent Jurisdiction. ............................................................................................ 50
ARTICLE XII            MISCELLANEOUS PROVISIONS. ......................................................................... 50
  12.1      Payment of Statutory Fees. ....................................................................................................... 50
  12.2      Substantial Consummation of the Plan. .................................................................................... 50
  12.3      Expedited Determination of Taxes. .......................................................................................... 51
  12.4      Exemption from Certain Transfer Taxes. ................................................................................. 51
  12.5      Amendments. ............................................................................................................................ 51
  12.6      Effectuating Documents and Further Transactions................................................................... 52
  12.7      Revocation or Withdrawal of Plan............................................................................................ 52
  12.8      Severability of Plan Provisions................................................................................................. 52
  12.9      Governing Law. ........................................................................................................................ 53
  12.10     Time. ......................................................................................................................................... 53
  12.11     Dates of Actions to Implement the Plan. .................................................................................. 53
  12.12     Immediate Binding Effect......................................................................................................... 53
  12.13     Deemed Acts............................................................................................................................. 53
  12.14     Successors and Assigns............................................................................................................. 53
  12.15     Entire Agreement. ..................................................................................................................... 53
  12.16     Exhibits to Plan......................................................................................................................... 54
  12.17     Reservation of Rights................................................................................................................ 54
  12.18     Plan Supplement. ...................................................................................................................... 54
  12.19     Waiver or Estoppel. .................................................................................................................. 54
  12.20     Notices. ..................................................................................................................................... 54


Exhibit A          Restructuring Support Agreement




                                                                          iv
1004795077v10
                David’s Bridal, Inc., DB Investors, Inc., DB Holdco, Inc., and DB Midco, Inc. (each, a
“Debtor” and, collectively, the “Debtors”) propose the following joint chapter 11 prepackaged plan of
reorganization pursuant to section 1121(a) of title 11 of the United States Code.

                ARTICLE I      DEFINITIONS, INTERPRETATION AND CONSENTS.

        A.       Definitions. The following terms shall have the respective meanings specified below:

        1.1      Administrative Expense Claim means any Claim for costs or expenses of
administration of any of the Chapter 11 Cases incurred after the Petition Date and through the Effective
Date under sections 503(b), 507(a)(2), and 507(b) of the Bankruptcy Code that have not already been paid
by the Debtors, including, without limitation, (a) any actual and necessary costs and expenses of
preserving the Estates, (b) any actual and necessary costs and expenses of operating the Debtors’
businesses, (c) any indebtedness or obligations incurred or assumed by the Debtors, as debtors in
possession, during the Chapter 11 Cases, including for the acquisition or lease of property or an interest in
property or the performance of services, (d) the DIP ABL Facility Claims and the DIP Term Loan Facility
Claims, (e) any compensation and reimbursement of expenses to the extent allowed under sections 330 or
503 of the Bankruptcy Code and (f) all fees and charges assessed against the Estates pursuant to section
1930 of chapter 123 of title 28 of the United States Code.

        1.2      Affiliates has the meaning set forth in section 101(2) of the Bankruptcy Code.

         1.3     Allowed means, with reference to any Claim or Interest, a Claim or Interest (a) arising on
or before the Effective Date as to which (i) no objection to allowance or priority, and no request for
estimation or other challenge, including, without limitation, pursuant to section 502(d) of the Bankruptcy
Code or otherwise, has been interposed and not withdrawn within the applicable period fixed by the Plan
or applicable law, or (ii) any objection or dispute has been determined in favor of the holder of the Claim
or Interest by a Final Order, (b) that is compromised, settled, or otherwise resolved pursuant to the
authority of the Debtors or the Reorganized Debtors, (c) as to which the liability of the Debtors or the
Reorganized Debtors, as applicable, and the amount thereof are determined by a Final Order of a court of
competent jurisdiction, or (d) expressly allowed hereunder; provided, that notwithstanding the
foregoing, the Reorganized Debtors shall retain all claims and defenses with respect to Allowed Claims
that are Reinstated or otherwise Unimpaired pursuant to the Plan.

         1.4    Amended Organizational Documents means the forms of certificates of incorporation,
certificates of formation, limited liability company agreements, or other forms of organizational
documents and bylaws for the Reorganized Debtors, subject to the RSA Definitive Document
Requirements. To the extent the Amended Organizational Documents of Reorganized DB Parent reflect
material changes to the existing forms of organizational documents and bylaws for DB Parent, draft forms
of such Amended Organizational Documents will be included in the Plan Supplement.

        1.5     Assumption Dispute means an objection or dispute relating to assumption of an
executory contract or unexpired lease pursuant to section 365 of the Bankruptcy Code, including to any
Cure Amount or adequate assurance of future performance under an executory contract or unexpired lease
to be assumed, which objection or dispute has been timely filed or interposed in accordance with the Plan
and applicable law and has not been withdrawn or determined by a Final Order.

        1.6      Avoidance Action means any and all actual or potential claims and causes of action to
avoid a transfer of property or an obligation incurred by the Debtors pursuant to any applicable section of
the Bankruptcy Code, including sections 502, 510, 542, 544, 545, 547, 553 and 724(a) of the Bankruptcy




1004795077v10
Code or under similar or related state or federal statutes and common law, including fraudulent transfer
laws.

      1.7        Backstop Parties means the parties providing the Priority Exit Facility Backstop
Commitment.

         1.8    Backstop Payment means a Cash payment equal to 3.00% of the amount of the Priority
Exit Facility Loans payable to the Backstop Parties as consideration for providing the Priority Exit
Facility Backstop Commitment.

        1.9      Bankruptcy Code means title 11 of the United States Code, 11 U.S.C. § 101, et seq., as
now in effect or hereafter amended from time to time, as applicable to the Chapter 11 Cases.

        1.10    Bankruptcy Court means the United States Bankruptcy Court for the District of
Delaware having subject matter jurisdiction over the Chapter 11 Cases and, to the extent of any reference
withdrawal made under section 157(d) of title 28 of the United States Code, the District Court having
subject matter jurisdiction over the Chapter 11 Cases under section 157 of title 28 of the United States
Code.

        1.11    Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure as promulgated by
the United States Supreme Court under section 2075 of title 28 of the United States Code and any Local
Bankruptcy Rules of the Bankruptcy Court, in each case, as amended from time to time and applicable to
the Chapter 11 Cases.

         1.12    Benefit Plans means (a) each “employee benefit plan,” as defined in section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended, and (b) any other pension, retirement,
bonus, incentive, health, life, disability, group insurance, vacation, holiday and fringe benefit plan,
program, contract, or arrangement (whether written or unwritten) maintained, contributed to, or required
to be contributed to, by the Debtors for the benefit of any of its current or former employees or
independent contractors, other than those that entitle employees to, or that otherwise give rise to,
Interests, or consideration based on the value of Interests, in the Debtors, which shall be assumed by the
Debtors on the Effective Date.

        1.13     Business Day means any day other than a Saturday, a Sunday, “legal holiday” as such
term is defined in Bankruptcy Rule 9006(a) or any other day on which banking institutions in New York,
New York are required or authorized to close by law or executive order.

        1.14     Cash means legal tender of the United States of America.

        1.15     Causes of Action means, without limitation, any and all actions, proceedings, causes of
action, controversies, liabilities, obligations, rights, rights of setoff, recoupment rights, suits, damages,
judgments, accounts, defenses, offsets, powers, privileges, licenses, franchises, claims, Avoidance
Actions, counterclaims, cross-claims, affirmative defenses, and demands of any kind or character
whatsoever, whether known or unknown, asserted or unasserted, reduced to judgment or otherwise,
liquidated or unliquidated, fixed or contingent, matured or unmatured, disputed or undisputed, secured or
unsecured, or assertable directly or derivatively, existing or hereafter arising, in contract or in tort, in law,
in equity, or otherwise, whether arising under the Bankruptcy Code or any applicable nonbankruptcy law,
based in whole or in part upon any act or omission or other event occurring prior to the Petition Date or
during the course of the Chapter 11 Cases, including through the Effective Date. Without limiting the
generality of the foregoing, when referring to Causes of Action of the Debtors or their Estates, Causes of
Action shall include (a) all rights of setoff, counterclaim, or recoupment and claims on contracts or for


                                                       2
1004795077v10
breaches of duties imposed by law or equity, (b) claims (including Avoidance Actions) pursuant to
section 362, and chapter 5 of the Bankruptcy Code including sections 510, 542, 543, 544 through 550, or
553, and (c) claims and defenses such as fraud, mistake, duress, usury, and any other defenses set forth in
section 558 of the Bankruptcy Code.

       1.16     Chapter 11 Cases means the jointly administered cases under chapter 11 of the
Bankruptcy Code commenced by the Debtors on the Petition Date in the Bankruptcy Court and styled In
re David’s Bridal, Inc., et al., Ch. 11 Case No. [18- ( )] (Jointly Administered).

          1.17   Claim has the meaning set forth in section 101(5) of the Bankruptcy Code, as against any
Debtor.

       1.18     Class means any group of Claims or Interests classified herein pursuant to sections 1122
and 1123(a)(1) of the Bankruptcy Code.

        1.19   Collateral means any asset of the Estates that is subject to a Lien securing the payment
or performance of a Claim, which Lien is valid, perfected and enforceable, and has not been avoided
under the Bankruptcy Code or applicable nonbankruptcy law.

       1.20    Confirmation Date means the date on which the Bankruptcy Court enters the
Confirmation Order within the meaning of the Bankruptcy Rules 5003 and 9021.

        1.21    Confirmation Hearing means the hearing to be held by the Bankruptcy Court to
consider approval of the Disclosure Statement and confirmation of the Plan, as such hearing may be
adjourned or continued from time to time.

        1.22   Confirmation Order means the order of the Bankruptcy Court approving the Disclosure
Statement pursuant to section 1125 of the Bankruptcy Code and confirming the Plan pursuant to section
1129 of the Bankruptcy Code, which shall be subject to the RSA Definitive Document Requirements.

          1.23   Creditor has the meaning set forth in section 101(10) of the Bankruptcy Code.

      1.24       Crossover Holder has the meaning ascribed to it in the Restructuring Support
Agreement.

         1.25    Cure Amount means the amount of Cash or other property the Debtors must distribute
(as the parties may agree or the Bankruptcy Court may order), as necessary, to (a) cure a monetary default
as required by section 365(b)(1) of the Bankruptcy Code by the Debtors in accordance with the terms of
an executory contract or unexpired lease of the Debtors, and (b) permit the Debtors to assume or assume
and assign such executory contract or unexpired lease under section 365(a) of the Bankruptcy Code.

          1.26   DB Parent means DB Investors, Inc.

          1.27   Debtor or Debtors has the meaning set forth in the introductory paragraph of the Plan.

       1.28    Debtors in Possession means the Debtors in their capacity as debtors in possession in the
Chapter 11 Cases pursuant to sections 1101, 1107(a), and 1108 of the Bankruptcy Code.

        1.29    Definitive Documents means the documents (including any related orders, pleadings,
agreements, supplements, instruments, schedules, or exhibits) that are described in or contemplated by the
Restructuring Support Agreement or the Plan and that are otherwise reasonably necessary or advisable to


                                                    3
1004795077v10
implement the Restructuring and the Plan, including, but not limited to: (i) the Plan; (ii) the Plan
Supplement; (iii) the Disclosure Statement; (iv) any motion seeking the approval of the adequacy of the
Disclosure Statement, the solicitation of the Plan, and/or confirming the Plan; (v) the Confirmation Order;
(vi) the materials related to the solicitation of the Plan; (vii) the DIP Motion; (viii) the DIP Orders;
(ix) the Exit Facility Documents; (x) Amended Organizational Documents; (xii) the New Stockholders’
Agreement; and (xiii) the Warrant Agreement; provided that all Definitive Documents (including any
amendment or modification thereof) shall be subject to the RSA Definitive Document Requirements.

         1.30    DIP ABL Agreement means that certain Senior Secured, Super Priority Debtor-in-
Possession Credit Agreement, dated as of November [20], 2018, by and among David’s Bridal, Inc., the
Subsidiary Borrowers (as defined therein) from time to time party thereto, the DIP ABL Facility Lenders
and the DIP ABL Facility Agent, and all exhibits, amendments, and supplements thereto, which shall be
subject to the RSA Definitive Document Requirements.

         1.31   DIP ABL Facility Agent means Bank of America, N.A., solely in its capacity as
administrative agent and collateral agent under the DIP ABL Agreement, and its successors and permitted
assigns.

         1.32  DIP ABL Facility Claims means all Claims arising under or related to the DIP ABL
Facility Documents.

         1.33   DIP ABL Facility Documents means the DIP ABL Agreement and all other Loan
Documents (as defined in the DIP ABL Agreement), in each case as amended, restated, amended and
restated, modified, or supplemented from time to time through the Petition Date and subject to the RSA
Definitive Document Requirements.

        1.34   DIP ABL Facility Lenders means the lenders party to the DIP ABL Agreement,
including any Swingline Lender and any Issuing Lender (each as defined in the DIP ABL Agreement).

       1.35    DIP ABL Secured Parties means the DIP ABL Facility Agent, the DIP ABL Facility
Lenders and any other party to whom Obligations (as defined in the DIP ABL Agreement) may be owed.

         1.36   DIP Motion means the motion by the Debtors seeking authority to enter into the DIP
ABL Agreement and the DIP Term Loan Agreement and to use “cash collateral” as such term is defined
in section 363(a) of the Bankruptcy Code.

         1.37   DIP Orders means orders of the Bankruptcy Court authorizing the Debtors to enter into
the DIP ABL Agreement and the DIP Term Loan Agreement and to continue to access cash collateral on
an interim basis or final basis (as applicable), each of which shall be in form and substance acceptable to
the DIP ABL Facility Agent, the DIP Term Loan Facility Agent, the Prepetition ABL Agent and the
Prepetition Term Loan Agent and otherwise subject to the RSA Definitive Document Requirements.

         1.38     DIP Term Loan Agreement means that certain Senior Secured Super Priority Term
Loan Debtor-in-Possession Credit Agreement, dated as of November [20], 2018, by and among David’s
Bridal, Inc., the Subsidiary Borrowers (as defined therein) from time to time party thereto, the DIP Term
Loan Facility Lenders and the DIP Term Loan Facility Agent, and all exhibits, amendments, and
supplements thereto, each of which shall be subject to the RSA Definitive Document Requirements.

        1.39    DIP Term Loan Facility Agent means Cantor Fitzgerald Securities, solely in its
capacity as administrative agent and collateral agent under the DIP Term Loan Agreement, and its
successors and permitted assigns.


                                                    4
1004795077v10
       1.40   DIP Term Loan Facility Claims means all Claims arising under or related to the DIP
Term Loan Facility Documents.

        1.41   DIP Term Loan Facility Documents means the DIP Term Loan Agreement and all
other Loan Documents (as defined in the DIP Term Loan Agreement), in each case as amended, restated,
amended and restated, modified, or supplemented from time to time through the Petition Date and subject
to the RSA Definitive Document Requirements.

      1.42      DIP Term Loan Facility Lenders means the lenders party to the DIP Term Loan
Agreement.

      1.43    DIP Term Loan Secured Parties means the DIP Term Loan Facility Agent, the DIP
Term Loan Facility Lenders and any other party to whom Obligations (as defined in the DIP Term Loan
Agreement) may be owed.

         1.44   Disallowed means, with respect to any Claim or Interest, that such Claim or Interest
(a) has been determined by a Final Order or specified in a provision of the Plan not to be Allowed, or
(b) has been agreed to by the holder of such Claim or Interest and the applicable Debtor to be equal to $0
or to be expunged.

        1.45     Disbursing Agent means any Entity (including the Debtor or Reorganized Debtor, as
applicable, that acts in such a capacity) in its capacity as a disbursing agent under Article VI of the Plan.

         1.46     Disclosure Statement means the disclosure statement for the Plan, as approved by the
Bankruptcy Court pursuant to section 1125 of the Bankruptcy Code, including all exhibits and schedules
thereto filed by the Debtors with the Bankruptcy Court, as thereafter amended, supplemented, or modified
in accordance with applicable law, which shall be subject to the RSA Definitive Document Requirements.

        1.47    Disputed means, with respect to a Claim or Interest, that (a) such Claim or Interest is
neither Allowed nor Disallowed under the Plan or a Final Order, nor deemed Allowed under sections 502,
503, or 1111 of the Bankruptcy Code or (b) the Debtors or any party in interest has interposed a timely
objection or request for estimation, and such objection or request for estimation has not been withdrawn
or determined by a Final Order. If the Debtors dispute only a portion of a Claim, such Claim shall be
deemed Allowed in any amount the Debtors do not dispute, and Disputed as to the balance of such Claim.

        1.48    Distribution means any initial or subsequent payment or transfer under the Plan.

        1.49   Distribution Record Date means, except as otherwise provided in the Plan or designated
by the Bankruptcy Court, the Effective Date.

        1.50   DTC means the Depository Trust Company, a limited-purpose trust company organized
under the New York State Banking Law.

        1.51     Effective Date means the date following entry of the Confirmation Order on which all
conditions to the effectiveness of the Plan set forth in Article IX of the Plan have been satisfied or waived
in accordance with the terms of the Plan and the Plan becomes effective.

        1.52    Employee Arrangements has the meaning set forth in section 5.12(a) of the Plan.

        1.53    Entity has the meaning set forth in section 101(15) of the Bankruptcy Code.



                                                     5
1004795077v10
        1.54    Estates means the estates of the Debtors created under section 541 of the Bankruptcy
Code.

        1.55    Exchange Act means the Securities Exchange Act of 1934, as amended.

         1.56    Exculpated Parties means each of the following solely in their capacities as such: (a)
the Debtors; (b) the Reorganized Debtors; (c) each of the Restructuring Support Parties; and (d) with
respect to each of (a) and (b), to the extent employed in such capacities on or after the Petition Date, each
of their respective directors, officers, partners, managers, trustees, assigns, employees, agents, advisory
board members, attorneys, financial advisors, investment bankers, accountants, consultants and other
professionals or representatives.

        1.57    Exit ABL Facility means that certain senior secured asset-based revolving credit facility
to be provided to the Reorganized Debtors on the Effective Date on the terms and conditions set forth in
the Exit ABL Facility Credit Agreement with commitments in the original principal amount of one
hundred and twenty five million dollars ($125 million).

         1.58   Exit ABL Facility Agent means Bank of America, N.A. or such other agent as is chosen
by the lender parties to the Exit ABL Facility Credit Agreement, as the administrative and collateral agent
under the Exit ABL Facility Credit Agreement, solely in its capacity as such.

        1.59    Exit ABL Facility Credit Agreement means that certain senior secured revolving credit
agreement, dated as of the Effective Date (as may be amended, restated, amended and restated,
supplemented, or modified from time to time, solely in accordance with the terms thereof), and containing
terms substantially consistent with the Restructuring Term Sheet, which shall be subject to the RSA
Definitive Document Requirements.

       1.60   Exit Facility means, collectively, the Exit ABL Facility, the Priority Exit Facility and the
Takeback Term Loan.

         1.61    Exit Facility Documents means, collectively, the Priority Exit Facility Credit
Agreement, the Exit ABL Facility Credit Agreement and the Takeback Term Loan and each other
agreement, security agreement, pledge agreement, collateral assignment, notice, mortgage, control
agreement, guarantee, certificate, document or instrument executed and/or delivered in connection with
any of the foregoing, whether or not specifically mentioned herein or therein, as the same may be
modified, amended, restated, amended and restated, supplemented or replaced from time to time and
which shall be in form and substance substantially consistent with the Restructuring Term Sheet and
subject to the RSA Definitive Document Requirements.

        1.62    Exit Facility Lenders means each lender party to the Priority Exit Facility Credit
Agreement or the Exit ABL Facility Credit Agreement and any other Person that shall become a lender
under the Exit Facility from time to time in accordance with the Priority Exit Facility Credit Agreement
and the Exit ABL Facility Credit Agreement, as applicable.

          1.63  Final Order means an order or judgment of a court of competent jurisdiction that has
been entered on the docket maintained by the clerk of such court, which has not been reversed, vacated or
stayed and as to which (a) the time to appeal, petition for certiorari, or move for a new trial, reargument
or rehearing has expired and as to which no appeal, petition for certiorari, or other proceedings for a new
trial, reargument, or rehearing shall then be pending, or (b) if an appeal, writ of certiorari, new trial,
reargument, or rehearing thereof has been sought, such order or judgment shall have been affirmed by the
highest court to which such order was appealed, or certiorari shall have been denied, or a new trial,


                                                     6
1004795077v10
reargument, or rehearing shall have been denied or resulted in no modification of such order, and the time
to take any further appeal, petition for certiorari or move for a new trial, reargument, or rehearing shall
have expired; provided, that no order or judgment shall fail to be a “Final Order” solely because of the
possibility that a motion under Rules 59 or 60 of the Federal Rules of Civil Procedure or any analogous
Bankruptcy Rule (or any analogous rules applicable in another court of competent jurisdiction) or sections
502(j) or 1144 of the Bankruptcy Code has been or may be filed with respect to such order or judgment.

        1.64    Fully Diluted Shares means a number of shares of New Common Stock equal to (a) the
aggregate number of shares of New Common Stock that shall be outstanding as of the Effective Date,
plus (b) the aggregate number of shares of New Common Stock or other instruments authorized for
issuance under the Management Incentive Plan as of the Effective Date, plus (c) the aggregate number of
shares of New Common Stock issuable upon exercise of the Warrants.

         1.65     General Unsecured Claim means any Claim against the Debtors as of the Petition Date
that is neither secured by a Lien on Collateral nor entitled to priority under the Bankruptcy Code or any
order of the Bankruptcy Court (other than an Unsecured Notes Claim or an Intercompany Claim).

        1.66    Governmental Unit has the meaning set forth in section 101(27) of the Bankruptcy
Code.

        1.67    Guarantee Claim means a Claim on account of a guarantee, promise, pledge, indemnity
or similar agreement to satisfy or that relates to a Primary Claim or liability of another Debtor.

       1.68    Impaired means, with respect to a Claim, Interest, or Class of Claims or Interests,
“impaired” within the meaning of sections 1123(a)(4) and 1124 of the Bankruptcy Code.

        1.69    Intercompany Claim means any Claim against a Debtor held by another Debtor.

        1.70    Intercompany Interest means an Interest in a Debtor held by another Debtor.

        1.71     Interest means any equity interest in a Debtor, including, but not limited to, all issued,
unissued, authorized or outstanding shares of stock, preferred stock, membership interests, other
instruments evidencing an ownership interest, or equity security in any of the Debtors, whether or not
transferable, and any option, warrant, right to purchase or acquire any such interests at any time, or any
other interest that is exercisable, convertible or exchangeable into equity of a Debtor, contractual or
otherwise, including, without limitation, equity or equity-based incentives, grants, or other instruments
issued, granted or promised to be granted to current or former employees, directors, officers, or
contractors of the Debtors to acquire any such interests in a Debtor that existed immediately before the
Effective Date.

        1.72    Lien has the meaning set forth in section 101(37) of the Bankruptcy Code.

        1.73     Management Incentive Plan means the management incentive plan that will provide for
stock-based compensation awards, on terms to be determined by the board of directors of the Reorganized
Debtors, of up to 10.0% of the Fully Diluted Shares.

      1.74    MIP Equity means the Fully Diluted Shares that may be issued pursuant to the
Management Incentive Plan, to the extent provided for thereunder.

        1.75   New Board means the initial board of directors of Reorganized DB Parent to be selected
in accordance with Section 5.9 of the Plan.


                                                    7
1004795077v10
       1.76   New Common Stock means the shares of common stock, par value $.001 per share, of
Reorganized DB Parent authorized pursuant to its certificate of incorporation, as included in the Plan
Supplement.

        1.77     New Stockholders’ Agreement means that certain shareholders’ agreement, in
substantially the form to be filed as part of the Plan Supplement, effective as of the Effective Date, to
which all parties receiving New Common Stock (and all persons to whom such parties may sell or
transfer their New Common Stock in the future and all persons who purchase or acquire the New
Common Stock in future transactions) shall be required to become or shall be deemed parties, which shall
be subject to the RSA Definitive Document Requirements.

        1.78      Other Secured Claim means a Claim, other than an ABL Facility Claim or Prepetition
Term Loan Claim, that is (a) secured by a Lien on Collateral, which lien is valid, perfected, and
enforceable under applicable law or by reason of a Final Order, to the extent of the value of such
Collateral as (i) set forth in the Plan, (ii) agreed to by the holder of such Claim and the Debtors (with the
consent of the DIP ABL Facility Agent, the Required DIP Term Lenders and the Crossover Holder) or the
Reorganized Debtors, as applicable, or (iii) determined by a Final Order in accordance with section
506(a) of the Bankruptcy Code, or (b) secured by the amount of any right of setoff of the holder thereof in
accordance with section 553 of the Bankruptcy Code.

        1.79    Parent Interests means any Interest in DB Parent.

        1.80    Person has the meaning set forth in section 101(41) of the Bankruptcy Code.

      1.81    Petition Date means, with respect to each Debtor, the date on which such Debtor
commenced its Chapter 11 Case.

        1.82     Plan means this joint prepackaged chapter 11 plan, including all appendices, exhibits,
schedules, and supplements hereto (including, without limitation, any appendices, schedules, and
supplements to the Plan contained in the Plan Supplement), as the same may be amended, supplemented,
or modified from time to time in accordance with the provisions of the Bankruptcy Code, the terms
hereof, and the terms of the Restructuring Support Agreement.

         1.83    Plan Supplement means the forms of certain documents, schedules, and exhibits
effectuating the transactions contemplated in the Plan, which are to be filed with the Clerk of the
Bankruptcy Court not later than ten (10) calendar days prior to the deadline to object to the Plan,
including, but not limited to, (a) the Exit ABL Facility Credit Agreement, (b) the Priority Exit Facility
Credit Agreement, (c) the Takeback Term Loan Credit Agreement, (d) the Amended Organizational
Documents (to the extent such Amended Organizational Documents reflect material changes from the
Debtors’ existing organizational documents and bylaws), (e) the New Stockholders’ Agreement, (f) a
term sheet containing the key terms of the Management Incentive Plan, (g) the Warrant Agreement, (h) a
list of retained Causes of Action and (i) to the extent known, information required to be disclosed in
accordance with section 1129(a)(5) of the Bankruptcy Code, which, in each case, shall be subject to the
RSA Definitive Document Requirements; provided that through the Effective Date, the Debtors shall
have the right to amend the Plan Supplement and any schedules, exhibits, or amendments thereto, in
accordance with the terms of the Plan and the Restructuring Support Agreement.

        1.84    Prepetition ABL Agent means Bank of America, N.A., solely in its capacity as
administrative agent and collateral agent under the Prepetition ABL Agreement, and its successors and
permitted assigns.



                                                     8
1004795077v10
       1.85    Prepetition ABL Agreement means that certain Credit Agreement, dated as of October
11, 2012, by and among David’s Bridal, Inc., the Subsidiary Borrowers (as defined therein) from time to
time party thereto, the Prepetition ABL Lenders and the Prepetition ABL Agent, and all exhibits,
amendments, and supplements thereto.

      1.86  Prepetition ABL Claims means all Claims arising under or related to the Prepetition
ABL Documents.

        1.87    Prepetition ABL Documents means the Prepetition ABL Agreement and all other Loan
Documents (as defined in the Prepetition ABL Agreement) , in each case as amended, restated, amended
and restated, modified, or supplemented from time to time through the Petition Date.

        1.88  Prepetition ABL Lenders means the lenders party to the Prepetition ABL Agreement,
including any Swingline Lender and any Issuing Lender (each as defined in the Prepetition ABL
Agreement).

       1.89  Prepetition ABL Secured Parties means the Prepetition ABL Agent, the Prepetition
ABL Lenders and any other party to whom Obligations (as defined in the Prepetition ABL Agreement)
may be owed.

      1.90    Prepetition Term Lenders means the lenders party to the Prepetition Term Loan
Agreement from time to time.

       1.91     Prepetition Term Loan Agent means Bank of America, N.A., solely in its capacity as
administrative agent and collateral agent under the Prepetition Term Loan Agreement, and its successors
and permitted assigns.

        1.92    Prepetition Term Loan Agreement means that certain Credit Agreement, dated as of
October 11, 2012, by and among David’s Bridal, Inc., the Subsidiary Borrowers (as defined therein) from
time to time party thereto, the Prepetition Term Lenders and the Prepetition Term Loan Agent, and all
exhibits, amendments, and supplements thereto.

         1.93   Prepetition Term Loan Claims means all Claims arising under or related to the
Prepetition Term Loan Documents.

         1.94  Prepetition Term Loan Documents means the Prepetition Term Loan Agreement and
all other Loan Documents (as defined in the Prepetition Term Loan Agreement) , in each case as
amended, restated, amended and restated, modified, or supplemented from time to time through the
Petition Date.

         1.95   Prepetition Term Loan Secured Parties means the Prepetition Term Loan Agent, the
Prepetition Term Lenders and any other party to whom Obligations (as defined in the Prepetition Term
Loan Agreement) may be owed.

       1.96    Primary Claim means a Claim against a Debtor with respect to which a Guarantee
Claim has been asserted against that or another Debtor.

         1.97    Priority Exit Facility means that certain senior secured term loan facility to be provided
to the Reorganized Debtors on the Effective Date on the terms and conditions set forth in the Priority Exit
Facility Credit Agreement.



                                                    9
1004795077v10
        1.98     Priority Exit Facility Agent means the Person selected by the Required Supporting
Term Lenders in consultation with the Crossover Holder to serve as administrative and collateral agent
under the Priority Exit Facility Credit Agreement, solely in its capacity as such.

        1.99     Priority Exit Facility Backstop Commitment means the Backstop Parties’ commitment
to backstop the syndication of the Priority Exit Facility in accordance with the Restructuring Term Sheet.

        1.100 Priority Exit Facility Credit Agreement means that certain senior secured credit
agreement, dated as of the Effective Date (as may be amended, restated, amended and restated,
supplemented, or modified from time to time, solely in accordance with the terms thereof), and containing
terms substantially consistent with the Restructuring Term Sheet and otherwise subject to the RSA
Definitive Document Requirements.

         1.101 Priority Exit Facility Documents means the Priority Exit Facility Credit Agreement and
each other agreement, security agreement, pledge agreement, collateral assignment, notice, mortgage,
control agreement, guarantee, certificate, document or instrument executed and/or delivered in connection
with any of the foregoing, whether or not specifically mentioned herein or therein, as the same may be
modified, amended, restated, amended and restated, supplemented or replaced from time to time and
which shall be in form and substance substantially consistent with the Restructuring Term Sheet and
subject to the RSA Definitive Document Requirements.

         1.102 Priority Exit Facility Loans means the loans made by the lenders under the Priority Exit
Facility Credit Agreement and in accordance with the terms thereof.

        1.103 Priority Non-Tax Claim means any Claim other than an Administrative Expense Claim
or a Priority Tax Claim, entitled to priority in payment as specified in section 507(a) of the Bankruptcy
Code.

       1.104 Priority Tax Claim means any secured Claim or unsecured Claim of a Governmental
Unit of the kind entitled to priority in payment as specified in sections 502(i) and 507(a)(8) of the
Bankruptcy Code.

        1.105 Professional Fee Claim means a Claim for professional services rendered or costs
incurred on or after the Petition Date through the Effective Date by professional persons retained under
sections 327, 328, 330 or 1103 of the Bankruptcy Code in these Chapter 11 Cases by an order of the
Bankruptcy Court, in each case to the extent such fees and expenses have not been paid or are not
disallowed pursuant to an order of the Bankruptcy Court.

         1.106 Pro Rata means the proportion that an Allowed Claim or Interest in a particular Class
bears to the aggregate amount of Allowed Claims or Interests in that Class, or the proportion that Allowed
Claims or Interests in a particular Class bear to the aggregate amount of Allowed Claims and Disputed
Claims or Allowed Interests and Disputed Interests in a particular Class and other Classes entitled to share
in the same recovery as such Class under the Plan.

        1.107 Reinstate, Reinstated, or Reinstatement means (a) leaving unaltered the legal,
equitable, and contractual rights to which a Claim or Interest entitles the holder of such Claim or Interest
in accordance with section 1124 of the Bankruptcy Code, or (b) if applicable under section 1124 of the
Bankruptcy Code: (i) curing all prepetition and postpetition defaults other than defaults relating to the
insolvency or financial condition of the applicable Debtor or its status as a debtor under the Bankruptcy
Code; (ii) reinstating the maturity date of the Claim; (iii) compensating the holder of such Claim for
damages incurred as a result of its reasonable reliance on a contractual provision or such applicable law


                                                    10
1004795077v10
allowing the Claim’s acceleration; and (iv) not otherwise altering the legal, equitable or contractual rights
to which the Claim entitles the holder thereof.

         1.108 Related Parties means with respect to any Released Party, such entities’ predecessors,
successors and assigns (whether by operation of law or otherwise) subsidiaries, current and former
affiliates, managed accounts or funds, and all of their respective current and former officers, directors,
principals, shareholders (and any fund managers, fiduciaries or other agents of shareholders with any
involvement related to the Debtors), members, partners, employees, agents, advisory board members,
financial advisors, attorneys, accountants, investment bankers, consultants, representatives, management
companies, fund advisors and other professionals, and such entities’ respective heirs, executors, estates,
servants and nominees; provided that any Person or Entity who has asserted or subsequently asserts a
Claim against a Released Party shall not be a Related Party with respect to any release provided by such
Released Party hereunder.

         1.109 Released Parties means each of, and solely in its capacity as such, (a) the Debtors or the
Reorganized Debtors, (b) the DIP ABL Facility Agent, (c) the DIP ABL Secured Parties, (d) the DIP
Term Loan Facility Agent, (e) the DIP Term Loan Secured Parties, (f) the Supporting Term Lenders, (g)
the Crossover Holder, (h) the Supporting Noteholders, (i) the Supporting Sponsors, (j) the Unsecured
Notes Indenture Trustee, (k) the Exit ABL Facility Agent, (l) the Priority Exit Facility Agent, (m) the Exit
Facility Lenders, (n) the Takeback Term Loan Agent, (o) the Prepetition ABL Secured Parties, (p) the
Prepetition Term Loan Secured Parties and (q) the Related Parties for each of the foregoing; provided
that, Released Parties shall exclude any of the foregoing parties that do not (or are not deemed to) provide
the releases under the Plan.

         1.110 Releasing Parties means each of, and solely in its capacity as such, (a) the Debtors or the
Reorganized Debtors, (b) the DIP ABL Facility Agent, (c) the DIP ABL Secured Parties, (d) the DIP
Term Loan Facility Agent, (e) the DIP Term Loan Secured Parties, (f) the Supporting Term Lenders, (g)
the Crossover Holder, (h) the Supporting Noteholders, (i) the Supporting Sponsors, (j) the Unsecured
Notes Indenture Trustee, (k) the Exit ABL Facility Agent, (l) the Priority Exit Facility Agent, (m) the Exit
Facility Lenders, (n) the Takeback Term Loan Agent, (o) the Prepetition ABL Secured Parties, (p) the
Prepetition Term Loan Secured Parties and (q) all Holders of Claims or Interests (i) who vote to accept
the Plan, (ii) who are Unimpaired under the Plan and do not timely object to the releases provided herein,
(iii) whose vote to accept or reject the Plan is solicited but do not vote either to accept or to reject the Plan
and do not opt out of granting the releases herein, or (iv) who vote to reject the Plan but do not opt out of
granting the releases herein.

        1.111 Reorganized Debtors means each of the Debtors, as reorganized on the Effective Date in
accordance with the Plan, including any newly-formed Entity that is a transferee or successor thereto by
merger, consolidation, transfer or otherwise pursuant to the Restructuring Transactions.

        1.112 Reorganized DB Parent means the Entity that will be, as of the Effective Date, the
ultimate parent company of the other Reorganized Debtors and that, in accordance with the Plan
(including the Restructuring Transactions), will be the issuer of the New Common Stock and the
Warrants.

       1.113 Required DIP Term Lenders has the meaning ascribed to “Required Lenders” under the
DIP Term Loan Agreement.

       1.114 Required Supporting Term Lenders has the meaning ascribed to it in the Restructuring
Support Agreement.



                                                       11
1004795077v10
        1.115   Restructuring has the meaning ascribed to it in the Restructuring Support Agreement.

         1.116 Restructuring Expenses means all reasonable and documented fees and expenses of the
Supporting Party Professionals incurred in their respective representation of the Supporting Term
Lenders, the Crossover Holder, the Supporting Noteholders or the Supporting Sponsors, as applicable,
relating to the Restructuring.

       1.117 Restructuring Support Agreement means that certain Restructuring Support
Agreement, dated as of November 18, 2018, by and among the Debtors and the parties thereto, as may be
amended, supplemented, or modified from time to time in accordance with the terms thereof, a copy of
which, without individual holdings shown on the signature pages, is attached to the Plan as Exhibit A.

         1.118 Restructuring Support Parties means, collectively, the Supporting Term Lenders, the
Supporting Noteholders, the Crossover Holder and the Supporting Sponsors, in each case, that are or from
time to time become parties to the Restructuring Support Agreement.

       1.119 Restructuring Term Sheet means that certain term sheet attached to the Restructuring
Support Agreement as Exhibit A.

        1.120   Restructuring Transactions has the meaning set forth in Article V of the Plan.

         1.121 RSA Definitive Document Requirements means that the Definitive Documents shall be
subject to the respective consent rights of the Debtors and the applicable Restructuring Support Parties as
set forth in the Restructuring Support Agreement.

        1.122   Security has the meaning set forth in in section 101(49) of the Bankruptcy Code.

        1.123 Solicitation Parties means each of the following in its capacity as a solicitation agent:
(a) the Debtors; (b) the Unsecured Notes Indenture Trustee; and (c) the professionals of each of the
foregoing.

         1.124 Supplemental Securities means 15.0% of the New Common Stock to be issued and
distributed on the Effective Date to the initial lenders under the Priority Exit Facility.

      1.125     Supporting Noteholder has the meaning ascribed to it in the Restructuring Support
Agreement.

        1.126 Supporting Party Professionals means (i) Jones Day as counsel to the Supporting Term
Lenders; (ii) Pachulski Stang Ziehl & Jones as co-counsel to the Supporting Term Lenders; (iii) Greenhill
& Co., LLC as financial advisor and investment banker to the Supporting Term Lenders; (iv) Paul, Weiss,
Rifkind, Wharton & Garrison LLP as counsel to the Crossover Holder; (v) Cozen O’Connor P.C. as co-
counsel to the Crossover Holder; (vi) Moelis & Company LLC as financial advisor and investment banker
to the Crossover Holder; (vii) Fried, Frank, Harris, Shriver & Jacobson LLP as counsel to a Supporting
Noteholder, (viii) Morris Nichols Arsht & Tunnell LLP as Delaware counsel to a Supporting Noteholder,
(ix) FTI Consulting as counsel to a Supporting Noteholder, and (x) Cole Schotz P.C. as counsel to a
Supporting Sponsor.

      1.127     Supporting Sponsor has the meaning ascribed to it in the Restructuring Support
Agreement.




                                                    12
1004795077v10
      1.128     Supporting Term Lender has the meaning ascribed to it in the Restructuring Support
Agreement.

        1.129 Takeback Term Loan means the debt to be issued by the Reorganized Debtors under the
Plan to the Prepetition Term Lenders on the terms and conditions set forth in the Takeback Term Loan
Credit Agreement, in the original principal amount equal to three hundred million Dollars
($300,000,000), less the commitment amount of the Priority Exit Facility.

        1.130 Takeback Term Loan Agent means the Person selected by the Required Supporting
Term Lenders in consultation with the Crossover Holder to serve as the administrative and collateral
agent under the Takeback Term Loan Credit Agreement, solely in its capacity as such.

        1.131 Takeback Term Loan Credit Agreement means that certain second-priority secured
credit agreement, dated as of the Effective Date (as may be amended, restated, amended and restated,
supplemented, or modified from time to time, solely in accordance with the terms thereof), and containing
terms substantially consistent with the Restructuring Term Sheet and otherwise subject to the RSA
Definitive Document Requirements.

         1.132 Term Loan Stock Allocation means 76.25% of the New Common Stock (subject to
dilution by the MIP Equity and any Warrant Equity).

       1.133 Unimpaired means, with respect to a Claim, Interest, or Class of Claims or Interests, not
“impaired” within the meaning of sections 1123(a)(4) and 1124 of the Bankruptcy Code.

        1.134 Unsecured Noteholder means a holder of Unsecured Notes and its successors and
permitted assigns.

       1.135 Unsecured Notes means the outstanding 7.75% notes due 2020, issued pursuant to the
Unsecured Notes Indenture in the aggregate principal amount of $270,000,000 Dollars.

       1.136 Unsecured Notes Claim means, collectively, all Claims arising under the Unsecured
Notes and the Unsecured Notes Indenture, including any Guarantee Claims arising on account of the
Unsecured Notes and the Unsecured Notes Indenture, other than Restructuring Expenses.

         1.137 Unsecured Notes Indenture means that certain Indenture, dated as of October 11, 2012,
by and among David’s Bridal, Inc., as issuer, the guarantors named therein, and the Unsecured Notes
Indenture Trustee, including all agreements, notes, instruments, and any other documents delivered
pursuant thereto or in connection therewith (in each case, as amended, modified, or supplemented from
time to time).

         1.138 Unsecured Notes Indenture Trustee means Wilmington Trust, National Association, in
its capacity as trustee under the Unsecured Notes Indenture and its successors and assigns.

         1.139 Unsecured Notes Stock Allocation means 8.75% of the New Common Stock (subject to
dilution by the MIP Equity and any Warrant Equity).

        1.140   U.S. Trustee means the United States Trustee for the District of Delaware.

        1.141   Voting Agent means Donlin, Recano & Company, Inc., the Debtors’ voting agent.




                                                   13
1004795077v10
       1.142 Voting Deadline means the date by which all Persons or Entities entitled to vote on the
Plan must vote to accept or reject the Plan.

        1.143 Warrants means the five (5) year warrants issued in accordance with the Plan, entitling
holders thereof, upon exercise thereof, to receive 20% of the New Common Stock, subject to dilution by
the MIP Equity and subject to the terms of the Amended Organizational Documents and the New
Stockholders’ Agreement, on terms and conditions otherwise consistent with the Restructuring Term
Sheet and subject to the RSA Definitive Document Requirements.

         1.144 Warrant Agreement means the Definitive Document governing the Warrants, which
shall be subject to the RSA Definitive Document Requirements and filed as part of the Plan Supplement
(as further amended, modified or supplemented in accordance with its terms).

       1.145    Warrant Equity means the New Common Stock issued upon the exercise of the
Warrants.

        B.      Interpretation; Application of Definitions and Rules of Construction.

                  Unless otherwise specified, all section or exhibit references in the Plan are to the
respective section in, or exhibit to, the Plan, as the same may be amended, waived, or modified from time
to time. The words “herein,” “hereof,” “hereto,” “hereunder,” and other words of similar import refer to
the Plan as a whole and not to any particular section, subsection, or clause contained therein. The
headings in the Plan are for convenience of reference only and shall not limit or otherwise affect the
provisions hereof. For purposes herein: (a) in the appropriate context, each term, whether stated in the
singular or the plural, shall include both the singular and the plural, and pronouns stated in the masculine,
feminine, or neuter gender shall include the masculine, feminine, and the neuter gender; (b) any reference
herein to a contract, lease, instrument, release, indenture, or other agreement or document being in a
particular form or on particular terms and conditions means that the referenced document shall be
substantially in that form or substantially on those terms and conditions; (c) unless otherwise specified, all
references herein to “Sections” are references to Sections hereof or hereto; (d) the rules of construction set
forth in section 102 of the Bankruptcy Code shall apply; and (e) any term used in capitalized form herein
that is not otherwise defined but that is used in the Bankruptcy Code or the Bankruptcy Rules shall have
the meaning assigned to that term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be.

        C.      Reference to Monetary Figures.

                All references in the Plan to monetary figures shall refer to Cash, unless otherwise
expressly provided.

        D.      Controlling Document.

                 In the event of an inconsistency between the Plan and the Disclosure Statement, the terms
of the Plan shall control. In the event of an inconsistency between the Plan and any Definitive
Documents or other documents, schedules or exhibits contained in the Plan Supplement, subject to the
RSA Definitive Document Requirements, such Definitive Document or other document, schedule or
exhibit shall control. In the event of an inconsistency between the Plan or any Definitive Documents or
other documents, schedules or exhibits contained in the Plan Supplement, on the one hand, and the
Confirmation Order, on the other hand, the Confirmation Order shall control.




                                                     14
1004795077v10
          ARTICLE II ADMINISTRATIVE EXPENSE AND PRIORITY TAX CLAIMS.

        2.1      Administrative Expense Claims.

                  Except to the extent that a holder of an Allowed Administrative Expense Claim (other
than a Professional Fee Claim) agrees to less favorable treatment, each holder of an Allowed
Administrative Expense Claim (other than a Professional Fee Claim) shall receive, in full and final
satisfaction, settlement, release, and discharge of, and in exchange for, such Claim, Cash in an amount
equal to such Allowed Administrative Expense Claim on, or as soon thereafter as is reasonably
practicable, the later of (a) the Effective Date, and (b) the first Business Day after the date that is thirty
(30) calendar days after the date such Administrative Expense Claim becomes an Allowed Administrative
Expense Claim; provided that any Allowed Administrative Expense Claims representing liabilities
incurred in the ordinary course of business by the Debtors shall be paid by the Debtors or the Reorganized
Debtors, as applicable, in the ordinary course of business, consistent with past practice and in accordance
with the terms and subject to the conditions of any course of dealing or agreements governing,
instruments evidencing, or other documents relating to such transactions; provided further, that the
Debtors or Reorganized Debtors, as applicable, shall obtain the consent of the Priority Exit Facility Agent
(as directed by the requisite lenders under the applicable underlying documentation), which consent shall
not be unreasonably withheld, before resolving, settling or otherwise agreeing to the payment of any
Administrative Expense Claim representing liabilities incurred outside of the ordinary course of business
before such Claim becomes an Allowed Administrative Expense Claim.

        2.2      Professional Fee Claims.

                 All Entities seeking an award by the Bankruptcy Court of Professional Fee Claims shall
file and serve on counsel for the Reorganized Debtors, the U.S. Trustee, counsel for the Supporting Term
Lenders, counsel for the Crossover Holder, counsel for the Supporting Noteholders, and such other
Entities who are designated by the Bankruptcy Rules, the Confirmation Order, or other order of the Court,
on or before the date that is forty-five (45) days after the Effective Date, their respective final applications
for allowance of compensation for services rendered and reimbursement of expenses incurred from the
Petition Date through the Effective Date. Objections to any Professional Fee Claims must be filed and
served on counsel for the Reorganized Debtors, counsel for the Supporting Term Lenders, counsel for the
Crossover Holder, counsel for the Supporting Noteholders, and the requesting party no later than twenty-
one (21) calendar days after the filing of the final applications for compensation or reimbursement (unless
otherwise agreed by the party requesting compensation of a Professional Fee Claim).

                 Allowed Professional Fee Claims shall be paid in full, in Cash, in such amounts as are
Allowed by the Bankruptcy Court (a) upon the later of (i) the Effective Date, and (ii) the date upon which
an order relating to any such Allowed Professional Fee Claim is entered, in each case, as soon as
reasonably practicable, or (b) upon such other terms as may be mutually agreed upon between the holder
of such an Allowed Professional Fee Claim and the Debtors or the Reorganized Debtors, as applicable.
On or about the Effective Date, holders of Professional Fee Claims shall provide a reasonable estimate of
their unpaid Professional Fee Claims incurred in rendering services to the Debtors or their Estates as of
the Effective Date; provided that such estimate shall not be deemed to limit the amount of the fees and
expenses that are the subject of the Professional’s request for payment of Professional Fee Claims. The
Debtors or the Reorganized Debtors shall either escrow or separately reserve for and segregate such
estimated amounts for the benefit of the holders of the Professional Fee Claims until the fee applications
related thereto are resolved by order of the Bankruptcy Court or agreement of the parties.




                                                      15
1004795077v10
                The Reorganized Debtors are authorized to pay compensation for services rendered or
reimbursement of expenses incurred after the Effective Date in the ordinary course of business and
without any further notice to or action, order, or approval of the Bankruptcy Court.

        2.3      Fees and Expenses of Unsecured Notes Indenture Trustee.

                 On the Effective Date, the Reorganized Debtors shall pay (without duplication of
amounts to be paid, if any, pursuant to Section 4.5 of the Plan) in full in Cash all reasonable and
documented prepetition and postpetition fees, expenses, and reimbursements of the Unsecured Notes
Indenture Trustee (including the reasonable and documented fees and expenses of one counsel) to the
extent provided for under the Unsecured Notes Indenture. Any such fees, expenses, or reimbursements
invoiced after the Effective Date shall be paid promptly, but no later than ten (10) Business Days after the
Reorganized Debtors receive an invoice. The Unsecured Notes Indenture Trustee shall provide the
Debtors, the Supporting Term Lenders, the Crossover Holder and the Supporting Noteholders with an
estimate of the Unsecured Notes Indenture Trustee fees and expenses no later than five (5) Business Days
prior to the Effective Date.

        2.4      Priority Tax Claims.

                Except to the extent that a holder of an Allowed Priority Tax Claim agrees to a less
favorable treatment, in full and final satisfaction, settlement, release, and discharge of and in exchange for
each Allowed Priority Tax Claim, each holder of such Allowed Priority Tax Claim shall be treated in
accordance with the terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code and, for the
avoidance of doubt, holders of Allowed Priority Tax Claims will receive interest on such Allowed
Priority Tax Claims after the Effective Date in accordance with sections 511 and 1129(a)(9)(C) of the
Bankruptcy Code. To the extent any Allowed Priority Tax Claim is not due and owing on the Effective
Date, such Claim shall be paid in accordance with the terms of any agreement between the Debtors and
the holder of such Claim, or as may be due and payable under applicable non-bankruptcy law, or in the
ordinary course of business.

        2.5      DIP ABL Facility Claims.

                  Except to the extent that a holder of an Allowed DIP ABL Facility Claim agrees to a less
favorable treatment of such Claim or has been indefeasibly paid in full in Cash at the default rate before
the Effective Date, in full and final satisfaction, settlement, release, and discharge of, and in exchange for,
each Allowed DIP ABL Facility Claim, on the Effective Date, each holder of an Allowed DIP ABL
Facility Claim shall (i) receive Cash in the full amount of its Allowed DIP ABL Facility Claim and (ii) all
issued and undrawn Letters of Credit (as defined in the DIP ABL Agreement) shall be replaced or cash
collateralized in the amounts specified under the DIP ABL Agreement, from the proceeds of the Exit
ABL Facility and the existing commitments under the DIP ABL Agreement shall be terminated, provided
that, at the option of such holder, to the extent such holder has issued commitments under the Exit ABL
Facility, such holder’s Allowed DIP ABL Facility Claim may be converted on a cashless basis to loans
deemed outstanding under the Exit ABL Facility as of the Effective Date.

        2.6      DIP Term Loan Facility Claims.

                 Except to the extent that a holder of an Allowed DIP Term Loan Facility Claim agrees to
a less favorable treatment of such Claim, in full and final satisfaction, settlement, release, and discharge
of, and in exchange for, each Allowed DIP Term Loan Facility Claim, on the Effective Date, or as soon as
reasonably practicable thereafter, each holder of an Allowed DIP Term Loan Facility Claim shall receive
Cash in the full amount of its Allowed DIP Term Loan Facility Claim and such claim shall be deemed


                                                      16
1004795077v10
satisfied and discharged in full, provided that, at the option of such holder, to the extent such holder has
issued commitments under the Priority Exit Facility, such holder’s Allowed DIP Term Loan Facility
Claim may be converted on a cashless basis to loans deemed outstanding under the Priority Exit Facility
as of the Effective Date.

                  ARTICLE III CLASSIFICATION OF CLAIMS AND INTERESTS.

          3.1      Classification in General.

                  The Plan constitutes a separate plan proposed by each Debtor within the meaning of
section 1121 of the Bankruptcy Code. A Claim or Interest is placed in a particular Class for all purposes,
including voting, confirmation, and Distribution under the Plan and under sections 1122 and 1123(a)(1)
of the Bankruptcy Code; provided that a Claim or Interest is placed in a particular Class for the purpose of
receiving Distributions pursuant to the Plan only to the extent that such Claim or Interest is an Allowed
Claim or Allowed Interest in that Class and such Allowed Claim or Allowed Interest has not been
satisfied, released, or otherwise settled.

          3.2      Consolidation of Debtor Class Descriptions for Convenience Only.

                 The Plan groups the Debtors together solely for the purpose of describing treatment under
the Plan, confirmation of the Plan, and making Distributions in accordance with the Plan in respect of
Claims against and Interests in the Debtors under the Plan. Such groupings shall not affect any Debtor’s
status as a separate legal Entity, change the organizational structure of the Debtors’ business enterprise,
constitute a change of control of any Debtor for any purpose, cause a merger or consolidation of any legal
Entities, or cause the transfer of any assets; and, except as otherwise provided by or permitted under the
Plan, all Debtors shall continue to exist as separate legal Entities after the Effective Date.

          3.3      Summary of Classification.

               The following table designates the Classes of Claims against and Interests in each of the
Debtors and specifies which of those Classes are (a) Impaired or Unimpaired by the Plan, (b) entitled to
vote to accept or reject the Plan in accordance with section 1126 of the Bankruptcy Code, and
(c) presumed to accept or deemed to reject the Plan. In accordance with section 1123(a)(1) of the
Bankruptcy Code, Administrative Expense Claims and Priority Tax Claims have not been classified.

  Class                      Designation                 Treatment              Entitled to Vote
   1            Priority Non-Tax Claims                  Unimpaired          No (Presumed to accept)
   2            Other Secured Claims                     Unimpaired          No (Presumed to accept)
   3            Prepetition ABL Claims                   Unimpaired          No (Presumed to accept)
   4            Prepetition Term Loan Claims              Impaired                    Yes
   5            Unsecured Notes Claims                    Impaired                    Yes
   6            General Unsecured Claims                 Unimpaired          No (Presumed to accept)
   7            Intercompany Claims                      Unimpaired          No (Presumed to accept)
   8            Intercompany Interests                   Unimpaired          No (Presumed to accept)
   9            Parent Interests                          Impaired            No (Deemed to reject)




                                                    17
1004795077v10
        3.4     Special Provision Governing Unimpaired Claims.

                 Except as otherwise provided in the Plan, nothing under the Plan shall affect the rights of
the Debtors or the Reorganized Debtors, as applicable, in respect of any Unimpaired Claims, including all
rights in respect of legal and equitable defenses to, or setoffs or recoupments against, any such
Unimpaired Claims.

        3.5     Elimination of Vacant Classes.

                 Any Class of Claims against or Interests in a Debtor that, as of the commencement of the
Confirmation Hearing, does not have at least one (1) holder of a Claim or Interest that is Allowed in an
amount greater than zero for voting purposes shall be considered vacant, deemed eliminated from the Plan
of such Debtor for purposes of voting to accept or reject such Debtor’s Plan, and disregarded for purposes
of determining whether such Debtor’s Plan satisfies section 1129(a)(8) of the Bankruptcy Code with
respect to that Class.

        3.6     Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
Code.

                The Debtors shall seek Confirmation of the Plan pursuant to section 1129(b) of the
Bankruptcy Code with respect to any rejecting Class of Claims or Interests. The Debtors reserve the right
to modify the Plan in accordance with Article XII of the Plan (subject to the Restructuring Support
Agreement and, for the avoidance of doubt, the RSA Definitive Document Requirements) to the extent, if
any, that Confirmation pursuant to section 1129(b) of the Bankruptcy Code requires modification,
including by (a) modifying the treatment applicable to a Class of Claims or Interests to render such Class
of Claims or Interests Unimpaired to the extent permitted by the Bankruptcy Code and the Bankruptcy
Rules and (b) withdrawing the Plan as to an individual Debtor at any time before the Confirmation Date.

        3.7     Voting Classes; Presumed Acceptance by Non-Voting Classes.

                 If a Class contains Claims or Interests eligible to vote and no holder of Claims or
Interests eligible to vote in such Class votes to accept or reject the Plan, the Plan shall be presumed
accepted by the holders of such Claims or Interests in such Class.

                   ARTICLE IV TREATMENT OF CLAIMS AND INTERESTS.

        4.1     Priority Non-Tax Claims (Class 1).

                (a)     Classification: Class 1 consists of Priority Non-Tax Claims.

                  (b)     Treatment: Except to the extent that a holder of an Allowed Priority Non-Tax
Claim against any of the Debtors agrees to a less favorable treatment of such Claim, in full and final
satisfaction, settlement, release, and discharge of, and in exchange for, such Allowed Priority Non-Tax
Claim, at the option of the Debtors (subject to the reasonable consent of the Required Supporting Term
Lenders and the Crossover Holder) or the Reorganized Debtors, as applicable, (i) each such holder shall
receive payment in Cash in an amount equal to the Allowed amount of such Claim, payable on the later of
the Effective Date and the date that is ten (10) Business Days after the date on which such Priority Non-
Tax Claim becomes an Allowed Priority Non-Tax Claim, or as soon thereafter as is reasonably
practicable, (ii) such holder’s Allowed Priority Non-Tax Claim shall be Reinstated, or (iii) such holder



                                                    18
1004795077v10
shall receive such other treatment consistent with section 1129(a)(9) of the Bankruptcy Code so as to
render such holder’s Allowed Priority Non-Tax Claim Unimpaired.

                (c)      Voting: Class 1 is Unimpaired, and the holders of Priority Non-Tax Claims are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Priority Non-Tax Claims are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited.

        4.2     Other Secured Claims (Class 2).

                (a)      Classification: Class 2 consists of Other Secured Claims. To the extent that
Other Secured Claims are secured by different Collateral or different interests in the same Collateral, such
Claims shall be treated as separate subclasses of Class 2 for purposes of voting to accept or reject the Plan
and receiving Distributions under the Plan.

                  (b)    Treatment: Except to the extent that a holder of an Allowed Other Secured
Claim against any of the Debtors agrees to a less favorable treatment of such Claim, in full and final
satisfaction, settlement, release, and discharge of, and in exchange for, such Allowed Other Secured
Claim, at the option of the Debtors (with the consent of the Required Supporting Term Lenders and the
Crossover Holder) or the Reorganized Debtors, as applicable, on the later of the Effective Date and the
date that is ten (10) Business Days after the date such Other Secured Claim becomes an Allowed Claim,
or as soon thereafter as is reasonably practicable, each holder of an Allowed Other Secured Claim shall
receive on account of such Allowed Claim (i) Cash in an amount equal to the Allowed amount of such
Claim, (ii) Reinstatement of such holder’s Allowed Other Secured Claim, or (iii) such other treatment
sufficient to render such holder’s Allowed Other Secured Claim Unimpaired. In the event that an Other
Secured Claim against any of the Debtors is treated under clause (i) of this Section 4.2(b) of the Plan, the
Liens securing such Other Secured Claim shall be deemed released immediately upon payment.

                (c)     Voting: Class 2 is Unimpaired, and the holders of Other Secured Claims are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Other Secured Claims are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited.

        4.3     Prepetition ABL Claims (Class 3).

                (a)      Classification: Class 3 consists of Prepetition ABL Claims.

                (b)      Allowance: The Prepetition ABL Claims are Allowed pursuant to section 506(a)
of the Bankruptcy Code against each of the Debtors in the aggregate face amount of the then outstanding
amount under the Prepetition ABL Agreement, plus any unreimbursed amounts thereunder, and any
accrued and unpaid interest payable at the default rate specified under the Prepetition ABL Agreement on
such unreimbursed amounts through the Effective Date, plus any fees, charges, expenses, reimbursement
obligations, indemnification obligations, Unpaid Drawings (as defined in the Prepetition ABL
Agreement), increased costs, and other amounts due but unpaid under the Prepetition ABL Agreement.
Neither the holders of the Prepetition ABL Claims nor the Prepetition ABL Agent shall be required to file
proofs of Claim on account of any Prepetition ABL Claim.

                 (c)      Treatment: Except to the extent that a holder of an Allowed Prepetition ABL
Claim agrees to a less favorable treatment of such Claim or has been indefeasibly paid in full in Cash at
the default rate or “rolled up” or converted into DIP ABL Claims pursuant to the applicable DIP Order
before the Effective Date, in full and final satisfaction, settlement, release, and discharge of, and in


                                                     19
1004795077v10
exchange for, each Allowed Prepetition ABL Claim, on the Effective Date, each holder of an Allowed
Prepetition ABL Claim shall (i) receive Cash in the full amount of its Allowed Prepetition ABL Claim
and (ii) all issued and undrawn Letters of Credit (as defined in the Prepetition ABL Agreement) shall be
replaced or cash collateralized in the amounts specified under the Prepetition ABL Agreement, from the
proceeds of the Exit ABL Facility and the existing commitments under the Prepetition ABL Agreement
shall be terminated.

                 (d)    Voting: Class 3 is Unimpaired, and the holders of Prepetition ABL Claims are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Allowed Prepetition ABL Claims are not entitled to vote to accept or reject the Plan,
and the votes of such holders will not be solicited.

        4.4     Prepetition Term Loan Claims (Class 4).

                (a)      Classification: Class 4 consists of Prepetition Term Loan Claims.

                (b)     Allowance: The Prepetition Term Loans Claims are Allowed pursuant to section
506(a) of the Bankruptcy Code against David’s Bridal, Inc. and DB Midco, Inc. in the aggregate principal
amount of $481,239,196.00, plus (i) accrued but unpaid interest owed as of the Petition Date and any fees,
charges, and other amounts due but unpaid under the Prepetition Term Loan Credit Agreement or any
related documents as of the Petition Date and (ii) any other Prepetition Term Loan Claims accrued under
any order of the Bankruptcy Court but unpaid as of the Effective Date. Neither the holders of the
Prepetition Term Loan Claims nor the Prepetition Term Loan Agent shall be required to file proofs of
Claim on account of any Prepetition Term Loan Claim.

                 (c)      Treatment: Except to the extent that a holder of an Allowed Prepetition Term
Loan Claim agrees to a less favorable treatment of such Claim, in full and final satisfaction, settlement,
release, and discharge of, and in exchange for, each Allowed Prepetition Term Loan Claim, on the
Effective Date, each holder of an Allowed Prepetition Term Loan Claim shall receive its Pro Rata Share
of (i) the Takeback Term Loan, (ii) the Term Loan Stock Allocation and (iii) the right to participate in the
Priority Exit Facility (and receive the Supplemental Securities in accordance therewith). The holders of
Allowed Prepetition Term Loan Claims shall be deemed to have waived, and shall not receive any
recovery on account of, any deficiency claim.

                  (d)     Voting: Class 4 is Impaired, and the holders of Secured Notes Claims are
entitled to vote to accept or reject the Plan.

        4.5     Unsecured Notes Claims (Class 5).

                (a)      Classification: Class 5 consists of Unsecured Notes Claims.

                (b)      Allowance: The Unsecured Notes Claims are Allowed against David’s Bridal,
Inc. in the aggregate principal amount of $270,000,000 plus accrued but unpaid interest owed as of the
Petition Date and any fees, charges, and other amounts due but unpaid under the Unsecured Notes, the
Unsecured Notes Indenture, or any related documents as of the Petition Date. Neither the holders of the
Unsecured Notes Claims nor the Unsecured Notes Indenture Trustee shall be required to file proofs of
Claim on account of any Unsecured Notes Claim.

                (c)      Treatment: Except to the extent that a holder of an Allowed Unsecured Notes
Claim agrees to a less favorable treatment of such Claim, in full and final satisfaction, settlement, release,
and discharge of, and in exchange for, each Allowed Unsecured Notes Claim, on the Effective Date, each


                                                     20
1004795077v10
holder of an Allowed Unsecured Notes Claim shall receive its Pro Rata share of (i) the Unsecured Notes
Stock Allocation and (ii) the Warrants.

                  (d)      Voting: Class 5 is Impaired, and the holders of Unsecured Notes Claims in Class
5 are entitled to vote to accept or reject the Plan.

        4.6     General Unsecured Claims (Class 6).

                (a)     Classification: Class 6 consists of General Unsecured Claims.

                  (b)     Treatment: Except to the extent that a holder of an Allowed General Unsecured
Claim agrees to a less favorable treatment of such Claim or has been paid before the Effective Date, on
and after the Effective Date, in full and final satisfaction, settlement, release, and discharge of, and in
exchange for, such Claim, (i) the Reorganized Debtors shall continue to pay or treat each Allowed
General Unsecured Claim in the ordinary course of business as if the Chapter 11 Cases had never been
commenced, or (ii) such holder will receive such other treatment so as to render such holder’s Allowed
General Unsecured Claim Unimpaired pursuant to section 1124 of the Bankruptcy Code, in each case
subject to all defenses or disputes the Debtors and the Reorganized Debtors may have with respect to such
Claims, including as provided in Section 6.17 of the Plan; provided that, notwithstanding the foregoing,
the Allowed amount of General Unsecured Claims shall be subject to and shall not exceed the limitations
or maximum amounts permitted by the Bankruptcy Code, including sections 502 or 503 of the
Bankruptcy Code, to the extent applicable; provided, further, that the Supporting Sponsors holding
General Unsecured Claims shall be deemed to have waived such Claims and shall not receive any
distributions on account of such Claims.

                  (c)     Voting: Class 6 is Unimpaired, and the holders of Allowed General Unsecured
Claims are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code. Therefore, holders of Allowed General Unsecured Claims are not entitled to vote to
accept or reject the Plan, and the votes of such holders will not be solicited.

        4.7     Intercompany Claims (Class 7).

                (a)     Classification: Class 7 consists of Intercompany Claims.

                 (b)      Treatment: On the Effective Date, or as soon as practicable thereafter, all
Intercompany Claims shall be paid, adjusted, continued, settled, Reinstated, discharged, contributed to
capital, or eliminated, in each case to the extent determined to be appropriate by the Debtors (with the
consent of the Required Supporting Term Lenders and the Crossover Holder) or the Reorganized Debtors,
as applicable, subject to the Restructuring Transactions.

                (c)     Voting: Class 7 is Unimpaired, and the holders of Intercompany Claims are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Intercompany Claims are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited.

        4.8     Intercompany Interests (Class 8).

                (a)     Classification: Class 8 consists of Intercompany Interests.




                                                    21
1004795077v10
               (b)     Treatment: On the Effective Date, or as soon as practicable thereafter, all
Intercompany Interests shall be Reinstated, (i) subject to the reasonable consent of the Required
Supporting Term Lenders and the Crossover Holder and (ii) the Restructuring Transactions.

                (c)     Voting: Class 8 is Unimpaired, and the holders of Intercompany Interests are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Intercompany Interests are not entitled to vote to accept or reject the Plan, and the
votes of such holders will not be solicited.

                 (d)     To the extent Reinstated under the Plan, the Intercompany Interests shall be
Reinstated for the ultimate benefit of the holders of the New Common Stock, and in exchange for the
Debtors’ and Reorganized Debtors’ agreement under the Plan to make certain distributions to the holders
of Allowed Claims. For the avoidance of doubt, to the extent Reinstated pursuant to the Plan, on and
after the Effective Date, all Intercompany Interests shall be owned by the same Reorganized Debtor that
corresponds with the Debtor that owned such Intercompany Interests prior to the Effective Date.

        4.9      Parent Interests (Class 9).

                 (a)      Classification: Class 9 consists of Parent Interests.

                  (b)      Treatment: Holders of Parent Interests shall not receive or retain any property
under the Plan on account of such Parent Interests. On the Effective Date, or as soon as practicable
thereafter, all Interests shall be deemed cancelled without further action by or order of the Bankruptcy
Court, and shall be of no further force and effect, whether surrendered for cancellation or otherwise.

                 (c)      Voting: Class 9 is Impaired, and the holders of Parent Interests are conclusively
deemed to have rejected the Plan. Therefore, holders of Parent Interests are not entitled to vote to accept
or reject the Plan, and the votes of such holders of Parent Interests will not be solicited.

                          ARTICLE V        MEANS FOR IMPLEMENTATION.

        5.1      Compromise of Controversies.

                  Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and in
consideration for the distributions and other benefits provided under the Plan, the provisions of the Plan
constitute a good-faith compromise and settlement of all Claims and controversies resolved under the
Plan, and the entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of such
compromise and settlement under Bankruptcy Rule 9019, and the Bankruptcy Court’s findings shall
constitute its determination that such compromises and settlements are within the range of reasonableness,
in the best interests of the Debtors, their estates, their creditors, and other parties-in-interest, and fair and
equitable. Each provision of Plan constitutes a part of this settlement that is non-severable from the
remaining terms of the Plan.

        5.2      Sources of Cash for Plan Distribution.

                Except as otherwise provided in the Plan or Confirmation Order, all Cash required for the
payments to be made hereunder shall be obtained from the Debtors’ and the Reorganized Debtors’
operations and Cash balances, the Priority Exit Facility Loans and the Exit ABL Facility.




                                                       22
1004795077v10
        5.3     Restructuring Expenses.

                 To the extent not otherwise paid and notwithstanding any contrary limitations or
conditions to such payment in an order of the Bankruptcy Court other than the Confirmation Order, the
Debtors or the Reorganized Debtors, as applicable, shall promptly pay outstanding and invoiced
Restructuring Expenses as follows: (A) on the Effective Date, Restructuring Expenses incurred during
the period prior to the Effective Date to the extent invoiced to the Debtors at least two (2) Business Days
in advance of the Effective Date and (B) after the Effective Date, any unpaid Restructuring Expenses
within ten (10) Business Days of receiving an invoice; provided that such Restructuring Expenses shall be
paid in accordance with the terms of any applicable engagement letters or other contractual arrangements
without the requirement for the filing of retention applications, fee applications, or any other applications
in the Chapter 11 Cases, and without any requirement for further notice or Bankruptcy Court review or
approval.

        5.4     Continued Corporate Existence; Corporate Action.

                  (a)    Except as otherwise provided in the Plan or any agreement, instrument, or other
document incorporated in the Plan or the Plan Supplement (including the Restructuring Transactions), on
the Effective Date, each Debtor shall continue to exist after the Effective Date as a separate corporation,
limited liability company, partnership, or other form of entity, as the case may be, with all the powers of a
corporation, limited liability company, partnership, or other form of entity, as the case may be, pursuant
to the applicable law in the jurisdiction in which each applicable Debtor is incorporated or formed and
pursuant to the respective certificate of incorporation and by-laws (or other analogous formation
documents) in effect before the Effective Date, except to the extent such certificate of incorporation or
bylaws (or other analogous formation documents) is amended by the Plan or otherwise, and to the extent
any such document is amended, such document is deemed to be amended pursuant to the Plan and will be
effective without any further action or approval (other than any requisite filings required under applicable
state or federal law).

                  (b)     On the Effective Date, all actions contemplated by the Plan shall be deemed
authorized and approved by the Bankruptcy Court in all respects, including, as applicable: (i) the
adoption and/or filing of the Amended Organizational Documents and the New Stockholders’ Agreement;
(ii) the selection of the directors, managers, and officers for the Reorganized Debtors, including the
appointment of the New Board; (iii) the authorization, issuance, and distribution of New Common Stock
(including the Supplemental Securities) and Warrants and the shares of New Common Stock (including
any other securities issuable upon exercise of the Warrants) issued upon the exercise of the Warrants;
(iv) the rejection, assumption, or assumption and assignment, as applicable, of Executory Contracts and
Unexpired Leases; (v) the entry into the Exit Facilities and the execution, delivery, and filing of the Exit
Facility Documents, as applicable; (vi) implementation of the Restructuring Transactions; (vii) payment
of the Backstop Payment; and (viii) all other actions contemplated by the Plan (whether to occur before,
on, or after the Effective Date). Upon the Effective Date, all matters provided for in the Plan involving
the corporate structure of Reorganized Debtors, and any corporate action required by the Debtors or the
other Reorganized Debtors in connection with the Plan shall be deemed to have occurred and shall be in
effect, without any requirement of further action by the security holders, directors, or officers of the
Debtors or Reorganized Debtors. On or (as applicable) before the Effective Date, the appropriate officers
of the Debtors, Reorganized DB Parent, or the other Reorganized Debtors shall be authorized and (as
applicable) directed to issue, execute, and deliver the agreements, documents, securities, and instruments
contemplated by the Plan (or necessary or desirable to effectuate the Restructuring Transactions) in the
name of and on behalf of Reorganized DB Parent and the other Reorganized Debtors, including the Exit
Facility Documents and any and all other agreements, documents, Securities, and instruments relating to
the foregoing, to the extent not previously authorized by the Bankruptcy Court. The authorizations and


                                                     23
1004795077v10
approvals contemplated by this Section 5.4(b) shall be effective notwithstanding any requirements under
non-bankruptcy law.

        5.5     Exit Facilities.

                 (a)     On the Effective Date, in accordance with, and subject to, the terms and
conditions of the Exit Facility Documents, the Reorganized Debtors will enter into the Exit Facilities
without the need for any further corporate action and without further action by the holders of Claims or
Interests. The proceeds of the Exit Facilities shall be used to (i) refinance the Prepetition ABL Agreement
(to the extent outstanding), DIP ABL Facility and DIP Term Loan Facility in full in accordance with 3.7
of the Plan, (ii) fund other Distributions, costs, and expenses contemplated by the Plan, (iii) pay the
Backstop Payment and (iv) fund general working capital and for general corporate purposes of the
Reorganized Debtors, in each case subject to the terms of the Exit Facility Documents.

                 (b)      To the extent that holders of Prepetition Term Loan Claims do not fully fund the
Priority Exit Facility in accordance with Section 4.4 hereof, the Backstop Parties have agreed to backstop
the Priority Exit Facility to the extent of the Priority Exit Facility Backstop Commitment, consistent with
the Restructuring Term Sheet and subject to the terms thereof, to ensure that the entire Priority Exit
Facility is funded. In consideration of the Priority Exit Facility Backstop Commitment, on the Effective
Date, each Backstop Party shall receive its applicable allocation of the Backstop Payment.

                 (c)    The Confirmation Order shall constitute approval of the Exit Facilities (including
the transactions contemplated thereby and all payments contemplated thereunder (including the Backstop
Payment), and all actions to be taken, undertakings to be made, and obligations to be incurred and fees
paid by the Reorganized Debtors in connection therewith), and authorization for the Reorganized Debtors
to enter into and perform under the Exit Facility Documents and such other documents and make such
payment and any other payment in connection therewith as may be required or appropriate.

                 (d)      On the Effective Date, the Exit Facility Documents shall be executed and
delivered substantially on the terms and conditions set forth in the Restructuring Term Sheet. All Liens
and security interests granted pursuant to the Exit Facility Documents shall be (i) valid, binding,
perfected, and enforceable Liens and security interests in the personal and real property described in and
subject to such document, with the priorities established in respect thereof under applicable non-
bankruptcy law, (ii) granted in good faith and deemed not to constitute a fraudulent conveyance or
fraudulent transfer, and (iii) not otherwise subject to avoidance, recharacterization, or subordination under
any applicable law. Each of the Debtors, the Reorganized Debtors, and the Entities granted such Liens
and security interests are authorized to make all filings and recordings, and to obtain all governmental
approvals and consents necessary to establish, attach, and perfect such Liens and security interests under
any applicable law, and shall thereafter cooperate to make all other filings and recordings that otherwise
would be necessary under applicable law to give notice of such Liens and security interests to third
parties.

                (e)     The Reorganized Debtors shall be authorized to execute, deliver, and enter into
and perform under the Exit Facility Documents without the need for any further corporate or limited
liability company action and without further action by the holders of Claims or Interests.

        5.6     Authorization and Issuance of New Common Stock and the Warrants.

                (a)     All existing interests in DB Parent shall be cancelled as of the Effective Date
and, subject to the Restructuring Transactions, on the Effective Date, the Debtors or the Reorganized
Debtors, as applicable, are authorized to issue or cause to be issued and shall issue to (i) holders of


                                                     24
1004795077v10
Prepetition Term Loan Claims, (ii) holders of Unsecured Notes Claims and (iii) lenders under the Priority
Exit Facility, as applicable, the New Common Stock (including the Supplemental Securities) and the
Warrants in accordance with the terms of the Plan, the Amended Organizational Documents, and the
Warrant Agreement, without the need for any further corporate, limited liability company, or shareholder
action. All of the New Common Stock and the Warrants issuable under the Plan (including the
Supplemental Securities), when so issued, shall be duly authorized, validly issued, fully paid, and non-
assessable, and the holders of New Common Stock and Warrants shall be deemed to have accepted the
terms of the New Stockholders’ Agreement (solely in their capacity as shareholders and holders of
warrants of Reorganized DB Parent) and to be parties thereto without further action or signature. The
New Stockholders’ Agreement shall be effective as of the Effective Date and, as of such date, shall be
deemed to be valid, binding, and enforceable in accordance with its terms, and each holder of New
Common Stock and Warrants shall be bound thereby.

                  (b)     Upon the Effective Date, unless otherwise consented to by the Required
Supporting Term Lenders and the Crossover Holder, (i) the New Common Stock shall not be registered
under the Securities Act of 1933, and shall not be listed for public trading on any securities exchange, and
(ii) none of the Reorganized Debtors shall be a reporting company under the Exchange Act. Except as
provided in the Plan or the Confirmation Order, the New Common Stock to be distributed under the Plan
to holders of Allowed Class 5 Claims shall be issued in the names of such holders or their nominees in
accordance with DTC’s book-entry exchange procedures or on the books and records of a transfer agent;
provided, that such New Common Stock will only be issued in accordance with DTC book-entry
procedures if it is permitted to be held through DTC’s book-entry system and the Reorganized Debtors, in
their sole discretion, deem such method of distribution advisable. To receive distributions of New
Common Stock, holders of applicable Allowed Claims shall be required to designate a direct or indirect
participant in DTC with whom such holder has an account into which such New Common Stock may be
deposited.

        5.7     Exemption from Registration.

                  (a)     The offer, issuance, and distribution of the New Common Stock and the Warrants
hereunder to holders of Prepetition Term Loan Claims and Unsecured Notes Claims shall be exempt,
pursuant to section 1145 of the Bankruptcy Code, if applicable, or other available exemptions without
further act or action by any Entity, from registration under (i) the Securities Act of 1933, as amended, and
all rules and regulations promulgated thereunder, and (ii) any state or local law requiring registration for
the offer, issuance, or distribution of Securities.

                 (b)      The New Common Stock and the Warrants shall be issued without registration
under the Securities Act or any similar federal, state or local law in reliance on available exemptions or
section 1145(a) of the Bankruptcy Code and, if applicable, shall be freely tradable by the recipients
thereof, subject to: (i) the provisions of section 1145(b)(1) of the Bankruptcy Code relating to the
definition of an underwriter in section 2(a)(11) of the Securities Act of 1933; (ii) compliance with any
rules and regulations of the Securities and Exchange Commission, if any, applicable at the time of any
future transfer of such securities or instruments; and (iii) any applicable regulatory approval.

                 (c)      Should the Reorganized Debtors elect on or after the Effective Date to reflect any
ownership of the New Common Stock and/or the Warrants through the facilities of the DTC, the
Reorganized Debtors need not provide any further evidence other than the Plan or the Confirmation Order
with respect to the treatment of the New Common Stock and Warrants under applicable securities laws.

              (d)    Notwithstanding anything to the contrary in the Plan, no entity (including, for the
avoidance of doubt, DTC) shall be entitled to require a legal opinion regarding the validity of any


                                                    25
1004795077v10
transaction contemplated by the Plan, including, for the avoidance of doubt, whether the New Common
Stock and Warrants and the shares of New Common Stock (including any other securities issuable upon
exercise of the Warrants) issued upon the exercise of the Warrants are exempt from registration and/or
eligible for DTC book-entry delivery, settlement, and depository services. DTC shall be required to
accept and conclusively rely upon the Plan or Confirmation Order in lieu of a legal opinion regarding
whether the New Common Stock and/or Warrants and/or shares of New Common Stock (including any
other securities issuable upon exercise of Warrants) issued upon the exercise of the Warrants are exempt
from registration and/or eligible for DTC book-entry delivery, settlement, and depository services.

        5.8     Cancellation of Existing Securities and Agreements.

                 (a)      Except for the purpose of evidencing a right to a Distribution under the Plan and
except as otherwise set forth in the Plan, including with respect to executory contracts or unexpired leases
that shall be assumed by the Debtors, on the Effective Date, all agreements, instruments, and other
documents evidencing any Prepetition ABL Claims, Prepetition Term Loan Claims, Unsecured Notes
Claims, or any Interest (other than Intercompany Interests that are not modified by the Plan) and any
rights of any holder in respect thereof shall be deemed cancelled, discharged, and of no force or effect and
the obligations of the Debtors thereunder shall be deemed fully satisfied, released, and discharged.

                  (b)     Notwithstanding such cancellation and discharge, the Prepetition ABL
Agreement, the Prepetition Term Loan Agreement, and the Unsecured Notes Indenture shall continue in
effect solely to the extent necessary to (i) allow the holders of Allowed Prepetition ABL Claims, Allowed
Prepetition Term Loan Claims, and Allowed Unsecured Notes Claims to receive Distributions under the
Plan, (ii) allow the Debtors, the Reorganized Debtors, the Prepetition ABL Agent, the Prepetition Term
Loan Agent, the Unsecured Notes Indenture Trustee, and the Disbursing Agent to make post-Effective
Date Distributions or take such other action pursuant to the Plan on account of the Allowed Prepetition
ABL Claims, Allowed Prepetition Term Loan Claims, and Allowed Unsecured Notes Claims, and to
otherwise exercise their rights and discharge their obligations relating to the interests of the holders of
such Claims in accordance with the Plan, and (iii) permit the Prepetition ABL Agent, the Prepetition
Term Loan Agent, and the Unsecured Notes Indenture Trustee to appear in the Chapter 11 Cases,
provided that nothing in this Section 5.8 shall affect the discharge of Claims pursuant to the Bankruptcy
Code, the Confirmation Order, or the Plan or result in any liability or expense to the Reorganized Debtors.

                 (c)     Notwithstanding the foregoing, any provision in any document, instrument, lease,
or other agreement that causes or effectuates, or purports to cause or effectuate, a default, termination,
waiver, or other forfeiture of, or by, the Debtors of their interests, as a result of the cancellations,
terminations, satisfaction, releases, or discharges provided for in this Section 5.8 shall be deemed null and
void and shall be of no force and effect. Nothing contained herein shall be deemed to cancel, terminate,
release, or discharge the obligation of the Debtors or any of their counterparties under any executory
contract or unexpired lease to the extent such executory contract or unexpired lease has been assumed by
the Debtors pursuant to a Final Order of the Bankruptcy Court or hereunder.

        5.9     Officers and Boards of Directors.

                 (a)     On the Effective Date, the New Board shall consist of seven (7) directors in total
to be designated by the Supporting Term Lenders and the Crossover Holder in a manner to be determined
consistent with the Restructuring Term Sheet. To the extent then known and determined, the identities of
the members of each board of directors or managers of a Reorganized Debtor, as applicable, and, to the
extent applicable, the officers of each Reorganized Debtor, shall be disclosed at or prior to the
Confirmation Hearing in accordance with section 1129(a)(5) of the Bankruptcy Code.



                                                     26
1004795077v10
               (b)     Commencing on the Effective Date, each of the directors, managers, and officers
of each of the Reorganized Debtors shall be elected and serve pursuant to the terms of the applicable
Amended Organizational Documents of such Reorganized Debtor and may be replaced or removed in
accordance with such Amended Organizational Documents.

        5.10    Restructuring Transactions.

                  (a)      On or as soon as practicable after the Effective Date, the Reorganized Debtors
shall, subject to the reasonable consent of the Required Supporting Term Lenders and the Crossover
Holder, take such actions as may be or become necessary or appropriate to effect any transaction
described in, approved by, contemplated by, or necessary to effectuate the Plan (collectively, the
“Restructuring Transactions”), including (i) the execution and delivery of appropriate agreements or
other documents of merger, consolidation, restructuring, financing, conversion, disposition, transfer,
dissolution, or liquidation containing terms that are consistent with the terms of the Plan and that satisfy
the applicable requirements of applicable law and any other terms to which the applicable Entities may
determine, (ii) the execution and delivery of appropriate instruments of transfer, assignment, assumption,
or delegation of any asset, property, right, liability, debt, or obligation on terms consistent with the terms
of the Plan and having other terms to which the applicable parties agree, (iii) the filing of appropriate
certificates or articles of incorporation, formation, reincorporation, merger, consolidation, conversion, or
dissolution, the Amended Organizational Documents, (iv) the issuance of Securities (including the New
Common Stock, Warrants and Supplemental Securities), all of which shall be authorized and approved in
all respects in each case without further action being required under applicable law, regulation, order, or
rule, (v) all other actions that the applicable Entities determine to be necessary or appropriate, including
(A) making filings or recordings that may be required by applicable law, subject, in each case, to the
Amended Organizational Documents, and (B) such other transactions that may be required or necessary
to effectuate any of the Restructuring Transactions in the most tax-efficient manner, including mergers,
consolidations, restructurings, conversions, dispositions, transfers, formations, organizations, dissolutions
or liquidations; (vi) the execution, delivery, and filing, if applicable, of the Exit Facility Documents, the
Amended Organizational Documents, the New Stockholders’ Agreement and the Warrant Agreement;
and (vii) all other actions that the applicable Entities determine to be necessary or appropriate, including
making filings or recordings that may be required by applicable law, provided, that any of the foregoing
actions and documents shall, in each case, be subject to the RSA Definitive Document Requirements (as
applicable). The Restructuring Transactions may include a taxable transfer of all or a portion of the
Debtors’ assets or Entities to one or more newly-formed Entities (or an affiliate or subsidiary of such
Entity or Entities) formed and controlled by certain holders of Claims against the Debtors and, in such
case, the New Common Stock (and/or other interests) issued to holders of Claims pursuant to the Plan
may comprise stock (and/or other interests) of such Entity or Entities.

                 (b)     Each officer, member of the board, or manager of the Debtors is (and each
officer, member of the board, or manager of the Reorganized Debtors shall be) authorized and directed to
issue, execute, deliver, file, or record such contracts, securities, instruments, releases, indentures, and
other agreements or documents and take such actions as may be necessary or appropriate to effectuate,
implement, and further evidence the terms and conditions of the Plan, the Securities issued pursuant to the
Plan and any Restructuring Transaction (including the New Common Stock, Warrants and Supplemental
Securities) in the name of and on behalf of the Reorganized Debtors, all of which shall be authorized and
approved in all respects, in each case, without the need for any approvals, authorization, consents, or any
further action required under applicable law, regulation, order, or rule (including, without limitation, any
action by the shareholders or directors or managers of the Debtors or the Reorganized Debtors) except for
those expressly required pursuant to the Plan.




                                                     27
1004795077v10
                 (c)     On the Effective Date, or as soon thereafter as is reasonably practicable, the
Reorganized Debtors’ respective certificates of incorporation and bylaws (and other formation and
constituent documents relating to limited liability companies) shall be amended as may be required to be
consistent with the provisions of the Plan, the New Stockholders’ Agreement, the Warrant Agreement,
and the Exit Facility Documents, as applicable, and the Bankruptcy Code. The Amended Organizational
Documents shall, among other things: (i) authorize the issuance of the New Common Stock (including
the Supplemental Securities) and the Warrants and the shares of New Common Stock (including any
other securities issuable upon exercise of the Warrants) issued upon the exercise of the Warrants; and
(ii) pursuant to and only to the extent required by section 1123(a)(6) of the Bankruptcy Code, include a
provision prohibiting the issuance of non-voting equity Securities. After the Effective Date, each
Reorganized Debtor may amend and restate its certificate of incorporation and other formation and
constituent documents as permitted by the laws of its respective jurisdiction of formation and the terms of
the Amended Organizational Documents, the New Stockholders Agreement and the Warrant Agreement.

                  (d)     All matters provided for herein involving the corporate structure of the Debtors
or the Reorganized Debtors, to the extent applicable, or any corporate, limited liability company, or
related action required by the Debtors or the Reorganized Debtors in connection herewith shall be deemed
to have occurred and shall be in effect, without any requirement of further action by the shareholders,
members, or directors or managers of the Debtors or the Reorganized Debtors, and with like effect as
though such action had been taken unanimously by the shareholders, members, directors, managers, or
officers, as applicable, of the Debtors or the Reorganized Debtors.

        5.11    Cancellation of Liens.

                 Except as otherwise specifically provided herein, the Exit Facility Documents (including
in connection with any express written amendment of any mortgage, deed of trust, Lien, pledge or other
security interest under the Exit Facility Documents), or in any contract, instrument, release, or other
agreement or document created pursuant to the Plan, including pursuant to Section 5.8(b) hereof, upon the
indefeasible payment in full in Cash of an Other Secured Claim or ABL Facility Claim, any Lien securing
an Other Secured Claim or ABL Facility Claim that is indefeasibly paid in full, in Cash, shall be deemed
released and discharged, and the holder of such Other Secured Claim or ABL Facility Claim shall be
authorized and directed to release any Collateral or other property of the Debtors (including any Cash
collateral) held by such holder and to take such actions as may be requested by the Reorganized Debtors
to evidence the release or discharge of such Lien, including the execution, delivery and filing or recording
of such releases or discharges as may be requested by the Reorganized Debtors, and the Reorganized
Debtors and their designees shall be authorized to file UCC-3 termination statements and other release or
discharge documentation (to the extent applicable) with respect thereto.

        5.12    Employee Matters.

                (a)      Subject to Section 5.12(c) of this Plan, on the Effective Date, the Reorganized
Debtors shall be deemed to have assumed all employee compensation plans, Benefit Plans, employment
agreements, offer letters, or award letters to which any Debtor is a party (collectively, the “Employee
Arrangements”); provided that notwithstanding anything contrary in the Employee Arrangements, the
consummation of the Plan shall not be treated as a change in control or change of control or other similar
transaction under the Employee Arrangements.

                (b)      Within sixty (60) days following the Effective Date, the New Board shall
establish the Management Incentive Plan for members of the Reorganized Debtors’ management. The
participants and the amounts allocated under the Management Incentive Plan and other terms and
conditions thereof shall be determined in the sole discretion of the New Board.


                                                    28
1004795077v10
                 (c)     Any Parent Interests granted prior to the Effective Date to a current or former
employee, officer, director or contractor under an Employee Arrangement or otherwise shall be deemed
cancelled on the Effective Date. For the avoidance of doubt, if a Benefit Plan or an Employee
Arrangement is assumed and the Benefit Plan or Employment Arrangement provides in part for an award
or potential award of Interests in the Debtors, such Benefit Plan or Employment Arrangement shall be
assumed in all respects other than the provisions of such agreement relating to Interest awards.

        5.13    Release of Avoidance Actions.

                On the Effective Date, the Debtors, on behalf of themselves and their estates, shall
release any and all Avoidance Actions and the Debtors and the Reorganized Debtors, and any of their
successors or assigns, and any Entity acting on behalf of the Debtors or the Reorganized Debtors, shall be
deemed to have waived the right to pursue any and all Avoidance Actions, except for Avoidance Actions
brought as counterclaims or defenses to claims asserted against the Debtors.

        5.14    Closing of Chapter 11 Cases.

                 The Reorganized Debtors shall, promptly after the full administration of the Chapter 11
Cases, file with the Bankruptcy Court all documents required by Bankruptcy Rule 3022 and any
applicable order of the Bankruptcy Court to close the Chapter 11 Cases, provided, as of the Effective
Date, the Reorganized Debtors may submit separate orders to the Bankruptcy Court under certification of
counsel closing certain individual Chapter 11 Cases and changing the caption of the Chapter 11 Cases
accordingly, provided further that matters concerning Claims may be heard and adjudicated in one of the
Debtors’ chapter 11 cases that remains open regardless of whether the applicable Claim is against a
Debtor in a chapter 11 case that is closed. Nothing in this Plan shall authorize the closing of any case
nunc pro tunc to a date that precedes the date any such order is entered. Any request for nunc pro tunc
relief shall be made on motion served on the United States Trustee, and the Bankruptcy Court shall rule
on such request after notice and a hearing. Upon the filing of a motion to close the last Chapter 11 Case
remaining open, the Reorganized Debtors shall file a final report with respect to all of the Chapter 11
Cases pursuant to Local Rule 3022-1(c).

        5.15    Notice of Effective Date.

                On the Effective Date, the Debtors shall file a notice of the occurrence of the Effective
Date with the Bankruptcy Court.

                                   ARTICLE VI DISTRIBUTIONS.

        6.1     Distributions Generally.

                One or more Disbursing Agents shall make all Distributions under the Plan to the
appropriate holders of Allowed Claims in accordance with the terms of the Plan.

        6.2     Distribution Record Date.

                 As of the close of business on the Effective Date, the various lists of holders of Claims or
Interests in each Class, as maintained by the Debtors or their respective agents, shall be deemed closed,
and there shall be no further changes in the record holders of any of the Claims or Interests. The Debtors
or the Reorganized Debtors shall have no obligation to recognize any transfer of the Claims or Interests
occurring on or after the Effective Date. In addition, with respect to payment of any Cure Amounts or
disputes over any Cure Amounts, neither the Debtors nor the Disbursing Agent shall have any obligation


                                                     29
1004795077v10
to recognize or deal with any party other than the non-Debtor party to the applicable executory contract or
unexpired lease as of the Effective Date, even if such non-Debtor party has sold, assigned, or otherwise
transferred its Claim for a Cure Amount. For the avoidance of doubt, the Distribution Record Date shall
not apply to the Unsecured Notes, the holders of which shall receive a Distribution in accordance with 3.7
of the Plan and, as applicable, the customary procedures of DTC on or as soon as practicable after the
Effective Date.

        6.3     Date of Distributions.

                 Except as otherwise provided in the Plan, any Distributions and deliveries to be made
under the Plan shall be made on the Effective Date or as otherwise determined in accordance with the
Plan, including, without limitation, the treatment provisions of 3.7 of the Plan, or as soon as practicable
thereafter; provided that the Reorganized Debtors may implement periodic Distribution dates to the extent
they determine them to be appropriate.

        6.4     Disbursing Agent.

                 All Distributions under the Plan shall be made by the Disbursing Agent, on behalf of the
applicable Debtor (unless otherwise provided herein), on or after the Effective Date or as otherwise
provided herein. The Disbursing Agent shall not be required to give any bond or surety or other security
for the performance of its duties, and all reasonable and documented fees and expenses incurred by such
Disbursing Agent directly related to Distributions hereunder shall be reimbursed by the Reorganized
Debtors. The Reorganized Debtors shall use all commercially reasonable efforts to provide the
Disbursing Agent (if other than the Reorganized Debtors) with the amounts of Claims and the identities
and addresses of holders of Claims, in each case, as set forth in the Debtors’ or the Reorganized Debtors’
books and records. The Reorganized Debtors shall cooperate in good faith with the applicable Disbursing
Agent (if other than the Reorganized Debtors) to comply with the reporting and withholding requirements
outlined in Section 6.19 of the Plan.

        6.5     Rights and Powers of Disbursing Agent.

                (a)      From and after the Effective Date, the Disbursing Agent, solely in its capacity as
Disbursing Agent, shall be exculpated by all Entities, including, without limitation, holders of Claims
against and Interests in the Debtors and other parties in interest, from any and all Claims, Causes of
Action, and other assertions of liability arising out of the discharge of the powers and duties conferred
upon such Disbursing Agent by the Plan or any order of the Bankruptcy Court entered pursuant to or in
furtherance of the Plan, or applicable law, except for actions or omissions to act arising out of the gross
negligence or willful misconduct, fraud, malpractice, criminal conduct, or ultra vires acts of such
Disbursing Agent. No holder of a Claim or Interest or other party in interest shall have or pursue any
claim or Cause of Action against the Disbursing Agent, solely in its capacity as Disbursing Agent, for
making payments in accordance with the Plan or for implementing provisions of the Plan, except for
actions or omissions to act arising out of the gross negligence or willful misconduct, fraud, malpractice,
criminal conduct, or ultra vires acts of such Disbursing Agent.

                (b)     The Disbursing Agent shall be empowered to (i) effect all actions and execute all
agreements, instruments, and other documents necessary to perform its duties hereunder, (ii) make all
Distributions contemplated hereby, and (iii) exercise such other powers as may be vested in the
Disbursing Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the Disbursing
Agent to be necessary and proper to implement the provisions hereof.




                                                    30
1004795077v10
        6.6      Expenses of Disbursing Agent.

               Except as otherwise ordered by the Bankruptcy Court, any reasonable and documented
fees and expenses incurred by the Disbursing Agent acting in such capacity (including reasonable
documented attorneys’ fees and expenses) on or after the Effective Date shall be paid in Cash by the
Reorganized Debtors in the ordinary course of business.

        6.7      Postpetition Interest.

                  Except as otherwise specifically provided for in the Plan, the Confirmation Order, or
another order of the Bankruptcy Court (including the DIP Orders) or required by the Bankruptcy Code,
interest shall not accrue or be paid on any Claims on or after the Petition Date; provided that, if interest is
payable pursuant to this Section 6.7, interest shall accrue at the federal judgment rate pursuant to 28
U.S.C. § 1961 on a non-compounded basis from the date the obligation underlying the Claim becomes
due and is not timely paid through the date of payment. Notwithstanding the foregoing, postpetition
interest on Prepetition ABL Claims and Prepetition Term Loan Claims shall accrue and be paid in
accordance with the terms set forth in the agreements governing such Claims, including, without
limitation, the DIP Orders, the Prepetition ABL Documents and the Prepetition Term Loan Documents
(as applicable).

        6.8      Delivery of Distributions.

                All Distributions to any holder of an Allowed Claim as and when required by the Plan
shall be made by the Disbursing Agent. In the event that any Distribution to any holder is returned as
undeliverable, no further Distributions shall be made to such holder unless and until the Disbursing Agent
is notified in writing of such holder’s then-current address, at which time all currently due, missed
Distributions shall be made to such holder as soon as reasonably practicable thereafter without interest.
Nothing herein shall require the Disbursing Agent to attempt to locate holders of undeliverable
Distributions and, if located, assist such holders in complying with Section 6.19 of the Plan.

        6.9      Distributions after Effective Date.

               Distributions made after the Effective Date to holders of Disputed Claims that are not
Allowed Claims as of the Effective Date but which later become Allowed Claims shall be deemed to have
been made on the Effective Date.

        6.10     Unclaimed Property.

                 Undeliverable Distributions or unclaimed Distributions shall remain in the possession of
the Reorganized Debtors until such time as a Distribution becomes deliverable or the holder accepts
Distribution, or such Distribution reverts back to the Reorganized Debtors, and shall not be supplemented
with any interest, dividends, or other accruals of any kind. Such Distributions shall be deemed unclaimed
property under section 347(b) of the Bankruptcy Code at the expiration of one hundred and eighty (180)
days from the date of the attempted Distribution. After such date, all unclaimed property or interest in
property shall revert to the Reorganized Debtors, and the Claim of any other holder to such property or
interest in property shall be discharged and forever barred. The Reorganized Debtors and the Disbursing
Agent shall have no obligation to attempt to locate any holder of an Allowed Claim other than by
reviewing the Debtors’ books and records and filings with the Bankruptcy Court.




                                                      31
1004795077v10
        6.11    Time Bar to Cash Payments.

                 Checks issued by the Disbursing Agent in respect of Allowed Claims shall be null and
void if not negotiated within one hundred and eighty (180) days after the date of issuance thereof.
Thereafter, the amount represented by such voided check shall irrevocably revert to the Reorganized
Debtors, and any Claim in respect of such voided check shall be discharged and forever barred,
notwithstanding any federal or state escheat laws to the contrary. Requests for re-issuance of any check
shall be made to the Disbursing Agent by the holder of the Allowed Claim to whom such check was
originally issued.

        6.12    Manner of Payment under Plan.

                 Except as otherwise specifically provided in the Plan, at the option of the Debtors or the
Reorganized Debtors, as applicable, any Cash payment to be made hereunder may be made by a check or
wire transfer or as otherwise required or provided in applicable agreements or customary practices of the
Debtors.

        6.13    Satisfaction of Claims.

                Except as otherwise specifically provided in the Plan, any Distributions and deliveries to
be made on account of Allowed Claims under the Plan shall be in complete and final satisfaction,
settlement, and discharge of and exchange for such Allowed Claims.

        6.14    Fractional Stock and Warrant.

                 If any Distributions of New Common Stock or the Warrant pursuant to the Plan would
result in the issuance of a fractional share of New Common Stock or the Warrant, then the number of
shares of New Common Stock or the Warrant to be issued in respect of such Distribution shall be
calculated to one decimal place and rounded up or down to the closest whole share (with a half share or
greater rounded up and less than a half share rounded down). The total number of shares of New
Common Stock or the Warrant to be distributed in connection with the Plan shall be adjusted as necessary
to account for the rounding provided for in this Section 6.14. No consideration shall be provided in lieu
of fractional shares that are rounded down. To the extent applicable, DTC is considered a single holder
for rounding and distribution purposes. Neither the Reorganized Debtors nor the Disbursing Agent shall
have any obligation to make a Distribution that is less than one (1) share of New Common Stock.

        6.15    Minimum Cash Distributions.

               The Disbursing Agent shall not be required to make any Distribution of Cash less than
One Hundred Dollars ($100) to any holder of an Allowed Claim; provided that if any Distribution is not
made pursuant to this Section 6.15, such Distribution shall be added to any subsequent Distribution to be
made on behalf of the holder’s Allowed Claim.

        6.16    Maximum Distributions and Rights of Reimbursement.

               (a)     An (i) Allowed Primary Claim that receives Distributions in the Allowed amount
of such Claim or (ii) Allowed Guarantee Claim that receives any payment or transfer that, when
combined with Distributions provided on account of the corresponding Primary Claim equals the Allowed
amount of the Primary Claim, shall, in each case, be deemed to have had such Allowed Primary Claim or
Allowed Guarantee Claim, as applicable, satisfied in full as against the applicable Debtor.



                                                    32
1004795077v10
               (b)     In no event shall (i) an Allowed Claim receive Distributions under the Plan in
excess of the Allowed amount of such Claim, or (ii) an Allowed Guarantee Claim receive Distributions
under the Plan that, when combined with Distributions or other consideration provided on the
corresponding Primary Claim are in excess of the Allowed amount of the Primary Claim (or such amount
as may be agreed to by the Debtors and the holder of the Allowed Guarantee Claim, with the consent of
the Required Supporting Term Lenders and the Crossover Holder).

                (c)     Nothing contained herein shall in any way affect, impair or modify the rights of a
holder of a Primary Claim or a Guarantee Claim against an Entity that is not a Debtor.

        6.17    Setoffs.

                  Except as otherwise expressly provided for herein, each Reorganized Debtor, pursuant to
the Bankruptcy Code (including section 553 of the Bankruptcy Code), applicable non-bankruptcy law, or
as may be agreed to by the holder of a Claim, may set off against any Allowed Claim and the distributions
to be made pursuant to the Plan on account of such Allowed Claim (before any distribution is made on
account of such Allowed Claim), any claims, rights, and Causes of Action of any nature that such Debtor
or Reorganized Debtor, as applicable, may hold against the holder of such Allowed Claim, to the extent
such Claims, rights, or Causes of Action against such holder have not been otherwise compromised or
settled on or prior to the Effective Date (whether pursuant to the Plan or otherwise); provided, however,
that neither the failure to effect such a setoff nor the allowance of any Claim pursuant to the Plan shall
constitute a waiver or release by such Reorganized Debtor of any such Claims, rights, and Causes of
Action that such Reorganized Debtor may possess against such holder. In no event shall any holder of
Claims be entitled to set off any such Claim against any Claim, right, or Cause of Action of the Debtor or
Reorganized Debtor (as applicable), unless such holder has filed a motion with the Bankruptcy Court
requesting the authority to perform such setoff on or before the Confirmation Date, and notwithstanding
any indication in any Proof of Claim or otherwise that such holder asserts, has, or intends to preserve any
right of setoff pursuant to section 553 of the Bankruptcy Code or otherwise.

        6.18    No Distribution in Excess of Amount of Allowed Claim.

                 No holder of an Allowed Claim shall receive, on account of such Allowed Claim,
Distributions in excess of the Allowed amount of such Claim, except to the extent postpetition interest is
permitted by Section 6.7 of the Plan.

        6.19    Withholding and Reporting Requirements.

                 (a)     Withholding Rights. In connection with the Plan, any party issuing any
instrument or making any Distribution described in the Plan shall comply with all applicable withholding
and reporting requirements imposed by any federal, state, or local taxing authority, and all Distributions
pursuant to the Plan and all related agreements shall be subject to any such withholding or reporting
requirements. In the case of a non-Cash Distribution that is subject to withholding, the distributing party
may withhold an appropriate portion of such distributed property and either (i) sell such withheld property
to generate Cash necessary to pay over the withholding tax (or reimburse the distributing party for any
advanced payment of the withholding tax), or (ii) pay the withholding tax using its own funds and retain
such withheld property. Any amounts withheld pursuant to the preceding sentence shall be deemed to
have been distributed to and received by the applicable recipient for all purposes of the Plan.
Notwithstanding the foregoing, each holder of an Allowed Claim or any other Entity that receives a
Distribution pursuant to the Plan shall have responsibility for any taxes imposed by any Governmental
Unit, including, without limitation, income, withholding, and other taxes, on account of such Distribution.
Any party issuing any instrument or making any Distribution pursuant to the Plan has the right, but not


                                                    33
1004795077v10
the obligation, to not make a Distribution until such holder has made arrangements reasonably
satisfactory to such issuing or disbursing party for payment of any such tax obligations. Any party issuing
any instrument or making any Distribution pursuant to the Plan, shall, to the extent reasonably
practicable, notify any recipient of a Distribution pursuant to the Plan and all related agreements if it is
going to withhold taxes pursuant to this Section 6.19 and reasonably cooperate with the recipient to
minimize or avoid such withholding.

                (b)      Forms. Any party entitled to receive any property as an issuance or Distribution
under the Plan shall, upon request, deliver to the Disbursing Agent or such other Person designated by the
Reorganized Debtors (which Person shall subsequently deliver to the Disbursing Agent any applicable
IRS Form W-8 or Form W-9 received) an appropriate Form W-9 or (if the payee is a foreign Person)
Form W-8 and any other forms or documents reasonably requested by any Reorganized Debtor to reduce
or eliminate any withholding required by any federal, state, or local taxing authority.

        6.20    Hart-Scott-Rodino Antitrust Improvements Act.

                Any New Common Stock or the Warrant to be distributed under the Plan to an Entity
required to file a premerger notification and report form under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, to the extent applicable, shall not be distributed until the
notification and waiting periods applicable under such Act to such Entity have expired or been
terminated.

        6.21    Claims Paid or Payable by Third Parties.

                (a)      Claims Paid by Third Parties

                 A Claim shall be correspondingly reduced, and the applicable portion of such Claim shall
be disallowed without an objection to such Claim having to be filed and without any further notice to or
action, order, or approval of the Bankruptcy Court, to the extent that the holder of such Claim receives a
payment on account of such Claim from a party that is not a Debtor or Reorganized Debtor; provided that
the Debtors shall provide 21 days’ notice to the holder prior to any disallowance of such Claim during
which period the holder may object to such disallowance, and if the parties cannot reach an agreed
resolution, the matter shall be decided by the Bankruptcy Court. Subject to the last sentence of this
paragraph, to the extent a holder of a Claim receives a Distribution on account of such Claim and receives
payment from a party that is not a Debtor or a Reorganized Debtor on account of such Claim, such holder
shall, within fourteen days of receipt thereof, repay or return the Distribution to the Reorganized Debtors
to the extent the holder’s total recovery on account of such Claim from the third party and under the Plan
exceeds the amount of such Claim as of the date of any such Distribution under the Plan. The failure of
such holder to timely repay or return such Distribution shall result in the holder owing the Reorganized
Debtors annualized interest at the federal judgment rate on such amount owed for each Business Day after
the fourteen day grace period specified above until the amount is repaid.

                (b)      Claims Payable by Insurance Carriers

                No Distributions under the Plan shall be made on account of an Allowed Claim that is
payable pursuant to one of the Debtors’ insurance policies until the holder of such Allowed Claim has
exhausted all remedies with respect to such insurance policy. To the extent that one or more of the
Debtors’ insurers agrees to satisfy in full or in part a Claim (if and to the extent adjudicated by a court of
competent jurisdiction), then immediately upon such insurers’ agreement, the applicable portion of such
Claim may be expunged without a Claim objection having to be filed and without any further notice to or
action, order, or approval of the Bankruptcy Court; provided that the Debtors shall provide 21 days’


                                                     34
1004795077v10
notice to the holder of such Claim prior to any disallowance of such Claim during which period the holder
may object to such disallowance, and if the parties cannot reach an agreed resolution, the matter shall be
decided by the Bankruptcy Court.

                (c)     Applicability of Insurance Policies

                 Except as otherwise provided in the Plan, Distributions to holders of Allowed Claims
shall be in accordance with the provisions of any applicable insurance policy. Notwithstanding anything
to the contrary herein, nothing contained in the Plan shall constitute or be deemed a release, settlement,
satisfaction, compromise, or waiver of any Cause of Action that the Debtors or any other Entity may hold
against any other Entity, including insurers, under any policies of insurance or applicable indemnity, nor
shall anything contained herein constitute or be deemed a waiver by such insurers of any defenses,
including coverage defenses, held by such insurers.

        6.22    Allocation Between Principal and Accrued Interest.

                 The aggregate consideration paid to holders with respect to their Allowed Claims shall be
treated pursuant to the Plan as allocated first to the principal amount of such Allowed Claims (to the
extent thereof) and, thereafter, to interest, if any, on such Allowed Claim accrued but unpaid through the
Effective Date.

                      ARTICLE VII PROCEDURES FOR DISPUTED CLAIMS.

        7.1     Disputed Claims Process.

                 Notwithstanding section 502(a) of the Bankruptcy Code, and in light of the Unimpaired
status of all Allowed General Unsecured Claims under the Plan, holders of Claims do not need to file
proofs of Claim with the Bankruptcy Court, and the Debtors (with the reasonable consent of the Required
Supporting Term Lenders and the Crossover Holder) or the Reorganized Debtors, as applicable, and the
holders of Claims shall determine, adjudicate, and resolve any disputes over the validity and amounts of
such Claims in the ordinary course of business; provided, that (unless expressly waived pursuant to the
Plan) the Allowed amount of such Claims shall be subject to and shall not exceed the limitations under or
maximum amounts permitted by the Bankruptcy Code, including sections 502 or 503 of the Bankruptcy
Code, to the extent applicable. If a holder of a Claim elects to file a proof of Claim with the Bankruptcy
Court, such holder shall be deemed to have consented to the jurisdiction of the Bankruptcy Court for all
purposes with respect to the Claim, and the Bankruptcy Court shall retain nonexclusive jurisdiction over
all such Claims, which shall be resolved on a case-by-case basis through settlements, Claim objections
(or, if necessary, through adversary proceedings), adjudication in a forum other than the Bankruptcy
Court, or by withdrawal of the Claims by the holders of such Claims. From and after the Effective Date,
the Reorganized Debtors may satisfy, dispute, settle, or otherwise compromise any Claim without
approval of the Bankruptcy Court.

        7.2     Objections to Claims.

                  Except insofar as a Claim is Allowed under the Plan, only the Reorganized Debtors shall
be entitled to object to Claims after the Effective Date. Any objections to proofs of Claim shall be served
and filed (a) on or before one-hundred and eighty (180) days following the later of (i) the Effective Date
and (ii) the date that a proof of Claim is filed or amended or a Claim is otherwise asserted or amended in
writing by or on behalf of a holder of such Claim, or (b) such later date as ordered by the Bankruptcy
Court upon motion filed by the Debtors or the Reorganized Debtors. The expiration of such period shall



                                                    35
1004795077v10
not limit or affect the Reorganized Debtors’ rights to dispute Claims asserted other than through a proof
of Claim.

        7.3     Estimation of Claims.

                  The Debtors or the Reorganized Debtors, as applicable, may at any time request that the
Bankruptcy Court estimate any contingent, unliquidated, or Disputed Claim pursuant to section 502(c) of
the Bankruptcy Code regardless of whether the Debtors previously objected to such Claim or whether the
Bankruptcy Court has ruled on any such objection, and the Bankruptcy Court shall retain jurisdiction to
estimate any Claim at any time during litigation concerning any objection to any Claim, including,
without limitation, during the pendency of any appeal relating to any such objection. In the event that the
Bankruptcy Court estimates any contingent, unliquidated, or Disputed Claim, the amount so estimated
shall constitute either the Allowed amount of such Claim or a maximum limitation on such Claim, as
determined by the Bankruptcy Court. If the estimated amount constitutes a maximum limitation on the
amount of such Claim, the Debtors or the Reorganized Debtors may pursue supplementary proceedings to
object to the allowance of such Claim.

        7.4     No Distributions Pending Allowance.

                  If an objection, motion to estimate, or other challenge to a Claim is filed, no payment or
Distribution provided under the Plan shall be made on account of such Claim unless and until (and only to
the extent that) such Claim becomes an Allowed Claim.

        7.5     Distributions after Allowance.

                To the extent that a Disputed Claim ultimately becomes, in whole or in part, an Allowed
Claim, Distributions (if any) shall be made to the holder of such Allowed Claim in accordance with the
provisions of the Plan, including the treatment provisions provided in 3.7 of the Plan. Such Distributions
shall be made as soon as practicable after the date that the order or judgment of the Bankruptcy Court
allowing such Disputed Claim (or portion thereof) becomes a Final Order.

        7.6     Claim Resolution Procedures Cumulative.

                All of the objection, estimation, and resolution procedures in the Plan are intended to be
cumulative and not exclusive of one another. Claims may be estimated and subsequently settled,
compromised, withdrawn, or resolved in accordance with the Plan without further notice or Bankruptcy
Court approval.

        7.7     Disallowance of Claims.

                 All Claims and Interests of any Entity from which property is sought by the Debtors
under sections 542, 543, 550, or 553 of the Bankruptcy Code or that the Debtors or the Reorganized
Debtors allege is a transferee of a transfer that is avoidable under sections 522(f), 522(h), 544, 545, 547,
548, 549, or 724(a) of the Bankruptcy Code shall be disallowed if: (a) the Entity, on the one hand, and
the Debtors or the Reorganized Debtors, as applicable, on the other hand, agree or the Bankruptcy Court
has determined by Final Order that such Entity or transferee is liable to turn over any property or monies
under any of the aforementioned sections of the Bankruptcy Code; and (b) such Entity or transferee has
failed to turn over such property by the date set forth in such agreement or Final Order.




                                                    36
1004795077v10
        ARTICLE VIII             EXECUTORY CONTRACTS AND UNEXPIRED LEASES.

        8.1     General Treatment.

                (a)     As of and subject to the occurrence of the Effective Date and the payment of any
applicable Cure Amount, all executory contracts and unexpired leases to which any of the Debtors are
parties, and which have not expired or terminated by their own terms on or prior to the Effective Date,
including Employment Arrangements (subject to Section 5.12 of the Plan) shall be deemed assumed by
the Debtors except for any executory contract or unexpired lease that (i) previously has been assumed,
assumed and assigned, or rejected pursuant to a Final Order of the Bankruptcy Court, (ii) is the subject of
a separate motion or notice filed by the Debtors on or before the Confirmation Date seeking to assume,
assume and assign, or reject pursuant to this Plan, the Confirmation Order or section 365 of the
Bankruptcy Code, or (iii) is the subject of a pending Assumption Dispute.

                (b)     Subject to satisfaction of the conditions set forth in Section 8.1(a), resolution of
any Assumption Dispute in accordance with Section 8.2 of the Plan, and the occurrence of the Effective
Date, entry of the Confirmation Order shall constitute approval of the assumptions or assumptions and
assignments provided for in the Plan pursuant to sections 365(a) and 1123 of the Bankruptcy Code and a
determination by the Bankruptcy Court that the Reorganized Debtors have provided adequate assurance
of future performance under each assumed executory contract and unexpired lease. Each executory
contract and unexpired lease assumed or assumed and assigned pursuant to the Plan shall vest in and be
fully enforceable by the applicable Reorganized Debtor in accordance with its terms, except as modified
by the provisions of the Plan, any order of the Bankruptcy Court authorizing and providing for its
assumption, or applicable law, provided that the assumption of executory contracts and unexpired leases
hereunder may include the assignment of certain of such contracts to Affiliates.

                   (c)     Except as otherwise provided herein or agreed to by the Debtors and the
applicable counterparty, each assumed executory contract or unexpired lease shall include all
modifications, amendments, supplements, restatements, or other agreements related thereto, and all rights
related thereto, if any, including all easements, licenses, permits, rights, privileges, immunities, options,
rights of first refusal, and any other interests. Modifications, amendments, supplements, and restatements
to prepetition executory contracts and unexpired leases that have been executed by the Debtors during the
Chapter 11 Cases shall not be deemed to alter the prepetition nature of the executory contract or
unexpired lease or the validity, priority, or amount of any Claims that may arise in connection therewith.

        8.2     Determination of Assumption Disputes and Deemed Consent.

                 (a)     Following the Petition Date, the Debtors shall serve a notice on parties to
executory contracts and unexpired leases to be assumed or assumed and assigned reflecting the Debtors’
intention to assume or assume and assign the executory contract or unexpired lease in connection with the
Plan and indicating that the Cure Amount shall be asserted against the Debtors or the Reorganized
Debtors, as applicable, in the ordinary course of business.

                (b)     Upon assumption, Cure Amounts shall be paid by the Debtors or the Reorganized
Debtors, as applicable, in the ordinary course, subject to all defenses and disputes the Debtors or the
Reorganized Debtors may have with respect to the underlying executory contracts or unexpired leases,
which the Debtors or the Reorganized Debtors may assert in the ordinary course. If there is an
Assumption Dispute pertaining to assumption of an executory contract or unexpired lease, such dispute
shall be heard by the Bankruptcy Court prior to such assumption being effective, provided, however, that
before the Effective Date, the Debtors (with the consent of the Required Supporting Term Lenders and
the Crossover Holder) may settle any dispute regarding Cure Amounts or the nature thereof without any


                                                     37
1004795077v10
further notice to any party or any action, order, or approval of the Bankruptcy Court. To the extent the
Assumption Dispute relates solely to the Cure Amount, the applicable Debtor may assume and/or assume
and assign the applicable executory contract or unexpired lease prior to the resolution of the Assumption
Dispute provided that such Debtor reserves Cash in an amount sufficient to pay the full amount
reasonably asserted as the required cure payment by the non-Debtor counterparty to such contract or lease
(or such lesser amount as may be fixed or estimated by the Bankruptcy Court or otherwise agreed to by
such non-Debtor counterparty and the applicable Debtor or the Reorganized Debtor). To the extent the
Assumption Dispute is resolved or determined unfavorably to the Debtor or the Reorganized Debtor, as
applicable, such Debtor or Reorganized Debtor, as applicable, may reject (with the consent of the
Required Supporting Term Lenders and the Crossover Holder) the applicable executory contract or
unexpired lease after such determination.

                  (c)      Any non-Debtor counterparty to an executory contract or unexpired lease that
fails to object timely to the notice of the proposed assumption, assumption and assignment or sublease of
such executory contract or unexpired lease shall be deemed to have assented to assumption, assumption
and assignment or sublease of the applicable executory contract or unexpired lease notwithstanding any
provision thereof that purports to (i) prohibit, restrict, restrain, or condition the transfer, assignment or
sublease of such executory contract or unexpired lease (including provisions related to rights of first
refusal, rights of first offer, tag rights, drag rights, or change of control fees or other like limitations),
(ii) terminate or modify, or permit the termination or modification of, an executory contract or unexpired
lease as a result of any direct or indirect transfer or assignment of the rights of the Debtors under such
contract or lease or a change, if any, in the ownership or control as contemplated by the Plan,
(iii) increase, accelerate, or otherwise alter any obligations or liabilities of the Debtors or the Reorganized
Debtors under such executory contract or unexpired lease, or (iv) create or impose a Lien upon any
property or asset of the Debtors or the Reorganized Debtors, as applicable. Each such provision shall be
deemed to not apply to the assumption, assumption and assignment or sublease of such executory contract
or unexpired lease pursuant to the Plan, and non-Debtor counterparties thereto that fail to object to the
proposed assumption, assumption and assignment or sublease in accordance with the terms set forth in
this Section 8.2(c) shall forever be barred and enjoined from objecting to the proposed assumption,
assumption and assignment, or sublease, or to the validity of such assumption, assumption and
assignment (including the provision of adequate assurance of future performance), or sublease, or taking
actions prohibited by the foregoing on account of transactions contemplated by the Plan.

        8.3      Payment of Cure Amounts.

                  Subject to resolution of any Assumption Dispute, all Cure Amounts relating to an
executory contract or unexpired lease that is to be assumed by the Debtors or the Reorganized Debtors
shall be satisfied by the Debtors or the Reorganized Debtors, as applicable, following assumption or
assumption and assignment of the underlying executory contract or unexpired lease. Such Cure Amounts
shall, in the discretion of the Debtors or the Reorganized Debtors, as applicable, be paid on the later of
(i) the Effective Date and (ii) without acceleration in the ordinary course of business and according to the
terms of the executory contract or unexpired lease. Assumption or assumption and assignment of any
executory contract or unexpired lease pursuant to the Plan, or otherwise, shall, subject to satisfaction of
the Cure Amount, result in the full release and satisfaction of any Claims or defaults, whether monetary or
nonmonetary, including defaults of provisions restricting the change in control or ownership interest
composition or other bankruptcy-related defaults, arising under any assumed or assumed and assigned
executory contract or unexpired lease at any time before the effective date of the assumption or
assumption and assignment.




                                                      38
1004795077v10
        8.4     Survival of the Debtors’ Indemnification Obligations and Guarantees.

                  (a)    Any obligations of the Debtors pursuant to their corporate charters, bylaws,
limited liability company agreements, or other organizational documents to indemnify current and former
officers, directors, agents, and/or employees with respect to all present and future actions, suits, and
proceedings against the Debtors or such directors, officers, agents, and/or employees, based upon any act
or omission for or on behalf of the Debtors, shall not be discharged or impaired by confirmation of the
Plan; provided, however, that the Reorganized Debtors shall not indemnify directors of the Debtors for
any Claims or Causes of Action arising out of or relating to any act or omission that constitutes
intentional fraud, gross negligence, or willful misconduct. All such obligations shall be deemed and
treated as executory contracts to be assumed by the Debtors under the Plan and shall continue as
obligations of the Reorganized Debtors. Any claim based on such obligations shall not be a Disputed
Claim or subject to any objection in either case by reason of section 502(e)(1)(B) of the Bankruptcy Code.
None of the Reorganized Debtors shall amend and/or restate their respective governance documents
before or after the Effective Date to terminate or adversely affect any obligations to provide such
indemnification rights or such directors’, officers’, employees’, or agents’ indemnification rights.

                 (b)     In addition, after the Effective Date, the Reorganized Debtors shall not terminate
or otherwise reduce the coverage under any directors’ and officers’ insurance policies (including any “tail
policy”) in effect or purchased as of the Petition Date, and all members, managers, directors, and officers
who served in such capacity at any time before the Effective Date shall be entitled to the full benefits of
any such policy for the full term of such policy regardless of whether such members, managers, directors,
and/or officers remain in such positions after the Effective Date, in each case, to the extent set forth in
such policies.

               (c)      On the Effective Date, all guarantees, indemnities, or other credit support
provided by a Debtor in support of the primary obligations of another Debtor described in Section 8.4(a)
shall be Unimpaired by the Plan and Reinstated to their position immediately prior to the Petition Date.

        8.5     Insurance Policies.

                 All insurance policies (including all directors’ and officers’ insurance policies and tail
coverage liability insurance) pursuant to which any Debtor has any obligations in effect as of the date of
the Confirmation Order shall be deemed and treated as executory contracts pursuant to the Plan and shall
be assumed by the respective Debtors and the Reorganized Debtors and shall continue in full force and
effect thereafter in accordance with their respective terms. All other insurance policies shall vest in the
Reorganized Debtors.

        8.6     Intellectual Property Licenses and Agreements.

                 All intellectual property contracts, licenses, royalties, or other similar agreements to
which the Debtors have any rights or obligations in effect as of the date of the Confirmation Order shall
be deemed and treated as executory contracts pursuant to the Plan and shall be assumed by the respective
Debtors and shall continue in full force and effect unless any such intellectual property contract, license,
royalty, or other similar agreement otherwise is specifically rejected pursuant to a separate order of the
Bankruptcy Court or is the subject of a separate rejection motion filed by the Debtors (with the consent of
the Required Supporting Term Lenders and the Crossover Holder) in accordance with Section 8.1 of the
Plan. Unless otherwise noted hereunder, all other intellectual property contracts, licenses, royalties, or
other similar agreements shall vest in the Reorganized Debtors and the Reorganized Debtors may take all
actions as may be necessary or appropriate to ensure such vesting as contemplated herein.



                                                    39
1004795077v10
        8.7     Modifications, Amendments, Supplements, Restatements, or Other Agreements.

                 Unless otherwise provided herein or by separate order of the Bankruptcy Court, each
executory contract and unexpired lease that is assumed shall include any and all modifications,
amendments, supplements, restatements, or other agreements made directly or indirectly by any
agreement, instrument, or other document that in any manner affects such executory contract or unexpired
lease, without regard to whether such agreement, instrument, or other document is listed in any notice of
assumed contracts.

        8.8     Reservation of Rights.

                 (a)       Neither the exclusion nor inclusion of any contract or lease by the Debtors on any
exhibit, schedule, or other annex to the Plan or in the Plan Supplement, nor anything contained in the
Plan, will constitute an admission by the Debtors that any such contract or lease is or is not in fact an
executory contract or unexpired lease or that the Debtors or the Reorganized Debtors or their respective
affiliates have any liability thereunder.

                 (b)     Except as otherwise provided in the Plan, nothing in the Plan shall waive, excuse,
limit, diminish, or otherwise alter any of the defenses, claims, Causes of Action, or other rights of the
Debtors and the Reorganized Debtors under any executory or non-executory contract or any unexpired or
expired lease.

                 (c)      Nothing in the Plan shall increase, augment, or add to any of the duties,
obligations, responsibilities, or liabilities of the Debtors or the Reorganized Debtors under any executory
or non-executory contract or any unexpired or expired lease.

                 (d)    If there is an Assumption Dispute or a dispute regarding whether a contract or
lease is or was executory or unexpired at the time of assumption or rejection under the Plan, the Debtors
or the Reorganized Debtors, as applicable, shall have sixty (60) days following entry of a Final Order
resolving such dispute to alter their treatment of such contract or lease by filing a notice indicating such
altered treatment.

ARTICLE IX CONDITIONS PRECEDENT TO CONFIRMATION OF PLAN AND EFFECTIVE
                                DATE

        9.1     Conditions Precedent to Confirmation of Plan.

                The following are conditions precedent to confirmation of the Plan:

                (a)      the Bankruptcy Court shall have entered the Confirmation Order;

                 (b)    the Plan Supplement and all of the schedules, documents, and exhibits contained
therein shall be in form and substance consistent in all material respects with the Restructuring Support
Agreement and shall have satisfied the RSA Definitive Document Requirements; and

                 (c)     the Restructuring Support Agreement shall not have been terminated and no
termination notice shall have been given that with the passage of time would cause or permit a
termination of the Restructuring Support Agreement.




                                                     40
1004795077v10
        9.2     Conditions Precedent to Effective Date.

                The following are conditions precedent to the Effective Date of the Plan:

                 (a)      the Bankruptcy Court shall have entered the Confirmation Order and no stay
thereof shall be in effect;

                (b)      the Restructuring Support Agreement shall not have been terminated and shall be
in full force and effect and no termination notice shall have been given that with the passage of time
would cause or permit a termination of the Restructuring Support Agreement;

                (c)     the Debtors shall not be in default under the DIP ABL Facility, the DIP Term
Loan Facility or any of the DIP Orders (or, to the extent that the Debtors are in default on the proposed
Effective Date, such default shall have been waived by the applicable DIP ABL Facility Parties or DIP
Term Loan Facility Parties or cured by the Debtors in a manner consistent with the DIP ABL Facility, the
DIP Term Loan Facility or the applicable DIP Orders);

                 (d)      (i) the Exit Facility Documents shall have been executed and delivered by all of
the Entities that are parties thereto, and all conditions precedent (other than any conditions related to the
occurrence of the Effective Date) to the consummation of the Exit Facility Documents shall have been
waived or satisfied in accordance with the terms thereof, and the closing of the Exit Facility Documents
shall be deemed to occur concurrently with the occurrence of the Effective Date; and (ii) the Debtors shall
have paid the Backstop Payment in full in Cash to the appropriate Backstop Parties;

                 (e)      (i) the Definitive Documents shall (x) have satisfied the RSA Definitive
Document Requirements, (y) have been executed and delivered, and any conditions precedent contained
to effectiveness therein have been satisfied or waived in accordance therewith (other than any conditions
precedent related to the occurrence of the Effective Date), and (z) be in full force and effect and binding
upon the relevant parties; (ii) in addition to the RSA Definitive Document Requirements applicable to the
Exit Facility Documents, (x) the Exit Facility Documents governing the Exit ABL Facility also shall be in
form and substance reasonably satisfactory to the Exit ABL Facility Agent, (y) the Exit Facility
Documents governing the Priority Exit Facility shall be in form and substance reasonably satisfactory to
the Priority Exit Facility Agent (solely with respect to the provisions thereof that affect the rights and
duties of the Priority Exit Facility Agent), and (z) the Exit Facility Documents governing the Takeback
Term Loan shall be in form and substance reasonably satisfactory to the Takeback Term Loan Agent
(solely with respect to the provisions thereof that affect the rights and duties of the Takeback Term Loan
Agent);

                (f)      all conditions precedent (other than any conditions related to the occurrence of
the Effective Date) to the consummation of the New Stockholders’ Agreement and the Warrant
Agreement shall have been waived or satisfied in accordance with the terms thereof, and the closing of
the New Stockholders’ Agreement and the Warrant Agreement shall be deemed to occur concurrently
with the occurrence of the Effective Date;

                (g)     all conditions precedent to the issuance of the New Common Stock and the
Warrants, other than any conditions related to the occurrence of the Effective Date, shall have occurred;

               (h)   to the extent required under applicable non-bankruptcy law, the Amended
Organizational Documents shall have been filed with the appropriate governmental authorities;




                                                     41
1004795077v10
                 (i)   all actions, documents (including the Definitive Documents), and agreements
necessary to implement and consummate the Plan shall have been effected or executed and binding on all
parties thereto;

                 (j)     all governmental and third-party approvals and consents, including Bankruptcy
Court approval, necessary in connection with the transactions contemplated by the Plan shall have been
obtained, not be subject to unfulfilled conditions, and be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any competent authority that
would restrain, prevent, or otherwise impose materially adverse conditions on such transactions; and

                 (k)      all unpaid Restructuring Expenses and all amounts payable by the Debtors
pursuant to the DIP Orders and Section 5(b) of the Restructuring Support Agreement shall have been paid
in Cash, to the extent invoiced at least two (2) Business Days prior to the Effective Date.

        9.3      Waiver of Conditions Precedent.

                 (a)     Except as otherwise provided herein, all actions required to be taken on the
Effective Date shall take place and shall be deemed to have occurred simultaneously and no such action
shall be deemed to have occurred prior to the taking of any other such action. Each of the conditions
precedent in Section 9.1 and Section 9.2 of the Plan (except for Section 9.2(a)) may be waived in writing
by the Debtors with the prior written consent of the Required Supporting Term Lenders, the Crossover
Holder, the Exit ABL Facility Agent (solely with respect to conditions related to the effectiveness of the
Exit ABL Facility), the Priority Exit Facility Agent (solely with respect to conditions related to the
effectiveness of the Priority Exit Facility) and the Takeback Term Loan Agent (solely with respect to
conditions related to the effectiveness of the Takeback Term Loan) without leave of or order of the
Bankruptcy Court, provided, however, that the condition in Section 9.2(e) of the Plan may be waived with
respect to a particular Definitive Document only to the extent that every party that maintains a consent
right over the subject Definitive Document as set forth in the Restructuring Support Agreement agrees to
waive such condition with respect to the subject Definitive Document.

                (b)    The stay of the Confirmation Order pursuant to Bankruptcy Rule 3020(e) shall be
deemed waived by and upon the entry of the Confirmation Order, and the Confirmation Order shall take
effect immediately upon its entry.

        9.4      Effect of Failure of a Condition.

                 If the conditions listed in Section 9.2 of the Plan are not satisfied or waived in accordance
with Section 9.3 of the Plan on or before the first Business Day that is more than sixty (60) days after the
date on which the Confirmation Order is entered or by such later date as set forth by the Debtors in a
notice filed with the Bankruptcy Court prior to the expiration of such period, the Plan shall be null and
void in all respects and nothing contained in the Plan or the Disclosure Statement shall (a) constitute a
waiver or release of any Claims against or any Interests in the Debtors or claims by the Debtors,
(b) prejudice in any manner the rights of any Entity, or (c) constitute an admission, acknowledgement,
offer, or undertaking by the Debtors, any of the Supporting Term Lenders, any of the Supporting
Noteholders, any of the Supporting Sponsors, or any other Entity.




                                                      42
1004795077v10
                      ARTICLE X        EFFECT OF CONFIRMATION OF PLAN.

        10.1    Vesting of Assets.

                  Except as otherwise provided herein, or in any agreement, instrument, or other document
incorporated in the Plan (including the Restructuring Transactions), on the Effective Date, pursuant to
sections 1141(b) and (c) of the Bankruptcy Code, all assets and property of the Estates shall vest in the
Reorganized Debtors, free and clear of all Claims, Liens, encumbrances, charges, and other interests,
except as provided pursuant to the Plan, the Confirmation Order, or the Exit Facility Documents. On and
after the Effective Date, the Reorganized Debtors may take any action, including, without limitation, the
operation of their businesses; the use, acquisition, sale, lease and disposition of property; and the entry
into transactions, agreements, understandings, or arrangements, whether in or other than in the ordinary
course of business, and execute, deliver, implement, and fully perform any and all obligations,
instruments, documents, and papers or otherwise in connection with any of the foregoing, free of any
restrictions of the Bankruptcy Code or Bankruptcy Rules and in all respects as if there were no pending
cases under any chapter or provision of the Bankruptcy Code, except as expressly provided herein.
Without limiting the foregoing, the Reorganized Debtors may pay the charges that they incur on or after
the Effective Date for professional fees, disbursements, expenses, or related support services without
application to the Bankruptcy Court.

        10.2    Binding Effect.

                  As of the Effective Date, the Plan shall bind all holders of Claims against and Interests in
the Debtors and their respective successors and assigns, notwithstanding whether any such holders were
(a) Impaired or Unimpaired under the Plan, (b) deemed to accept or reject the Plan, (c) failed to vote to
accept or reject the Plan, or (d) voted to reject the Plan.

        10.3    Discharge of Claims and Termination of Interests.

                 Upon the Effective Date and in consideration of the Distributions to be made hereunder,
except as otherwise expressly provided herein, each holder (as well as any representatives, trustees, or
agents on behalf of each holder) of a Claim or Interest and any affiliate of such holder shall be deemed to
have forever waived, released, and discharged the Debtors, to the fullest extent permitted by section 1141
of the Bankruptcy Code, of and from any and all Claims, Interests, rights, and liabilities that arose prior to
the Effective Date. Upon the Effective Date, all such Entities shall be forever precluded and enjoined,
pursuant to section 524 of the Bankruptcy Code, from prosecuting or asserting any such discharged Claim
against or terminated Interest in the Debtors against the Debtors, the Reorganized Debtors, or any of their
assets or property, whether or not such holder has filed a proof of Claim and whether or not the facts or
legal bases therefor were known or existed prior to the Effective Date.

        10.4    Term of Injunctions or Stays.

                Unless otherwise provided herein, the Confirmation Order, or in a Final Order of the
Bankruptcy Court, all injunctions or stays arising under or entered during the Chapter 11 Cases under
section 105 or 362 of the Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, shall
remain in full force and effect until the later of the Effective Date and the date indicated in the order
providing for such injunction or stay.




                                                     43
1004795077v10
       10.5     Injunction.

                 (a)     Upon entry of the Confirmation Order, all holders of Claims and Interests
and other parties in interest, along with their respective present or former employees, agents,
officers, directors, principals, and affiliates, shall be enjoined from taking any actions to interfere
with the implementation or consummation of the Plan in relation to any Claim or Interest
extinguished, discharged or released pursuant to the Plan.

                (b)     Except as expressly provided in the Plan, the Confirmation Order, or a
separate order of the Bankruptcy Court or as agreed to by the Debtors and a holder of a Claim
against or Interest in the Debtors, all Entities who have held, hold, or may hold Claims against or
Interests in any or all of the Debtors (whether proof of such Claims or Interests has been filed or
not and whether or not such Entities vote in favor of, against or abstain from voting on the Plan or
are presumed to have accepted or deemed to have rejected the Plan) and other parties in interest,
along with their respective present or former employees, agents, officers, directors, principals, and
affiliates are permanently enjoined, on and after the Effective Date, solely with respect to any
Claims, Interests, and Causes of Action that will be or are extinguished, discharged, or released
pursuant to the Plan from (i) commencing, conducting, or continuing in any manner, directly or
indirectly, any suit, action, or other proceeding of any kind (including, without limitation, any
proceeding in a judicial, arbitral, administrative or other forum) on account of or in connection
with or with respect to any such Claims or Interests or against or affecting the Released Parties or
the property of any of the Released Parties, (ii) enforcing, levying, attaching (including, without
limitation, any prejudgment attachment), collecting, or otherwise recovering by any manner or
means, whether directly or indirectly, any judgment, award, decree, or order against the Released
Parties or the property of any of the Released Parties, (iii) creating, perfecting, or otherwise
enforcing in any manner, directly or indirectly, any encumbrance of any kind against the Released
Parties or the property of any of the Released Parties, (iv) asserting any right of setoff, directly or
indirectly, against any obligation due the Released Parties or the property of any of the Released
Parties, except as contemplated or allowed by the Plan; and (v) acting or proceeding in any
manner, in any place whatsoever, that does not conform to or comply with the provisions of the
Plan.

                (c)     By accepting Distributions pursuant to the Plan, each holder of an Allowed
Claim or Interest extinguished, discharged, or released pursuant to the Plan shall be deemed to
have affirmatively and specifically consented to be bound by the Plan, including, without limitation,
the injunctions set forth in this Section 10.5.

              (d)    The injunctions in this Section 10.5 shall extend to any successors of the
Debtors and the Reorganized Debtors and their respective property and interests in property.

       10.6     Releases.

                (a)    Releases by Debtors.

               Notwithstanding anything contained in the Plan to the contrary, pursuant to section
1123(b) of the Bankruptcy Code, on and after the Effective Date, except for the right to enforce the
Plan or any right or obligation arising under the Definitive Documents that remains in effect after
the Effective Date, effective as of the Effective Date and to the fullest extent permitted by applicable
law, for good and valuable consideration provided by each of the Released Parties, the adequacy of
which is confirmed by this Plan, the Released Parties shall be deemed released and discharged by
the Debtors, the Reorganized Debtors, and the Estates, and any person seeking to exercise the


                                                  44
1004795077v10
rights of the Estates, including any successors to the Debtors or any Estates representative
appointed or selected pursuant to section 1123(b)(3) of the Bankruptcy Code, from any and all
Claims, obligations, rights, suits, judgments, damages, demands, debts, rights, Causes of Action,
remedies, losses, and liabilities whatsoever, including any derivative claims, asserted or assertable
on behalf of the Debtors, the Reorganized Debtors, or the Estates, whether known or unknown,
asserted or unasserted, foreseen or unforeseen, liquidated or unliquidated, matured or unmatured,
contingent or fixed, existing or hereinafter arising, in law, equity or otherwise, that the Debtors, the
Reorganized Debtors, the Estates, or their affiliates would have been legally entitled to assert in
their own right (whether individually or collectively) or on behalf of the holder of any Claim or
Interest or other Entity, based on or relating to, or in any manner arising from, in whole or in part,
the Debtors, the Estates, the conduct of the Debtors’ businesses, the Chapter 11 Cases, the
purchase, sale or rescission of the purchase or sale of any security of the Debtors or the
Reorganized Debtors, the subject matter of, or the transactions or events giving rise to, any Claim
or Interest that is treated in the Plan, the business or contractual arrangements between the
Debtors and any Released Party, the Debtors’ restructuring, the restructuring of any Claim or
Interest before or during the Chapter 11 Cases, the DIP ABL Facility Documents, the DIP Term
Loan Documents, the DIP Orders, the Disclosure Statement, the Restructuring Support Agreement,
any Restructuring Transactions and the Plan and related agreements, instruments, and other
documents (including the Definitive Documents), and the negotiation, formulation, or preparation
thereof, the solicitation of votes with respect to the Plan, or any other act or omission, in all cases
based upon any act or omission, transaction, agreement, event, or other occurrence taking place on
or before the Effective Date, including, without limitation, all Avoidance Actions; provided that
nothing in this Section 10.6(a) shall be construed to release the Released Parties from gross
negligence, willful misconduct or intentional fraud as determined by a Final Order.

                 Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the foregoing release, which includes by reference each of the
related provisions and definitions contained in the Plan, and further, shall constitute the
Bankruptcy Court’s finding that such release is: (1) in exchange for the good and valuable
consideration provided by the Released Parties; (2) a good faith settlement and compromise of the
Claims released thereby; (3) in the best interests of the Debtors and all holders of Claims and
Interests; (4) fair, equitable, and reasonable; (5) given and made after due notice and opportunity
for hearing; and (6) a bar to any of the Debtors, the Reorganized Debtors, or the Estates asserting
any Claim or Cause of Action released pursuant to such release.

                (b)    Releases by Holders of Claims or Interests.

                Notwithstanding anything contained in the Plan to the contrary, on and after the
Effective Date, except for the right to enforce the Plan or any right or obligation arising under the
Definitive Documents that remains in effect after the Effective Date, effective as of the Effective
Date and to the fullest extent permitted by applicable law, for good and valuable consideration
provided by each of the Released Parties, the adequacy of which is confirmed by this Plan, the
Releasing Parties are deemed to have fully, conclusively, absolutely and irrevocably released and
discharged the Released Parties from any and all Claims, obligations, rights, suits, judgments,
damages, demands, debts, rights, Causes of Action, remedies, losses, and liabilities whatsoever,
including any derivative claims, asserted or assertable on behalf of the Debtors, the Reorganized
Debtors, or the Estates, whether known or unknown, asserted or unasserted, foreseen or
unforeseen, liquidated or unliquidated, matured or unmatured, contingent or fixed, existing or
hereinafter arising, in law, equity or otherwise, that any such Releasing Party would have been
legally entitled to assert (whether individually or collectively) or on behalf of the holder of any
Claim or Interest or other Entity, based on or relating to, or in any manner arising from, in whole


                                                  45
1004795077v10
or in part, the Debtors, the Estates, the conduct of the Debtors’ businesses, the Chapter 11 Cases,
the purchase, sale or rescission of the purchase or sale of any security of the Debtors or the
Reorganized Debtors, the subject matter of, or the transactions or events giving rise to, any Claim
or Interest that is treated in the Plan, the business or contractual arrangements between the
Debtors and any Released Party, the Debtors’ restructuring, the restructuring of any Claim or
Interest before or during the Chapter 11 Cases, the Prepetition ABL Documents, the Prepetition
Term Loan Documents, DIP ABL Facility Documents, the DIP Term Loan Documents, the DIP
Orders, the Disclosure Statement, the Restructuring Support Agreement, any Restructuring
Transactions and the Plan and related agreements, instruments, and other documents (including
the Definitive Documents), and the negotiation, formulation, or preparation thereof, the solicitation
of votes with respect to the Plan, or any other act or omission, in all cases based upon any act or
omission, transaction, agreement, event, or other occurrence taking place on or before the Effective
Date, including, without limitation, all Avoidance Actions; provided that nothing in this Section
10.6(b) shall be construed to release the Released Parties from willful misconduct or intentional
fraud as determined by a Final Order.

                 Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
pursuant to Bankruptcy Rule 9019, of the foregoing release, which includes by reference each of the
related provisions and definitions contained in the Plan, and further, shall constitute the
Bankruptcy Court’s finding that such release is: (1) consensual; (2) essential to the confirmation of
the Plan; (3) given in exchange for the good and valuable consideration provided by the Released
Parties; (4) a good faith settlement and compromise of the Claims released thereby; (5) in the best
interests of the Debtors and all holders of Claims and Interests; (6) fair, equitable, and reasonable;
(7) given and made after due notice and opportunity for hearing; and (8) a bar to any of the
Debtors, the Reorganized Debtors, or the Estates asserting any Claim or Cause of Action released
pursuant to such release.

       10.7     Exculpation.

                 Notwithstanding anything herein to the contrary, and to the maximum extent
permitted by applicable law, no Exculpated Party will have or incur, and each Exculpated Party is
hereby released and exculpated from, any claim, obligation, suit, judgment, damage, demand, debt,
right, cause of action, remedy, loss, and liability for any claim in connection with or arising out of
the administration of the Chapter 11 Cases, the negotiation, formulation, preparation, and pursuit
of the Disclosure Statement, the Restructuring Support Agreement, the transactions relating to the
Debtors’ restructuring, the Plan, or the solicitation of votes for, or confirmation of, the Plan, the
funding or consummation of the Plan (including the Plan Supplement), the Definitive Documents,
the Restructuring Transactions, or any related agreements, instruments, or other documents, the
solicitation of votes on the Plan, the offer, issuance, and Distribution of any Securities issued or to
be issued pursuant to the Plan, whether or not such Distribution occurs following the Effective
Date, the occurrence of the Effective Date, negotiations regarding or concerning any of the
foregoing, or the administration of the Plan or property to be distributed under the Plan, except for
actions determined by Final Order to constitute gross negligence, willful misconduct, or intentional
fraud. This exculpation shall be in addition to, and not in limitation of, all other releases,
indemnities, exculpations and any other applicable law or rules protecting such Exculpated Parties
from liability. Nothing herein shall be deemed to be a release or waiver of the Reorganized
Debtors’ obligations under the Exit Facility Documents.




                                                  46
1004795077v10
        10.8     Retention of Causes of Action/Reservation of Rights.

                Unless any Causes of Action against an Entity are expressly waived, relinquished,
exculpated, released, compromised, or settled in the Plan, including pursuant to Section 10.6(a) of the
Plan, the DIP Orders, or a Final Order, in accordance with section 1123(b) of the Bankruptcy Code, the
Reorganized Debtors shall retain and may enforce all rights to commence and pursue any and all Causes
of Action, whether arising before or after the Petition Date, including any actions specifically enumerated
in the Plan Supplement, and the Reorganized Debtors’ rights to commence, prosecute, or settle such
Causes of Action shall be preserved notwithstanding the occurrence of the Effective Date. No Entity
may rely on the absence of a specific reference in the Plan, the Plan Supplement, or the Disclosure
Statement to any Cause of Action against them as any indication that the Debtors or the
Reorganized Debtors will not pursue any and all available Causes of Action against them. The
Debtors and the Reorganized Debtors expressly reserve all rights to prosecute any and all Causes of
Action against any Entity, except as otherwise expressly provided herein. Unless any Causes of
Action against an Entity are expressly waived, relinquished, exculpated, released, compromised, or settled
in the Plan, including pursuant to Section 10.6(a) of the Plan, the DIP Orders, or a Bankruptcy Court
order, the Reorganized Debtors expressly reserve all Causes of Action, for later adjudication, and,
therefore, no preclusion doctrine, including the doctrines of res judicata, collateral estoppel, issue
preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply to such
Causes of Action upon, after, or as a consequence of the confirmation or consummation of the Plan. For
the avoidance of doubt, in no instance will any Cause of Action preserved pursuant to this Section 10.8
include any claim or Cause of Action with respect to, or against, a Released Party.

                  In accordance with section 1123(b)(3) of the Bankruptcy Code, any Causes of Action
preserved pursuant to the first paragraph of this Section 10.8 that a Debtor may hold against any Entity
shall vest in the Reorganized Debtors. The applicable Reorganized Debtor, through its authorized agents
or representatives, shall retain and may exclusively enforce any and all such Causes of Action. The
Reorganized Debtors shall have the exclusive right, authority, and discretion to determine and to initiate,
file, prosecute, enforce, abandon, settle, compromise, release, withdraw, or litigate to judgment any such
Causes of Action, or to decline to do any of the foregoing, without the consent or approval of any third
party or any further notice to or action, order, or approval of the Bankruptcy Court. For the avoidance of
doubt, the Debtors and the Reorganized Debtors shall not retain any Claims or Causes of Action released
pursuant to the Plan against the Released Parties or arising under chapter 5 of the Bankruptcy Code
(except that such Claims or Causes of Action may be asserted as a defense to a Claim in connection with
the claims reconciliation and objection procedures pursuant to section 502(d) of the Bankruptcy Code or
otherwise).

        10.9     Solicitation of Plan.

                 As of and subject to the occurrence of the Confirmation Date: (a) the Debtors shall be
deemed to have solicited acceptances of the Plan in good faith and in compliance with the applicable
provisions of the Bankruptcy Code, including, without limitation, sections 1125(a) and (e) of the
Bankruptcy Code, and any applicable non-bankruptcy law, rule, or regulation governing the adequacy of
disclosure in connection with such solicitation, and (b) the Debtors and their respective directors, officers,
employees, affiliates, agents, financial advisors, investment bankers, professionals, accountants, and
attorneys shall be deemed to have participated in good faith and in compliance with the applicable
provisions of the Bankruptcy Code in the offer and issuance of any Securities under the Plan, and
therefore are not, and on account of such offer, issuance, and solicitation will not be, liable at any time for
any violation of any applicable law, rule, or regulation governing the solicitation of acceptances or
rejections of the Plan or the offer and issuance of any Securities under the Plan.



                                                      47
1004795077v10
                  Notwithstanding anything herein to the contrary, as of the Effective Date, pursuant to
section 1125(e) of the Bankruptcy Code, the Solicitation Parties and each of their respective affiliates,
agents, representatives, members, principals, equityholders (regardless of whether such interests are held
directly or indirectly), officers, directors, managers, employees, advisors and attorneys shall be deemed to
have solicited acceptance of the Plan in good faith and in compliance with the applicable provisions of the
Bankruptcy Code, and to have participated in good faith and in compliance with the applicable provisions
of the Bankruptcy Code, in the offer, issuance, sale, or purchase of a Security offered or sold under the
Plan of a Reorganized Debtor, and shall not be liable to any Person on account of such solicitation or
participation.

        10.10   Reimbursement or Contribution.

                 If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity
pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is contingent
as of the Effective Date, such Claim shall be forever disallowed notwithstanding section 502(j) of the
Bankruptcy Code, unless prior to the Effective Date (a) such Claim has been adjudicated as
noncontingent, or (b) the relevant holder of a Claim has filed a noncontingent Proof of Claim on account
of such Claim and a Final Order has been entered determining such Claim as no longer contingent.

        10.11   Recoupment.

                In no event shall any holder of a Claim be entitled to recoup such Claim against any
Claim, right, or Cause of Action of the Debtors or the Reorganized Debtors, as applicable, unless such
holder actually has performed such recoupment and provided notice thereof in writing to the Debtors on
or before the Confirmation Date, notwithstanding any indication in any Proof of Claim or otherwise that
such holder asserts, has, or intends to preserve any right of recoupment.

        10.12   Subordination Rights.

                Any Distributions to holders of Claims or Interests shall be received and retained free
from any obligations to hold or transfer the same to any other holder and shall not be subject to levy,
garnishment, attachment, or other legal process by any holder by reason of claimed contractual
subordination rights. On the Effective Date, any such subordination rights shall be deemed waived, and
the Confirmation Order shall constitute an injunction enjoining any Entity from enforcing or attempting
to enforce any contractual, legal, or equitable subordination rights to property distributed under the Plan,
in each case other than as provided in the Plan; provided that any such subordination rights shall be
preserved in the event the Confirmation Order is vacated, the Effective Date does not occur in accordance
with the terms hereunder or the Plan is revoked or withdrawn.

                          ARTICLE XI RETENTION OF JURISDICTION.

        11.1    Retention of Jurisdiction.

                  Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
Date, the Bankruptcy Court shall retain non-exclusive jurisdiction over all matters arising under, or
arising in, or relating to these Chapter 11 Cases or the Plan to the fullest extent legally permissible by 28
U.S.C. § 1334 to hear, and by 28 U.S.C. § 157 to determine, all proceedings in respect thereof, including,
without limitation, for the following purposes:




                                                     48
1004795077v10
                  (a)      to hear and determine motions and/or applications for the assumption or rejection
of executory contracts or unexpired leases, including Assumption Disputes, and the allowance,
classification, priority, compromise, estimation, or payment of Claims resulting therefrom;

                (b)     to determine any motion, adversary proceeding, application, contested matter,
and other litigated matter pending on or commenced after the Confirmation Date, including, any
proceeding with respect to a Cause of Action;

                 (c)     to ensure that Distributions to holders of Allowed Claims and Allowed Interests
are accomplished as provided for in the Plan and the Confirmation Order and to adjudicate any and all
disputes arising from or relating to Distributions under the Plan;

               (d)    to consider the allowance, classification, priority, compromise, estimation, or
payment of any Claim or Interest, including any Administrative Expense Claims;

               (e)      to enter, implement, or enforce such orders as may be appropriate in the event the
Confirmation Order is for any reason stayed, reversed, revoked, modified, or vacated;

                (f)     to issue injunctions, enter and implement other orders, and take such other
actions as may be necessary or appropriate to restrain interference by any Entity with the consummation,
implementation, or enforcement of the Plan, the Confirmation Order, or any other order of the Bankruptcy
Court;

                 (g)    to hear and determine any application to modify the Plan in accordance with
section 1127 of the Bankruptcy Code, to remedy any defect or omission or reconcile any inconsistency in
the Plan, the Disclosure Statement, or any order of the Bankruptcy Court, including the Confirmation
Order, in such a manner as may be necessary to carry out the purposes and effects thereof;

               (h)      to hear and determine all Professional Fee Claims and any disputes related to
Restructuring Expenses;

                (i)      to hear and determine disputes arising in connection with the interpretation,
implementation, or enforcement of the Plan, the Plan Supplement, the Confirmation Order, any
transactions or payments contemplated herein, or any agreement, instrument, or other document
governing or relating to any of the foregoing;

                 (j)     to take any action and issue such orders as may be necessary to construe,
interpret, enforce, implement, execute, and consummate the Plan;

                (k)    to determine such other matters and for such other purposes as may be provided
in the Confirmation Order;

                (l)    to hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code (including any requests for
expedited determinations under section 505(b) of the Bankruptcy Code);

                (m)    to hear, adjudicate, decide, or resolve any and all matters related to Article X of
the Plan, including, without limitation, the releases, discharge, exculpations, and injunctions issued
thereunder;

                (n)     to enforce all orders previously entered by the Bankruptcy Court;


                                                    49
1004795077v10
                (o)     to resolve disputes concerning Disputed Claims or the administration thereof;

                (p)      to hear and determine any other matters related hereto and not inconsistent with
the Bankruptcy Code and title 28 of the United States Code, including in connection with or related to the
Plan, the Disclosure Statement, the Confirmation Order, the Plan Supplement, or any document related to
the foregoing;

                (q)     to enter a final decree closing the Chapter 11 Cases;

                (r)     to recover all assets of the Debtors and property of the Estates, wherever located;

                (s)      to hear and determine any rights, Claims, or Causes of Action held by or accruing
to the Debtors pursuant to the Bankruptcy Code or pursuant to any federal statute or legal theory; and

                 (t)     to hear and resolve any dispute over the application to any Claim of any limit on
the allowance of such Claim set forth in sections 502 or 503 of the Bankruptcy Code, other than defenses
or limits that are asserted under non-bankruptcy law pursuant to section 502(b)(1) of the Bankruptcy
Code; provided that, on and after the Effective Date and after the consummation of the following
agreements or documents, the Bankruptcy Court shall not retain jurisdiction over matters arising out of or
related to each of the Exit Facility Documents, the Amended Organizational Documents, the New
Stockholders’ Agreement and the Warrant Agreement, and the Exit Facility Documents, the Amended
Organizational Documents, the New Stockholders’ Agreement and the Warrant Agreement shall be
governed by the respective jurisdictional provisions therein.

        11.2    Courts of Competent Jurisdiction.

                 If the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or
is otherwise without jurisdiction over any matter arising out of the Plan, such abstention, refusal, or
failure of jurisdiction shall have no effect upon and shall not control, prohibit, or limit the exercise of
jurisdiction by any other court having competent jurisdiction with respect to such matter.

                         ARTICLE XII MISCELLANEOUS PROVISIONS.

        12.1    Payment of Statutory Fees.

                 On the Effective Date and thereafter as may be required, the Reorganized Debtors shall
pay all fees incurred pursuant to section 1930 of chapter 123 of title 28 of the United States Code,
together with interest, if any, pursuant to § 3717 of title 31 of the United States Code for each Debtor’s
case, or until such time as a final decree is entered closing a particular Debtor’s case, a Final Order
converting such Debtor’s case to a case under chapter 7 of the Bankruptcy Code is entered, or a Final
Order dismissing such Debtor’s case is entered.

        12.2    Substantial Consummation of the Plan.

                On the Effective Date, the Plan shall be deemed to be substantially consummated under
sections 1101 and 1127(b) of the Bankruptcy Code.




                                                    50
1004795077v10
        12.3    Expedited Determination of Taxes.

                The Reorganized Debtors shall have the right to request an expedited determination under
section 505(b) of the Bankruptcy Code with respect to tax returns filed, or to be filed, for any and all
taxable periods of the Debtors through the Effective Date.

        12.4    Exemption from Certain Transfer Taxes.

                 Pursuant to section 1146 of the Bankruptcy Code, (a) the issuance, transfer or exchange
of any Securities or instruments, (b) the creation, filing or recording of any Lien, mortgage, deed of trust,
or other security interest, (c) the making, assignment, filing or recording of any lease or sublease or the
making or delivery of any deed, bill of sale, or other instrument of transfer under, pursuant to, in
furtherance of, or in connection with the Plan, including, without limitation, any deeds, bills of sale, or
assignments executed in connection with any of the transactions contemplated under the Plan or the
reinvesting, transfer, or sale of any real or personal property of the Debtors pursuant to, in implementation
of or as contemplated in the Plan (whether to one or more of the Reorganized Debtors or otherwise),
(d) the grant of Collateral under the Exit Facility Documents, and (e) the issuance, renewal, modification,
or securing of indebtedness in furtherance of, or in connection with, the Plan, including, without
limitation, the Confirmation Order, shall not constitute a “transfer under a plan” within the purview of
section 1146 of the Bankruptcy Code and shall not be subject to or taxed under any law imposing any
document recording tax, stamp tax, conveyance fee, or other similar tax, mortgage tax, real estate transfer
tax, mortgage recording tax, Uniform Commercial Code filing or recording fee, regulatory filing or
recording fee, sales tax, use tax, or other similar tax or governmental assessment. Consistent with the
foregoing, each recorder of deeds or similar official for any county, city, or Governmental Unit in which
any instrument hereunder is to be recorded shall, pursuant to the Confirmation Order, be ordered and
directed to accept such instrument without requiring the payment of any filing fees, documentary stamp
tax, deed stamps, stamp tax, transfer tax, intangible tax, or similar tax.

        12.5    Amendments.

                (a)     Plan Modifications. Subject to the terms of the Restructuring Support
Agreement, (i) the Debtors reserve the right, in accordance with the Bankruptcy Code and the Bankruptcy
Rules, to amend, modify or supplement the Plan prior to the entry of the Confirmation Order, including
amendments or modifications to satisfy section 1129(b) of the Bankruptcy Code and (ii) after entry of the
Confirmation Order, the Debtors may, upon order of the Bankruptcy Court, amend, modify, or
supplement the Plan in the manner provided for by section 1127 of the Bankruptcy Code or as otherwise
permitted by law, in each case without additional disclosure pursuant to section 1125 of the Bankruptcy
Code, except as the Bankruptcy Code may otherwise direct.

                 (b)     Other Amendments. Subject to the Restructuring Support Agreement, after the
Confirmation Date, so long as such action does not materially adversely affect the treatment of holders of
Claims or Interests hereunder, the Debtors may remedy any defect or omission or reconcile any
inconsistencies in the Plan or the Confirmation Order with respect to such matters as may be necessary to
carry out the purposes and effects of the Plan, and any holder of a Claim or Interest that has accepted the
Plan shall be deemed to have accepted the Plan as amended, modified, or supplemented. Before the
Effective Date, the Debtors may make appropriate technical adjustments and modifications to the Plan
and the documents contained in the Plan Supplement without further order or approval of the Bankruptcy
Court; provided, that such technical adjustments and modifications do not adversely affect in a material
way the treatment of holders of Claims or Interests and that any such technical adjustment or modification
is consistent with the Restructuring Support Agreement.



                                                     51
1004795077v10
        12.6    Effectuating Documents and Further Transactions.

                 Each of the officers of the Reorganized Debtors is authorized, in accordance with his or
her authority under the resolutions of the applicable board of directors or managers, to execute, deliver,
file, or record such contracts, instruments, releases, indentures, and other agreements or documents and
take such actions as may be necessary or appropriate to effectuate and further evidence the terms and
conditions of the Plan.

                On or before the Effective Date, the Debtors may file with the Bankruptcy Court such
agreements and other documents as may be necessary or appropriate to effectuate and further evidence
the terms and conditions of the Plan. The Debtors or the Reorganized Debtors, as applicable, and all
holders of Claims receiving Distributions pursuant to the Plan and all other parties in interest shall, from
time to time, prepare, execute, and deliver any agreements or documents and take any other actions as
may be necessary or advisable to effectuate the provisions and intent of the Plan.

        12.7    Revocation or Withdrawal of Plan.

                 Subject to the terms of the Restructuring Support Agreement, the Debtors reserve the
right to revoke or withdraw the Plan prior to the Effective Date as to any or all of the Debtors. If, with
respect to a Debtor, the Plan has been revoked or withdrawn prior to the Effective Date, or if confirmation
or the occurrence of the Effective Date as to such Debtor does not occur on the Effective Date, then, with
respect to such Debtor: (a) the Plan shall be null and void in all respects; (b) any settlement or
compromise embodied in the Plan (including the fixing of or limiting an amount of any Claim or Interest
or Class of Claims or Interests), assumption of executory contracts or unexpired leases affected by the
Plan, and any document or agreement executed pursuant to the Plan shall be deemed null and void; and
(c) nothing contained in the Plan shall (i) constitute a waiver or release of any Claim by or against, or any
Interest in, such Debtor or any other Entity, (ii) prejudice in any manner the rights of such Debtor or any
other Entity, or (iii) constitute an admission of any sort by any Debtor, any Supporting Term Lender, the
Crossover Holder, any Supporting Noteholder, any Supporting Sponsor, or any other Entity. This
provision shall have no impact on the rights of the Supporting Term Lenders, the Crossover Holder,
Supporting Noteholders, Supporting Sponsors or the Debtors, as set forth in the Restructuring Support
Agreement, in respect of any such revocation or withdrawal.

        12.8    Severability of Plan Provisions.

                 If, before the entry of the Confirmation Order, any term or provision of the Plan is held
by the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court, in each case at the
election and the request of the Debtors, shall have the power (subject to the Restructuring Support
Agreement) to alter and interpret such term or provision to make it valid or enforceable to the maximum
extent practicable, consistent with the original purpose of the term or provision held to be invalid, void, or
unenforceable, and such term or provision shall then be applicable as altered or interpreted.
Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and provisions
of the Plan shall remain in full force and effect and shall in no way be affected, impaired or invalidated by
such holding, alteration, or interpretation. The Confirmation Order shall constitute a judicial
determination and shall provide that each term and provision of the Plan, as it may have been altered or
interpreted in accordance with the foregoing, is (a) valid and enforceable pursuant to its terms, (b) integral
to the Plan and may not be deleted or modified without the consent of the Debtors or the Reorganized
Debtors (as the case may be), and (c) nonseverable and mutually dependent.




                                                     52
1004795077v10
        12.9    Governing Law.

                 Except to the extent that the Bankruptcy Code or other U.S. federal law is applicable, or
to the extent an exhibit or schedule hereto, or a schedule in the Plan Supplement or a Definitive
Document provides otherwise, the rights, duties, and obligations arising under the Plan shall be governed
by, and construed and enforced in accordance with, the laws of the State of New York, without giving
effect to the principles of conflict of laws thereof; provided that corporate or entity governance matters
relating to a Debtor or a Reorganized Debtor shall be governed by the laws of the state of incorporation or
organization of the Debtors or the Reorganized Debtors.

        12.10   Time.

                 In computing any period of time prescribed or allowed by the Plan, unless otherwise set
forth herein or determined by the Bankruptcy Court, the provisions of Bankruptcy Rule 9006 shall apply.

        12.11   Dates of Actions to Implement the Plan.

                 In the event that any payment or act under the Plan is required to be made or performed
on a date that is not on a Business Day, then the making of such payment or the performance of such act
may be completed on or as soon as reasonably practicable after the next succeeding Business Day, but
shall be deemed to have been completed as of the required date.

        12.12   Immediate Binding Effect.

                 Notwithstanding Bankruptcy Rules 3020(e), 6004(h), 7062, or otherwise, upon the
occurrence of the Effective Date, the terms of the Plan and the Plan Supplement shall be immediately
effective and enforceable and deemed binding upon and inure to the benefit of the Debtors, the holders of
Claims and Interests, the Released Parties, and each of their respective successors and assigns, including,
without limitation, the Reorganized Debtors.

        12.13   Deemed Acts.

                Subject to and conditioned on the occurrence of the Effective Date, whenever an act or
event is expressed under the Plan to have been deemed done or to have occurred, it shall be deemed to
have been done or to have occurred without any further act by any party, by virtue of the Plan and the
Confirmation Order.

        12.14   Successors and Assigns.

                  The rights, benefits, and obligations of any Entity named or referred to in the Plan shall
be binding on, and shall inure to the benefit of, any heir, executor, administrator, successor, or permitted
assign, if any, of each Entity.

        12.15   Entire Agreement.

                On the Effective Date, the Plan, the Plan Supplement, and the Confirmation Order shall
supersede all previous and contemporaneous negotiations, promises, covenants, agreements,
understandings, and representations on such subjects, all of which have become merged and integrated
into the Plan.




                                                    53
1004795077v10
        12.16   Exhibits to Plan.

               All exhibits, schedules, supplements, and appendices to the Plan (including the Plan
Supplement) are incorporated into and are a part of the Plan as if set forth in full herein.

        12.17   Reservation of Rights.

                 The Plan shall have no force or effect unless the Bankruptcy Court shall enter the
Confirmation Order. None of the filing of the Plan, any statement or provision contained in the Plan, or
the taking of any action by any Debtor with respect to the Plan, the Disclosure Statement, or the Plan
Supplement shall be or shall be deemed to be an admission or waiver of any rights of any Debtor with
respect to the holders of Claims or Interests prior to the Effective Date.

        12.18   Plan Supplement.

               After any of such documents included in the Plan Supplement are filed, copies of such
documents shall be made available upon written request to the Debtors’ counsel at the address above or
by downloading such exhibits and documents from the Voting Agent’s website at
www.donlinrecano.com/davidsbridal. or the Bankruptcy Court’s website at https://www.pacer.gov/.

        12.19   Waiver or Estoppel.

                 Each holder of a Claim or an Interest shall be deemed to have waived any right to assert
any argument, including the right to argue that its Claim or Interest should be Allowed in a certain
amount, in a certain priority, secured or not subordinated by virtue of an agreement made with the
Debtors or their counsel, or any other Entity, if such agreement was not disclosed in the Plan, the
Disclosure Statement, the Restructuring Support Agreement, or papers filed with the Bankruptcy Court
prior to the Confirmation Date.

        12.20   Notices.

                 To be effective, all notices, requests, and demands to or upon the Debtors shall be in
writing (including by electronic or facsimile transmission) and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when actually delivered or, in the case of notice
by facsimile transmission, when received and telephonically confirmed, addressed as follows:

                        David’s Bridal, Inc.
                        1001 Washington Street
                        Conshohocken, PA 19428
                        Attn: Lori Cochran Kinkade, Esq.
                        Email: lkinkade@dbi.com

                                -and-

                        Debevoise & Plimpton LLP
                        919 Third Avenue
                        New York, New York 10022
                        Attn: M. Natasha Labovitz, Esq.
                        Email: nlabovitz@debevoise.com

                                -and-


                                                   54
1004795077v10
                        Young Conaway Stargatt & Taylor, LLP
                        Rodney Square
                        1000 North King Street
                        Wilmington, Delaware 19801
                        Attn: Edmon L. Morton, Esq.
                        Email: emorton@ycst.com

                 After the occurrence of the Effective Date, the Reorganized Debtors have authority to
send a notice to Entities that in order to continue to receive documents pursuant to Bankruptcy Rule 2002,
such Entities must file a renewed request to receive documents pursuant to Bankruptcy Rule 2002. After
the occurrence of the Effective Date, the Reorganized Debtors are authorized to limit the list of Entities
receiving documents pursuant to Bankruptcy Rule 2002 to those Entities that have filed such renewed
requests.




                                                   55
1004795077v10
18th
                           Exhibit A

                Restructuring Support Agreement




1004795077v10
                                                                           EXECUTION VERSION


THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER WITH
RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A
CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE
BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY
WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS OF THE
BANKRUPTCY CODE.

                        RESTRUCTURING SUPPORT AGREEMENT

       This RESTRUCTURING SUPPORT AGREEMENT (as amended, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of November 18, 2018, is
entered into by and among the following parties:

       (i)      DB Investors, Inc. (“DB Topco”);

       (ii)     DB Holdco, Inc. (“DB Holdco”);

       (iii)    DB Midco, Inc. (“DB Midco”);

       (iv)     David’s Bridal, Inc. (“DBI” and, together with DB Topco, DB Holdco and DB
                Midco, the “Company”);

       (v)      the undersigned holders (to the extent identified as a “Supporting Term Lender”
                on the signature pages hereto, each in such capacity, a “Supporting Term
                Lender”) of outstanding term loans (the “Term Loans”) under that certain credit
                agreement, dated as of October 11, 2012 (as amended, supplemented or otherwise
                modified from time to time, the “TL Credit Agreement” and, collectively with
                any security agreement, intercreditor agreement and any other collateral and
                ancillary documents, the “TL Credit Documents”), among DBI, the lenders from
                time to time party thereto (the “Term Lenders”) and Bank of America, N.A., as
                administrative agent and collateral agent;

       (vi)     the undersigned beneficial holders (to the extent identified as a “Supporting
                Noteholder” on the signature pages hereto, each in such capacity, a “Supporting
                Noteholder”) of outstanding 7.75% notes due 2020 (the “Notes”; the beneficial
                holders of Notes are the “Noteholders”) under that certain indenture, dated as of
                October 11, 2012 (as amended, supplemented or otherwise modified from time to
                time, the “Indenture” and together with any ancillary documentation governing
                the indebtedness under the Indenture, the “Notes Documents”), among DBI, the
                subsidiary guarantors named therein and Wilmington Trust, National Association,
                as trustee;

       (vii)    certain funds and accounts managed by Oaktree Capital Management, L.P. within
                its Strategic Credit, High Yield and Loan Strategies, in their respective capacities
                as Supporting Term Lenders and Supporting Noteholders (collectively, the
                “Crossover Holder” and, together with the other Supporting Term Lenders, and
                the other Supporting Noteholders, the “Supporting Creditors”); and


1004765451v14
       (viii) the undersigned funds or accounts managed, advised or sub-advised by Clayton,
              Dubilier & Rice LLC and Leonard Green & Partners, L.P. (each in such capacity,
              a “Supporting Sponsor”) that hold common stock in DB Topco (the “Topco
              Common Stock”).

       Each of DB Topco, DB Holdco, DB Midco, DBI, the Supporting Term Lenders, the
Supporting Noteholders, the Crossover Holder and the Supporting Sponsors shall be referred to
as a “Party” and, collectively, as the “Parties.”

       Capitalized terms used but not otherwise defined herein shall have the meaning ascribed
to such terms in the Term Sheet (as defined below). The terms of this Agreement and the Term
Sheet shall whenever possible be read in a complementary manner.

                                          RECITALS

        WHEREAS, prior to the date hereof, the Parties have discussed consummating a
restructuring of the Company’s outstanding indebtedness (the “Restructuring”) pursuant to a
joint “pre-packaged” chapter 11 plan of reorganization on the terms set forth in this Agreement
and in the restructuring term sheet attached hereto as Exhibit A (the “Term Sheet”);

        WHEREAS, the Parties have engaged in arm’s-length, good faith discussions with the
objective of reaching an agreement regarding the Restructuring;

       WHEREAS, as of the date hereof, the Supporting Term Lenders collectively hold
approximately 85% of the outstanding Term Loans;

       WHEREAS, as of the date hereof, the Supporting Noteholders collectively hold
approximately 97% of the outstanding Notes;

       WHEREAS, as of the date hereof, the Supporting Sponsors collectively hold
approximately 95% of the Topco Common Stock; and

        WHEREAS, subject to the execution of the Definitive Documentation (as defined
below), the following sets forth the agreement among the Parties concerning their support,
subject to the terms and conditions hereof, to implement the Restructuring.

        NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each Party, intending to be legally bound hereby, agrees as follows:

                                        AGREEMENT

       Section 1.     Proposed Restructuring; Definitive Documentation.

              (a)     The principal terms of the Restructuring are set forth in the Term Sheet
       and will be further set forth in a pre-packaged chapter 11 plan of reorganization that will

                                                2
1004765451v14
       contain terms in all cases consistent with the Term Sheet (the “Plan”). The Company
       shall effectuate the Restructuring by commencing voluntary “pre-packaged” cases (the
       “Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code (the
       “Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware
       (the “Bankruptcy Court”). The date on which the Chapter 11 Cases are commenced is
       the “Petition Date”.

             (b)    The Restructuring will be implemented pursuant to definitive
       documentation (collectively, the “Definitive Documentation”), which shall include:

                       (i)      this Agreement;

                        (ii)     the Plan (and all exhibits thereto) and any supplement to the Plan
                (the “Plan Supplement”), which shall include (A) a stockholders’ agreement, or
                other similar agreement, setting forth the rights and obligations of the holders of
                the New Common Stock (as defined in the Term Sheet) and (B) a warrant
                agreement or similar agreement, setting forth the rights and obligations of the
                holders of the Warrants (as defined in the Term Sheet); provided that,
                notwithstanding the foregoing, with respect to any Definitive Document expressly
                identified in this Agreement (whether identified by individual document or
                categorically) that subsequently is an exhibit to the Plan or contained in the Plan
                Supplement (such Definitive Document, a “Specific Document”), the consent
                right or lack of consent right (as applicable) of any Party with respect to such
                Specific Document set forth herein shall control;

                        (iii)    the confirmation order with respect to the Plan (the “Confirmation
                Order”) and any motion or other pleadings related to the Plan (and all exhibits
                thereto) or confirmation of the Plan;

                       (iv)     a disclosure statement (and all exhibits thereto) with respect to the
                Plan (the “Disclosure Statement”) and the solicitation materials with respect to
                the Plan (the “Solicitation Materials”);

                        (v)    the motion seeking approval of, and the order of the Bankruptcy
                Court approving, the Disclosure Statement and the Solicitation Materials (such
                order, including to the extent combined with the Confirmation Order, the
                “Solicitation Order”);

                        (vi)    (A) the interim order authorizing use of cash collateral and
                approving the DIP ABL Facility and DIP Term Facility (each defined below) on
                terms consistent with the Term Sheet (the “Interim DIP Order”), and (B) the
                final order authorizing use of cash collateral and approving the DIP ABL Facility
                and DIP Term Facility on terms consistent with the Term Sheet (the “Final DIP
                Order” and together with the Interim DIP Order, the “DIP Orders”);


                                                  3
1004765451v14
                        (vii)     the debtor-in-possession credit agreement for the priming super
                priority secured asset-based revolving loans (the “DIP ABL Agreement” and, the
                credit facility thereunder, the “DIP ABL Facility” and, the lenders thereunder, the
                “DIP ABL Lenders”) to be entered into in accordance with the Term Sheet and
                the DIP Orders, including any amendments, modifications, supplements thereto,
                and together with any related notes, certificates, agreements, security agreements,
                documents and instruments (including any amendments, restatements, supplements
                or modifications of any of the foregoing) related to or executed in connection
                therewith (collectively, the “DIP ABL Documents”)

                         (viii) the debtor-in-possession credit agreement for the priming super
                priority secured term loans (the “DIP Term Loan Agreement” and, the credit
                facility thereunder, the “DIP Term Facility” and the lenders thereunder, including
                the Supporting Term Lenders (including the Crossover Holder) in their capacity as
                lenders under the DIP Term Loan Agreement, the “DIP Term Lenders”) to be
                entered into in accordance with the Term Sheet and the DIP Orders, including any
                amendments, modifications, supplements thereto, and together with any related
                notes, certificates, agreements, security agreements, documents and instruments
                (including any amendments, restatements, supplements or modifications of any of
                the foregoing) related to or executed in connection therewith (collectively, the
                “DIP Term Loan Documents”); and

                        (ix)      the credit agreements for the Exit ABL Facility, the Priority Exit
                Facility and the Takeback Term Loan, including any amendments, modifications,
                supplements thereto, and together with any related notes, certificates, agreements,
                security agreements, documents and instruments (including any amendments,
                restatements, supplements or modifications of any of the foregoing) related to or
                executed in connection therewith (collectively, the “Exit Credit Documents” and
                the credit facilities thereunder, the “Exit Facilities”).

                (c)    Except as set forth herein, the Definitive Documentation (and any
       modifications, restatements, supplements or amendments to any of them) will, after the
       Execution Date, remain subject to negotiation in good faith and shall, upon completion,
       contain terms, conditions, representations, warranties, and covenants consistent in all
       material respects with the terms of this Agreement (including the Exhibits (including the
       Term Sheet) and Schedules (defined below)) and be in form and substance reasonably
       satisfactory in all respects to each of: (i) the Company; (ii) the Supporting Term Lenders
       who hold, in the aggregate, more than 50% in principal amount outstanding of all Term
       Loans held by Supporting Term Lenders (the “Required Supporting Term Lenders”);
       (iii) the Crossover Holder, (iv) the Supporting Noteholders who hold, in the aggregate,
       more than 33% in principal amount outstanding of all Notes held by Supporting
       Noteholders (the “Required Supporting Noteholders”), solely to the extent required
       under the Supporting Noteholder Consent Right (as defined below); and (v) the
       Supporting Sponsors, solely to the extent required under the Sponsor Consent Right (as
       defined below) (collectively, the parties described in clauses (i) through (v), the
                                                  4
1004765451v14
       “Required RSA Parties”); provided, that notwithstanding the foregoing, the DIP Orders,
       the DIP ABL Documents, the DIP Term Loan Credit Documents and the Exit Credit
       Documents shall be in form and substance satisfactory to the Required Supporting Term
       Lenders and the Crossover Holder.

               (d)      For the purposes hereof, (1) the “Supporting Noteholder Consent Right”
       means the Required Supporting Noteholders’ right to consent or approve any of the
       Definitive Documentation (or such amendments, modifications or supplements) and shall
       apply solely to the extent any Definitive Documentation, (i) materially and adversely
       affects, directly or indirectly, the economic rights, waivers, or otherwise modifies or
       affects the releases and injunctions proposed to be granted to, or received by, the
       Supporting Noteholders as identified in the Term Sheet and this Agreement and
       implemented pursuant to the Plan and/or the procedures relating thereto (including
       through the treatment (or change to the treatment) under the Plan of any claim or
       interest), other than such different treatment that may be consented to by any Noteholder,
       or (ii) materially and adversely affects, directly or indirectly, the obligations that the
       Supporting Noteholders may have pursuant to this Agreement or the Plan, in each case,
       which consent shall not be unreasonably withheld, conditioned or delayed; and (2) the
       “Sponsor Consent Right” means each Supporting Sponsor’s right to consent or approve
       any of the Definitive Documentation (or such amendments, modifications or
       supplements) and shall apply solely to the extent any Definitive Documentation (i)
       materially and adversely affects the economic rights, waivers, or otherwise modifies or
       affects the releases and injunctions proposed to be granted to, or received by, such
       Supporting Sponsor as identified in the Term Sheet and this Agreement and implemented
       pursuant to the Plan, and/or the procedures relating thereto (including through the
       treatment (or change to the treatment) under the Plan of any claim or interest), other than
       such different treatment that may be consented to by such Supporting Sponsor, or (ii)
       materially and adversely affects the obligations that such Supporting Sponsor may have
       pursuant to this Agreement or the Plan, in each case, which consent shall not be
       unreasonably withheld, conditioned or delayed. For the avoidance of doubt, the
       Supporting Noteholders and Supporting Sponsors shall not have any consent rights with
       respect to, and the Supporting Noteholder Consent Right and the Sponsor Consent Right
       shall not apply to, (1) the DIP Orders, (2) the DIP ABL Documents, (3) the DIP Term
       Loan Documents and (4) the Exit Credit Documents (except to the extent the applicable
       Exit Credit Document is inconsistent with the terms set forth in the Term Sheet with
       respect to the Exit Facility related to such Exit Credit Document).

               (e)     Each of the exhibits attached hereto and any schedules to such exhibits
       (collectively, the “Exhibits and Schedules”) are expressly incorporated herein and made
       a part of this Agreement, and all references to this Agreement shall include the Exhibits
       and Schedules. In the event of any inconsistency between this Agreement (excluding the
       Exhibits and Schedules) and the Exhibits and Schedules, the Exhibits and Schedules shall
       govern. In the event of any inconsistency between the terms of this Agreement
       (including the Exhibits and Schedules) and the Plan, the terms of the Plan shall govern.

                                                5
1004765451v14
       Section 2.        Representations and Warranties.

              (a)     Each of the Parties, severally and not jointly, hereby represents and
       warrants solely with respect to itself that the following statements are true, correct and
       complete:

                        (i)     (A) such Party is duly organized, validly existing and in good
                standing under the laws of its jurisdiction of organization, (B) such Party has all
                requisite corporate, partnership, limited liability company or similar authority to
                execute this Agreement and carry out the transactions contemplated hereby and
                perform its obligations contemplated hereunder; and the execution and delivery of
                this Agreement and (C) the performance of such Party’s obligations hereunder
                have been duly authorized by all necessary corporate, partnership, limited liability
                company or other similar action on its part;

                        (ii)      the execution, delivery and performance by such Party of this
                Agreement does not and will not (A) violate any provision of law, rule or regulation
                applicable to it or any of its subsidiaries, (B) violate its charter or bylaws (or other
                similar governing documents) or those of any of its subsidiaries or (C) conflict with,
                result in a breach of or constitute (with due notice or lapse of time or both) a default
                under any material contractual obligation to which it or any of its subsidiaries is a
                party except, in the case of the Company, in connection with the filing of the
                Chapter 11 Cases;

                        (iii)    this Agreement is the legally valid and binding obligation of such
                Party, enforceable against it in accordance with its terms, except as enforcement
                may be limited by bankruptcy, insolvency, reorganization, moratorium or other
                similar laws relating to or limiting creditors’ rights generally or by equitable
                principles relating to enforceability;

                       (iv)     the execution, delivery and performance by such Party of this
                Agreement does not and will not require any material registration or material filing
                with, material consent or material approval of, or material notice to, or other
                material action to, with or by, any federal, state or other governmental authority or
                regulatory body, other than those which have been obtained, taken or made; and

                       (v)     such Party is not currently engaged in any discussions, negotiations
                or other arrangements with respect to any Alternative Transaction (as defined in
                Section 24 below).

              (b)     Each Supporting Creditor, severally and not jointly, hereby represents and
       warrants solely with respect to itself that the following statements are true, correct and
       complete:

                       (i)     such Supporting Creditor (A) either (1) is the sole legal and
                beneficial owner of the Term Loans or Notes, as applicable, set forth below its
                                               6
1004765451v14
                name on the signature page hereof, free and clear of all claims, liens and
                encumbrances (other than ordinary course claims, liens and encumbrances in
                connection with prime brokerage or custodian arrangements), or (2) has all
                necessary investment and voting discretion with respect to such Term Loans or
                Notes in respect of matters relating to the Restructuring contemplated by this
                Agreement and has the power and authority to bind the beneficial owner(s) of such
                Term Loans or Notes to the terms of this Agreement, and (B) has full power and
                authority to act on behalf of, vote and consent to matters concerning such Term
                Loans or Notes in respect of matters relating to the Restructuring contemplated by
                this Agreement and to dispose of, exchange, assign, sell and otherwise transfer
                (each, a “Transfer”) such Term Loans or Notes (all Term Loans and Notes under
                clauses (A) and (B) and any additional Term Loans or Notes that a Supporting
                Creditor owns or has such control over from time to time or acquires after the
                Execution Date (as defined below), collectively, are its “Participating Term
                Loans” and “Participating Notes”, as applicable; a Supporting Creditor’s
                Participating Term Loans and Participating Notes, collectively, are its
                “Participating Debt”);

                        (ii)     such Supporting Creditor has made no prior Transfer of, and has
                not entered into any other binding agreement to Transfer, in whole or in part, any
                portion of its right, title, or interests in such Participating Debt that are subject to
                this Agreement, the terms of which agreement are, as of the date hereof,
                inconsistent with the representations and warranties of such Supporting Creditor
                herein or would render such Supporting Creditor otherwise unable to comply with
                its obligations under this Agreement;

                       (iii)   such Supporting Creditor is an “accredited investor” (as defined in
                Rule 501(a)(1), (2), (3), (7) or (8) under the Securities Act of 1933, as amended);
                and

                        (iv)    such Supporting Creditor acknowledges the Company’s
                representation and warranty that the issuance and any resale of the New Common
                Stock pursuant to the Plan is intended to be exempt from registration under the
                Securities Act pursuant to section 4(a)(2) of the Securities Act and Regulation D
                thereunder or pursuant to section 1145 of the Bankruptcy Code.

              (c)     Each Supporting Sponsor, severally and not jointly, hereby represents and
       warrants solely with respect to itself that the following statements are true, correct and
       complete:

                       (i)     such Supporting Sponsor (A) either (1) is the sole legal and
                beneficial owner of the Topco Common Stock set forth below its name on the
                signature page hereof, free and clear of all claims, liens and encumbrances (other
                than ordinary course claims, liens and encumbrances in connection with prime
                brokerage or custodian arrangements), or (2) has sole investment and voting

                                                   7
1004765451v14
                discretion with respect to such Topco Common Stock in respect of matters relating
                to the Restructuring and has the power and authority to bind the beneficial
                owner(s) of such Topco Common Stock to the terms of this Agreement, and (B)
                has full power and authority to act on behalf of, vote and consent to matters
                concerning such Topco Common Stock in respect of matters relating to the
                Restructuring and to Transfer such Topco Common Stock (all Topco Common
                Stock under clauses (A) and (B) and any additional Topco Common Stock that a
                Supporting Sponsor owns or has such control over from time to time or acquires
                after the Execution Date, collectively, are its “Participating Topco Common
                Stock”);

                        (ii)     such Supporting Sponsor has made no prior Transfer of, and has
                not entered into any other binding agreement to Transfer, in whole or in part, any
                portion of its right, title, or interests in such Participating Topco Common Stock
                that are subject to this Agreement, the terms of which agreement are, as of the date
                hereof, inconsistent with the representations and warranties of such Supporting
                Sponsor herein or would render such Supporting Sponsor otherwise unable to
                comply with its obligations under this Agreement.

       Section 3.       Agreements of the Supporting Creditors.

              (a)     Support of Restructuring by All Supporting Creditors. Subject to the
       terms and conditions hereof, for so long as this Agreement has not been terminated upon
       the occurrence of a Support Termination Event (defined below), and except as expressly
       released by the Required RSA Parties in writing from any of the following obligations,
       each Supporting Creditor agrees, in its capacity as a holder or beneficial holder of any
       Term Loans, Notes or any other type of claim against or indebtedness issued by the
       Company, severally and not jointly, to use commercially reasonable efforts to:

                        (i)     (A) support and to take all reasonable actions necessary to
                implement and consummate the Restructuring in a timely manner as contemplated
                by this Agreement, the Term Sheet and the Definitive Documentation, (B) vote or
                cause to be voted its Participating Debt in favor of the Plan, when solicited to do so
                and by the applicable deadline for doing so; and (C) not “opt out” of any releases
                under the Plan (except such Supporting Term Lender or Supporting Noteholder
                shall not be prohibited from “opting out” of granting such a release to any Party
                that has materially breached or terminated this Agreement);

                        (ii)    not (A) object to, or vote any of its Participating Debt or other
                claims to, reject or impede, the Restructuring, support directly or indirectly any
                such objection, rejection or impediment or otherwise take any action or commence
                any proceeding to oppose or to seek any modification of the Restructuring or any
                Definitive Documentation prepared in connection with the pursuit or consummation
                of the Restructuring; and (B) otherwise take any actions, directly or indirectly,
                inconsistent with this Agreement or the Definitive Documentation;

                                                   8
1004765451v14
                       (iii)   support and, in the case of each Supporting Term Lender and the
                Crossover Holder, to take all reasonable actions necessary to implement and
                consummate, the DIP Term Facility, and, so long as the Exit ABL Facility is in
                form and substance acceptable to the Required Supporting Term Lenders and the
                Crossover Holder, the Priority Exit Facility and Takeback Term Loan;

                       (iv)     not, directly or indirectly, seek, solicit, support, encourage,
                propose, assist, consent to, vote for, or enter or participate in any discussions or
                any agreement with any non-Party regarding, any Alternative Transaction;

                       (v)       negotiate in good faith, execute, perform its obligations under, and
                consummate the transactions contemplated by, the Definitive Documentation to
                which it is (or will be) a party;

                        (vi)    not direct any administrative agent, collateral agent or indenture
                trustee (as applicable) to take any action inconsistent with such Supporting
                Creditor’s obligations under this Agreement, and, if any applicable administrative
                agent, collateral agent or indenture trustee (as applicable) takes any action
                inconsistent with such Supporting Creditor’s obligations under this Agreement,
                such Supporting Creditor shall use its commercially reasonable efforts to direct
                such administrative agent, collateral agent or indenture trustee (as applicable) to
                cease and refrain from taking any such action;

                        (vii)    not withdraw, amend or revoke (or cause to be withdrawn,
                amended or revoked) its vote with respect to the Plan; provided, however, that
                (i) upon the occurrence of a Term Lender Termination Event votes tendered by the
                Supporting Term Lenders; or (ii) upon the occurrence of a Noteholder Termination
                Event, all votes tendered by the Supporting Noteholders, in each case, shall be
                immediately revoked and deemed void ab initio without any further notice to or
                action, order or approval of the Bankruptcy Court; and

                        (viii) to the extent any legal or structural impediment arises that would
                prevent, hinder or delay the consummation of the Restructuring, negotiate with the
                Parties in good faith appropriate additional or alternative provisions to address any
                such impediment; provided that the economic outcome for the Supporting
                Creditors, the anticipated timing of the effective date of the Plan (the “Effective
                Date”) and other materials terms of this Agreement must be substantially
                preserved in such alternate provisions;

                (b)     Transfers.

                        (i)     Each Supporting Creditor agrees that, as long as this Agreement
                has not terminated in accordance with its terms, it shall not Transfer any of its
                Participating Debt, or any option thereon or any right or interest (voting or
                otherwise) therein; provided that a Supporting Creditor may Transfer any or all of

                                                  9
1004765451v14
                its Participating Debt to (A) any other Supporting Creditor (including through a
                broker-dealer intermediary), in which case, such Participating Debt shall
                automatically be deemed to be subject to the terms of this Agreement and any vote
                in favor of the Plan by such Supporting Creditor shall be binding upon the
                transferee, or (B) any third party that executes and delivers a Joinder (as defined
                below) to the Company and counsel for the Supporting Term Lenders and
                Supporting Noteholders at least two business days prior to the relevant Transfer, in
                which case such transferee shall be deemed to be a Supporting Term Lender or
                Supporting Noteholder, as applicable, for purposes of this Agreement, and any
                vote in favor of the Plan by such Supporting Creditor shall be binding upon the
                transferee.

                         (ii)    Any third party that receives or acquires any portion of a
                Supporting Creditor’s Participating Debt pursuant to a Transfer shall agree to be
                bound by all of the terms of this Agreement (a “Joining Creditor”) by executing
                and delivering to counsel for the Company a joinder in the form of Exhibit B hereto
                (the “Joinder”). The Joining Creditor shall thereafter be deemed to be a
                Supporting Term Lender or Supporting Noteholder, as applicable, and a Party for
                all purposes under this Agreement. Each Joining Creditor shall indicate, on the
                appropriate schedule annexed to its Joinder, the number and amount of Participating
                Debt held by such Joining Creditor. With respect to the Participating Debt held by
                a Joining Creditor upon consummation of the Transfer of such Participating Debt,
                such Joining Creditor hereby makes the applicable representations and warranties
                set forth in Section 2 of this Agreement to the other Parties. Each Supporting
                Creditor agrees that any Transfer of any claim, option or interest that does not
                comply with the terms and procedures set forth herein shall be deemed void ab
                initio, and the Company and each other Supporting Creditor shall have the right to
                enforce the voiding of such Transfer.

                        (iii)   Except as set forth in Section 3(b)(i), this Agreement shall in no
                way be construed to preclude any Supporting Creditor from consummating any
                Transfer of any Term Loans, Notes or other securities of the Company. To the
                extent any Supporting Creditor acquires additional Term Loans or Notes, such
                Term Loans and Notes shall automatically and immediately be deemed subject to
                this Agreement and such Supporting Creditor shall be deemed to make the
                applicable representations and warranties set forth in Section 2 of this Agreement to
                the other Parties with respect to such newly acquired Term Loans and Notes as of
                the date of such acquisition. Each Supporting Creditor agrees to provide to
                counsel for the Company a written notice of the acquisition of any additional Term
                Loans or Notes, including any Participating Debt pursuant to Section 3(b)(i)(A),
                within three business days of the consummation of such acquisition.

               (c)     Marketmaking. Notwithstanding anything in this Agreement to the
       contrary, (i) a Supporting Creditor may Transfer any Participating Debt to an entity that
       is acting in its capacity as a Qualified Marketmaker (as defined below) without the
                                                  10
1004765451v14
       requirement that such entity be or become a Supporting Creditor; provided that the
       transferee of such Participating Debt from the Qualified Marketmaker shall comply in all
       respects with the terms of this Agreement (including executing and delivering a Joinder),
       and (ii) to the extent that a Supporting Creditor, acting in its capacity as a Qualified
       Marketmaker, acquires any Term Loans or Notes from a holder of such claims that is not
       a Supporting Creditor, such Qualified Marketmaker may Transfer such claim without the
       requirement that the transferee be or become a Supporting Creditor in accordance with
       Section 3(c). A “Qualified Marketmaker” is an entity that (x) holds itself out to the
       market as standing ready in the ordinary course of its business to purchase from
       customers and sell to customers claims against the Company, or enter with customers into
       long and short positions in claims against the Company, in its capacity as a dealer or
       market maker in such claims, and (y) is in fact regularly in the business of making a
       market in claims against issuers or borrowers (including debt securities or other debt).

                (d)    Forbearance. By executing this Agreement, each Supporting Creditor
       (including, for the avoidance of doubt, any entity that may execute this Agreement
       pursuant to a Joinder) agrees, as long as this Agreement has not terminated in accordance
       with its terms, to forbear from the exercise of any rights or remedies it may have under
       the TL Credit Documents or the Notes Documents, applicable United States, local or
       foreign law or otherwise, in each case with respect to any Default or Event of Default
       (each as defined under the TL Credit Agreement or the Indenture, as applicable) by the
       Company that is caused solely by the Company’s (i) failure to make an interest payment
       due with respect to the Notes, and (ii) entry into this Agreement or the other documents
       related to this Agreement and the transactions contemplated by this Agreement and the
       implementation thereof (collectively, the “Specified Defaults”) and on no other basis.
       The forbearance in this Section 3(d) (i) shall automatically terminate, without the need
       for any further notice, if this Agreement is terminated in accordance with its terms, (ii)
       shall not constitute a waiver with respect to any Defaults or Events of Default (each as
       defined under the TL Credit Agreement or the Indenture, as applicable) and (iii) shall not
       bar any Supporting Creditor from filing a proof of claim in the Chapter 11 Cases or taking
       action to establish the amount of such claim. If the Restructuring is not consummated, the
       Parties fully reserve any and all of their rights, remedies, claims and defenses. For the
       avoidance of doubt, the forbearance set forth in this Section 3(d) shall not constitute a
       waiver with respect to any default or event of default under the TL Credit Documents.
       Except as expressly provided in this Agreement and any applicable intercreditor
       agreement, nothing herein is intended to, or does, in any manner waive, limit, impair or
       restrict any right of any Supporting Term Lender or Supporting Noteholder to protect and
       preserve any right, remedy, condition or approval requirement under this Agreement or
       the Definitive Documentation. Upon the termination of this Agreement in accordance
       with Section 6 below, the agreement of the Supporting Creditors to forbear from
       exercising rights and remedies in accordance with this Section 3(d) shall immediately
       terminate without requirement of any demand, presentment or protest of any kind, all of
       which the Company hereby waives.


                                              11
1004765451v14
              (e)    Notwithstanding anything to the contrary herein, nothing in this
       Agreement shall limit, condition or restrict the Supporting Term Lenders (including the
       Crossover Holder), in their capacities as DIP Term Lenders, from (i) exercising any
       rights and remedies under the DIP Term Loan Agreement and DIP Term Loan
       Documents (and any related credit documents, including the DIP Orders), (ii) waiving or
       forbearing with respect to any “Default” or “Event of Default” under and as defined in
       the DIP Term Loan Agreement and DIP Term Loan Documents (and any related credit
       documents, including the DIP Orders), (iii) amending, modifying or supplementing the
       DIP Term Loan Agreement and DIP Term Loan Documents (and any related credit
       documents) or (iv) refusing to make additional advances under the DIP Term Loan
       Agreement and DIP Term Loan Documents (and any related credit documents, including
       the DIP Orders), in each case in clauses (i)-(iv) above, in accordance with the terms of
       the DIP Term Loan Agreement and DIP Term Loan Documents (and any related credit
       documents, including the DIP Orders).

       Section 4.       Agreements of the Supporting Sponsors.

               (a)     Support of Restructuring. Subject to the terms and conditions hereof, for
       so long as this Agreement has not been terminated upon the occurrence of a Support
       Termination Event, and except as expressly released by the Required RSA Parties in
       writing from any of the following obligations, each Supporting Sponsor, severally, and
       not jointly, agrees to use commercially reasonable efforts to:

                        (i)      (A) support and to take all reasonable actions necessary to
                implement and consummate the Restructuring in a timely manner as contemplated
                by this Agreement, the Term Sheet and the Definitive Documentation, (B)
                participate in the Restructuring and (C) vote or cause to be voted its Participating
                Topco Common Stock in favor of the Plan, if solicited to do so and by the
                applicable deadline for doing so;

                       (ii)    upon consummation of the Restructuring, waive any and all of its
                unsecured claims of any kind or nature against the Company, except any Term
                Loans or Notes held by the Supporting Sponsors;

                        (iii)   not (A) object to, or vote any of its Participating Topco Common
                Stock or other claims to, reject or impede, the Restructuring, support directly or
                indirectly any such objection, rejection or impediment or otherwise take any action
                or commence any proceeding to oppose or to seek any modification of the
                Restructuring or the Definitive Documentation prepared in connection with the
                pursuit or consummation of the Restructuring; and (B) otherwise take any actions,
                directly or indirectly, inconsistent with this Agreement or the Definitive
                Documentation;




                                                 12
1004765451v14
                       (iv)     not, directly or indirectly, to seek, solicit, support, encourage,
                propose, assist, consent to, vote for, or enter or participate in any discussions or
                any agreement with any non-Party regarding, any Alternative Transaction;

                        (v)       to the extent any legal or structural impediment arises that would
                prevent, hinder or delay the consummation of the Restructuring, negotiate with the Parties
                in good faith appropriate additional or alternative provisions to address any such
                impediment; provided that the economic outcome for the Supporting Sponsors, the
                anticipated timing of the Effective Date and other materials terms of this Agreement must
                be substantially preserved in such alternate provisions; and

                         (vi)     not, unless otherwise permitted pursuant an order entered by the
                Bankruptcy Court, (i) pledge, encumber, assign, sell, or otherwise transfer,
                including by the declaration of a worthless stock deduction for any tax year ending
                on or prior to the Effective Date, offer, or contract to pledge, encumber, assign,
                sell, or otherwise transfer, in whole or in part, directly or indirectly, any portion of
                its right, title, or interests in any of its shares, stock, or other interests in the
                Company; or (ii) acquire any outstanding indebtedness of the Company, in each
                case, to the extent such pledge, encumbrance, assignment, sale, acquisition,
                declaration of worthlessness or other transaction or event will impair or adversely
                affect any of the Company's tax attributes (including under section 108 or 382 of
                the Internal Revenue Code of 1986 (as amended)); and

                        (vii)   except to the extent expressly provided hereunder or under the
                Definitive Documentation, (i) not enter into any transactions or agreements with
                the Company or receive any management or transaction fees or expense
                reimbursements from the Company; or (ii) without otherwise modifying any rights
                conferred by the Plan, until after the Term Loans are paid in full in cash or as
                otherwise agreed to by the Required Supporting Term Lenders and the Crossover
                Holder, in each case, in their sole discretion, not assert any claims of any kind or
                any priority against the Company, rights to indemnification and contribution under
                the Company's constituent documents or applicable state law.

              (b)     Transfers. Each Supporting Sponsor agrees that, as long as this
       Agreement has not terminated in accordance with its terms, it shall not Transfer any of its
       Topco Common Stock, or any option thereon or any right or interest (voting or
       otherwise) therein.

       Section 5.        Agreements of the Company.

              (a)     Support of Restructuring. Subject to the terms and conditions hereof, for
       so long as this Agreement has not been terminated upon the occurrence of a Support
       Termination Event, and except as expressly released by the Required RSA Parties in
       writing from any of the following obligations, the Company agrees to:


                                                    13
1004765451v14
                        (i)     (A) prepare or cause the preparation of the Definitive
                Documentation, and (B) provide draft copies of the Definitive Documentation (to
                the extent reasonably required to be drafted before to the Petition Date) and “first
                day” pleadings to the Creditor Advisors (as defined below) before the Petition
                Date;

                        (ii)     (A) support and take all reasonable actions necessary to implement
                and consummate the Restructuring in a timely manner as contemplated by this
                Agreement, the Term Sheet and the Definitive Documentation, (B) not take any
                actions, directly or indirectly, inconsistent with this Agreement or the Definitive
                Documentation and (C) negotiate in good faith, execute, perform its obligations
                under, and consummate the transactions contemplated by, the Definitive
                Documentation to which it is (or will be) a party;

                        (iii)    to the extent that any legal or structural impediment arises that
                would prevent, hinder or delay the consummation of the Restructuring, negotiate
                with the Parties in good faith appropriate additional or alternative provisions to
                address any such impediment; provided that the economic outcome for the other
                Parties, the anticipated timing of the Effective Date and other material terms as
                contemplated herein must be substantially preserved in such alternate provisions,
                as determined by the Required Supporting Term Lenders and the Crossover
                Holder, in each case, in their sole discretion;

                        (iv)     maintain its good standing under the laws of the state or other
                jurisdiction in which it is incorporated or organized;

                        (v)     promptly notify counsel to the Supporting Term Lenders, the
                Crossover Holder and Supporting Noteholders in writing of the commencement or
                filing of any material governmental or third party complaints, litigations,
                investigations or hearings (or communications indicating that the same may be
                contemplated or threatened);

                        (vi)     if the Company knows of a material breach by any Party of such
                Party’s obligations, representations, warranties or covenants set forth in this
                Agreement, furnish prompt written notice (and in any event within three business
                days of such actual knowledge) to counsel to the Supporting Term Lenders, the
                Crossover Holder and the Supporting Noteholders and promptly take all remedial
                action necessary to cure such breach by any such Party;

                        (vii)    timely file a formal objection, in form and substance reasonably
                acceptable to the Required RSA Parties, to any motion filed with the Bankruptcy
                Court by a third party seeking the entry of an order (A) directing the appointment of
                a trustee or examiner (with expanded powers beyond those set forth in sections
                1106(a)(3) and (4) of the Bankruptcy Code), (B) converting the Chapter 11 Cases to
                cases under chapter 7 of the Bankruptcy Code, (C) dismissing the Chapter 11 Cases,

                                                  14
1004765451v14
                (D) modifying or terminating the Company’s exclusive right to file or solicit
                acceptances of a plan of reorganization; or (E) challenging the validity,
                enforceability, perfection or priority of, or seeking avoidance or subordination of,
                any portion of the Term Loans or Notes, or asserting any other cause of action
                against or with respect or relating to such claims or any pre-petition liens securing
                such claims;

                        (viii)    not sell, or file any motion or application seeking to sell, any assets
                other than in the ordinary course of business; and

                       (ix)     not seek, solicit or support any Alternative Transaction, other than
                as expressly permitted under Section 24 hereof.

               (b)    In each case subject to the DIP Orders and the agreements executed by the
       Company prior to the Execution Date, (i) the Company shall timely pay the reasonable
       and documented fees and expenses of (A) Jones Day; Pachulski Stang Ziehl & Jones
       LLP; Paul, Weiss, Rifkind, Wharton & Garrison LLP; Cozen O’Conner, P.C.,Fried,
       Frank, Harris, Shriver & Jacobson LLP and Morris, Nichols, Arsht & Tunnell LLP, in
       each case as counsel to certain Supporting Creditors, and (B) Greenhill & Co., LLC;
       Moelis & Company LLC; and FTI Consulting, Inc., in each case as financial advisor to
       certain Supporting Creditors (the advisors in clauses (A) and (B), the “Creditor
       Advisors”), arising prior to the Petition Date to the extent invoiced at least two business
       days prior to the Petition Date, (ii) the Company shall pay the reasonable and
       documented fees and expenses of the Creditor Advisors arising after the Petition Date in
       accordance with the terms of the Plan and the DIP Orders and (iii) the Company shall not
       terminate, and shall remain in compliance with and not breach, the reimbursement
       obligations owed to the Creditor Advisors and the Supporting Creditors.

               (c)    From the Execution Date until the Effective Date, DB Topco, DB Holdco,
       DB Midco or DBI (i) will not make or declare any dividends, distributions or other
       payments on account of its equity (other than as set forth in the Term Sheet), (ii) will not
       make any payments to the Supporting Sponsors or any of their respective affiliates (other
       than reimbursements to the Supporting Sponsors for actual expenses incurred on behalf of
       the Company prior to the Effective Date up to an aggregate amount for each of the
       Supporting Sponsors of $10,000) and (iii) will ensure that DBI does not make any
       transfers (whether by dividend, distribution or otherwise) to any direct or indirect parent
       entity or shareholder of DBI and that no subsidiaries of DBI make any transfers (whether
       by dividend, distribution or otherwise) to any direct or indirect parent entity or shareholder
       of DBI, in each case other than the expense reimbursement described above.

              (d)     From and after the Execution Date, the Company will operate the business
       of the Company in the ordinary course and keep the Supporting Creditors reasonably
       informed about the operations of the Company, and the Company shall (i) provide to the
       Creditor Advisors, and shall direct its employees, officers, advisors and other
       representatives to provide the Creditor Advisors, (A) reasonable access (without any

                                                    15
1004765451v14
       material disruption to the conduct of the Company’s businesses) during normal business
       hours to the Company’s books and records; (B) reasonable access during normal business
       hours to the management and advisors of the Company; and (C) timely and reasonable
       responses to all reasonable diligence requests, in each case, for the purposes of evaluating
       the Company’s assets, liabilities, operations, businesses, finances, strategies, prospects, and
       affairs.

       Section 6.        Termination of Obligations.

               (a)    Supporting Creditor Termination Events. (A) The Required Supporting
       Term Lenders may, upon notice to the other Parties, terminate the obligations of the
       Supporting Term Lenders under this Agreement upon the occurrence of any of the
       following events, unless waived, in writing, by the Required Supporting Term Lenders on
       a prospective or retroactive basis (each, a “Term Lender Termination Event”); (B) the
       Crossover Holder may, upon notice to the other Parties, terminate the obligations of the
       Crossover Holder under this Agreement upon the occurrence of any of the following
       events, unless waived, in writing, by the Crossover Holder on a prospective or retroactive
       basis (each, a “Crossover Holder Termination Event”); and (C) the Required
       Supporting Noteholders may, upon notice to the other Parties, terminate the obligations
       of the Supporting Noteholders under this Agreement upon the occurrence of certain
       events specified below, unless waived in writing by the Required Supporting Noteholders
       on a prospective or retroactive basis (each, a “Noteholder Termination Event” and,
       together with the Term Lender Termination Events and the Crossover Holder
       Termination Events, the “Creditor Termination Events”):

                        (i)      the occurrence of a material breach of this Agreement by the
                Company or other Party that has not been cured (if susceptible to cure) before the
                earlier of (A) five business days after written notice to the Company of such
                material breach by the Required Supporting Term Lenders, Crossover Holder or
                Required Supporting Noteholders (as applicable) asserting such termination and (B)
                one calendar day prior to any proposed Effective Date;

                       (ii)      the conversion of one or more of the Chapter 11 Cases to a case
                under chapter 7 of the Bankruptcy Code;

                       (iii)    the dismissal of one or more of the Chapter 11 Cases;

                        (iv)    the appointment of a trustee, receiver or examiner with expanded
                powers beyond those set forth in section 1106(a)(3) and (4) of the Bankruptcy Code
                in one or more of the Chapter 11 Cases;

                       (v)       (A)(1) any Definitive Documentation does not comply with
                Section 1 of this Agreement or (2) any other document or agreement necessary to
                consummate the Restructuring is not satisfactory or reasonably satisfactory (as
                applicable) to the Required Support Term Lenders and the Crossover Holder and

                                                 16
1004765451v14
                (B) any Definitive Documentation is inconsistent with the Supporting Noteholder
                Consent Right, provided that the Creditor Termination Event set forth in the
                immediately preceding clause (v)(A) shall only be assertable by the Required
                Support Term Lenders and the Crossover Holder; provided, further, that the
                Creditor Termination Event set forth in the immediately preceding clause (v)(B)
                shall only be assertable by the Required Supporting Noteholders;

                        (vi)     the Company or the Supporting Sponsors (A) amends or modifies,
                or files a pleading seeking authority to amend or modify, any Definitive
                Documentation in a manner that is materially inconsistent with this Agreement;
                (B) suspends or revokes the Restructuring; or (C) publicly announces its intention
                to take any such action listed in clauses (A) and (B) of this subsection; provided that
                the Required Supporting Noteholders shall be entitled to exercise the Creditor
                Termination Event set forth in this clause (vi) only to the extent the actions
                described in this clause (vi) are inconsistent with the Supporting Noteholder
                Consent Right;

                       (vii)     the Company (A) files or announces that it will file any plan of
                reorganization that is inconsistent with the Restructuring or (B) withdraws or
                announces its intention not to support the Restructuring;

                        (viii)    the Company files any motion or application seeking authority to
                sell any material assets without the prior written consent of the Required Supporting
                Term Lenders and the Crossover Holder;

                        (ix)      the issuance by any governmental authority, including the
                Bankruptcy Court, any regulatory authority or any other court of competent
                jurisdiction, of any ruling or order enjoining the substantial consummation of the
                Restructuring; provided, however, that the Company shall have five business days
                after the issuance of such ruling or order to obtain relief that would allow
                consummation of the Restructuring in a manner that (A) does not prevent or
                diminish in a material way compliance with the terms of this Agreement, or (B) is
                reasonably acceptable to the Required Supporting Term Lenders and the Crossover
                Holder;

                        (x)      the Bankruptcy Court enters any order authorizing the use of cash
                collateral or post-petition financing that is not in the form of the DIP Orders or
                otherwise consented to by the Required Supporting Term Lenders and the
                Crossover Holder;

                        (xi)     the occurrence of any default or event of default arising before the
                Petition Date under the TL Credit Documents other than the Specified Defaults;
                provided that the Creditor Termination Event set forth in this clause (xi) shall only
                be assertable by the Required Support Term Lenders and Crossover Holder;


                                                   17
1004765451v14
                        (xii)    the occurrence of any Event of Default under the DIP Orders, the
                DIP Term Loan Agreement or the DIP ABL Agreement, as applicable, that has not
                been cured (if susceptible to cure) or waived by the applicable percentage of DIP
                Term Lenders or the ABL DIP Lenders, as applicable, in accordance with the terms
                of the DIP Term Loan Agreement or the DIP ABL Agreement, as applicable;

                        (xiii)   a breach by the Company or the Supporting Sponsor of any
                representation, warranty or covenant of such entity set forth in Section 2 of this
                Agreement that could reasonably be expected to have a material adverse impact on
                the consummation of the Restructuring that (to the extent curable) has not been
                cured before the earlier of five business days after the receipt by the Company of
                written notice and description of such breach from any other Party;

                        (xiv)    either (A) the Company or any other Party files a motion,
                application, or adversary proceeding (or the Company or other Party supports any
                such motion, application, or adversary proceeding filed or commenced by any third
                party) (1) challenging the validity, enforceability, perfection, or priority of, or
                seeking avoidance or subordination of, any portion of the Term Loans or asserting
                any other cause of action against the Supporting Term Lenders or with respect or
                relating to such Term Loans or the prepetition liens securing the Term Loans, or (2)
                challenging the validity, enforceability, or priority of, or seeking avoidance or
                subordination of, any portion of the Notes or asserting any other cause of action
                against the Supporting Noteholders or with respect or relating to such Notes;
                provided that the Creditor Termination Event set forth in the immediately preceding
                clause (xiii)(A)(1) shall only be assertable by the Required Support Term Lenders
                and Crossover Holder; provided, further, that the Creditor Termination Event set
                forth in the immediately preceding clause (xiii)(A)(2) shall only be assertable by the
                Required Supporting Noteholders and the Crossover Holder; or (B) the Bankruptcy
                Court (or any court with jurisdiction over the Chapter 11 Cases) enters an order
                with respect to any of the foregoing adverse to the Term Lenders, the Crossover
                Holder or the Noteholders or that is inconsistent with this Agreement or the Term
                Sheet in any material respect;

                        (xv)    the Company or the Supporting Sponsors terminate any of their
                obligations under and in accordance with Sections 6(b) or (c), as applicable, of this
                Agreement;

                       (xvi)    the Required Supporting Term Lenders, the Crossover Holder or
                the Required Supporting Noteholders terminate any of their respective obligations
                under and in accordance with this Section 6(a), as applicable;

                        (xvii)    if the Bankruptcy Court enters an order in the Chapter 11 Cases
                terminating the Company’s exclusive right to file a plan or plans of reorganization
                or to solicit acceptances thereof pursuant to section 1121 of the Bankruptcy Code;


                                                   18
1004765451v14
                        (xviii) the Bankruptcy Court enters an order granting relief from the
                automatic stay imposed by section 362 of the Bankruptcy Code authorizing any
                party to proceed against any material asset of the Company or that would materially
                and adversely affect any of the Company’s ability to operate their businesses in the
                ordinary course;

                       (xix)     the commencement of an involuntary case against the Company or
                any of the Company’s foreign subsidiaries and affiliates or the filing of an
                involuntary petition seeking bankruptcy, winding up, dissolution, liquidation,
                administration, moratorium, reorganization or other relief in respect of the
                Company or the Company’s foreign subsidiaries and affiliates, or their debts, or of a
                substantial part of their assets, under any federal, state or foreign bankruptcy,
                insolvency, administrative receivership or similar law now or hereafter in effect
                (provided that such involuntary proceeding is not dismissed within a period of thirty
                (30) days after the filing thereof) or if any court grants the relief sought in such
                involuntary proceeding;

                         (xx)    the Company or any of the Company’s foreign subsidiaries or
                affiliates (A) voluntarily commences any case or files any petition seeking
                bankruptcy, winding up, dissolution, liquidation, administration, moratorium,
                reorganization or other relief under any federal, state, or foreign bankruptcy,
                insolvency, administrative receivership or similar law now or hereafter in effect
                except as provided in this Agreement, (B) consents to the institution of, or fails to
                contest in a timely and appropriate manner, any involuntary proceeding or petition
                described above, (C) files an answer admitting the material allegations of a petition
                filed against it in any such proceeding, (D) applies for or consents to the
                appointment of a receiver, administrator, administrative receiver, trustee, custodian,
                sequestrator, conservator or similar official, (E) makes a general assignment or
                arrangement for the benefit of creditors or (F) takes any corporate action for the
                purpose of authorizing any of the foregoing;

                        (xxi)    if (A) any of the DIP Orders are reversed, stayed, dismissed,
                vacated, reconsidered, modified or amended without the consent of the Required
                Supporting Term Lenders and Crossover Holder, or (B) a motion for
                reconsideration, reargument or rehearing with respect to any such order has been
                filed and the Company has failed to timely object to such motion;

                        (xxii)   if (A) the Solicitation Order or the Confirmation Order is reversed,
                stayed, dismissed, vacated, reconsidered, modified or amended without the consent
                of the Required Supporting Term Lender and the Crossover Holder, or (B) a motion
                for reconsideration, reargument, or rehearing with respect to any such order has
                been filed and the Company has failed to timely object to such motion;

                     (xxiii) the occurrence of the Maturity Date (as defined in the DIP Term
                Loan Agreement or DIP ABL Agreement) without the Plan having been

                                                   19
1004765451v14
                substantially consummated, which shall only be a Noteholder Termination Event to
                the extent not consented to or waived in writing by the Supporting Term Lenders
                and Crossover Holder;

                       (xxiv) the Company exercises its fiduciary out, in accordance with
                Section 24 hereof;

                       (xxv)     if the Company fails to implement the Restructuring in accordance
                with the milestones set forth in this Section 6(a)(xxv) (each, a “Milestone”);
                provided that the Company may extend a Milestone only with the express written
                consent of the Required Supporting Term Lenders and the Crossover Holder:

                                (A)      the Company shall commence the solicitation of votes to
                         accept or reject the Plan on or before November 19, 2018 and, in
                         connection with such solicitation, establish a date no later than December
                         20, 2018 as the deadline to submit votes to accept or reject the Plan;

                                 (B)    on the Petition Date, the Company shall file the Plan, the
                         Disclosure Statement and motions seeking approval of the DIP Term
                         Facility and DIP ABL Facility and requesting a combined hearing for
                         approval of the Disclosure Statement and confirmation of the Plan;

                               (C)    at or prior to 11:59 p.m. prevailing Eastern Time on
                         November 22, 2018, the Bankruptcy Court shall have entered the Interim
                         DIP Order;

                               (D)     at or prior to 5:00 p.m. prevailing Eastern Time on
                         December 10, 2018, the Debtors shall have delivered a 12-month post-
                         emergence liquidity forecast (containing weekly detail for the first 3
                         months of such forecast) to the Supporting Term Lenders and the
                         Crossover Holder;

                               (E)    at or prior to 11:59 p.m. prevailing Eastern Time on
                         December 21, 2018, the Bankruptcy Court shall have entered the Final
                         DIP Order;

                                (F)    at or prior to 11:59 p.m. prevailing Eastern Time on
                         January 7, 2019, the Bankruptcy Court shall have entered the Solicitation
                         Order and the Confirmation Order; and

                                (G)    at or prior to 11:59 p.m. prevailing Eastern Time on
                         January 14, 2019, the Effective Date shall have occurred.

               (b)    Company Termination Events. The Company may, upon notice to the
       Parties, terminate its obligations under this Agreement upon the occurrence of any of the


                                                  20
1004765451v14
       following events (each, a “Company Termination Event”), unless waived, in writing,
       by the Company on a prospective or retroactive basis:

                        (i)      a breach by a Party of any representation, warranty, or covenant of
                such Party set forth in this Agreement that could reasonably be expected to have a
                material adverse impact on the consummation of the Restructuring that (to the
                extent curable) has not been cured before the earlier of five business days after
                notice to all Parties of such breach and a description thereof; provided, however,
                notwithstanding the foregoing, it shall not be a Company Termination Event if the
                non-breaching Parties hold more than half in number and two-thirds in amount of
                each of the Term Loans and the Notes;

                        (ii)      the occurrence of a breach of this Agreement by any Party that has
                the effect of materially impairing the Company’s ability to effectuate the
                Restructuring and has not been cured (if susceptible to cure) within five business
                days after notice to all Parties of such breach and a description thereof;

                       (iii)    the Company exercises its fiduciary out, in accordance with
                Section 24 hereof; or

                        (iv)      the issuance by any governmental authority, including the
                Bankruptcy Court, any regulatory authority, or any other court of competent
                jurisdiction, of any ruling or order enjoining the substantial consummation of the
                Restructuring; provided, however, that the Company has made commercially
                reasonable, good faith efforts to cure, vacate or have overruled such ruling or order
                prior to terminating this Agreement.

               (c)     Sponsor Termination Events. The Supporting Sponsors may, upon notice
       to the other Parties, terminate their obligations under this Agreement upon the occurrence
       of any of the following events (each, a “Sponsor Termination Event,” and together with
       the Creditor Termination Events and the Company Termination Events, the “Support
       Termination Events”), unless waived, in writing, by the Supporting Sponsors on a
       prospective or retroactive basis:

                       (i)       a breach by the Company or a Party (other than the Supporting
                Sponsor) of any representation, warranty or covenant of such entity set forth in this
                Agreement that could reasonably be expected to have a material adverse impact on
                the consummation of the Restructuring that (to the extent curable) remains uncured
                for a period of five business days after notice to all Parties of such breach and a
                description thereof;

                        (ii)     the Company (A) amends or modifies, or files a pleading seeking
                authority to amend or modify, any Definitive Documentation in a manner that is
                subject to the Sponsor Consent Right; (B) suspends or revokes the Restructuring; or


                                                  21
1004765451v14
                (C) publicly announces its intention to take any such action listed in clauses (A) and
                (B) of this subsection;

                       (iii)     the conversion of one or more of the Chapter 11 Cases to a case
                under chapter 7 of the Bankruptcy Code;

                       (iv)      the dismissal of one or more of the Chapter 11 Cases;

                        (v)     the appointment of a trustee, receiver, or examiner with expanded
                powers beyond those set forth in section 1106(a)(3) and (4) of the Bankruptcy Code
                in one or more of the Chapter 11 Cases;

                       (vi)       (A) any Definitive Documentation does not comply with Section 1
                of this Agreement or (B) any other document or agreement necessary to
                consummate the Restructuring is not satisfactory or reasonably satisfactory (as
                applicable) to the Supporting Sponsors, subject to the Sponsor Consent Right;

                        (vii)     the issuance by any governmental authority, including the
                Bankruptcy Court, any regulatory authority or any other court of competent
                jurisdiction, of any ruling or order enjoining the substantial consummation of the
                Restructuring; provided, however, that the Company shall have five business days
                after the issuance of such ruling or order to obtain relief that would allow
                consummation of the Restructuring in a manner that (A) does not prevent or
                diminish in a material way compliance with the terms of this Agreement, or (B) is
                reasonably acceptable to the Supporting Sponsors;

                       (viii)    if the Company withdraws or materially adversely alters the
                treatment to the Supporting Sponsor under the Plan or files any motion or pleading
                with the Bankruptcy Court that is inconsistent with this Agreement or the Plan, in
                each case subject to the Sponsor Consent Right;

                        (ix)     if (A) the Solicitation Order or the Confirmation Order is reversed,
                stayed, dismissed, vacated or reconsidered, or modified or amended with respect to
                a matter within the scope of the Sponsor Consent Right without the consent of the
                Supporting Sponsors, or (B) a motion for reconsideration, reargument, or rehearing
                with respect to any such order has been filed and the Company has failed to timely
                object to such motion;

                        (x)     the Required Supporting Term Lenders, the Crossover Holder, the
                Required Supporting Noteholders or the Company terminate any of their
                obligations under and in accordance with Sections 6(a) or (b), as applicable, of this
                Agreement; or

                        (xi)      if the Bankruptcy Court enters an order in the Chapter 11 Cases
                terminating the Company’s exclusive right to file a plan or plans of reorganization
                or to solicit acceptances thereof pursuant to section 1121 of the Bankruptcy Code.
                                                    22
1004765451v14
              (d)    This Agreement may also be terminated by the mutual written consent of
       each of the Parties, notice of which shall be provided by the Company within two
       business days to the persons and entities listed on Schedule 1 annexed hereto, in
       accordance with Section 13;

               (e)     Effect of Termination. Subject to clauses (i) and (ii) of this Section 6(e),
       upon the occurrence of a Support Termination Event, unless waived by the applicable
       Parties, each Party shall be released from its commitments, undertakings and agreements
       under or related to this Agreement and any of the Definitive Documentation, and there
       shall be no liability or obligation hereunder on the part of any Party hereto; provided that
       in no event shall any such termination relieve a Party hereto from (i) liability for its
       breach or non-performance of its obligations under this Agreement before the date of
       such Support Termination Event or (ii) obligations under this Agreement which expressly
       survive any such termination pursuant to Section 16 hereunder. The automatic stay
       imposed by section 362 of the Bankruptcy Code shall not prohibit a Party from taking
       any action necessary to effectuate the termination of and otherwise enforce this
       Agreement pursuant to and in accordance with the terms hereof, and the Company hereby
       waives the automatic stay for such purposes.

                         (i)     Termination by Supporting Noteholders.             Notwithstanding
                anything in this Agreement, in the event any Supporting Noteholder terminates this
                Agreement under the terms hereof, (i) the Required Supporting Term Lenders and
                Crossover Holder shall have the option (which shall be delivered in writing to the
                Company, including via email) to (A) determine that the Supporting Term Lenders
                and Crossover Holder will continue remaining Parties to this Agreement in pursuit
                and in support of the Restructuring in which case all other Parties (other than the
                terminating Supporting Noteholder) shall remain bound by their obligations under
                this Agreement or (B) terminate this Agreement in accordance with this Section 6;
                (ii) this Agreement shall be deemed terminated with respect to the Supporting
                Noteholder and the Supporting Noteholder shall no longer be a Party to this
                Agreement and shall be relieved of any obligations hereunder; (iii) such other
                Parties shall be permitted to take further actions otherwise permitted hereunder
                with respect to any Definitive Documentation or other document or matter or the
                Restructuring without any liability hereunder, except the rights and obligations of
                such other Parties under this Agreement shall remain in full force and effect; and
                (iv) the Supporting Creditors (other than any Supporting Creditor that has breached
                this Agreement and such breach caused the occurrence of a Noteholder
                Termination Event pursuant to which such Supporting Noteholder has terminated
                this Agreement) shall no longer be obligated to not “opt out” of any releases
                proposed to be granted to any Supporting Noteholder under the Plan; (v) such
                other Parties shall not be obligated to grant or support the grant of any releases to
                such Supporting Noteholder under the Plan; and (vi) all of the applicable rights and
                remedies of the remaining Parties under this Agreement, the TL Credit Documents,
                the Notes Documents and applicable law shall be reserved in all respects.

                                                  23
1004765451v14
                        (ii)     Termination by Supporting Sponsor. Notwithstanding anything in
                this Agreement, in the event the Supporting Sponsor terminates this Agreement as
                a result of the occurrence of a Termination Event, (i) the Required Supporting
                Term Lenders and the Crossover Holder shall have the option (which shall be
                delivered in writing to the Company, including via email) to (A) determine that the
                Supporting Term Lenders and Crossover Holder will continue remaining Parties to
                this Agreement in pursuit and in support of the Restructuring in which case all
                other Parties (other than the terminating Supporting Sponsor) shall remain bound
                by their obligations under this Agreement or (B) terminate this Agreement in
                accordance with this Section 6; (ii) this Agreement shall be deemed terminated
                with respect to the Supporting Sponsor and the Supporting Sponsor shall no longer
                be a Party to this Agreement and shall be relieved of any obligations hereunder;
                (iii) such other Parties shall be permitted to take further actions otherwise
                permitted hereunder with respect to any Definitive Documentation or other
                document or matter or the Restructuring without any liability hereunder, except the
                rights and obligations of such other Parties under this Agreement shall remain in
                full force and effect; (iv) the Supporting Creditors (other than any Supporting
                Creditor that has breached this Agreement and such breach caused the occurrence
                of a Sponsor Termination Event pursuant to which such Supporting Sponsor has
                terminated this Agreement) shall no longer be obligated to not “opt out” of any
                releases proposed to be granted to any Supporting Sponsor under the Plan; (v) such
                other Parties shall not be obligated to grant or support the grant of any releases to
                such Supporting Sponsor under the Plan; and (vi) all of the applicable rights and
                remedies of the remaining Parties under this Agreement, the TL Credit Documents,
                the Notes Documents and applicable law shall be reserved in all respects.

       Section 7.       Good Faith Cooperation; Further Assurances; Definitive Documentation.

               (a)     The Parties shall, and shall cause each of their affiliates to, cooperate with
       each other in good faith and shall coordinate their activities (to the extent practicable) in
       respect of all matters concerning the implementation and consummation of the
       Restructuring. Furthermore, each of the Parties shall, and shall cause each of its affiliates
       to, take such action (including executing and delivering any other agreements and making
       and filing any required regulatory filings) as may be reasonably necessary to carry out the
       purposes and intent of this Agreement, in each case, to the extent in accordance with the
       terms hereof or, if not in accordance with the terms hereof, in such Party’s reasonable
       discretion. Each of the Parties, as applicable, hereby covenants and agrees (a) to
       negotiate in good faith the Definitive Documentation, each of which shall, except as
       otherwise provided for herein, contain the same economic terms as, and other terms
       consistent in all material respects with, the terms set forth in the Term Sheet (as amended,
       supplemented or otherwise modified as provided herein), the other documents attached
       hereto or thereto and such other terms as are reasonably acceptable to each of the Parties
       (to the extent such Parties are expressly provided with consent rights over such
       documents pursuant to this Agreement), and (b) subject to the satisfaction of the terms
       and conditions set forth herein and therein, to execute, deliver and perform the Definitive
                                                  24
1004765451v14
       Documentation (in each case to the extent such Party is contemplated to be a party
       thereto).

               (b)     The Company shall provide draft copies of all “first day” and other
       motions, applications, and other documents that the Company intends to file with the
       Bankruptcy Court in any of the Chapter 11 Cases to counsel for each Party at least two
       business days prior to the date when the Company intends to file such document, and
       shall consult in good faith with such counsel regarding the form and substance of any
       such proposed filing. All such “first day” and other motions, applications and other
       documents that the Company intends to file with the Bankruptcy Court in any of the
       Chapter 11 Cases (other than the Definitive Documentation) shall be in form and
       substance reasonably satisfactory to the Required RSA Parties, subject to the Sponsor
       Consent Right and the Supporting Noteholder Consent Right. The Company will use
       reasonable efforts to provide draft copies of all other material pleadings the Company
       intends to file with the Bankruptcy Court to counsel to each Party at least two business
       days prior to filing such pleading, and shall consult in good faith with such counsel
       regarding the form and substance of any such proposed pleading.

        Section 8.      Specific Performance. It is understood and agreed by the Parties that
money damages may not be a sufficient remedy for any breach of this Agreement by any Party
and each non-breaching Party shall be entitled to seek specific performance and injunctive or
other equitable relief as a remedy for any such breach, including an order of a court of competent
jurisdiction requiring any Party to comply with any of its obligations hereunder; provided that
each Party agrees to waive any requirement for the securing or posting of a bond in connection
with such remedy.

        Section 9.     Amendments and Waivers. This Agreement, including the Exhibits and
Schedules hereto, may be amended only upon written approval of the Parties to the extent set
forth in Section 1(d) above. Any waiver of any condition, term or provision to this Agreement
must be in writing signed by the Parties entitled to waive such condition, term or provision. In
determining whether any consent or approval has been given or obtained by the applicable
number of Supporting Creditors or Supporting Sponsors, any then-existing Supporting Creditors
or Supporting Sponsors, as applicable, that is in material breach of its covenants, obligations or
representations under this Agreement (and the respective Term Loans, Notes or Topco Common
Stock, as applicable, held by such Party) shall be excluded from such determination, and the Term
Loans, Notes or Topco Common Stock, as applicable, held by such Party shall be treated as if
they were not outstanding.

       Section 10.     Representation by Counsel. Each Party acknowledges that it has had the
opportunity to be represented by counsel of its choice in connection with this Agreement, the
Restructuring and the transactions contemplated by this Agreement. Accordingly, any rule of
law or any legal decision that would provide any Party with a defense to the enforcement of the
terms of this Agreement against such Party based upon lack of legal counsel shall have no
application and is expressly waived by each Party.


                                               25
1004765451v14
        Section 11.    Governing Law, etc. This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York, without giving effect to the
principles of conflict of laws that would require the application of the law of any other
jurisdiction. By its execution and delivery of this Agreement, each of the Parties hereto hereby
irrevocably and unconditionally agrees for itself that any legal action, suit or proceeding against
it with respect to any matter under or arising out of or in connection with this Agreement or for
recognition or enforcement of any judgment rendered in any such action, suit or proceeding, may
be brought in either a state or federal court of competent jurisdiction in the State and County of
New York. By execution and delivery of this Agreement, each of the Parties hereto hereby
irrevocably accepts and submits itself to the exclusive jurisdiction of each such court, generally
and unconditionally, with respect to any such action, suit or proceeding. Notwithstanding the
foregoing, each of the Parties hereto hereby agrees that, if the Chapter 11 Cases have been
commenced and are pending, the Bankruptcy Court shall have exclusive jurisdiction over all
matters arising out of or in connection with this Agreement. By executing and delivering this
Agreement, and upon commencement of the Chapter 11 Cases, each of the Parties irrevocably and
unconditionally submits to the personal jurisdiction of the Bankruptcy Court solely for purposes
of any action, suit, proceeding or other contested matter arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment rendered or order entered in any
such action, suit, proceeding, or other contested matter.             EACH PARTY HERETO
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING REFERRED TO ABOVE.

         Section 12.    Execution Date. This Agreement shall become effective, and each Party
hereto shall be bound to the terms of this Agreement, as of the date (a) the reasonable and
documented fees and expenses of the Creditor Advisors invoiced and outstanding for at least two
business days as of the date hereof have been paid in full in cash, and (b)(i) the Company,
(ii) Term Lenders representing more than one-half in the aggregate number of Term Lenders and
two-thirds of the aggregate principal amount outstanding under the TL Credit Agreement,
(iii) the Crossover Holder and (iv) Noteholders representing more than one-half of the aggregate
principal amount of outstanding Notes have each executed and delivered a signature page to this
Agreement; and (ii) the Supporting Term Lenders and Required Supporting Noteholders have
communicated to the Company that the form, substance and manner of dissemination of the
Announcement (as defined below) and the Communications Plan (as defined below) is
reasonably satisfactory to the Supporting Term Lenders and Required Supporting Noteholders,
as applicable (the “Execution Date”). The thresholds set forth in clauses (b)(ii) and (b)(iv) of
the immediately preceding sentence shall be determined without regard to any claims held by a
person or entity that is an “insider” as that term is defined in section 101(31) of the Bankruptcy
Code.

        Section 13.    Notices.     All demands, notices, requests, consents and other
communications under this Agreement shall be in writing, sent contemporaneously to all of the
Parties, and deemed given when delivered, if delivered by hand, or upon confirmation of
transmission, if delivered by email or facsimile, at the addresses and facsimile numbers set forth
on Schedule 1 hereto.

                                                26
1004765451v14
        Section 14.    Reservation of Rights. Except as expressly provided in this Agreement,
nothing herein is intended to, or does, in any manner waive, limit, impair or restrict the ability of
each Party to protect and preserve its rights, remedies and interests, including its Participating
Debt and any other interests in or claims against the Company or other Parties. Without limiting
the foregoing sentence in any way, after a Support Termination Event, the Parties hereto each
fully reserve any and all of their respective rights, remedies, claims and interests, subject to
Section 6, in the case of any claim for breach of this Agreement. Furthermore, nothing in this
Agreement shall be construed to prohibit any Party from appearing as a party-in-interest in any
matter to be adjudicated in the Chapter 11 Cases, so long as such appearance and the positions
advocated in connection therewith are consistent with this Agreement and the Restructuring and
are not for the purpose of, and could not reasonably be expected to have the effect of, hindering,
delaying or preventing the consummation of the Restructuring. This Agreement, the Plan, and
any related document shall in no event be construed as or be deemed to be evidence of an
admission or concession on the part of any Party of any claim or fault or liability or damages
whatsoever. Each of the Parties denies any and all wrongdoing or liability of any kind and does
not concede any infirmity in the claims or defenses which it has asserted or could assert.

        Section 15.      Rule of Interpretation. Notwithstanding anything contained herein to the
contrary, it is the intent of the Parties that all references to votes or voting in this Agreement be
interpreted to include votes or voting on a plan of reorganization under the Bankruptcy Code.
Unless otherwise specified, references in this Agreement to any Section or clause refer to such
Section or clause as contained in this Agreement. The words “herein,” “hereof” and “hereunder”
and other words of similar import in this Agreement refer to this Agreement as a whole, and not
to any particular Section or clause contained in this Agreement. Wherever from the context it
appears appropriate, each term stated in either the singular or plural shall include the singular and
the plural, and pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, feminine and neuter genders. The words “including,” “includes” and “include” shall
each be deemed to be followed by the words “without limitation.” This Agreement is the
product of negotiations among the Parties, and the enforcement or interpretation hereof, is to be
interpreted in a neutral manner, and any presumption with regard to interpretation for or against
any Party by reason of that Party having drafted or caused to be drafted this Agreement or any
portion hereof, shall not be effective in regard to the interpretation hereof.

       Section 16.     Survival.

                (a)    Notwithstanding (i) any Transfer of Participating Debt in accordance with
       Section 3 or (ii) the termination of this Agreement in accordance with its terms, the
       agreements and obligations of the Parties in Sections 8, 10, 11 and 13-23 shall survive
       such Transfer or termination and shall continue in full force and effect for the benefit of
       the Parties in accordance with the terms hereof; provided that any liability of a Party for
       failure to comply with the terms of this Agreement shall survive such termination.

              (b)    Each of the Parties acknowledges and agrees that this Agreement is being
       executed in connection with negotiations concerning a possible financial restructuring of
       the Company and in contemplation of possible chapter 11 filings by the Company and
                                                 27
1004765451v14
       that the rights granted in this Agreement are enforceable by each signatory hereto without
       approval of any court, including the Bankruptcy Court.

        Section 17.    Successors and Assigns; Severability; Several Obligations.             This
Agreement is intended to bind and inure to the benefit of the Parties and their respective
permitted successors, assigns, heirs, executors, estates, administrators and representatives. The
invalidity or unenforceability at any time of any provision hereof in any jurisdiction shall not
affect or diminish in any way the continuing validity and enforceability of the remaining
provisions hereof or the continuing validity and enforceability of such provision in any other
jurisdiction. The agreements, representations and obligations of the Parties under this
Agreement are, in all respects, several and not joint.

        Section 18.   Third-Party Beneficiary. This Agreement is intended for the benefit of the
Parties hereto and no other person or entity shall be a third-party beneficiary hereof or have any
rights hereunder.

       Section 19.    Counterparts; Additional Supporting Creditors. This Agreement may be
executed in several counterparts, each of which shall be deemed to be an original, and all of
which together shall be deemed to be one and the same agreement. Executed copies of this
Agreement and any Joinders hereto may be delivered by facsimile, electronic mail or otherwise,
each of which shall be deemed to be an original for the purposes of this paragraph.

        Section 20.    Entire Agreement. This Agreement constitutes the entire agreement of the
Parties with respect to the subject matter hereof and supersedes all prior agreements (oral and
written) and all other prior negotiations but shall not supersede the Definitive Documentation;
provided that the Parties acknowledge and agree that any confidentiality agreements heretofore
executed between the Company and any other Party shall continue in full force and effect as
provided therein.

        Section 21.     Headings. The section headings of this Agreement are for convenience of
reference only and shall not, for any purpose, be deemed a part of this Agreement and shall not
affect the interpretation of this Agreement.

       Section 22.    Settlement Discussions. This Agreement is part of a proposed settlement
of matters that could otherwise be the subject of litigation among the Parties. Nothing herein
shall be deemed an admission of any kind. Pursuant to Federal Rule of Evidence 408, any
applicable state rules of evidence and any other applicable law, foreign or domestic, this
Agreement and all negotiations relating thereto shall not be admissible into evidence in any
proceeding other than to prove the existence of this Agreement or in a proceeding to enforce the
terms of this Agreement.

       Section 23.    Publicity.

                (a)    The Company shall not (i) use or disclose to any person the name of any
       other Party, including in any press release, without such Party’s prior written consent or
       (ii) disclose to any person, other than legal, accounting, financial and other advisors to
                                                28
1004765451v14
       the Company who have a need to know such information in connection with the
       Restructuring, the amount or percentage of any Term Loans, Notes or Topco Common
       Stock held by any Party; provided that the Company shall be permitted to disclose at any
       time the aggregate amount of, and aggregate percentage of, the Term Loans, Notes and
       Topco Common Stock held by the Parties. The Parties hereby consent to the disclosure
       by the Company in the Definitive Documentation, or in any motion or other pleading
       seeking approval of any aspect of the Restructuring, or as otherwise required by law or
       regulation or by the Company’s existing financing agreements, of the execution, terms
       and contents of this Agreement and the aggregate amount of, and aggregate percentage
       of, the Term Loans, Notes and Topco Common Stock held by the Parties.

                (b)    Subject to the terms of any confidentiality agreement between the
       Company and any other Party, such other Party shall not (i) use the name of the Company
       in any press release or (ii) disseminate to any news media any press releases, public
       filings, public announcements or other communications relating to this Agreement or the
       transactions contemplated hereby and any amendments thereof without first (x)
       submitting such press releases, public filings, public announcements or other
       communications to counsel for the Company, the Supporting Term Lenders, the
       Crossover Holder, the Supporting Noteholders and the Supporting Sponsors for review
       and comment and (y) receiving the prior written consent of the Company, the Supporting
       Term Lenders, the Crossover Holder, the Supporting Noteholders and the Supporting
       Sponsors.

               (c)   In the event that the Company seeks to disseminate a press release, public
       filing, public announcement or other communications (collectively, an
       “Announcement”) regarding the commencement of the Chapter 11 Cases, the
       Restructuring or any terms thereof, it shall provide a draft of such Announcement to
       counsel for the Supporting Term Lenders, the Crossover Holder, the Supporting
       Noteholders and the Supporting Sponsors for review and comment at least 24 hours
       before the public disclosure of such Announcement and shall act in good faith in
       considering and incorporating the reasonable comments of the Supporting Term Lenders,
       the Crossover Holder, the Supporting Noteholders and the Supporting Sponsors to any
       such Announcement. The Company shall consult with the Supporting Term Lenders, the
       Crossover Holder, the Required Supporting Noteholders and the Supporting Sponsors
       with respect to any communications plan with respect to the Restructuring or the
       Company's business on a go-forward basis, including a communications plan with respect
       to customers (any such plan, a “Communications Plan”), and shall act in good faith in
       considering and incorporating the reasonable comments of the Supporting Term Lenders,
       the Crossover Holder, the Supporting Noteholders and the Supporting Sponsors to any
       such plan; provided, that any such Announcement and Communications Plan must be
       reasonably acceptable to the Supporting Term Lenders, the Crossover Holder, the
       Supporting Noteholders and the Supporting Sponsors.




                                              29
1004765451v14
       Section 24.    Exclusivity; Fiduciary Duties.

               (a)      From the date of the execution of this Agreement until the earlier of
       Effective Date or termination of this Agreement pursuant to Section 6, the Company will
       not and will use its reasonable efforts to cause its representatives and shareholders not to,
       and the Supporting Sponsor shall not, directly or indirectly, (i) solicit, initiate, encourage
       or attempt to obtain or arrange for the submission of (A) any proposal or offer from any
       person relating to the Restructuring or any purchase, sale, issuance, acquisition,
       repurchase, exchange or other disposition of any securities or indebtedness of the
       Company or (B) any refinancing, plan of reorganization or liquidation, proposal, offer,
       dissolution, winding up, liquidation, reorganization, or other comprehensive restructuring
       involving the Company, in each case, other than the Restructuring and internal
       transactions undertaken for tax planning and reorganization purposes (each, an
       “Alternative Transaction”), or (ii) participate in any discussions or negotiations
       regarding, furnish any information with respect to, assist or participate in, enter into any
       agreement, arrangement or understanding related to, or facilitate in any other manner any
       effort or attempt by any person to do or seek any such Alternative Transaction; unless the
       Company’s boards of directors determine, based on the advice of outside legal counsel
       and outside financial advisors, in good faith, and consistent with their respective fiduciary
       duties, that (a) such Alternative Transaction would maximize the value of the Company’s
       estates and recoveries to all their stakeholders and (b) proceeding with the Restructuring
       (as opposed to such Alternative Transaction) would be inconsistent with their respective
       fiduciary duties. Prior to the earlier of (x) making a public announcement regarding their
       intention to accept an Alternative Transaction or (y) entering into a definitive agreement
       with respect to an Alternative Transaction, the Company shall have terminated this
       Agreement pursuant to Section 6(b) above. The Company shall give counsel to the
       Supporting Creditors and the Crossover Holder not less than three business days’ prior
       written notice before exercising such termination right in accordance with this
       Agreement. At all times prior to the date on which the Company delivers a termination
       notice pursuant to Section 6(b) above, the Company shall provide to counsel to the
       Supporting Term Lenders, the Crossover Holder, the Supporting Noteholders and the
       Supporting Sponsors a copy of any written offer or proposal (and notice and a description
       of any oral offer or proposal) for such Alternative Transaction within three business days
       of the Company’s receipt of such offer or proposal.

               (b)     Notwithstanding anything to the contrary herein, nothing in this
       Agreement shall create any additional fiduciary obligations on the part of the Company,
       the Supporting Creditors or the Supporting Sponsors, or any members, partners,
       managers, managing members, officers, directors, employees, advisors, principals,
       attorneys, professionals, accountants, investment bankers, consultants, agents or other
       representatives of the same or their respective affiliated entities, in such person’s capacity
       as a member, partner, manager, managing member, officer, director, employee, advisor,
       principal, attorney, professional, accountant, investment banker, consultant, agent or
       other representative of such Party or its affiliated entities, that such entities did not have
       prior to the execution of this Agreement.
                                                30
1004765451v14
       Section 25.    Tax. To the extent practicable, subject to the consent of the Required
Supporting Term Lenders and the Crossover Holder (such consent not to be unreasonably
withheld, conditioned or delayed), the Restructuring will be structured so as to preserve or
otherwise maximize favorable tax attributes (including tax basis) of the Company and to
otherwise obtain the most beneficial structure for the Company or the reorganized debtors and
the holders of New Common Stock post-Effective Date, and the Debtors will cooperate on a
reasonable basis with the Supporting Term Lenders and the Crossover Holder in connection with
making such determination, including by providing the Supporting Term Lenders and the
Crossover Holder with reasonable information relevant to making such determination.

        Section 26.    Limitations. The Company understands that each Supporting Creditor is
engaged in a wide range of financial services and businesses, and, in furtherance of the
foregoing, the Company acknowledges and agrees that the obligations set forth in this
Agreement shall only apply to the trading desk(s) and/or business group(s) of such Supporting
Creditor that principally manages and/or supervises the Supporting Creditor’s investment in the
Company (as further set forth in the signature page hereto) (the “Designated Group”), and shall
not apply to any other affiliate, trading desk or business group of such Supporting Creditor so
long as they are not acting at the direction or for the benefit of any Designated Group.

                          [Remainder of page intentionally left blank]




                                              31
1004765451v14
November 18, 2018
November 18, 2018
November 18, 2018
November 18, 2018
November 18, 2018
November 18, 2018
November 18, 2018
Dated: November 18, 2018

                                    CROSSOVER HOLDER

Name oflnstitution:    Certain funds and accounts
                       managed by Oaktree Capital
                       Management, L.P. within its
                       Strategic Credit, High Yield and
                       Loan Strategies

By:            Oaktree Capital Management,                L.P .,
              investment manager


By:
Name:
Title:

Address:       333 S. Grand Avenue, 281h Floor
               Los Angeles, CA 90071
Telephone:     213-830-6300
Facsimile:     213-830-6293


                        PRINCIPAL AMOUNT OF TERM LOANS

$_                ,                               __
                             PRINCIPAL AMOUNT OF NOTES

$   -----,1.,1------'--,_,   _________




                             Signature Page to Restructuring Support Agreement
        November 18, 2018
Dated: ____________

                                SUPPORTING NOTEHOLDER

Name of Institution: Arawak VIII, L.P.

By:
Name:          Theresa A. Gore
Title:         Vice President, Treasurer and
               Assistant Secretary of Clayton,
               Dubilier & Rice Fund VIII (Credit
               Investor), Ltd., the general partner of
               Arawak VIII, L.P.

Address:       c/o Clayton, Dubilier & Rice, LLC
               375 Park Avenue
               New York, NY 10152
Telephone:     212-407-5227
Facsimile:     212-407-5250


                              PRINCIPAL AMOUNT OF NOTES

$




                            Signature Page to Restructuring Support Agreement
        November 18, 2018
Dated: ____________

                                    SUPPORTING SPONSOR

Name of Institution: Clayton, Dubilier & Rice
                     Fund VIII, L.P.

By:
Name:          Theresa A. Gore
Title:         Vice President, Treasurer and
               Assistant Secretary of CD&R
               Associates VIII, Ltd., the general
               partner of Clayton, Dubilier & Rice
               Fund VIII, L.P.

Address:       c/o Clayton, Dubilier & Rice, LLC
               375 Park Avenue
               New York, NY 10152
Telephone:     212-407-5227
Facsimile:     212-407-5250


                            SHARES OF TOPCO COMMON STOCK




                            Signature Page to Restructuring Support Agreement
Dated: ____________
       November 18, 2018


                                   SUPPORTING SPONSOR

Name of Institution: CD&R Advisor Fund VIII
                     Co-Investor, L.P.

By:
Name:         Theresa A. Gore
Title:        Vice President, Treasurer and
              Assistant Secretary of CD&R
              Associates VIII, Ltd., the general
              partner of CD&R Advisor Fund VIII
              Co-Investor, L.P.

Address:      c/o Clayton, Dubilier & Rice, LLC
              375 Park Avenue
              New York, NY 10152
Telephone:    212-407-5227
Facsimile:    212-407-5250


                           SHARES OF TOPCO COMMON STOCK




                           Signature Page to Restructuring Support Agreement
       November 18, 2018
Dated: ____________

                                   SUPPORTING SPONSOR

Name of Institution: CD&R Friends & Family
                     Fund VIII, L.P.

By:
Name:         Theresa A. Gore
Title:        Vice President, Treasurer and
              Assistant Secretary of CD&R
              Associates VIII, Ltd., the general
              partner of CD&R Friends & Family
              Fund VIII, L.P.

Address:      c/o Clayton, Dubilier & Rice, LLC
              375 Park Avenue
              New York, NY 10152
Telephone:    212-407-5227
Facsimile:    212-407-5250


                           SHARES OF TOPCO COMMON STOCK




                           Signature Page to Restructuring Support Agreement
November 18, 2018
November 18, 2018
                                       SCHEDULE 1

                                   NOTICE ADDRESSES


If to the Company:

David’s Bridal, Inc.
1001 Washington Street
Conshohocken, PA 19428
Attn: Lori Cochran Kinkade, Esq.
Email: lkinkade@dbi.com

with a copy to:

Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attn: M. Natasha Labovitz, Esq.
Email: nlabovitz@debevoise.com

If to the Supporting Term Lenders, to the contacts lists on the Supporting Term Lender
signature pages hereto, with a copy to:

Jones Day                                        Paul, Weiss, Rifkind, Wharton & Garrison
250 Vesey St                                     LLP
New York, NY 10281                               1285 Avenue of the Americas
Attn: Scott J. Greenberg, Esq.                   New York, NY 10019
Email: sgreenberg@jonesday.com                   Attn: Alan W. Kornberg, Esq.
                                                 Email: akornberg@paulweiss.com

If to the Crossover Holder, to the contacts lists on the Supporting Noteholder signature
pages hereto, with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019
Attn: Alan W. Kornberg, Esq.
Email: akornberg@paulweiss.com




1004765451v14
If to the Supporting Noteholders, to the contacts lists on the Supporting Noteholder
signature pages hereto, with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP     Cole Schotz P.C.
1285 Avenue of the Americas                      500 Delaware Avenue, Suite 1410
New York, NY 10019                               Wilmington, DE 19801
Attn: Alan W. Kornberg, Esq.                     Attn: Norman L. Pernick, Esq., and Kate
Email: akornberg@paulweiss.com                          Stickles, Esq.
                                                 Email: npernick@coleschotz.com;
                                                        kstickles@coleschotz.com
                                                                -and-
                                                        dbass@coleschotz.com

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004
Attn: Brad E. Scheler, Esq.
Email: Brad.eric.scheler@friedfrank.com

If to the Supporting Sponsors, to the contacts lists on the Supporting Sponsor signature
pages hereto, with a copy to:

Cole Schotz P.C.                                 Leonard Green & Partners, L.P.
500 Delaware Avenue, Suite 1410                  11111 Santa Monica Boulevard, Suite 2000
Wilmington, DE 19801                             Los Angeles, CA 90025
Attn: Norman L. Pernick, Esq., and Kate          Attn: Andrew Goldberg, Esq.
       Stickles, Esq.                            Email: agoldberg@leonardgreen.com
Email: npernick@coleschotz.com;
       kstickles@coleschotz.com
               -and-
       dbass@coleschotz.com




1004765451v14
                       EXHIBIT A

                RESTRUCTURING TERM SHEET



                        [Attached]




1004765451v14
                                                                                            EXECUTION VERSION


                                                November 18, 2018

                                         RESTRUCTURING TERM SHEET

 This non-binding indicative term sheet (the “Term Sheet”) sets forth the principal terms of a
 comprehensive restructuring (the “Restructuring”) of the existing debt and other obligations of
 the David’s Bridal, Inc. and certain of its affiliates and subsidiaries (collectively, the
 “Company”). The Restructuring will be consummated through the commencement of voluntary
 cases under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the
 United States Bankruptcy Court for the Delaware to implement a prepackaged chapter 11 plan,
 in accordance with the terms of a restructuring support agreement to be executed by the
 Company and certain creditors supporting the Restructuring (the “RSA”). Capitalized terms
 used herein but not otherwise defined shall have the meaning ascribed to such terms in the
 RSA.

 THIS TERM SHEET DOES NOT CONSTITUTE AN OFFER OF SECURITIES OR A
 SOLICITATION OF THE ACCEPTANCE OR REJECTION OF A CHAPTER 11 PLAN FOR
 PURPOSES OF SECTIONS 1125 AND 1126 OF THE BANKRUPTCY CODE. ANY SUCH OFFER
 OR SOLICITATION WILL ONLY BE MADE IN COMPLIANCE WITH ALL APPLICABLE
 SECURITIES, BANKRUPTCY AND/OR OTHER APPLICABLE LAWS.

 THE TRANSACTIONS DESCRIBED HEREIN WILL BE SUBJECT TO THE
 NEGOTIATION AND COMPLETION OF DEFINITIVE DOCUMENTS INCORPORATING
 THE TERMS SET FORTH HEREIN AND THE CLOSING OF ANY TRANSACTION
 SHALL BE SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN SUCH
 AGREED DEFINITIVE DOCUMENTS.

                  Material Terms of Credit Facilities Implemented as Part of Restructuring

       Term                                                      Description

                                                DIP ABL Facility
                           $125 million commitment (with the existing borrowing base)
Size
                           LC sublimit increased to $80 million
                           First priority security interest in all ABL priority collateral
Security
                           Third priority security interest in all existing term priority collateral
                           Third priority interest in any unencumbered collateral
                           L + 300 bps; 1% Libor floor
Rate

Maturity                   Earlier of 6 months post-petition, conversion / dismissal of cases, effective date of
                            the Restructuring ("Effective Date"), acceleration of loan, and effective date of plan
                           100 bps
Fee
                           Refinance existing ABL
Use of Proceeds
                                           DIP Term Loan Facility
                         $60 million DIP term loan, available upon entry of the Interim DIP Order
Size
                         Offered on a pro rata basis
                         DBI
Borrower
                         Term Lenders party to the RSA and Term Lenders who from time to time become DIP
Lenders
                          Lenders
                         All existing loan parties other than the Borrower, and any other debtors in the Chapter 11
Guarantors
                          Cases
                         Selected by DIP Term Lenders
Admin. Agent
                         Second priority security interest in all ABL priority collateral (junior to the DIP ABL
Security
                          Facility)
                         First priority security interest in all existing term priority collateral
                         First priority interest in any unencumbered assets
                         L + 750 bps; 1% Libor floor
Rate
                         Same as DIP ABL Facility
Maturity
                         200 bps, paid in cash to backstop parties upon closing of interim DIP funding
Backstop Payment
                         100 bps, paid in cash to initial DIP Lenders upon closing of interim DIP funding
Commitment Payment
                      The administrative agent under the TL Credit Agreement shall receive (for the benefit of the
Adequate Protection
                      Term Lenders) replacement liens on the Company’s unencumbered and encumbered assets as
                      follows:
                            Replacement liens on the existing term priority collateral and unencumbered assets
                               that are junior to the liens on such assets securing the DIP Term Facility, but senior
                               to the liens on such assets securing the ABL DIP Facility, and (b) replacement liens
                               on the ABL priority collateral that are junior to the liens on such assets securing the
                               DIP Term Facility
                            Term Lenders shall receive section 507(b) administrative claims
                            Monthly adequate protection payments to the Term Lenders paid in cash equal to
                               the amount of accrued interest under the TL Credit Agreement calculated using the
                               contract rate plus the default premium accrued and not paid in cash
                            Payment of fees and expenses of the Consenting Term Lenders (defined below)
                               respective professionals
                       Incremental liquidity / general corporate purposes, strictly subject to the DIP budget
Use of Proceeds
                           agreed to among the Company and the DIP Term Lenders
                       Proceeds used to pay down drawn portion of existing ABL to allow LC capacity
                       None
Call Protection
                         Payable at par upon emergence
Mandatory
                         100% of net proceeds of asset sales, debt incurrences and casualty events
Prepayment
                         Usual and customary for DIP facilities of this type, including, but not limited to:
Covenants
                              • Maximum 10% budget variance for receipts and disbursements (no test until
                                   third week (which test shall be on a cumulative 3-week basis) and then tested
                                   weekly on (a) a cumulative basis from Petition Date and (b) a cumulative 4-
                                   week rolling basis). Test against original DIP Budget unless DIP Term Lenders
                                   consent to new budget.
                              • Usual and other customary covenants
                         The Company must use commercially reasonable efforts to have the DIP Term Facility
Rating
                          rated by two agencies prior to entry of Final DIP Order
                          Usual and customary for DIP facilities of this type, including, but not limited to:
Reporting
                              • Weekly update call with Company management
                              • Weekly 13-week cash flow forecast
                              • Weekly DIP budget variance report with written discussion of variances
                                   (including but not limited to temporary vs. permanent)
                              • Monthly financial statements
                          Compliance with milestones reasonably acceptable to the DIP Term Lenders, including,
Milestones
                           but not limited to:
                               • File Disclosure Statement, Plan and motion for combined hearing on Disclosure
                                    Statement and Plan (which shall provide for payment of Priority Exit Facility
                                    backstop commitment payment) on November 19, 2018
                               • Entry of Interim DIP Order no later than November 22, 2018
                               • Debtors will deliver to Consenting Term Lenders a 12-month post-emergence
                                    liquidity forecast (with first 3 months weekly) no later than December 10, 2018
                               • Prepetition solicitation on Plan completed no later than 30 days after Petition
                                    Date
                               • Entry of Final DIP Order no later than December 21, 2018
                               • Joint approval of Disclosure Statement and confirmation of Plan (including
                                    payment of Priority Exit Facility backstop commitment payment) no later than
                                    January 7, 2019
                               • Effective date of Plan no later than January 14, 2019
                          Usual and customary for DIP facilities of this type, including, but not limited to:
Conditions Precedent
                               • Receipt of an acceptable DIP budget
                               • Receipt of latest 13-week cash flow forecast
                               • Receipt of Company’s detailed internal and external communications plan in
                                    connection with the chapter 11 cases and the restructuring in form and substance
                                    acceptable to the DIP Term Lenders
                               • Entry of the applicable DIP Order
                               • Filing of Plan and Disclosure Statement

                          Agency payment plus professional fees and expenses of the administrative agent under
Other
                           the DIP Term Facility and DIP Term Lenders
                                               Exit ABL Facility

Size                      $125 million commitment (with potential modifications to borrowing base and without
                           the existing 10% reserve)
                          No cash collateralization of LCs
                          All DIP ABL Lenders shall be entitled to provide commitments of their respective pro
Lenders
                           rata share
                          First priority security interest in all ABL priority collateral (excluding IP)
Security
                          Third priority security interest in term loan priority collateral (including IP)
                          L + 275 bps; 1% Libor floor
Rate
                          4 years
Maturity
                          Refinance DIP ABL Facility
Use of Proceeds

                                              Priority Exit Facility
                          $40 - 60 million.
Size
                          Size of Priority Exit Facility will be determined on or prior to December 21, 2018.
                          All Term Lenders shall be entitled to provide commitments of their respective pro rata
Lenders
                           share of the aggregate commitment amount of the Priority Exit Facility
                          3% of principal amount paid in cash to the backstop parties on the closing of the
Backstop Payment
                           financing
                          200 bps payable to all lenders participating in the Priority Exit Facility on the closing
Commitment Payment
                           of the financing
                      First priority security interest in term loan priority collateral (including IP) and
Security
                       unencumbered assets
                      Second priority security interest in ABL priority collateral
                      L + 750 bps; 1% Libor floor
Rate
                      4.5 years after the Effective Date
Maturity
                      Lenders under the Priority Exit Facility shall receive their respective pro rata share of
Equity Incentive
                       15% of New Common Stock (defined below) (subject to dilution by the MIP Equity
                       (defined below) and the New Common Stock issuable upon the exercise of
                       the Warrants (defined below))
                      100% of (i) non-permitted debt incurrences and (ii) asset sales and casualty /
Mandatory
Redemption             condemnation proceeds, with priority over Takeback Term Loan until Priority
                       Exit Facility is repaid in full
                      No reinvestment rights unless leverage test of 3.50 to 1.00 for four consecutive
                       quarters satisfied (the “Leverage Test”); specific basket to be negotiated
                      Any cash collateral provided from proceeds under the Priority Exit Facility
                       supporting LCs that is released upon termination of any such LCs shall repay
                       Priority Exit Facility within 3 business days without any call premium
                      85% of excess cash flow paid annually following each fiscal year end upon delivery
ECF
                       of audited results, with priority over Takeback Term Loan ECF until repaid in full,
                       subject to step down to 50% upon satisfaction of the Leverage Test
                       2.0% p.a. payable quarterly
Mandatory
Amortization          Remaining balance due at maturity

                      101 for 2 years, par thereafter
Call
                      The Company shall use commercially reasonable efforts to have the Priority Exit Facility
Rating
                       rated by two agencies (a) prior to funding and (b) to the extent any such ratings are not
                       obtained prior to funding, no later than 30 days post-funding
Use of Proceeds       Claims under the DIP Term Facility shall be repaid in full in cash by the proceeds of the
                       Priority Exit Facility
                      Generally consistent with Takeback Term Loan
Other

                                          Takeback Term Loan
                      DBI as reorganized by the Restructuring (“Reorganized DBI” and, together with its
Borrower
                       subsidiaries, the “Reorganized Company”)
Guarantors            Same as those for the Company’s $481mm Term Loan dated October 11, 2012
                       (“Existing Term Loan”)
                      $300 million, less the commitment amount of the Priority Exit Facility (net
Size
                       $240 – 260 million). The exact size of the Takeback Term Loan Facility will depend on
                       the size of the Priority Exit Facility, as described above.
                      All Term Lenders
Parties
                      Second priority security interest in term loan priority collateral and unencumbered
Security
                       assets
                      Third priority security interest in all ABL priority collateral
                      L + 800 bps; 1% Libor floor
Rate
                      5 years from the Effective Date
Maturity
                      None
Amendment
Payment
                           2.0% p.a. payable quarterly
Mandatory
Amortization               Remaining balance due at maturity

                           85% of excess cash flow paid annually following each fiscal year end upon delivery of
ECF
                            audited results, following repayment in full of Priority Exit Facility, subject to step down
                            to 50% upon satisfaction of Leverage Test

                          100% of (i) non-permitted debt incurrences and (ii) asset sales and casualty /
Mandatory
                           condemnation proceeds, following repayment in full of Priority Exit Facility
Redemption
                          No reinvestment rights unless Leverage Test satisfied; specific basket to be
                           negotiated
                          Debt received in exchange for Term Loans
Use of Proceeds
                          101 for 2 years, par thereafter
Call Protection
                          Affirmative and negative covenants to be acceptable to (i) the ad hoc group of Term
Negative Covenants
                           Lenders represented by Jones Day and Greenhill and (ii) Oaktree (collectively,
                           the “Consenting Term Lenders”)
                          None
Financial Covenants
                       Reporting obligations usual and customary for financings of this type, or as otherwise
Disclosure and
                       required by the Required Supporting Term Loan Group Lenders, including, without
Reporting
                       limitation, increased reporting requirements from those contained in the TL Credit
                       Agreement, including, without limitation:
                        Monthly financial reporting with management discussion and analysis (containing
                           segment and product level data and other KPIs to be agreed) and variance report with
                           comparisons to budget and prior year actual results (monthly until Leverage Test
                           satisfied; quarterly when satisfied)
                        Quarterly conference calls with management
                        Semiannual lender meetings until Leverage Test is satisfied
                        Annual budget based on form acceptable to the Required Supporting Term Loan Group
                           Lenders
                        Annual inspection rights available to Required Lenders
                        Collateral reports delivered to ABL agent
                        The Company shall use commercially reasonable efforts to have the Takeback Term
Rating
                            Loan rated by two agencies (a) prior to funding and (b) to the extent any such ratings are
                            not obtained prior to funding, no later than 30 days post-funding
                       Treatment of Claims and Interests Under the Restructuring

         Claim                                               Proposed Treatment

Exiting ABL Facility   $125 million commitment to be refinanced in full by the DIP ABL Facility, which in turn is
                       to be refinanced in full by the Exit ABL Facility

Existing Term Loan      Takeback Term Loan of $300 million less the commitment amount of the Priority Exit
                         Facility (net $240-260 million, as described above)
                        76.25% of the common stock of DB Topco, as reorganized, issued on the Effective Date
                         (the “New Common Stock”) (subject to dilution on account of the MIP Equity and the
                         New Common Stock issued upon exercise of the Warrants)
                        Right to participate in the Priority Exit Facility
                        Waiver of deficiency claims
                     8.75% of the New Common Stock
Notes
                     Warrants

                    The term “Warrants” as used herein shall mean the warrants issued under the Company’s
                    chapter 11 plan to holders of Notes that shall be exercisable within 5 years of the Effective
                    Date for 20% of the New Common Stock (on a fully diluted basis) at a valuation equivalent
                    to a 100% recovery to Term Lenders (including accrued interest) when taking into account
                    the value of distributions pursuant to the Restructuring. The Warrants shall incorporate
                    Black-Scholes protections acceptable to the Consenting Term Lenders
General Unsecured
                    General unsecured claims shall be unimpaired
Claims

Existing Equity     All existing equity interests (including common stock, preferred stock and any options,
                    warrants, profit interest units, or rights to acquire any equity interests) shall be cancelled and
                    holders of such interests shall receive no recovery

                                                Other Terms

Real Estate         For the avoidance of doubt, no lease rejections will be pursued, subject to the consent of the
                    Consenting Term Lenders (which consent will not be unreasonably withheld)

Management          Among other things, the Plan shall provide for the establishment of a management equity
Incentive Plan      incentive plan under which New Common Stock representing up to 10% of the New
                    Common Stock authorized on the Effective Date on a fully-diluted basis (the “MIP Equity”)
                    may be reserved for grants (or restricted stock units, options or other instruments) made
                    from time to time to the directors, officers, and other management of Reorganized DBI,
                    subject to the terms and conditions established from time to time in the discretion of the
                    New Board (as defined below)

New Board           Reorganized DBI’s initial board of directors (the “New Board”) shall consist of 7 directors
                    in total to be designated by the Consenting Term Lenders in a manner to be determined



Shareholders        Holders of New Common Stock shall be (or be deemed) parties to the New Shareholders’
Agreement/Amended   Agreement, the material terms of which shall be satisfactory in form and substance to the
Governance          Consenting Term Lenders. To the extent necessary, the Company’s current corporate
Documents           organizational documents shall be amended, and such amended governance documents shall
                    be in form and substance satisfactory to the Consenting Term Lenders


Releases and        The Plan and order confirming the Plan shall provide customary releases (including third
Exculpation         party releases) and exculpation provisions, in each case, to the fullest extent permitted by
                    law, for the benefit of the Company, the Reorganized Company, the DIP ABL Lenders, the
                    Supporting Term Lenders, the Crossover Holder, the Supporting Noteholders, the
                    Supporting Sponsors, and such entities’ respective current and former affiliates, and such
                    entities’ and their current and former affiliates’ current and former officers, managers,
                    directors, equity holders (regardless of whether such interests are held directly or indirectly),
                    predecessors, successors, and assigns, subsidiaries, and each of their current and former
                    officers, managers, directors, equity holders, principals, members, employees, agents,
                    managed accounts or funds, management companies, fund advisors, advisory board
                    members, financial advisors, partners, attorneys, accountants, investment bankers,
                    consultants, representatives, and other professionals, each in their capacity as such
Waiver of Claims by   Upon consummation of the Restructuring, each Supporting Sponsor shall waive any and all
Supporting Sponsors   of its unsecured claims of any kind or nature against the Company, except any Term Loans
                      or Notes held by the Supporting Sponsors
                                           EXHIBIT B

                                      FORM OF JOINDER



        The undersigned (“Transferee”) hereby acknowledges that it has read and understands
the Restructuring Support Agreement (the “Agreement”), dated as of November 18, 2018, by
and among DB Investors, Inc. and its direct and indirect subsidiaries that are party thereto
(collectively, the “Company”), certain holders of claims against the Company signatory thereto,
and certain holders of interests in DB Investors, Inc. signatory thereto, and agrees to be bound by
the terms and conditions thereof, and shall be deemed a “Joining Creditor” under the terms of
the Agreement. The Transferee hereby makes the representations and warranties of the
Supporting Creditors set forth in Sections 2(a) and 2(b) of the Agreement to the other Parties
thereto. This joinder shall be governed by, and construed in accordance with, the internal laws
of the State of New York, without giving effect to the principles of conflict of laws that would
require the application of the of any other jurisdiction.



Date Executed: ______________________



                                        TRANSFEREE

Name of Institution: __________________________



By:             ________________________________
Name:           ________________________________
Its:            ________________________________
Telephone:      ________________________________
Facsimile:      ________________________________



Term Loan Holdings:           ________________

Notes Holdings:               ________________




1004765451v14
                                                EXHIBIT B

                                 Restructuring Support Agreement1




1
    The Restructuring Support Agreement is also Exhibit A to the Plan.




1004754934v8
                   EXHIBIT C

               Liquidation Analysis




1004754934v8
                                    LIQUIDATION ANALYSIS11

Introduction

Under the “best interests of creditors” test set forth in section 1129(a)(7) of the Bankruptcy
Code, the Bankruptcy Court may not confirm a plan of reorganization unless the plan provides
each holder of an allowed claim or interest that does not otherwise vote in favor of the plan with
property of a value, as of the effective date of the plan, that is not less than the amount that such
holder would receive or retain if the debtor were liquidated under chapter 7 of the Bankruptcy
Code.

To demonstrate that the Plan satisfies the best interests of creditors test, the Debtors, with the
assistance of their restructuring advisors, AlixPartners, LLP, have prepared the hypothetical
liquidation analysis (the “Liquidation Analysis”), which is based upon certain assumptions
discussed in the Disclosure Statement and accompanying notes to the Liquidation Analysis.

The Liquidation Analysis sets forth an estimated range of recovery values for each Class of
Claims and Interests upon disposition of assets pursuant to a hypothetical chapter 7 liquidation.
As illustrated by the Liquidation Analysis, holders of Claims in certain Unimpaired Classes that
would receive a full recovery under the Plan would receive less than a full recovery in a
hypothetical liquidation. Additionally, holders of Claims or Interests in Impaired Classes would
receive a lower recovery in a hypothetical liquidation than they would under the Plan. Further,
no holder of a Claim or Interest would receive or retain property under the Plan of a value that is
less than such holder would receive in a chapter 7 liquidation. Accordingly, and as set forth in
greater detail below, the Debtors believe that the Plan satisfies the “best interests of creditors”
test set forth in section 1129(a)(7) of the Bankruptcy Code.

Statement of Limitations

The preparation of a liquidation analysis is an uncertain process involving the use of estimates
and assumptions that, although considered reasonable by the Debtors based upon their business
judgment and input from their advisors, are inherently subject to significant business, economic,
and competitive risks, uncertainties and contingencies, most of which are difficult to predict and
many of which are beyond the control of the Debtors, their management, and their advisors.
Inevitably, some assumptions in the Liquidation Analysis would not materialize in an actual
chapter 7 liquidation and unanticipated events and circumstances could materially affect the
ultimate results in an actual chapter 7 liquidation. The Liquidation Analysis was prepared for the
sole purpose of generating a reasonable good faith estimate of the proceeds that would be
generated if the Debtors’ assets were liquidated in accordance with chapter 7 of the Bankruptcy
Code. The Liquidation Analysis is not intended and should not be used for any other purpose.
The underlying financial information in the Liquidation Analysis and values stated herein have
not been subject to any review, compilation, or audit by any independent accounting firm. In

11
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
     Disclosure Statement.




1004754934v8
addition, various liquidation decisions upon which certain assumptions are based are subject to
change. As a result, the actual amount of claims against the Debtors’ estates could vary
significantly from the estimates stated herein, depending on the nature and amount of claims
asserted during the pendency of the chapter 7 case. Similarly, the value of the Debtors’ assets in
a liquidation scenario is uncertain and could vary significantly from the values set forth in the
Liquidation Analysis.

The Liquidation Analysis was prepared for the sole purpose of generating a reasonable and good
faith estimate of the recoveries that would result if the Debtors’ assets were liquidated in
accordance with chapter 7 of the Bankruptcy Code and is not intended and should not be used for
any other purpose. The Liquidation Analysis does not include estimates for: (i) the tax
consequences, either foreign or domestic, that may be triggered upon the liquidation and sale of
assets, (ii) recoveries resulting from any potential preference, fraudulent transfer, or other
litigation or avoidance actions, or (iii) certain claims that may be entitled to priority under the
Bankruptcy Code, including administrative priority claims under sections 503(b) and 507(b) of
the Bankruptcy Code.         More specific assumptions are detailed in the notes below.
ACCORDINGLY, NEITHER THE DEBTORS NOR THEIR ADVISORS MAKE ANY
REPRESENTATION OR WARRANTY THAT THE ACTUAL RESULTS OF A
LIQUIDATION OF THE DEBTORS WOULD OR WOULD NOT, IN WHOLE OR IN PART,
APPROXIMATE THE ESTIMATES AND ASSUMPTIONS REPRESENTED HEREIN. THE
ACTUAL LIQUIDATION VALUE OF THE DEBTORS IS SPECULATIVE AND RESULTS
COULD VARY MATERIALLY FROM ESTIMATES PROVIDED HEREIN.

In preparing the Liquidation Analysis, the Debtors estimated Allowed Claims based upon a
review of the Debtors’ financial statements to account for other known liabilities, as necessary.
In addition, the Liquidation Analysis includes estimates for Claims not currently asserted in the
chapter 11 cases, but which could be asserted and allowed in a chapter 7 liquidation, including
unpaid chapter 11 Administrative Claims, and chapter 7 administrative claims such as wind
down costs and trustee fees. To date, the Bankruptcy Court has not estimated or otherwise fixed
the total amount of Allowed Claims used for purposes of preparing this Liquidation Analysis.
Therefore, the Debtors’ estimate of Allowed Claims set forth in the Liquidation Analysis should
not be relied on for any other purpose, including determining the value of any distribution to be
made on account of Allowed Claims and Interests under the Plan. NOTHING CONTAINED IN
THE LIQUIDATION ANALYSIS IS INTENDED TO BE OR CONSTITUTES A
CONCESSION OR ADMISSION OF THE DEBTORS. THE ACTUAL AMOUNT OF
ALLOWED CLAIMS IN THE CHAPTER 11 CASES COULD MATERIALLY DIFFER
FROM THE ESTIMATED AMOUNTS SET FORTH IN THE LIQUIDATION ANALYSIS.




                                                2
1004754934v8
Basis of Presentation

The Liquidation Analysis has been prepared assuming that the Debtors converted their chapter
11 cases to cases under chapter 7 of the Bankruptcy Code on or about December 29, 2018
(the “Liquidation Date”). It is assumed that, on the Liquidation Date, the Bankruptcy Court
would appoint a chapter 7 trustee (the “Trustee”) to oversee the liquidation of the Debtors’
estates, during which time all of the assets of the Debtors (the “Liquidating Entities”) would be
sold and the cash proceeds, net of liquidation-related costs, would then be distributed to creditors
in accordance with applicable law: (i) first, for payment of liquidation and wind down expenses,
trustee fees, and professional fees attributable to the liquidation and wind down (together, the
“Wind Down Expenses”); (ii) second, to pay the costs and expenses of other administrative
claims that may arise from the termination of the Debtors’ operations; (iii) third, to pay the
secured portions of all Allowed Secured Claims; and (iv) fourth, to pay amounts on the Allowed
Other Priority Claims. Any remaining net cash would be distributed to creditors holding
Unsecured Claims, including deficiency Claims that arise to the extent of the unsecured portion
of the Allowed Secured Claims.

The Liquidation Analysis has been prepared assuming that the Debtors’ current chapter 11 cases
convert to chapter 7 on the Liquidation Date. The Liquidation Analysis utilizes the book values
of the Debtors’ assets and liabilities as of October 31, 2018 as a starting point, or more recent
values where available. The Debtors’ management team believes that the October 31, 2018 book
value of assets and certain liabilities are a reasonable proxy for such book values as of the
Liquidation Date. The Debtors have also projected cash balances, accounts receivable,
inventory, ABL facility, letters of credit, DIP Facility and certain administrative claim balances
forward as of the Liquidation Date. This Liquidation Analysis assumes operations of the
Liquidating Entities will cease and the related individual assets will be sold in a rapid sale under
a three-month liquidation process (the “Liquidation Timeline”) under the direction of the
Trustee, utilizing the Debtors’ resources and third-party advisors, to allow for the wind down of
the Debtors’ estates. There can be no assurance that the liquidation would be completed in a
limited time frame, nor is there any assurance that the recoveries assigned to the assets would in
fact be realized. Under section 704 of the Bankruptcy Code, a trustee must, among other duties,
collect and convert the property of the estate as expeditiously as possible (generally at distressed
prices), consistent with the best interests of parties-in-interest. The Liquidation Analysis is also
based on the assumptions that: (i) the Debtors have continued access to cash collateral during the
course of the Liquidation Timeline to fund Wind Down Expenses and (ii) store expenses,
accounting, treasury, IT, and other management services needed to wind down the estates
continue. The Liquidation Analysis was prepared on a consolidated basis for all Liquidating
Entities.




                                                 3
1004754934v8
Conclusion

The Debtors have determined, as summarized in the following analysis, that confirmation of the
Plan will provide creditors with a recovery that is not less than what they would otherwise
receive in connection with a liquidation of the Debtors under chapter 7 of the Bankruptcy Code.

                                                              Liquidation Analysis Summary
                                                                                 Estimated Recovery %             Estimated Proceeds
($000's)                                            Note: Book Value             Low    Mid    High          Low            Mid            High
Cash & Cash Equivalents                              [A] $     10,146           100.0% 100.0% 100.0%     $    10,146    $    10,146    $    10,146
Accounts Receivable                                  [B]       12,850            90.4% 93.2% 96.1%            11,612         11,980         12,349
Inventory                                            [C]      105,992            73.7% 78.7% 83.7%            78,116         83,415         88,715
Prepaid Expenses                                     [D]       18,669             9.2% 12.9% 16.5%             1,712          2,399          3,086
Property & Equipment                                 [E]       75,766            20.3% 24.7% 29.1%            15,363         18,706         22,049
Intangibles                                          [F]      157,075            25.1% 31.5% 37.9%            39,500         49,500         59,500
Other Assets                                         [G]       16,733             4.6%   5.7%   6.7%             769            949          1,129
Goodwill                                             [H]      226,888             0.0%   0.0%   0.0%               -              -              -
Equity in Subsidiaries                                [I]                                                      4,300          4,597          4,893

Gross Liquidation Proceeds Available for Distribution           $     624,118    25.9%   29.1%   32.3%   $   161,518    $   181,692    $   201,867

Administrative Wind-Down Expenses                       [J]
Administrative and Wind-Down Claims                                                                           76,626         77,422         78,217
Recovery                                                                                                      76,626         77,422         78,217
Recovery %                                                                                                    100.0%         100.0%         100.0%

DIP ABL Claim                                           [K]
DIP ABL Claim                                                                                                 23,802         23,802         23,802
Secured Recovery from Collateral                                                                              23,802         23,802         23,802
Recovery %                                                                                                    100.0%         100.0%         100.0%

DIP Term Loan Facility Claims                           [L]
DIP Term Loan Facility Claims                                                                                 60,000         60,000         60,000
Secured Recovery from Collateral                                                                              60,000         60,000         60,000
Recovery %                                                                                                    100.0%         100.0%         100.0%

Prepetition Term Loan Claims                        [M]
Prepetition Term Loan Claims                                                                                 481,239        481,239        481,239
Secured Recovery from Collateral                                                                               1,089         20,469         39,848
Recovery %                                                                                                      0.2%           4.3%           8.3%

Unsecured Notes Claim                                   [N]
Unsecured Notes Claim                                                                                        282,245        282,245        282,245
Recovery from Collateral                                                                                           -              -              -
Recovery %                                                                                                      0.0%           0.0%           0.0%

General Unsecured Claims                                [O]
General Unsecured Claims                                                                                      65,795         65,795         65,795
Recovery $                                                                                                          -              -             -
Recovery %                                                                                                      0.0%           0.0%           0.0%

Distributions to Non-Debtors                            [P]
Distributions to Non-Debtors                                                                                       -              -              -

Total Distributions to Creditors                                                                             161,518        181,692        201,867




                                                                           4
1004754934v8
Specific Notes to the Liquidation Analysis

Asset book values and unsecured trade claims shown above are as of October 31, 2018 unless
otherwise noted.

[A] Cash and Cash Equivalents: The cash balance is a projected balance as of December 29,
2018. A 100% recovery on cash and cash equivalents has been estimated for the low and high
cases.

[B] Accounts Receivable, Net: Accounts Receivable balances were projected as of December
29, 2018 and evaluated by receivable type. Credit card receivables were assigned a 97% to 100%
recovery while other balances were assigned lower potential recoveries to account for the
corresponding uncertainty of collection. On a blended basis, a 90% to 96% recovery has been
estimated for these accounts receivable.

[C] Merchandise Inventory: A 74% to 84% recovery has been estimated for the projected
inventory balance as of December 29, 2018. This level of recovery has been informed by the net
orderly liquidation value range contained within an appraisal the Debtors received, while
acknowledging the limited timeframe the Debtors may have to complete the liquidation process,
including the exit of store leases. The estimated recovery is net of estimated store related
liquidation expenses including items such as payroll and rent.

[D] Prepaid Expenses and Taxes: Prepaid expenses consist of prepaid items that will likely be
largely unrecoverable in the event of a chapter 7 liquidation including prepaid IT, marketing,
rent, insurance, taxes and other expenses that are amortized over the applicable license, rental, or
other period. These items have been examined individually and assigned recoveries ranging
from 0% (for accounting related or likely unrecoverable assets) to 70% for prepaid insurance on
the high side, which is likely largely recoverable. On a blended basis, a 9% to 17% recovery has
been estimated for these prepaid amounts.

[E] Property, Plant and Equipment: The book value of PP&E consists of leasehold
improvements, furniture, fixtures and equipment, land and buildings. In total, the implied
recovery of PP&E relative to net book value is 20% to 29%.

[F] Intangible Assets: Based on a review of the Debtors’ intangible assets and an appraisal
received by the company, the intangible assets were deemed to have recoverable value. Based
on an appraisal by Hilco Valuation Services, a recovery range of $39.5 million to $59.5 million
was estimated. On a blended basis, the recovery is approximately 25% to 38% of net book
value.

[G] Other Assets: Other assets primarily consist of lease and debt-issuance related assets, some
of which are solely accounting-based in nature. No recovery value has been assigned to the
accounting-based assets. A limited amount of other assets was deemed to be recoverable. On a
blended basis, the recovery is approximately 5% to 7% of net book value.

[H] Goodwill: No value has been assigned to the value of the Debtors’ goodwill in a liquidation.




                                                 5
1004754934v8
[I] Equity in Subsidiaries: The Liquidation Analysis assumes that the Canadian and UK entities
and the joint venture entities will liquidate in the event the Debtors liquidate. Recoveries were
first assigned to claims at those entities, and then any remaining value represents equity in
subsidiaries. The liquidation analysis estimates that between $4.3 and $4.9M of equity value
will flow to the Debtors from the Canadian business. The analysis estimates no flow of value
from other subsidiaries after payment of claims at the subsidiary level.

[J] Administrative Wind-Down Expenses: Administrative Wind-Down Expenses consist of
employee, tax, customer and other liabilities; estimated accrued chapter 11 professional fees; a
2% trustee fee on non-cash proceeds; chapter 7 legal fees which are estimated to be 2% of non-
cash proceeds; and wind-down expenses. Wind-down expenses are estimated to be $17 million.
Wind-down expenses exclude store-related wind-down expenses which have been factored into
the recovery rates assigned to merchandise inventory above.

[K] DIP ABL Claim: Represents the estimate of the secured DIP ABL Claim, comprised of the
outstanding DIP ABL balance, including rolled Prepetition ABL Claims, and letters of credit that
would likely be drawn upon as of the Liquidation Date. The Debtors estimate a 100% recovery
on this claim.

[L] DIP Term Loan Facility Claim: Represents the estimate of the secured DIP Term Loan
Facility Claim of $60 million. The Debtors estimate a 100% recovery on this claim.

[M] Prepetition Term Loan Claims: Represents the estimated Prepetition Term Loan Claims.
The Debtors estimate a recovery of 0% to 8% on this claim.

[N] Unsecured Notes Claim: Represents the estimated Unsecured Notes Claim. The Debtors
estimate a 0% recovery on these claims.

[O] General Unsecured Claims: Represents the estimated general unsecured claims, excluding
the senior notes claims, that will be unpaid as of the Liquidation Date. The general unsecured
claims amount includes an estimate of lease rejection claims on all stores. The Debtors estimate
a 0% recovery on these claims.

[P] Distributions to Non-Debtors: No distributions to related Non-Debtors have been estimated
on account of intercompany or other claims.




                                               6
1004754934v8
